UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811- 4603 Thrivent Series Fund, Inc. (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) David S. Royal, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-4249 Date of fiscal year end: December 31 Date of reporting period: June 29, 2007 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Economic and Market Overview 2 Portfolio Perspectives Thrivent Aggressive Allocation Portfolio 4 Thrivent Moderately Aggressive Allocation Portfolio . 6 Thrivent Moderate Allocation Portfolio 8 Thrivent Moderately Conservative Allocation Portfolio 10 Thrivent Technology Portfolio 12 Thrivent Partner Small Cap Growth Portfolio 14 Thrivent Partner Small Cap Value Portfolio 16 Thrivent Small Cap Stock Portfolio 18 Thrivent Small Cap Index Portfolio 20 Thrivent Mid Cap Growth Portfolio 22 Thrivent Mid Cap Growth Portfolio II 24 Thrivent Partner Mid Cap Value Portfolio 26 Thrivent Mid Cap Stock Portfolio 28 Thrivent Mid Cap Index Portfolio 30 Thrivent Partner International Stock Portfolio 32 Thrivent Partner All Cap Portfolio 34 Thrivent Large Cap Growth Portfolio 36 Thrivent Large Cap Growth Portfolio II 38 Thrivent Partner Growth Stock Portfolio 40 Thrivent Large Cap Value Portfolio 42 Thrivent Large Cap Stock Portfolio 44 Thrivent Large Cap Index Portfolio 46 Thrivent Real Estate Securities Portfolio 48 Thrivent Balanced Portfolio 50 Thrivent High Yield Portfolio 52 Thrivent Diversified Income Plus Portfolio 54 Thrivent Income Portfolio 56 Thrivent Bond Index Portfolio 58 Thrivent Limited Maturity Bond Portfolio 60 Thrivent Mortgage Securities Portfolio 62 Thrivent Money Market Portfolio 64 Shareholder Expense Example 66 Schedules of Investments Thrivent Aggressive Allocation Portfolio 69 Thrivent Moderately Aggressive Allocation Portfolio . 70 Thrivent Moderate Allocation Portfolio 71 Thrivent Moderately Conservative Allocation Portfolio 72 Thrivent Technology Portfolio 73 Thrivent Partner Small Cap Growth Portfolio 75 Thrivent Partner Small Cap Value Portfolio 78 Thrivent Small Cap Stock Portfolio 81 Thrivent Small Cap Index Portfolio 85 Thrivent Mid Cap Growth Portfolio 94 Thrivent Mid Cap Growth Portfolio II 98 Thrivent Partner Mid Cap Value Portfolio Thrivent Mid Cap Stock Portfolio Thrivent Mid Cap Index Portfolio Thrivent Partner International Stock Portfolio Thrivent Partner All Cap Portfolio Thrivent Large Cap Growth Portfolio Thrivent Large Cap Growth Portfolio II Thrivent Partner Growth Stock Portfolio Thrivent Large Cap Value Portfolio Thrivent Large Cap Stock Portfolio Thrivent Large Cap Index Portfolio Thrivent Real Estate Securities Portfolio Thrivent Balanced Portfolio Thrivent High Yield Portfolio Thrivent Diversified Income Plus Portfolio Thrivent Income Portfolio Thrivent Bond Index Portfolio Thrivent Limited Maturity Bond Portfolio Thrivent Mortgage Securities Portfolio Thrivent Money Market Portfolio Statement of Assets and Liabilities Statement of Operations Statement of Changes in Net Assets Notes to Financial Statements Financial Highlights Thrivent Aggressive Allocation Portfolio Thrivent Moderately Aggressive Allocation Portfolio . 264 Thrivent Moderate Allocation Portfolio Thrivent Moderately Conservative Allocation Portfolio Thrivent Technology Portfolio Thrivent Partner Small Cap Growth Portfolio Thrivent Partner Small Cap Value Portfolio Thrivent Small Cap Stock Portfolio Thrivent Small Cap Index Portfolio Thrivent Mid Cap Growth Portfolio Thrivent Mid Cap Growth Portfolio II Thrivent Partner Mid Cap Value Portfolio Thrivent Mid Cap Stock Portfolio Thrivent Mid Cap Index Portfolio Thrivent Partner International Stock Portfolio Thrivent Partner All Cap Portfolio Thrivent Large Cap Growth Portfolio Thrivent Large Cap Growth Portfolio II Thrivent Partner Growth Stock Portfolio Thrivent Large Cap Value Portfolio Thrivent Large Cap Stock Portfolio Thrivent Large Cap Index Portfolio Thrivent Real Estate Securities Portfolio Thrivent Balanced Portfolio Thrivent High Yield Portfolio Thrivent Diversified Income Plus Portfolio Thrivent Income Portfolio Thrivent Bond Index Portfolio Thrivent Limited Maturity Bond Portfolio Thrivent Mortgage Securities Portfolio Thrivent Money Market Portfolio Additional Information Supplements to the Prospectus Dear Member: We are pleased to provide you with the semiannual report for the six months ended June 29, 2007, for the Thrivent Series Fund, Inc. In this report, you will find detailed information about each of the Thrivent Series Fund, Inc. portfolios, including performance highlights, overall market conditions and management strategies during the six-month period. In addition, Thrivent Financials Chief Investment Officer Russ Swansen reviews the larger economic environment in his Economic and Market Review. The six-month period proved a rewarding one. Bolstered by relatively low interest rates, stronger than expected corporate profits and surging economic growth overseas, stocks  both domestic and international  posted excellent results. Bonds garnered more modest returns consistent with their lower risk profiles but still performed well. But within the larger story of strong market performance is a sub-plot involving changing leadership among asset classes. For example, for the first time in many years, large-company stocks appear to be wrestling leadership from smaller-company stocks. Also, real estate equities, after spectacular performance for several years, appear to be cooling. How can a busy person keep up with all these financial market moving parts so that his or her portfolio is well positioned? The Thrivent Investment Strategy Committee can help you achieve this goal with its ongoing asset allocation strategies that are embedded in the Thrivent Asset Allocation Portfolios and Thrivents tactical model portfolios called Tilts . We aim for simple, honest, transparent investment guidance to help you better navigate ever-changing markets and reach your most important financial goals. Good advice, a well thought out long-term plan and a disciplined approach can make all the difference. Be sure to contact your Thrivent Financial representative if you have any questions or concerns with your overall portfolio or your insurance needs. Supporting your most important financial goal: The future Whether saving for retirement or structuring accumulated assets for income generation, proper advice and guidance for this important goal is critical. At Thrivent Financial for Lutherans, we seek to provide you, the member, with the financial confidence and security you need to live the life you want. Our asset management capabilities position us well to structure and monitor an investment course that can help you reach your goals. Whether you seek an aggressive approach for long-term growth or a conservative plan for near-term income, Thrivent Financial has the resources to help. Relevant, honest financial advice with the products and services that can help you achieve what youve worked so hard for  thats our goal. A strategy that fits your needs We have the investment solutions and a money management philosophy uniquely tailored to support our members. Critical among these solutions is our strong belief in asset allocation and overall portfolio balance. Studies have shown that strategic asset allocation (the mix of investments in an overall portfolio) can be the major determinant of how well your assets will fare over the long term. Furthermore, success in managing assets or making retirement assets last longer is often dependent on achieving growth by investing in stocks. A sound asset allocation strategy can reduce the risk of volatile stocks by diversifying among different types of stocks (large and small, international and domestic, value style and growth style, etc.) as well as bonds and real estate securities. Consider the following:  Thrivent Financial associates are equipped with leading-edge tools and advice to build and support ongoing asset allocation strategies.  Each portfolio is strictly managed to its individual investment objective to best support asset allocation.  Finally, our Thrivent Asset Allocation Portfolios are customized to risk tolerance levels to provide a simple and smart method of managing your assets. Thrivent Diversified Income Plus Portfolio Thrivent is proud to offer a dividend-oriented Portfolio to our valued members. The Thrivent Diversified Income Plus Portfolio seeks a high current yield for income and, secondarily, potential growth in the form of capital appreciation through an optimized asset allocation mix of high yield bonds, real estate equities, dividend producing stocks and high-quality fixed income investments. With life spans growing ever longer and the specter of inflation taking a bite out of fixed income portfolios, the Thrivent Diversified Income Plus Portfolio can provide valuable equity exposure and the potential growth your portfolio needs in retirement without the level of volatility that comes with many stock funds. Generating total return primarily from reinvesting dividends can provide a smoother growth track for your assets than sole reliance on more volatile security price gains. Contact your Thrivent Financial representative for more information. Our commitment to you We remain committed to providing our members with the guidance and solutions they need to prepare for retirement and to achieve their goals. Thank you for continuing to turn to us for your financial solutions. We very much value you and your business. Sincerely, Pamela J. Moret President and Director Thrivent Series Fund, Inc. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus contact a registered representative or visit www.thrivent.com . 1 Stocks and bonds generally posted positive returns during the six-month period ended June 29, 2007, as investors mulled conflicting signals on the direction of the markets and the economy. These signs not only included shifts in the economys growth rate, a spike in interest rates and a continued slump in housing, but also a strong labor market, brisk consumer spending and impressive corporate profits. U.S. Economy The nations gross domestic product (GDP) fell from a 2.5% annual growth rate in the fourth quarter of 2006 to a 0.6% annual rate in the first quarter of 2007, the weakest rate of expansion in four years. Preliminary indications for the second quarter suggest a rebound in activity from the depressed first quarter level but expectations are for GDP growth to remain below trend, weighed down by more modest increases in consumer spending. Stable employment and reasonable income gains are being offset by stubbornly high energy prices and ongoing softness in housing. The housing market showed few signs of recovery. Annualized sales of existing homes declined 2.6% in April, and in May they fell more than 10% from the previousyear level, the lowest since 2003. Annualized sales of new homes increased 16.2% in April, with the largest increase in the South, but they declined 1.6% in May. The May new home sales total was down nearly 16% from the total a year earlier. Higher levels of business spending have offset much of the negative impact of the housing slowdown and a lower dollar is improving export sales as other economies pick up some growth momentum. Inventories are also a bit low and restocking should lead to better domestic growth. Inflation and monetary policy Excluding the volatile prices of food and energy, the core Consumer Price Index (CPI) advanced at a 2.1% annual rate during the first five months of 2007, following a 2.6% rise in all of 2006. Headline inflation accelerated during the period. The CPI rose at a 5.5% annual rate for the first five months of 2007, compared with a 2.5% rate for all of 2006, primarily as the result of a rebound in energy prices. The Federal Reserve has opted to maintain its policy stance, with indication of lowering the Fed Funds rate from its present level of 5.25% . After the Feds June meeting, policymakers said a sustained moderation in inflation pressures has yet to be convincingly demonstrated. Under current circumstances, they noted, the Feds main concern remains the risk that inflation will fail to moderate as expected. Equity performance Stocks gained steadily through late February, spurred by strong corporate profits, a flurry of merger and acquisition activity, and diminishing worries about higher commodities costs, inflation and interest rates. But on February 27, a 9% slide in Chinese stocks prompted most U.S. stock indexes to fall between 3% and 4%  the worst single-day decline in nearly four years. The Chinese market plunge was a reaction to Chinese authorities moves to limit speculative investment activity in Chinese stocks. Unexpectedly strong earnings reports for the first quarter helped stocks regain their upward momentum in April and May, with many indexes at or approaching record highs. An abrupt rise in bond yields in June caused the rally to stall, though the market consolidated at a high level through the end of June. Large-company stocks narrowly outperformed small-company issues during the period. The S&P 500 Index of large-company stocks posted a 6.96% total return, while the Russell 2000 ® Index of small-company stocks recorded a 6.45% return. Growth stocks outperformed value stocks. During the period, the Russell 1000 ® Growth Index returned 8.13%, while the Russell 1000 ® Value Index posted a return of 6.23% . Sectors that performed best within the S&P 500 during the period included energy, materials, information technology, telecommunications services, and industrials, while consumer discretionary, consumer staples, and health care advanced at a more moderate rate. Financials, hurt by the rise in interest rates and the continuing troubles in the sub-prime mortgage sector, was the only S&P 500 sector to register a negative return. 2 Real estate investment trusts (REITs) had a particularly difficult period due to rising rates and extended valuations, with the FTSE NAREIT Equity REIT Index posting a 5.89% return for the six months. Foreign stocks generally continued to outperform most domestic issues. The Morgan Stanley Capital International Europe, Australasia, Far East (EAFE) Index posted an 11.09% total return in dollar terms. Fixed income performance Treasury yields were relatively stable during the period until early June, when they spiked as bond investors began to worry about a reacceleration in economic growth and, consequently, started to suspect that the Federal Reserve would not begin cutting rates as early as they expected. The rise in yields  which occurred in all but the shortest maturity lengths  eliminated the yield curve inversion (an abnormal situation in which shorter-term bonds actually pay higher yields than longer-term bonds) that had persisted for much of the last year. The six-month Treasury yield fell from 5.09% to 4.93% during the period, the 10-year yield increased from 4.70% to 5.03%, and the 30-year Treasury yield rose from 4.81% to 5.12% . Increasing yields, with a corresponding drop in prices, generally limited bonds total returns for the six months ended June 29, 2007. The Lehman Brothers Aggregate Bond Index of the broad U.S. bond market posted a 0.97% total return and the Lehman Brothers Municipal Bond Index registered a total return of 0.14% . The Lehman Brothers Government/Corporate 13 Year Bond Index registered a 2.42% total return. Below-investment-grade corporate bonds were stronger U.S. market performers during the period. The Lehman Brothers U.S. Corporate High Yield Bond Index registered a 2.87% total return. Outlook We expect economic growth to remain below average over the next few months, with inflation moderating. Gross domestic product growth should continue at around a 2% annual rate. Energy and commodities prices should moderate, and the housing market should begin to stabilize. These factors suggest consumer spending, while not robust, will be sufficient to maintain growth. We expect business spending on new plant and equipment to continue, after a number of years of below average investing in productive resources. With policymakers concerned about the potential for higher inflation, we do not expect the Federal Reserve to ease interest rates any time soon. With uncertainty in the housing market, there is a possibility that the economy could slow more than we expect or even enter a recession. As always, your best strategy is to work with your Thrivent Financial registered representative to create a plan based on your goals, diversify your portfolio and remain focused on the long term. 3 The Portfolios performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Portfolios total return given its significant allocation to equity securities. Therefore a principal risk of investing in the Portfolio is that the allocation strategies used, and the allocation decisions made will not produce the desired results. In addition, the performance of the Portfolio is heavily dependent upon the performance of the underlying portfolios in which the Portfolio invests. As a result, the Portfolio is subject to the same risks as those faced by the underlying portfolios. Those risks include, but are not limited to, market risk, issuer risk, volatility risk, investment adviser risk, as well as credit risk and interest rate risk. These and other risks are described in the Portfolios prospectus. How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Aggressive Allocation Portfolio returned 8.79% during the six-month period ended June 29, 2007. The Portfolio peer group, as represented by the Lipper Multi Cap Core category, reported a median return of 7.53% . The Portfolios market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, returned 6.96% and 0.98%, respectively. What factors affected the Portfolios performance? The Portfolios asset allocation within equities was the primary factor in superior returns versus the benchmarks, with good performance within particular Portfolio segments being an additional factor positively affecting returns. Aggressive Allocation Portfolio maintained an average exposure of greater than 90% of Portfolio assets in equity based accounts, with stocks providing a significant return premium versus bonds over the reporting period. Yields on fixed income securities had a modest upward bias since the beginning of the year, which resulted in total returns from fixed income in the low single digit area. Stocks experienced relatively stronger returns, generally in the mid- to high- single digits, following above expectations earnings reports from certain market segments early in the second calendar quarter. International stocks provided a better return than most U.S. stock categories and the Portfolio has a good exposure to that segment. Additionally, the Portfolio leans toward growth within the U.S. equity segments, and that group of stocks achieved better performance than core or value sectors over the period. The managed growth accounts within the Portfolio also performed better than their respective indexes, adding incremental performance. The Portfolio has limited exposure to real estate investments trusts (REITs) due to valuation concerns; that lack of exposure benefited results during the period. Fixed income accounts are less than 10% of Portfolio assets and provide a modest reduction in Portfolio volatility as well as some stability, should equity markets come under pressure. High yield has been a modest component within the account and its returns have been better than higher-quality segments over the last few years, adding value when compared to our fixed income benchmark. We also have exposure to investment grade fixed income securities. All of these segments provided returns approximately in line with their respective sub-indexes. What is your outlook? As the reporting period draws to a close, we have become concerned with the back-up in the general level of interest rates, particularly in the highest-quality segments of government Quoted Portfolio Composition and Top 10 Holdings are subject to change. 4 obligations, as well as the continued narrowing of risk or yield premiums offered in lower rated fixed income securities. This is occurring in an environment that we believe carries heightened inflation risk, the deterioration of credit standings in light of an aggressive merger and acquisition market, and the continued reduction of equity shares outstanding funded by using cash on the balance sheet or the issuance of debt, neither of which is favorable for bond investors. Additionally, stocks have continued to move ahead despite the increase in interest rates, causing valuation ratings to deteriorate. Based on that, we began late in the period to upgrade the quality of our holdings in both the fixed income and equity segments of the Portfolio. We did not alter the bond/stock allocations, as it is still an even bet that the economic cycle will continue to support exposure to financial assets; however, we believe there are sufficient risks to justify a meaningful upgrade in the quality of holdings. As such, we modestly reduced exposure to the mid- and small-cap segments of the equity Portfolio and reinvested those proceeds in large-cap stocks. We maintain our bias to the growth oriented equity investment styles. In fixed income, we have reduced our exposure to high yield and reinvested those assets in higher-quality securities within fixed income categories. * The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 5 The Portfolios performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Portfolios total return given its significant allocation to equity securities. Therefore a principal risk of investing in the Portfolio is that the allocation strategies used, and the allocation decisions made will not produce the desired results. In addition, the performance of the Portfolio is heavily dependent upon the performance of the underlying portfolios in which the Portfolio invests. As a result, the Portfolio is subject to the same risks as those faced by the underlying portfolios. Those risks include, but are not limited to, market risk, issuer risk, volatility risk, investment adviser risk, as well as credit risk and interest rate risk. These and other risks are described in the Portfolios prospectus. How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Moderately Aggressive Allocation Portfolio returned 7.02% for the six-month period ended June 29, 2007. The Portfolio peer group, as represented by the Lipper Mixed Asset Target Allocation Growth category, reported a median return of 6.10% . The Portfolios benchmark indexes, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, returned 6.96% and 0.98%, respectively. What factors affected the Portfolios performance? The Portfolios asset allocation within equities was the primary factor in superior returns versus the benchmarks, with good performance within particular Portfolio segments being an additional factor positively affecting returns. The Portfolio maintained an average exposure of approximately 75% of assets in equity based accounts, and stocks provided a significant return premium versus bonds over the reporting period. Yields on fixed income securities had a modest upward bias since the beginning of the year, which resulted in total returns from fixed income in the low single digit area. Stocks experienced relatively stronger returns, generally in the mid- to high-single digits, following above expectations earnings reports from certain market segments early in the second calendar quarter. International stocks provided a better return than most U.S. stock categories, and the Portfolio has a good exposure to that segment. Additionally, the Portfolio leans toward growth within the U.S. equity segments, and that group of stocks achieved better performance than core or value sectors over the period. The managed growth accounts within the Portfolio also performed better than their respective indexes, adding incremental performance. The Portfolio has limited exposure to real estate investments trusts (REITs) due to valuation concerns; that lack of exposure benefited results during the period. Fixed income accounts are approximately 25% of Portfolio assets and provide a reduction in Portfolio volatility as well as some stability, should equity markets come under pressure. High yield has been a component within the fixed accounts and its returns have been better than higher-quality segments over the last few years, adding value when compared to our fixed income benchmark. We also have exposure to investment grade fixed income securities. All of these segments provided returns approximately in line with their respective sub-indexes. What is your outlook? As the reporting period draws to a close, we have become concerned with the back-up in the general level of interest rates, particularly in the highest-quality segments of Quoted Portfolio Composition and Top 10 Holdings are subject to change. 6 government obligations, as well as the continued narrowing of risk or yield premiums offered in lower rated fixed income securities. This is occurring in an environment that we believe carries heightened inflation risk, the deterioration of credit standings in light of an aggressive merger and acquisition market, and the continued reduction of equity shares outstanding funded by using cash on the balance sheet or the issuance of debt, neither of which is favorable for bond investors. Additionally, stocks have continued to move ahead despite the increase in interest rates, causing valuation ratings to deteriorate. Based on that, we began late in the period to upgrade the quality of our holdings in both the fixed income and equity segments of the Portfolio. We did not alter the bond/stock allocations, as it is still an even bet that the economic cycle will continue to support exposure to financial assets; however, we believe there are sufficient risks to justify a meaningful upgrade in the quality of holdings. As such, we modestly reduced exposure to the mid- and small-cap segments of the equity Portfolio and reinvested those proceeds in large-cap stocks. We maintain our bias to the growth oriented equity investment styles. In fixed income, we have reduced our exposure to high yield and reinvested those assets in higher-quality securities within fixed income categories. * The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 7 The Portfolios performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Portfolios total return given its significant allocation to equity securities. Therefore a principal risk of investing in the Portfolio is that the allocation strategies used, and the allocation decisions made will not produce the desired results. In addition, the performance of the Portfolio is heavily dependent upon the performance of the underlying portfolios in which the Portfolio invests. As a result, the Portfolio is subject to the same risks as those faced by the underlying portfolios. Those risks include, but are not limited to, market risk, issuer risk, volatility risk, investment adviser risk, as well as credit risk and interest rate risk. These and other risks are described in the Portfolios prospectus. How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Moderate Allocation Portfolio returned 5.47% for the six-month period ended June 29, 2007. The Portfolio peer group, as represented by the Lipper Mixed Asset Target Allocation Moderate category, reported a median return of 5.33% . The Portfolios benchmark indexes, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, returned 6.96% and 0.98%, respectively. What factors affected the Portfolios performance? The Portfolios asset allocation within equities was the primary factor in positive returns versus the benchmarks, with solid performance within particular Portfolio segments being an additional factor positively affecting returns. Moderate Allocation Portfolio maintained an average exposure of approximately 57% of assets in equity based accounts, and stocks provided a significant return premium versus bonds during this period. Yields on fixed income securities had a modest upward bias since the beginning of the year, resulting in total returns from fixed income in the low single digit area. Stocks experienced relatively stronger returns, generally in the mid- to high-single digits, following above expectations earnings reports from certain market segments early in the second calendar quarter. International stocks provided a better return than most U.S. stock categories; the Portfolio has some exposure to that segment. Additionally, the Portfolio leans toward growth within the U.S. equity segments, and that group of stocks achieved better performance than core or value sectors over the period. The managed growth accounts within the Portfolio also performed better than their respective indexes, adding incremental performance. The Portfolio has limited exposure to real estate investments trusts (REITs) due to valuation concerns; that lack of exposure benefited results during the period. Fixed income accounts are approximately 43% of Portfolio assets and provide a reduction in Portfolio volatility as well as some stability, should equity markets come under pressure. High yield has been a component within the fixed accounts and its returns have been better than higher-quality segments over the last few years, adding value when compared to our fixed income benchmark. We also have high exposure to investment grade fixed income securities, which have provided superior returns to treasury obligations. All of these segments provided returns approximately in line with their respective sub-indexes. What is your outlook? As the reporting period draws to a close, we have become concerned with the back-up in the general level of interest rates, particularly in the highest-quality segments of government obligations, as well as the continued narrowing of risk or Quoted Portfolio Composition and Top 10 Holdings are subject to change. 8 yield premiums offered in lower-rated fixed income securities. This is occurring in an environment that we believe carries heightened inflation risk, the deterioration of credit standings in light of an aggressive merger and acquisition market, and the continued reduction of equity shares outstanding funded by using cash on the balance sheet or the issuance of debt, neither of which is favorable for bond investors. Additionally, stocks have continued to move ahead despite the increase in interest rates, causing valuation ratings to deteriorate. Based on that, we began late in the period to upgrade the quality of our holdings in both the fixed income and equity segments of the Portfolio. We did not alter the bond/stock allocations, as it is still an even bet that the economic cycle will continue to support exposure to financial assets; however, we believe there are sufficient risks to justify a meaningful upgrade in the quality of holdings. As such, we modestly reduced exposure to the mid- and small-cap segments of the equity Portfolio and reinvested those proceeds in large-cap stocks. We maintain our bias to the growth oriented equity investment styles. In fixed income, we have reduced our exposure to high yield and reinvested those assets in higher-quality securities within fixed income categories. * The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 9 The Portfolios performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Portfolios total return given its significant allocation to equity securities. Therefore a principal risk of investing in the Portfolio is that the allocation strategies used, and the allocation decisions made will not produce the desired results. In addition, the performance of the Portfolio is heavily dependent upon the performance of the underlying portfolios in which the Portfolio invests. As a result, the Portfolio is subject to the same risks as those faced by the underlying portfolios. Those risks include, but are not limited to, market risk, issuer risk, volatility risk, investment adviser risk, as well as credit risk and interest rate risk. These and other risks are described in the Portfolios prospectus. How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Moderately Conservative Allocation Portfolio returned 4.10% for the six-month period ended June 29, 2007. The Portfolio peer group, as represented by the Lipper Mixed Asset Target Allocation Conservative category, reported a median return of 3.48% . The Portfolios benchmark indexes, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, returned 6.96% and 0.98%, respectively. What factors affected the Portfolios performance? The Portfolios asset allocation within equities was the primary factor in good returns versus the benchmarks, with solid performance within particular Portfolio segments also positively affecting returns. Moderately Conservative Allocation Portfolio maintained an average exposure of approximately 38% of Portfolio assets in equity based accounts and stocks provided a significant return premium versus bonds over the reporting period. Yields on fixed income securities had a modest upward bias since the beginning of the year, which resulted in total returns from fixed income in the low single digit area. Stocks experienced relatively stronger returns, generally in the mid- to high-single digits, following above expectations earnings reports from certain market segments early in the second calendar quarter. International stocks provided a better return than most U.S. stock categories and the Portfolio has some exposure to that segment. Additionally, the Portfolio leans toward growth within the U.S. equity segments, and that group of stocks achieved better performance than core or value sectors over the period. The managed growth accounts within the Portfolio also performed better than their respective indexes, adding incremental performance. The Portfolio has limited exposure to real estate investments trusts (REITs) due to valuation concerns; that lack of exposure benefited results during the period. Fixed income accounts are approximately 62% of Portfolio assets and provide a reduction in Portfolio volatility as well as some stability, should equity markets come under pressure. High yield has been a component within the fixed accounts and its returns have been better than higher-quality segments over the last few years, adding value when compared to our fixed income benchmark. We also have high exposure to investment grade fixed income securities, which have provided superior returns to treasury obligations. All of these segments provided returns approximately in line with their respective sub-indexes. What is your outlook? As the reporting period draws to a close, we have become concerned with the back-up in the general level of interest rates, particularly in the highest-quality segments of government Quoted Portfolio Composition and Top 10 Holdings are subject to change. 10 obligations, as well as the continued narrowing of risk or yield premiums offered in lower-rated fixed income securities. This is occurring in an environment that we believe carries heightened inflation risk, the deterioration of credit standings in light of an aggressive merger and acquisition market, and the continued reduction of equity shares outstanding funded by using cash on the balance sheet or the issuance of debt, neither of which is favorable for bond investors. Additionally, stocks have continued to move ahead despite the increase in interest rates, causing valuation ratings to deteriorate. Based on that, we began late in the period to upgrade the quality of our holdings in both the fixed income and equity segments of the Portfolio. We did not alter the bond/stock allocations, as it is still an even bet that the economic cycle will continue to support exposure to financial assets; however, we believe there are sufficient risks to justify a meaningful upgrade in the quality of holdings. As such, we modestly reduced exposure to the mid- and small-cap segments of the equity Portfolio and reinvested those proceeds in large-cap stocks. We maintain our bias to the growth oriented equity investment styles. In fixed income, we have reduced our exposure to high yield and reinvested those assets in higher-quality securities within fixed income categories. * The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 11 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Technology Portfolio returned 10.15% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Science & Technology category, reported a median return of 7.49% . The Portfolios market benchmark, the Goldman Sachs Technology Industry Composite, now known as CBOE GSTI Composite Index returned 9.25% . What factors affected the Portfolios performance? Encouragingly, the Portfolio has outperformed its public benchmark and peer group since the start of 2007 as a result of a significant repositioning in application software, technology services and hardware. In software, where we focused on niche application and middleware providers, strong gains in Hyperion and Nuance outweighed underperforming positions BEA Systems, Adobe Systems and TIBCO, and complemented our avoidance of underperformers Microsoft and Symantec. In Internet software and services we emphasized names with exposure to digital marketing like aQuantive, which was an especially strong performance contributor, along with VeriSign. Technology hardware was a negative influence on total period performance due to security selection within semiconductors, but a significant overweighting in Apple and our meaningful exposure to strong-performing storage plays EMC Corp. and Emulex minimized its impact. Other negative contributors to performance included an underweighted position in the Internet retail sector and an overweighted position in the lagging biotechnology arena of the heath care sector. What is your outlook? Solid, though not spectacular, domestic capital spending sustains our optimism regarding technology expenditure growth at the enterprise level of 5% or more, with even stronger trends within the networking and video communications industries. Stronger international markets and a weak dollar provide additional reasons for optimism in a sector with disproportionate exposure to foreign demand. We remain enthusiastic about dominant consumer and advertising names like Apple, Google and Yahoo!; storage companies; networking/bandwidth suppliers; and service-oriented architecture companies. Regulatory concerns and pipeline issues have created opportunities within the drug, biotechnology and medical device sectors, and we maintain above-benchmark exposure in these areas. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 12 Companies continue to enjoy unprecedented levels of cash and liquidity, and have the ability and motivation to upgrade their technology infrastructure in a global environment in which productivity gains are crucial to competitiveness. Manifestation of this trend should have a positive impact on the Portfolio. We believe interest rate fears will abate as moderate economic growth persists in the second half of 2007, putting a greater premium on the growth profile of technology-focused sectors and allowing multiples to expand, especially for larger-cap names where operating and return metrics have caught up with their small- and mid-cap brethren, even if their valuations havent. * The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. ** The CBOE GSTI Composite Index is a modified capitalization-weighted index of selected technology stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 13 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Partner Small Cap Growth Portfolio returned 9.59% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Small Cap Growth category, reported a median return of 10.94% . The Portfolios market benchmark, the Russell 2000 ® Growth Index, returned 9.33% . What factors affected the Portfolios performance? Returns for the period were in line with the good level of absolute returns realized by the benchmark Index. Areas of strong returns in the Portfolio were counterbalanced by segments that exhibited more mixed results. In total, the Portfolio realized a rewarding absolute return but achieved little incremental value versus the benchmark Index. Financials, energy and health care were segments of the Portfolio that achieved better than market results. In the financial segment, strong stock selection in the real estate investment trust (REIT) industry was led by our position in Highland Hospitality Corp. International Securities Exchange Holdings Inc. also performed well in the diversified financial services group, as did other select positions with an exposure to the continued strength in the financial markets. We did not have significant holdings in those companies with exposure to ongoing deterioration in the sub-prime lending industry. Holdings in the energy equipment and services industries performed well, given the renewed strength in energy prices and continued expansion of capital spending focused on finding new sources of energy. Health care stocks underperformed the broader market. Our modest underweighting in the group, as well as our stock selection, aided the Portfolios overall results. Our holdings in the pharmaceutical industry lifted our results as stocks like K-V Pharmaceuticals performed well in the period. The consumer discretionary segment of the Portfolio detracted from returns as our holding in Shuffle Master Inc. performed poorly in the period. Under Armor Inc. in the apparel group also did not perform up to expectations and was a drag on Portfolio performance. Arbitron Inc. in the media group performed well but was not of sufficient size to offset the returns in the more poorly performing segments. Our holdings in information technology stocks performed well during the period, with both the sector and our holdings outperforming the benchmark Index. We also held a modest amount of cash in the period for liquidity and transaction purposes and with the strong advance in the benchmark Index, there was a modest reduction in return due to those holdings. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 14 What is your outlook? We continue to anticipate that 2007 will prove a year in which price/earnings ratios expand  a circumstance that typically bodes well for growth stocks. We think any multiple expansion (which would be the first since 2003) could help offset the decelerating rate of corporate earnings growth. Although we think the stock market should be higher at the end of the year than it is now, a number of risks could confound that outlook: consumer spending, which accounts for about 70% of the gross domestic product, is softening; petroleum prices threaten to spike sharply higher; and a large loss in the suddenly unsteady Chinese stock market could have an adverse impact on the U.S. market. But we dont assign a high probability to any of those risks. We expect the economy to move into the second half of the cycle, where solid but more moderate expansion will increasingly favor secularly driven growth stocks. * The Russell 2000 ® Growth Index is an unmanaged index comprised of companies with a greater than average growth orientation within the Russell 2000 ® Index. The Russell 2000 ® Index is comprised of the 2,000 smaller companies in the Russell 3000 ® Index, which represents the 3,000 largest companies based on market capitalization and is designed to represent the performance of about 98% of the U.S. equity market. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 15 The Portfolio is exposed to the risks of investing in equity securities of smaller companies, which may include, but are not limited to, lower trading volume and less liquidity than larger, more established companies. Small company stock prices are generally more volatile than large company stock prices. These and other risks are described in the Portfolios prospectus. How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Partner Small Cap Value Portfolio returned 7.98% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Small Cap Value category, reported a median return of 6.86% . The Portfolios market benchmark, the Russell 2000 ® Value Index, returned 3.80% . What factors affected the Portfolios performance? The financials sector was the dominant contributor to our above-market return, followed by energy and consumer staples. The main detractors were consumer discretionary and health care. In the financials sector, the Portfolio benefited from being underweighted in commercial banks and real estate investment trusts (REITs). REIT stocks declined on valuation concerns, as this was one of the worst performing industries in the sector. Although in general the flat yield curve has put pressure on commercial banks, the Portfolios selection of companies did relatively well, aided by merger and acquisition activity. First Republic Bank, a commercial bank that focuses on high net worth individuals and their businesses, agreed to be acquired at a premium by Merrill Lynch. In addition, Ohio Casualty, a property and casualty insurer, agreed to be acquired by Liberty Mutual. Bristol West Holdings, an auto insurer, was purchased by Farmers Insurance Group. An overweighted position in energy, one of the strongest performing sectors of the Index, contributed to results, as did stock selection, which included companies like Todco, W-H Energy Services and Atwood Oceanics. Two food retailers  Nash Finch and Winn-Dixie  drove results in the consumer staples sector. The Portfolio is underweighted in this sector due to concerns over consumer spending as high energy costs, rising interest rates and the housing slowdown squeeze disposable income. Decreasing disposable income and housing market weakness impeded results in the consumer discretionary sector. Companies affected by these factors included Rare Hospitality International, an operator of chain restaurants, Building Material Holding, a manufacturer of pre-fabricated housing components, and M/I Homes, a builder of single-family homes. The health care sector detracted primarily due to negative results in the life sciences tools and services industry and relatively weak performance in the health care equipment and supplies industry. The Portfolios position in the biotechnology industry is being increased given improving valuations and attractive long-term growth prospects. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 16 What is your outlook? A slowing economy should favor the stocks of larger growth companies, as they are not as reliant on good economic growth as more cyclical companies. Overall, stocks appear attractive relative to bonds, barring any unexpected increase in interest rates. Within the small-cap universe, energy, materials, and industrials and business services stocks are expected to continue to benefit from the growing global economy. Valuations within the financials sector should decrease given the sectors weakness in the United States. This should provide opportunities to invest in companies that appear well-positioned to weather the storm. * The Russell 2000 ® Value Index is an index comprised of companies with a greater than average value orientation within the Russell 2000 ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 17 How did the Portfolio perform during the six-month period ending June 29, 2007? Thrivent Small Cap Stock Portfolio returned 8.47% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Small Cap Core category, reported a median return of 8.22% . The Portfolios market benchmark, the Russell 2000 ® Index, returned 6.45% . What factors affected the Portfolios performance? The greatest impact on Portfolio performance during the period on both an absolute and relative basis was the underweighted position of the financials sector. Given our concerns regarding the mortgage and housing markets, along with credit quality and interest rate concerns, the Portfolio has been very discriminate in holding financials stocks. During the period, elevated defaults within the sub-prime mortgage market caused the majority of stocks within the financials sector to perform poorly. While the financials stocks within the Russell 2000 ® Index had a negative return of almost 5%, the financials stocks within the Portfolio had a negative return of less than 1%. The Portfolios best performing stocks within this sector were Portfolio Recovery Associates Inc., a receivables collection company, and Affiliated Managers Group Inc., an asset management company. Performance was limited within the financials sector by our modest holdings in the banking industry, as almost all banking stocks had negative returns during the period. Outside of financials, individual stock selection had a significantly positive impact on performance during the period. In particular, we had solid performance in the energy and industrials sectors. Within the energy sector, several stocks in the oil and gas equipment and services industry had large gains, including Global Industries, Inc., while Tesco Corp. and Dresser-Rand Group Inc. each appreciated considerably during the period. Given our positive economic outlook, we continued to maintain an overweighted position in the industrials sector, which paid handsome dividends. Within that sector, our investment in marine (barge) companies showed solid performance due to strong global demand, with Ultrapetrol appreciating significantly. Other strong performers include Huron Consulting Group Inc., a provider of financial and operating consulting services, and Baldor Electric Co., a manufacturer of electrical equipment. Strong corporate earnings and ample market liquidity provided an ideal environment for merger and acquisition activity. The Portfolio participated in many deals announced during the period; more than a dozen of our holdings were targeted. In the health care sector, two diagnostic companies, Cytyc Corp. and Ventana Medical Systems, Inc., were targets of corporate takeovers and appreciated considerably; three of our health care services holdings were taken private through buyouts. The technology sector was also fertile ground for deal-making, with two software holdings, Hyperion Solutions and Kronos Inc., appreciating due to takeover offers. What is your outlook? Superior stock selection will continue to be the major driver of Portfolio performance going forward. Given the very strong returns of the small-cap market over the past several years, and especially over the past 12 months, valuations have become compressed, with limited differentiation between growth Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 18 stocks and value stocks or between high-quality stocks and low-quality stocks. We believe in this environment continued focus on attractively valued quality companies with a distinct competitive advantage or defensible niche will provide the best opportunity for success. We remain diligent in monitoring the impact a deteriorating mortgage market and tighter credit standards will have on consumer spending. We are still concerned about how these factors will impact the financials sector and believe there is more downside ahead. Thus, the Portfolio will continue to hold minimal positions in this sector. Industrials stocks remain attractive as corporations continue to invest in plant and equipment, while strong global economic growth drives demand for infrastructure projects worldwide. The Portfolio remains overweighted in health care due to improving fundamentals, attractive valuations and the strong competitive advantages many companies possess. Information technology also continues to be an attractive area for investment as companies increasingly use technology to gain efficiencies, while the strong growth in Internet use is fueling demand for infrastructure and capital equipment spending. * The Russell 2000 ® Index is an index comprised of the 2,000 smaller companies in the Russell 3000 ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 19 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Small Cap Index Portfolio returned 8.35% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Small Cap Core category, reported a median return of 8.22% . The Portfolios market benchmark, the S&P SmallCap 600 Index, returned 8.56% . What factors affected the Portfolios performance? The Portfolio is managed to virtually replicate the performance of the S&P SmallCap 600 Index. We seek to maintain a fully invested position with limited transactions to minimize costs. As typically occurs with an index fund, the difference in performance between the benchmark index and the fund itself can be largely attributed to expenses and minor differences in Portfolio composition. Three sectors drove the Portfolios performance, led by materials stocks, benefiting from a continued spike in steel and other commodities. Industrial companies also enjoyed solid growth. Energy companies performed well, in particular those energy companies involved in offshore drilling. By contrast, stocks of companies that are affected by rising interest rates struggled. Utilities and financial stocks also were out of favor in the first half of 2007, with financials posting the lone negative return among small-cap sectors. What is your outlook? The Portfolio will be fully invested to track the performance of the S&P SmallCap 600 Index. This offers individuals an attractive way to take advantage of the growth potential of the broad, diversified marketplace of small-cap stocks. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 20 With uncertainty growing over the strength of the U.S. economy and an ongoing inflation threat, investors backed away from riskier segments of the equity markets. Small-cap stocks outperformed large-cap stocks, but underperformed relative to mid-cap issues. Whether this marks a period of rotation in the markets and a shift to more blue chip names remains to be seen. Typically, the longer an economic cycle continues, the more investors tend to favor large-cap stocks in the equity marketplace. We still believe there is solid opportunity in the small-cap arena, but the premium return for small stocks is likely to be limited in the future as the cycle continues to mature. * The S&P SmallCap 600 Index is an unmanaged index that represents the average performance of a group of 600 small capitalization stocks. S&P SmallCap 600 Index is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors, and Standard & Poors makes no representation regarding the advisability of investing in the product. It is not possible to invest directly in the Index. Index funds are subject to the same market risks associated with the stocks in their respective indexes. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 21 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Mid Cap Growth Portfolio returned 14.65% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Mid Cap Growth category, reported a median return of 12.32% . The Portfolios market benchmark, the Russell Midcap ® Growth Index, returned 10.97%. What factors affected the Portfolios performance? The Portfolio outperformed its benchmark by a healthy margin. Stock selection was strong across many sectors, including technology, industrials, financials and the consumer area. In the technology sector, a large contributor to performance was our holding in Aquantive Inc., which was purchased by Microsoft for a substantial premium. In the industrial segment, Foster Wheeler Ltd., a maker of manufacturing and engineering equipment, contributed significantly to performance. The Portfolio also benefited from price appreciation in the education services stocks that have seen an improvement in their fundamentals over the course of the past year. The largest factor mitigating the Portfolios performance during the period was its underweighted position in the energy sector, which was particularly strong in the first six months of 2007. In addition, not owning Amazon.com and Medimmune Inc., which both performed strongly, detracted from performance. What is your outlook? We believe the fallout from the deterioration in the residential housing market has yet to be fully discounted in many sectors. We believe the oversupply of housing inventory will continue to depress prices for U.S. homes throughout 2007. This will ultimately affect consumer spending and thus the economy. We have already begun to see signs that credit is tightening, which is also a precursor to slower consumer spending. This slowdown will be a drag on economic growth for the balance of 2007 and possibly into 2008. As such, we remain overweighted in growth names in the technology, telecommunication services and health care sectors that have specific demand drivers or product cycles that will be less affected by a potential slowdown in the economy. We are Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 22 also emphasizing companies that sell at valuations that provide downside cushion should the economy continue to weaken. We continue to favor companies that will benefit from the increase in Internet traffic and the resulting build-out of infrastructure that must take place to service that traffic. Health care also remains a target area for us. We are focusing on stocks that have either defensive characteristics or specific product cycles that will withstand a slowdown in the economy. We are not as exposed to those segments of the market that are more cyclical in nature, with particular caution towards companies in or related to the home building and industrial equipment sectors. We continue to maintain an underweighted exposure to the consumer discretionary area as we see several headwinds affecting these stocks over the course of the summer and into the latter half of 2007. * The Russell Midcap ® Growth Index is an index comprised of companies with higher than average price-to-book ratios and higher forecasted growth values within the Russell Midcap ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 23 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Mid Cap Growth Portfolio II returned 14.66% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Mid Cap Growth category, reported a median return of 12.32% . The Portfolios market benchmark, the Russell Midcap ® Growth Index, returned 10.97% . What factors affected the Portfolios performance? The Portfolio outperformed its benchmark by a healthy margin. Stock selection was strong across many sectors, including technology, industrials, financials and the consumer area. In the technology sector, a large contributor to performance was our holding in Aquantive Inc., which was purchased by Microsoft for a substantial premium. In the industrial segment, Foster Wheeler Ltd., a maker of manufacturing and engineering equipment, contributed significantly to performance. The Portfolio also benefited from price appreciation in the education services stocks that have seen an improvement in their fundamentals over the course of the past year. The largest factor mitigating the Portfolios performance during the period was its underweighted position in the energy sector, which was particularly strong in the first six months of 2007. In addition, not owning Amazon.com and Medimmune Inc., which both performed strongly, detracted from performance. What is your outlook? We believe the fallout from the deterioration in the residential housing market has yet to be fully discounted in many sectors. We believe the over supply of housing inventory will continue to depress prices for U.S. homes throughout 2007. This will ultimately affect consumer spending and thus the economy. We have already begun to see signs that credit is tightening, which is also a precursor to slower consumer spending. This slowdown will be a drag on economic growth for the balance of 2007 and possibly into 2008. As such, we remain overweighted in growth names in the technology, telecommunication services and health care sectors that have specific demand drivers or product cycles that will be less affected by a potential slowdown in the economy. We are Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 24 also emphasizing companies that sell at valuations that provide downside cushion should the economy continue to weaken. We continue to favor companies that will benefit from the increase in Internet traffic and the resulting build-out of infrastructure that must take place to service that traffic. Health care also remains a target area for us. We are focusing on stocks that have either defensive characteristics or specific product cycles that will withstand a slowdown in the economy. We are not as exposed to those segments of the market that are more cyclical in nature, with particular caution towards companies in or related to the home building and industrial equipment sectors. We continue to maintain an underweighted exposure to the consumer discretionary area as we see several headwinds affecting these stocks over the course of the summer and into the latter half of 2007. * The Russell Midcap ® Growth Index is an index comprised of companies with higher than average price-to-book ratios and higher forecasted growth values within the Russell Midcap ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 25 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Partner Mid Cap Value Portfolio returned 9.78% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Mid Cap Value category, reported a median return of 11.22% . The Portfolios market benchmark, the Russell Midcap ® Value Index, returned 8.69% . What factors affected the Portfolios performance? Returns in the Portfolio were modestly ahead of the benchmark Index for the period. Energy, health care and utilities were all segments of the Portfolio that outperformed the benchmark. Our holdings in information technology stocks were the main detractor to performance; the group performed well, but our stocks did not achieve good results. In the energy sector, Range Resources Inc.  one of the Portfolios larger holdings  achieved excellent returns. Another significant holding, Williams Cos., also performed well. Smith International and W-H Energy Services in the energy equipment and services segment added to overall Portfolio results. Within health care, Medimmune Inc. was the subject of a takeover bid, which substantially lifted the stock. Health care technology providers achieved good returns in the period and our holdings in IMS Health Inc. and Perkin Elmer Inc. did well. Within the utility group, holdings in PPL Corp., Entergy Corp. and Edison International all performed well in the period. Within the information technology sector, our holding in computer peripheral manufacturer Seagate Technology did not perform well. Additionally, in the IT services group, we did not own the stocks that advanced within the group and realized disappointing results from our holdings in companies like BearingPoint Inc. and CheckFree Corp. Within the software industry, our holding in Activision did not advance in line with the industry. A modest position in cash for liquidity and transaction purposes was a limiting factor given the good returns achieved by the benchmark. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 26 What is your outlook? Many of our best performing stocks in 2007 have been companies engaged in efforts to rationalize their cost structures, divest non-strategic assets and generally improve returns on capital. As we move through 2007, we will continue to seek similar opportunities, as these programs of internal change can show positive results in an uncertain market environment. We believe the market will see an active flow of private equity investment into mid-cap companies, particularly those with the cash flow characteristics we tend to favor. * The Russell Midcap ® Value Index is an index comprised of companies with lower than average price-to-book ratios and lower forecasted growth values within the Russell Midcap ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 27 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Mid Cap Stock Portfolio returned 10.68% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Mid Cap Core category, reported a median return of 11.01% . The Portfolios market benchmark, the Russell Midcap ® Index, returned 9.90% . What factors affected the Portfolios performance? The Portfolio had strong relative and absolute performance for the first six months of the year. The Portfolio had success in the materials, consumer discretionary and information technology sectors. Both the materials and information technology sectors were overweighted and had better than average stock selection within the group. The strong performance in the materials sector was led by Owens-Illinois while the information technology group excess return was driven by a broad diversity of holdings across a number of industries. Solid stock selection benefited the consumer discretionary sector as Goodyear Tire & Rubber Co., one of the Portfolios top holdings, had a particularly strong performance for the period. Negative factors included an underweighted position in the energy and industrial sectors, two of the top performing sectors for the first six months of the year. Stock selection within the industrial sector and underweighting the two best performing groups during the quarter, energy and industrials, led the underperformance. The poor contribution from stock selection was not the result of a significant decline in any of the Portfolios holdings but rather due to not having significant exposure to stocks in companies that advanced strongly during the quarter. What is your outlook? The Portfolio remains underweighted in cyclical industries. Policymakers worldwide continue to increase interest rates attempting to slow economic growth and bring inflation down to their long-term targets. Industrials and energy are the Portfolios largest underweighted sectors. The industrial sector currently trades at high valuations, while at the same time, profit margins are well above previous peak levels. Historically, in a cyclical industry, the combination of high current valuations and high profit margins are not sustainable, with valuations most often adjusting as profit margins come under pressure. The energy sector is seeing slowing demand growth at the same time inventories are increasing, production is rising and OPEC excess capacity is Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 28 approaching 4 million barrels per day. Coincidentally, capital expenditures are increasing off of an already high base. Once again, these typically are not attractive investment characteristics for a cyclical industry. The Portfolio maintains an overweighted stance in the information technology sector as cable, telecommunication and Internet companies increase infrastructure spending in order to compete to increase their share of consumer and enterprise spending. As more information traverses IP networks, demand for networking equipment, storage and software will also expand. * The Russell Midcap ® Index is an unmanaged index that measures the performance of the smallest 800 securities in the Russell 1000 ® Index, as ranked by total market capitalization. It is not possible to invest directly in the index. The performance of the Index does not reflect deductions for fees, expenses or taxes. The composition of the Russell Midcap ® Index serves as a better reflection of the Funds current strategy than does the S&P MidCap 400 Index. ** The S&P MidCap 400 Index is an unmanaged index that represents the average performance of a group of 400 medium capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 29 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Mid Cap Index Portfolio returned 11.70% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Mid Cap Core category, reported a median return of 11.01% . The Portfolios market benchmark, the S&P MidCap 400 Index, returned 11.97% . What factors affected the Portfolios performance? The Portfolio is managed to virtually replicate the performance of the S&P MidCap 400 Index. We seek to maintain a fully invested position with limited transactions to minimize costs. As typically occurs with an index fund, the difference in performance between the benchmark index and the fund itself can be largely attributed to expenses and minor differences in Portfolio composition. Energy and materials sectors were the best performing groups in the market over the six-month period. Energy stocks clearly benefited from the continued rise in oil and gas prices, and energy equipment and services stocks represented the strongest industry within the sector. Materials stocks also performed well, due to increased spending on construction materials by businesses. Utilities and financials, two other prominent sectors in the Index, delivered positive but below-Index returns for the six-month period. Both utilities and financial stocks returns were limited as interest rates rose during the first half of 2007. Financial stocks were also affected by the weakening of the sub-prime lending markets in the second quarter. What is your outlook? Mid-cap stocks outperformed both large- and small-cap stocks for the six-month period. Large-cap stocks showed signs of overcoming their extended period of lagging the performance of smaller stocks toward the end of the period. If past economic cycles are any indication, the market may begin to favor large-cap issues in the months ahead. Typically, investors look for higher-quality stocks as economic growth moves past its peak in a given cycle  a factor that could help the Portfolio. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 30 In an environment where investors are faced with greater uncertainty about the direction of interest rates and the strength of the domestic economy, mid-cap stocks may offer a relatively safe haven in the equity markets compared to small-cap stocks. While we can anticipate continued volatility from stocks as a whole, those represented in this Index continue to offer a generally positive outlook. * The S&P MidCap 400 Index is an unmanaged index that represents the average performance of a group of 400 medium capitalization stocks. S&P MidCap 400 Index is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors, and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 31 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Partner International Stock Portfolio returned 10.70% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper International Large Cap Core category, reported a median return of 10.64% . The Portfolios market benchmark, the MSCI EAFE Index, returned 11.09% . What factors affected the Portfolios performance? An underweighting of the materials and energy sectors and sub-par stock selection within the energy segment were the primary factors limiting returns versus the benchmark Index. Stock selection within the information technology group also limited Portfolio results. These factors were mitigated by stock selection within the consumer group and a moderate overweighting and stock selection within the industrial and utility sectors; however, those factors did not fully offset the drags on Portfolio results versus the benchmark. Both benchmark and Portfolio returns were quite good on an absolute basis as markets were generally strong in the reporting period. Stock selection within the materials group was better than the benchmark but our underweighting in this strongly performing group was a limiting factor. In energy shares, an underweighting of the group versus benchmark as well as disappointing stock selection combined to limit our advance. Disappointing results on the part of Taiwan Semiconductor and Samsung Electronics, as well as less than adequate exposure to the strong performance in Nokia, all contributed to our lagging performance in the information technology group. Within the software segment, we did hold a position in Nintendo, which gained on the strength of its recent success in video gaming. Within the consumer group, the Portfolio was the beneficiary of increased merger and acquisition anticipation and activity, particularly in the consumer retail and products segments. Within the industrial groups, holdings in Siemans AG and Schneider Electric both performed well. In the consumer staples group, holdings in both Unilever PLC and Carrefour S.A. provided good returns. What is your outlook? Europe has continued to benefit from stronger than expected economic growth driven by both exports and domestic demand. Low interest rates are facilitating a wave of merger and acquisition activity, which has been very Quoted Major Market Sectors, Portfolio Composition and Top 10 Countries are subject to change. The lists of Major Market Sectors and Top 10 Countries exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 32 supportive for stock prices. While there is concern that the euros rise over the past several years will hamper competitiveness, corporate cost cutting and strong demand have thus far been positive offsets. Asian trade imbalances, currency concerns and inflation will be a key area of focus for central bankers as well as politicians. As China continues on its impressive growth path, many of the other Asian economies will benefit. However, as China broadens its reach and influence, there is a growing risk of a protectionist backlash in Europe and the United States. In Japan, the nascent merger and acquisition activity has focused management attention on shareholder value, a welcome change for investors. The robust global economy of the past few years has helped companies deliver strong earnings growth, thus supporting positive equity market performance. Although we expect a moderation in global economic growth, and consequently a slowdown in earnings growth, we believe the markets should continue to provide solid, but modest equity gains. * The Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE Index) is a stock index designed to measure the equity performance of developed countries outside of North America. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 33 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Partner All Cap Portfolio returned 11.37% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Multi Cap Core category, reported a median return of 7.53% . The Portfolios market benchmark, the Russell 3000 ® Index, returned 7.11% . What factors affected the Portfolios performance? Superior returns for the six months were a function of strong stock selection as Portfolio sectors are generally kept in close alignment with those of the Portfolios benchmark. Energy stocks provided the largest contribution, with good returns across the board from the Portfolios holdings in the energy equipment group, such as Schlumberger Ltd., Transocean Inc. and GlobalSantaFe Inc. Energy production companies and integrated producers also added meaningfully to Portfolio results. Within the financial sector, we avoided many of the issues that were affected by continuing weakness in both the housing and sub-prime lending industries, while having exposure to generally higher quality or recovering financial service companies like Fannie Mae. Holdings in the insurance and brokerage/capital markets industries also added to returns. Health care holdings Medco Health Solutions in the pharmacy benefit industry and Baxter International, a diversified medial products and services company, performed well during the period. Shaw Group Inc. was a beneficiary of the strength in engineering and construction and industrial services industries. Precision Castparts Corp. also provided excellent returns, benefiting from its strong operating position in the aerospace, power generation and general industrial markets. Segments of the Portfolio exposed to the consumer generally did not perform as well as those groups more exposed to the industrial or energy cycle that continues to unfold. Retailers did not keep pace with the overall market nor with the stronger segments of the Portfolio, but were generally not held in sufficient concentration or breadth to restrain the overall Portfolio return. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 34 What is your outlook? The Portfolio is positioned to gain from active stock selection by identifying the best ideas from each of our industry-focused fundamental analysts. We continue to favor the biotechnology industry, with positions in biopharmaceutical companies engaged in the development of human therapeutics. We believe these businesses will benefit from successful drug launches, global market penetration, and solid franchises offering competitive advantages. Additionally, we are overweighted in the energy, equipment and services industry, focusing on companies exposed to the strong growth and demand within the deepwater drilling rig business. Within the health care sector, we are underweighted in the pharmaceuticals industry due to limited upside from patent expirations, eroding sales, and pipeline setbacks. * The Russell 3000 ® Index is an unmanaged index comprised of the 3,000 largest companies based on market capitalization and is designed to represent the performance of about 98% of the U.S. equity market. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 35 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Large Cap Growth Portfolio returned 8.99% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Large Cap Growth category, reported a median return of 7.82% . The Portfolios market benchmark, the Russell 1000 ® Growth Index, returned 8.13% . What factors affected the Portfolios performance? Large-cap growth stocks exhibited comparable if not better returns when compared to value and small- and mid-capitalization stocks. Despite the continued strong returns in more cyclical industries such as energy, materials, and industrials, the key large-cap growth sectors, health care and information technology, posted respectable returns and lifted the overall growth categorys returns. On a sector-based analysis, the outperformance versus our benchmark was broad-based with stock selection positively contributing in most sectors. Information technology and the energy sectors contributed the most, highlighted by our ownership in aQuantive Inc. and Apple for technology and Schlumberger and Diamond Offshore for energy. The telecommunications sector continued its strong performance, both in terms of sector allocation and security selection, due to large positions in emerging wireless telecommunication companies such as America Movil and NII Holdings. The financial, health care and material sectors also positively affected performance. Brokerage and exchange companies such as Goldman Sachs and Chicago Mercantile Exchange boosted the financial sector while health care was aided by positions in Gilead Sciences and Teva Pharmaceuticals. The materials sector posted superior returns through ownership in names such as Freeport McMoran Copper & Gold. Sectors detracting most from performance for the six-month period included consumer discretionary, where not owning Amazon.com and poor performance in owned names such as Starbucks and Toll Brothers negatively affected Portfolio performance. Our underweighted stances in the utilities and industrials sectors also hurt Portfolio performance as these sectors posted above average returns. However, our stock selection in the industrials sector helped, highlighted by shares of Foster Wheeler. On a sub-sector basis, the strongest groups included Internet software and services, wireless telecommunications and communications equipment; the weakest groups were led by semiconductors, construction and farm machinery and industrial conglomerates. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 36 What is your outlook? The equity market has been very strong in the first half of 2007 and our performance has also been good. We feel a lot of the positive news is already priced into the market; thus, we are not making large sector bets. Our most overweighted sector remains telecommunications services, with an emphasis on Latin American wireless companies. We have upped the weighting in consumer staples by adding Costco and Safeway to the Portfolio. At the industry level, we like engineering and construction (Fluor); biotechnology (Gilead); energy equipment and services (Diamond Offshore); and brokerage/asset managers (Morgan Stanley). * The Russell 1000 ® Growth Index is an index comprised of those Russell 1000 companies with higher than average price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 37 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Large Cap Growth Portfolio II returned 8.93% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Large Cap Growth category, reported a median return of 7.82% . The Portfolios market benchmark, the Russell 1000 ® Growth Index, returned 8.13% . What factors affected the Portfolios performance? Large-cap growth stocks exhibited comparable if not better returns when compared to value and small- and mid-capitalization stocks. Despite the continued strong returns in more cyclical industries such as energy, materials, and industrials, the key large-cap growth sectors, health care and information technology, posted respectable returns and lifted the overall growth categorys returns. On a sector-based analysis, the outperformance versus our benchmark was broad-based, with stock selection positively contributing in most sectors. Information technology and the energy sectors contributed the most, highlighted by our ownership in aQuantive Inc. and Apple for technology and Schlumberger and Diamond Offshore for energy. The telecommunications sector continued its strong performance, both in terms of sector allocation and security selection, due to large positions in emerging wireless telecommunication companies such as America Movil and NII Holdings. The financial, health care and material sectors also positively affected performance. Brokerage and exchange companies such as Goldman Sachs and Chicago Mercantile Exchange boosted the financial sector while health care was aided by positions in Gilead Sciences and Teva Pharmaceuticals. The materials sector posted superior returns through ownership in names such as Freeport McMoran Copper & Gold. Sectors detracting most from performance for the six-month period include consumer discretionary, where a lack of ownership in shares of Amazon and poor performance in owned names such as Starbucks and Toll Brothers negatively affected Portfolio performance. Our underweighted stances in the utilities and industrials sectors also hurt Portfolio performance as these sectors posted above average returns. However, our stock selection in the industrials sector was excellent, highlighted by shares of Foster Wheeler. On a sub-sector basis, the strongest groups included Internet software and services, wireless telecommunications and communications equipment; the weakest groups were led by semiconductors, construction and farm machinery and industrial conglomerates. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 38 What is your outlook? The equity market has been very strong in the first half of 2007 and our performance has also been good. We feel a lot of the positive news is already priced into the market; thus, we are not making large sector bets. Our most overweighted sector remains telecommunications services, with an emphasis on Latin American wireless companies. We have upped the weighting in consumer staples by adding Costco and Safeway to the Portfolio. At the industry level, we like engineering and construction (Fluor); biotechnology (Gilead); energy equipment and services (Diamond Offshore); and brokerage/asset managers (Morgan Stanley). * The Russell 1000 ® Growth Index is an index comprised of those Russell 1000 companies with higher than average price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 39 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Partner Growth Stock Portfolio returned 8.49% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Large Cap Growth category, reported a median return of 7.82% . The Portfolios market benchmark, the S&P 500/Citigroup Growth Index, returned 6.55% . What factors affected the Portfolios performance? The financials sector was the leading relative outperformer, helped by stock selection and a beneficial underweighting against the benchmark. Capital markets holdings, in particular asset managers Franklin Resources, State Street, and UBS, benefited from strong global markets and a positive macroeconomic environment. European financials were also notable contributors, led by German exchange operator Deutsche Bourse and Italian commercial bank Unicredito Italiano. While concerns about sub-prime lending rattled the sector and caused it to lag, the Portfolio benefited from avoiding real estate stocks and underweighting diversified financial services. Stock selection, led by the wireless telecommunication services industry, resulted in the telecommunication services sectors relative outperformance. Non-U.S. providers America Movil (Mexico) and Rogers Communications (Canada) were major contributors, boosted by strong earnings and expansion outlook reports. MetroPCS, a low-cost U.S. wireless provider, went public in April, and the stock has risen sharply. The consumer discretionary sector benefited from stock selection, with concentrated strength in media and the Internet and catalog retail industries. Liberty Capital gained as the value of its extensive interests in media and telecommunication companies appreciated. Amazon.com shares rose dramatically after solidly beating analysts earnings estimates, with improved expense controls and increased operating leverage. MGM Mirage, the casino giant, rose on gaming strength in Las Vegas and high expectations for its Macau operations and CenterCity, an ambitious multipurpose development in the heart of the Las Vegas Strip. The Portfolios stock selection in the communications equipment industry was a primary driver of information technologys outperformance. Among the best performers was Juniper Networks, which rose on encouraging launches of its new service-provider and enterprise products. Hon Hai Precision traded higher as the component supplier to Apple for its eagerly awaited iPhone. Stock selection was negative in industrials and business services, while an underweighting in the aerospace and defense industry also hurt performance. Machinery company Danaher slumped on lower growth, and Southwest Airlines declined on softer traffic numbers. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 40 Stock selection in health care, primarily in biotechnology and pharmaceuticals, had a negative impact. Biotech concern Genentech traded lower as its key cancer drugs fell short of estimates, and the growth outlook dimmed for its leading cancer drug Avastin. What is your outlook? While economic growth may moderate, we believe that companies producing stable earnings growth will be afforded higher prices by the market. We believe the market is currently underpriced considering the strength in the U.S. and global economies and the resilience of corporate earnings. The Portfolio is positioned to outperform in this environment. * The S&P 500/Citigroup Growth Index is an unmanaged capitalization-weighted index comprised of securities with higher price-to-book ratios in the S&P 500 Index. The S&P 500/Citigroup Growth Index is designed so that approximately one-half of the S&P 500 Index market capitalization is characterized as value and the other half as growth. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 41 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Large Cap Value Portfolio returned 7.48% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Large Cap Value category, reported a median return of 7.26% . The Portfolios market benchmark, the Russell 1000 ® Value Index, returned 6.25% . What factors affected the Portfolios performance? The majority of the strong relative performance was due to stock selection, particularly in the financials, industrials, and consumer staples sectors. In addition, an overweighted position in the technology and industrials sectors helped performance, as did underweighting in financials, especially in real estate investment trusts (REITs) and banks. An underweighted position in energy hurt relative performance. In financials, emphasizing shares of JP Morgan versus Banc of America and Citigroup was a significant positive contributor. An emphasis on capital market sensitive financials versus spread sensitive (i.e., banks) benefited the Portfolio and remains an emphasis. Highlights in the industrial sector included American Airlines and railroads CSX Corp. and Union Pacific. American Airlines was sold in January based upon valuation and has recently been repurchased at a lower price as recent strength in jet fuel prices has pushed the shares down to an attractive price level. Shares of Union Pacific have been sold due to valuation and consensus earnings estimates getting ahead of the companys fundamentals. Other major contributors were positions in Flowserve, a manufacturer of pumps, valves and seals to industrial end markets, and Parker Hannifin, a diversified industrial company. Parker Hannifin has been sold due to valuation and the best case scenario reflected in consensus earnings expectations. In consumer staples, not owning Proctor and Gamble helped meaningfully as the price of this stock declined during the period. Areas that limited performance included health care, telecommunications services and materials. Stock selection was the primary source of sub-par performance in these areas. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 42 In health care and particularly within the pharmaceuticals group, our largest overweighted holding, Sanofi-Aventis, declined because its new drug, Accompli, was not approved by the FDA. The Portfolio still retains Sanofi-Aventis but our expectations have been revised downward accordingly. An underweighted position in AT&T hurt relative performance in telecommunications. In the materials sector, steel stocks performed well over the period, and we did not have a position in that segment of the materials industry. What is your outlook? We continue to find selected companies that offer both attractive relative valuations and expected improvement in operating performance in excess of consensus expectations. We have emphasized the shares of these companies in the Portfolio. * The Russell 1000 ® Value Index is an index comprised of companies with lower price-to-book ratios and lower forecasted growth rates within the Russell 1000 ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 43 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Large Cap Stock Portfolio returned 6.77% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Large Cap Core category, reported a median return of 7.04% . The Portfolios market benchmark, the S&P 500, returned 6.96% . What factors affected the Portfolios performance? Returns were approximately just below both the Portfolios Index benchmark and median for its competitive universe as better than benchmark returns in certain segments of the Portfolio were fully offset by below benchmark results in other portions. Our modest position in cash for liquidity and transaction purposes was the most significant factor accounting for the modest performance lag versus the Index. Stock selection was better than average in the financial, materials and consumer staples segments of the Portfolio. In the financial segment, we generally avoided holdings that were exposed to the difficulties being experienced in real estate and sub-prime lending while emphasizing those financial companies that would benefit from a continued positive environment for financial assets, such as mutual fund company Franklin Resources, Inc. and Ameriprise Financial. Holdings in brokerage firms Morgan Stanley, Goldman Sachs and UBS, Ag. aided results as they also provided better returns than the broader financial services companies. Companies in the insurance industry in the Portfolio showed more mixed results with sub-par returns to our holding in American International Group, Inc. We had exposure in the strongly performing materials sector with positions in the chemical industry like Monsanto, Praxair Inc., and Air Products & Chemicals earning good returns for the Portfolio. Within the container segment, both Ball Corp. and Temple-Inland Industries achieved excellent returns for the Portfolio, as did Alcoa Inc. In the consumer staples sector, our holdings in food retailer Kroger Co. and drugstore chain CVS Caremark Corp also lifted our returns. The consumer discretionary segment of the Portfolio was the source of disappointing results that offset the better performing sectors of the Portfolio. Hotels and restaurant stocks, particularly those exposed to the gaming and travel segments of the industry, came under pressure with investors concerns about the slowdown of consumer spending for leisure activities because of high oil prices. Select holdings in the media industry, especially those related to the traditional newspaper industry, did not perform as well as the broader market. Concerns about the business model in traditional channels in the era of continued challenges brought on by the emergence of Internet-based alternatives caused the group to be revalued. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 44 What is your outlook? We remain cautiously constructive on financial assets. We are concerned that more risky or volatile asset groups are richly priced following an extended period of above average performance. This doesnt suggest necessarily that those groups will decline but indicates that an emphasis on higher-quality segments is appropriate within asset classes. This type of environment is favorable for large-cap portfolios as they appear to offer the best relative values while at the same time possessing characteristics of better quality financials and greater business diversity within the equity markets. Additionally, large-cap companies tend to have greater exposure to the better near term growth that is evident outside the United States, either through export sales or directly from operations based overseas. The weak dollar of the last twelve months has made U.S. goods more competitive overseas and will also result in favorable currency translation benefits for earnings. * The S&P 500 Index is an unmanaged index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 45 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Large Cap Index Portfolio returned 6.76% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the S&P 500 Index Objective category, reported a median return of 6.77% . The Portfolios market benchmark, the S&P 500 Index, returned 6.96% . What factors affected the Portfolios performance? The Portfolio is managed to virtually replicate the performance of the S&P 500 Index. We seek to maintain a fully invested position with limited transactions to minimize costs. As typically occurs with an index fund, the difference in performance between the benchmark index and the fund itself can be largely attributed to expenses and minor differences in Portfolio composition. Energy, materials, and telecommunication services sectors were the best performing groups in the market over the six-month period. Energy stocks clearly benefited from the continued rise in oil and gas prices, and energy equipment and services stocks represented the strongest industry within the sector. Industrial stocks also performed well, due to increased spending on capital investments by businesses. The biggest sector represented in the Index, financial stocks, was the only sector that delivered negative returns for the six-month period. Financial stocks such as thrifts, banks, and real estate investment trusts (REITs) suffered as interest rates rose during the first half of 2007. An additional factor impacting segments of the financial sector was ongoing deterioration in the sub-prime mortgage lending industry. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 46 What is your outlook? Large-cap stocks lagged mid- and small-cap stocks for the six-month period. If past economic cycles are any indication, the market may begin to favor large-cap issues in the months ahead. Typically, investors look for higher-quality stocks as economic growth moves past its peak in a given cycle, a factor that could help the Portfolio. In an environment where investors are faced with greater uncertainty about the direction of interest rates and the strength of the domestic economy, large stocks may offer a relatively safe haven in the equity markets. While we can anticipate continued volatility from stocks as a whole, those represented in this Index continue to offer a generally positive outlook. * The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. S&P 500 ®  is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors, and Standard & Poors makes no representation regarding the advisability of investing in the product. It is not possible to invest directly in the Index. Index funds are subject to the same market risks associated with the stocks in their respective indexes. The performance of these Indexes does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 47 How did the Portfolio perform for the six-month period ended June 29, 2007? Thrivent Real Estate Securities Portfolio returned 6.14%, net of expenses, during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Real Estate category, reported a median return of 5.82% . The Portfolios market benchmark, the FTSE NAREIT Equity REIT Index, which is without expenses, returned 5.89% . What factors affected the Portfolios performance? Subsequent to attaining an all-time high on February 7, 2007 (the day the $39 billion Equity Office Properties transaction was approved by shareholders), the FTSE NAREIT Equity REIT Index registered a decline of 16.60% through June 29, 2007. Many reasons have been offered to explain the negative performance of the sector during this period, including 1) real estate investment trust (REIT) stocks became overvalued, 2) dividend yields were too low, 3) rising interest rates made bonds and money market funds more competitive, 4) the overall equity market had been performing well, and 5) real estate mutual fund redemptions escalated. All of these factors contributed to the weak performance during the first half of 2007. The best performing sectors in our Portfolio were multifamily apartments, regional malls, lodging/resort properties, and international real estate companies. Property sectors that detracted from performance were health care properties, retail shopping centers and self storage facilities. We benefited by having virtually no exposure in home building stocks, which have been devastated by overbuilding, rising interest rates, and a dramatic increase in foreclosures. Our two largest positive contributors to performance were Archstone-Smith Trust, one of the largest multifamily apartment REITs in the U.S., which agreed to be acquired by a private real estate company, and Starwood Hotels & Resorts, one of the premier lodging/resort companies. The Portfolios performance was positively influenced by its recently established exposure in international real estate companies, which helped mitigate the generally weak performance of large-capitalization U.S. REITs during the first half of 2007. What is your outlook? Despite the weak performance of REIT stocks during the first half of 2007, the underlying fundamental factors have not changed materially. Demand for office and industrial property remains strong, particularly in gateway cities and coastal locations which benefit from global trade and high barriers to development of new properties. Regional malls are enjoying high occupancy rates and steadily increasing rents, particularly in dominant centers located in major metropolitan markets. Rental demand for retail shopping centers is also buoyant, especially in affluent and densely populated communities and Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 48 neighborhoods. Multifamily apartment owners may face more competition from the single family market as a result of the oversupply of new and existing homes, although affordability-constrained markets such as California, New York, and Washington D.C. enjoy exceptionally strong apartment demand. Investment demand continues to be strong for real estate across all property types, with most of the recent merger and acquisition activity occurring in the office, apartment, and lodging/resort sectors. The REIT market may continue to experience selling pressure if interest rates remain above 5% as measured by the ten-year U.S. Treasury Note. We will closely monitor interest rate levels and trends to determine whether any detrimental impact is occurring in the private real estate market, which directly affects REIT stock valuations. As a result of the increased level of risk in the REIT sector, we have positioned the Portfolio more defensively by broadening exposure within the U.S. real estate market, while continuing to selectively increase our international real estate exposure. We believe that U.S. REIT stocks will continue to be a rewarding long-term investment, and encourage shareholders to maintain their asset allocation commitment to the real estate sector despite the recent more challenging environment. * The FTSE NAREIT Equity REIT Index is an unmanaged capitalization-weighted index of all equity real estate investment trusts. It is not possible to invest directly in this Index. The performance of this Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 49 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Balanced Portfolio returned 4.78% during the six-month period ended June 29, 2007. The Portfolios market benchmarks, the S&P 500 Index, and the Lehman Brothers Aggregate Bond Index, returned 6.96% and 0.98%, respectively. What factors affected the Portfolios performance? Segment allocations tend to have the most significant impact on performance since both the equity and fixed income subcomponents of the Portfolio are managed to perform in line with their respective benchmark indexes. Stock returns were meaningfully better than bond returns in the period and we maintained an allocation of approximately two-thirds of assets invested in the equity segment, causing the return to be more in line with that earned in equity assets. In the equity piece, energy, materials, and telecommunication services sectors were the best performing groups in the market over the six-month period. Energy stocks clearly benefited from the continued rise in oil and gas prices. Energy equipment and services stocks represented the strongest industry within the sector. Industrial stocks also performed well, due to increased spending on capital investments by businesses. The biggest sector represented in the Index, financial stocks, was the only sector that delivered negative returns for the six-month period. Financial stocks, such as thrifts, banks, and real estate investment trusts (REITs), suffered as interest rates rose during the first half of 2007. Over the past six months, the bond market experienced rising interest rates and a reshaping of the Treasury yield curve from inverted to positive. Ten-year Treasury yields increased 0.33% from 4.70% to 5.03% over the period. Two-year Treasuries started the period at 4.81% and ended at 4.88%, up 0.07% . This resulted from improved economic growth, an elevated concern about inflation and less concern about adverse economic spillover from sub-prime mortgage loans. The best performing sectors in the investment grade bond market were shorter maturity Treasuries and Baa-rated corporate bonds. Residential mortgage-backed loans and commercial mortgage-backed loans were the worst performing sectors. Quoted Major Market Sectors, Portfolio Composition and Top 10 Countries are subject to change. Major Market Sectors represent long-term non-government holdings. The lists of Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 50 What is your outlook? We think the Federal Reserve Bank will be on hold the remainder of the year. This should keep U.S. Treasury rates fluctuating around current levels, which are at or near five-year highs. Of course there naturally will be some volatility around the level of interest rates as new economic information comes forth. Large-cap stocks lagged mid- and small-cap stocks for the six-month period. If past economic cycles are any indication, the market may begin to favor large-cap issues in the months ahead. Typically, investors look for higher-quality stocks as economic growth moves past its peak in a given cycle, a factor that could help the Portfolio. A balanced portfolio can offer a relatively safe haven in this investment arena. While we can anticipate continued volatility from stocks as a whole, those represented in this Index continue to offer a generally positive outlook. * The S&P 500 Index is an unmanaged index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Lehman Brothers Aggregate Bond Index is an unmanaged index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 51 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent High Yield Portfolio returned 2.80% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper U.S. High Current Yield category, reported a median return of 2.99% . The Portfolios market benchmark, the Lehman Brothers U.S. Corporate High Yield Bond Index, returned 2.87% . What factors affected the Portfolios performance? Our underweighting of higher-risk, lower-quality securities generally detracted from the Portfolios performance during the period. Although the Portfolio underperformed its peers when lower-quality securities rallied the market, it outperformed them when riskier securities led the market lower. High yield bond prices were somewhat volatile, with the yield margin between the bonds and safer Treasury securities tightening until mid-period and then widening as the market sold off. Other factors detracting from our performance included our underweighted position in auto-related bonds, which outperformed during the six-month period, and our overweighted stance in the home building sector, which was hit hard by the nations housing market decline. Our home construction industry bonds were generally of a higher quality, but unfortunately they were affected more than lower-quality names by the housing slump. We sold many of these securities later in the reporting period. Finally, our holdings of electric utility bonds underperformed the market and hurt our relative performance. Positive contributors to performance included our higher allocation to cash and other defensive strategies when the market began to sell off later in the period. Our overweighted positions in the metals and mining, chemicals, and cable and media sectors also benefited our results. Good credit selection within each of these industries helped the Portfolios holdings outperform each sectors average return during the period. Some of the securities that helped our performance included FMG Mining, Freeport-McMoRan and Charter Cable. Also boosting the performance of the high yield sector overall during the period was an increase in leveraged buyouts. Unlike many investment grade bonds, high yield bonds often have covenants that protect the bondholder; this caused numerous bonds to be taken out at large premiums. What is your outlook? Our outlook for high yield bonds is generally cautious, given the high yield markets rich valuations and historically thin yield margins over Treasury bonds. Even after the market *High-yield bonds carry greater volatility and risk than investment-grade bonds. Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings by Issuer are subject to change. The lists of Major Market Sectors and Top 10 Holdings by Issuer exclude short-term investments and collateral held for securities loaned. 52 sell off late in the period, further corrections could occur. Continued worries about the housing market slump and sub-prime mortgage troubles may depress high yield bond prices. Also, the amount of leverage used in leveraged buyouts has increased significantly, and that could pose problems for the market several years from now. Despite our concerns, reasonable economic fundamentals should provide support for the high yield market. We expect a mild slowdown in U.S. economic growth as opposed to an outright recession, which we believe is unlikely given the strength of current economic fundamentals. The combination of steady but slower growth and low default rates should enable high yield bonds to continue providing a reasonable total return compared to other risk asset classes. All in all, we are convinced that the Portfolios current composition and structure position it well for the macro environment we expect over the months ahead. ** The Lehman Brothers U.S. Corporate High Yield Bond Index is an index which measures the performance of fixed-rate non-investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 53 Thrivent Diversified Income Plus Portfolio seeks to maximize income while maintaining prospects for capital appreciation by investing primarily in a diversified portfolio of income producing securities. How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Diversified Income Plus Portfolio returned 1.01% for the period. This compares with the Portfolios primary benchmarks, the S&P 500 Dividend Aristocrats Index, which returned 5.76%; the Lehman Brothers Aggregate Bond Index, which returned 0.98%; and the Lehman Brothers U.S. Corporate High Yield Bond Index, which returned 2.87%; for the same six-month time frame. What factors affected the Portfolios performance? Late in the six-month period, the market began to see economic growth and consumer prices heating up. Worries about inflation, along with the realization that the Federal Reserve wouldnt begin easing rates as soon as investors had expected, drove interest rates sharply higher in June. In the equity portion, our large relative allocation to real estate investment trusts (REITs) was a substantial detractor from the Portfolios performance. REIT share prices fell sharply during the period because of rising interest rates and a correction in the very high valuations reached due to the Equity Office Property acquisition in the first quarter. Thus REITs dramatically underperformed the rest of the equity market, after several years of above average returns. Also hurting the Portfolios performance was our relatively high allocation to financial stocks, which underperformed relative to the market due to rising interest rates and ongoing troubles in the sub-prime loan sector. The Portfolio focuses on these traditionally high-dividend stocks in pursuing its objective of maximizing income. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. The list of Top 10 Holdings excludes short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 54 Rising rates also detracted from the returns of our bond holdings as well. Bond prices move in the opposite direction of interest rates, and the losses detracted from our holdings total return. High yield bonds, the main bond component in the Portfolio, fared best among bond sectors during the six-month period, though they lost much of their gains in June. What is your outlook? Although economic growth appeared to resurge in the second quarter, its unclear whether stronger growth will continue for the remainder of the year. We will be watching to see how the sub-prime mortgage situation, the housing market slump, interest and inflation rates, and other factors impact the economy. We think the Federal Reserve will abstain from changing interest rates for the rest of 2007, with the earliest possibility of a move in January 2008. The worst may be over for REITs, but their performance over the short term may not be overly positive. For that reason, we will continue to underweight this sector. High yield bonds began to falter late in the period, as their yield margins over safer Treasury securities became extremely tight. Well continue to be cautious in this sector by upgrading quality and assuming a generally defensive posture. * The S&P 500 Dividend Aristocrats Index is an index which measures the performance of large-capitalization companies within the S&P 500 that have followed a managed dividends policy of consistently increasing dividends every year for at least 25 years. The index portfolio has both capital growth and dividend income characteristics, is equal-weighted and is broadly diversified across sectors. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. The composition of the S&P 500 Dividend Aristocrats Index serves as a better reflection of the Portfolios newly adopted strategy than does the Lehman Brothers U.S. Corporate High Yield Bond Index. ** The Lehman Brothers U.S. Corporate High Yield Bond Index is an index which measures the performance of fixed-rate non-investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. The composition of the Lehman Brothers Aggregate Bond Index serves as a better reflection of the Portfolios current strategy than does the Lehman Brothers U.S. Corporate High Yield Bond Index. ****The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 55 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Income Portfolio returned 0.91% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Corporate Debt Funds BBB-Rated Funds category, reported a median return of 1.01% . The Portfolios market benchmark, the Lehman Brothers Aggregate Bond Index, posted a return of 0.98% . What factors affected the Portfolios performance? Interest rates, and consequently bond prices, were volatile during the first half of 2007. After rising in the first weeks of the year, bond yields fell sharply in February as sub-prime mortgage troubles debuted and indicators of slower economic growth became more apparent. In the second quarter, the market began to see economic growth and consumer prices heating up. Worries about inflation, along with the realization that the Federal Reserve wouldnt begin easing rates as soon as investors had expected, drove bond yields sharply higher in June. The spike in yields  which occurred in all but the shortest maturity lengths  eliminated the yield curve inversion (an abnormal situation in which shorter-term bonds actually pay higher yields than longer-term bonds) that had persisted for much of the last year. The six-month Treasury yield fell from 5.09% to 4.93% during the period, the 10-year yield increased from 4.70% to 5.03%, and the 30-year Treasury yield rose from 4.81% to 5.12% . High yield bonds fared best during the six-month period, though they lost much of their gains in June. Otherwise, securities that offer a yield margin, or spread, over safer Treasury securities  including investment grade corporate, agency, and mortgage backed bonds  underperformed Treasury securities. These bonds did well for the first five months of the year but, like high yield securities, struggled in June. The Portfolios performance was hurt by our underweighting of high yield bonds early in the period, which was when the sector did well. We moved to a neutral weighting in high yield by June, but by then the bonds had begun to falter. Also detracting from our performance was our overweighting of mortgage backed bonds, a strategy that was most detrimental in June as selling pressure in this sector accelerated with rising rates. A factor that boosted the Portfolios relative performance was our short duration (a measure of the Portfolios price sensitivity to interest rate movements; the greater the duration, the greater the price volatility of the Portfolio) versus our peer group. We used this strategy in a successful effort to take advantage of the yield curves movement back to a normal shape. Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. Moodys Bond Quality Ratings Distributions and the list of Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 56 What is your outlook? Although economic growth appeared to resurge in the second quarter, its unclear whether stronger growth will continue for the remainder of the year. We will be watching to see how the sub-prime mortgage situation, the housing market slump, interest and inflation rates, and other factors impact the economy. We think the Federal Reserve will abstain from changing interest rates for the rest of 2007, with the earliest possibility of a move in January 2008. We intend to keep the Portfolios duration short relative to our peers, clustered around the five-year maturity area to continue benefiting from the yield curves reversion to a normal shape. We will be slightly reducing our holdings of corporate bonds to an underweighted position, and maintain our modest overweighting in mortgage backed securities. * The Lehman Brothers Aggregate Bond Index is an unmanaged index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 57 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Bond Index Portfolio returned 0.78% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by Lipper General Bond category, reported a median return of 1.70% . The Portfolios market benchmark, the Lehman Brothers Aggregate Bond Index, returned 0.98% . What factors affected the Portfolios performance? Since the Portfolios objective is to track the performance of the Lehman Index, its allocations to various sectors of the broad U.S. fixed income markets generally mirror those of the Index. The reason the Portfolio underperformed the Lehman Index is that it incurred operating expenses, whereas none were incurred by the Index. Interest rates, and consequently bond prices, were volatile during the first half of 2007. After rising in the first weeks of the year, bond yields fell sharply in February as sub-prime mortgage troubles debuted and indicators of slower economic growth became more apparent. In the second quarter, the market began to see economic growth and consumer prices heating up. Worries about inflation, along with the realization that the Federal Reserve wouldnt begin easing rates as soon as investors had expected, drove bond yields sharply higher in June. The spike in yields  which occurred in all but the shortest maturity lengths  eliminated the yield curve inversion (an abnormal situation in which shorter-term bonds actually pay higher yields than longer-term bonds) that had persisted for much of the last year. The six-month Treasury yield fell from 5.09% to 4.93% during the period, the 10-year yield increased from 4.70% to 5.03%, and the 30-year Treasury yield rose from 4.81% to 5.12% . During the six-month period, securities that offer a yield margin, or spread, over safer Treasury securities  including investment grade corporate, agency, and mortgage backed bonds  underperformed Treasury securities. These bonds did well for the first five months of the year but struggled in June. What is your outlook? Although economic growth appeared to resurge in the second quarter, its unclear whether stronger growth will Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. Moodys Bond Quality Ratings Distributions and the list of Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 58 continue for the remainder of the year. We will be watching to see how the sub-prime mortgage situation, the housing market slump, interest and inflation rates, and other factors impact the economy. We think the Federal Reserve will abstain from changing interest rates for the rest of 2007, with the earliest possibility of a move in January 2008. With interest rates up over the last two years, we believe yield will play a more prominent role in the total return of the Portfolio going forward. As always, we intend to maintain a well diversified mix of debt securities in our efforts to track the performance of the Lehman Index. * The Lehman Brothers Aggregate Bond Index is an unmanaged index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 59 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Limited Maturity Bond Portfolio returned 2.01% during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Short Investment Grade Debt category, reported a median return of 1.96% . The Portfolios market benchmark, the Lehman Brothers Government/Credit 1-3 Year Bond Index, returned 2.16% . What factors affected the Portfolios performance? Interest rates, and consequently bond prices, were volatile during the first half of 2007. After rising in the first weeks of the year, bond yields fell sharply in February as sub-prime mortgage troubles debuted and indicators of slower economic growth became more apparent. In the second quarter, the market began to see economic growth and consumer prices heating up. Worries about inflation, along with the realization that the Federal Reserve wouldnt begin easing rates as soon as investors had expected, drove bond yields sharply higher in June. The spike in yields  which occurred in all but the shortest maturity lengths  eliminated the yield curve inversion (an abnormal situation in which shorter-term bonds actually pay higher yields than longer-term bonds) that had persisted for much of the last year. The six-month Treasury yield fell from 5.09% to 4.93% during the period, the two-year yield increased from 4.82% to 4.87%, and the 10-year Treasury yield rose from 4.71% to 5.03% . The Portfolios performance benefited from a higher allocation to cash equivalent and floating rate securities, which  due to an inverted yield curve  generated higher yields than most longer maturity securities. A modest short duration positioning due to the outlook for steady Federal Reserve interest rate policy and higher interest rates also contributed positively to performance during the period. The Portfolios overweighting in the high-quality spread sectors of the bond market and an underweighted position in government securities negatively affected performance during the six-month period. Concerns about sub-prime mortgage lending and higher interest rates caused spreads versus U.S. Treasuries to widen in the second quarter. What is your outlook? Although economic growth appeared to resurge in the second quarter, its unclear whether stronger growth will Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. Moodys Bond Quality Ratings Distributions and the list of Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 60 continue for the remainder of the year. We will be watching to see how the sub-prime mortgage situation, the housing market slump, interest and inflation rates, and other factors affect the economy. We think the Federal Reserve will abstain from changing interest rates for the rest of 2007, with the earliest possibility of a move in January 2008. As for when the Fed does step off of the sidelines, there now appears to be an equal chance that the next change will be an increase or a decrease. Given the outlook for steady Fed rate policy, we plan to hold our overweighted position in cash equivalent and floating rate securities given the yield advantage and limited price risk. We also expect that the yield curve will gradually become steeper and plan to increase the Portfolios weighting in two- to three-year maturity securities. We plan to reduce the Portfolios overweighting in the spread related sectors of the market by lowering the weighting in the AAA securitized asset sectors (mortgage-backed, asset-backed, and commercial mortgage-backed securities). We will also increase our weighting to Treasury securities as part of a defensive strategy. * The Lehman Brothers 1-3 Year Government/Credit Bond Index is an unmanaged market value weighted performance benchmark for government and corporate fixed-rate debt issues with maturities between one and three years. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 61 The risks presented by mortgage securities include, but are not limited to, reinvestment of repaid principal at lower rates of return. The real estate industry  and therefore, the performance of the portfolio  is highly sensitive to economic conditions. In addition, the value of mortgage securities may fluctuate in response to changes in interest rates. These and other risks are described in the Portfolios prospectus. How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Mortgage Securities Portfolio returned 0.56% during the six-month period ended June 29, 2007. The Portfolio peer group, as represented by the Lipper U.S. Mortgage Funds category, returned 0.65% . The Portfolios market benchmark, the Lehman Brothers Mortgage-Backed Securities Index, returned 1.05% . What factors affected the Portfolios performance? Interest rates, and consequently bond prices, were volatile during the first half of 2007. After rising in the first weeks of the year, bond yields fell sharply in February as sub-prime mortgage troubles debuted and indicators of slower economic growth became more apparent. Then in the second quarter, the market began to see economic growth and consumer prices heating up. Worries about inflation, along with the realization that the Federal Reserve wouldnt begin easing rates as soon as investors had expected, drove bond yields sharply higher in June. The six-month Treasury yield fell from 5.09% to 4.93% during the period, the two-year yield increased from 4.82% to 4.87%, and the 10-year Treasury yield rose from 4.71% to 5.03% . The period also was marked by higher wider spreads versus Treasuries due to concerns over sub-prime contagion in other sectors of the bond market. Agency-backed and mortgage-backed securities lagged behind other sectors of the bond market due to the higher interest rate volatility (mortgage-backed securities perform best in stable interest rate environments) and less demand from investors as a result of concerns over association with sub-prime mortgage exposure. Cash equivalent and AAA-rated floating rate mortgage securities provided the best returns over the period. The Portfolios performance was hurt by its allocation to current coupon agency mortgage-backed securities and AAA-rated commercial mortgage-backed securities. The Portfolio benefited from a higher allocation to cash and floating rate securities in addition to an allocation to Treasury securities during the period. What is your outlook? Although economic growth appeared to resurge in the second quarter, its uncertain whether stronger growth will continue for the remainder of the year. We will be monitoring the sub-prime mortgage situation, the housing market slump, and interest and inflation rates for their impact on the economy. Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. Moodys Bond Quality Ratings Distributions and the list of Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 62 We think the Federal Reserve will keep the Fed Funds rate unchanged for the rest of 2007, with the earliest possibility of a move in January 2008. There now appears to be an equal chance that the next move by the Fed will be an increase or a decrease. We expect interest rate volatility to remain at higher levels. Given this outlook, we plan to position the Portfolio with a similar duration to its benchmark and increase our emphasis on cash equivalents and Treasury securities versus mortgage-backed securities. * The Lehman Brothers Mortgage-Backed Securities Index (MBS) is formed by grouping the universe of over 600,000 individual fixed rate U.S. government agency MBS pools into approximately 3,500 generic types of securities. It is not possible to invest directly in this Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 63 How did the Portfolio perform during the six-month period ended June 29, 2007? Thrivent Money Market Portfolio produced a 2.53% return, while its peer group, the Lipper Money Market Portfolios category, reported a median net return of 2.41% . What factors affected the Portfolios performance? The Federal Reserve held short-term interest rates steady during the latest six-month period. Contributing to the Portfolios solid performance was our decision to not extend the Portfolios weighted-average maturity in early March when many market watchers expected the Federal Reserve to begin cutting interest rates. We maintained a slightly longer weighted-average maturity than the peer group during the first calendar quarter of 2007 and a slightly shorter weighted-average maturity during the second quarter. Weighted-average maturity is the average maturity of all the securities that comprise a portfolio, typically expressed in days or years. Extending the weighted-average maturity of a portfolio requires adding longer-dated securities that will ultimately make the yield on the portfolio less sensitive to interest rate changes. Higher exposure to longer-dated securities in the portfolio will result in less impact to the yield on the portfolio when interest rates change. This is beneficial when rates decline faster than expectations, but detrimental when interest rates rise faster than expectations. In addition, the Portfolio held a greater proportion of extendible floating rate securities than the peer group. These securities generally provide a higher yield than commercial paper and fixed maturity floating rate securities. One factor that detracted from our performance during the period was that we didnt extend the Portfolios average maturity more in January and February of 2007. As a result, we missed some opportunities. Maintaining our preference for high-quality, liquid investments also detracted from performance. Generally, higher-quality investments and/or more liquid investments offer less yield. We are pleased to have achieved solid performance during the period while still maintaining a conservative Portfolio designed to meet shareholders objectives of safety and liquidity. What is your outlook? The Federal Reserve has kept interest rates steady since June of 2006, and we expect policymakers to continue to keep interest rates on hold as long as inflation remains elevated. While the housing industry remains weak, economic growth has accelerated from the first quarter and the Federal Reserve is unlikely to cut interest rates with inflation remaining above its stated comfort zone. In June the Fed *To the extent practicable, the Portfolio intends to maintain a stable net asset value of $1.00 per share. An investment in Thrivent Money Market Portfolio is not insured or guaranteed by the FDIC or any other government agency. Although the Portfolio seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Portfolio. Quoted Portfolio Composition is subject to change. 64 reiterated its forecast calling for moderating inflation, but it also acknowledged the risk that inflation remains elevated. There are several factors that contribute to concern over the inflation trend, including high commodity prices and the low unemployment rate. Our strategy going forward is to maintain a slightly longer weighted average maturity in the Portfolio, but without adding significant exposure to long-dated securities. Doing so will keep the Portfolio flexible in case signs of economic growth or inflation grow and the market begins to anticipate higher interest rates. As in any interest rate environment, we will continue to focus on our primary objectives of safety and liquidity, while pursuing the optimum risk-adjusted yield. ** Seven-day yields of Money Market Portfolio refer to the income generated by an investment in the Portfolio over a specified seven-day period, though they are expressed as annual percentage rates. Effective yields reflect the reinvestment of income. Yields are subject to daily fluctuation and should not be considered an indication of future results. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. Please read your prospectus carefully. 65 Shareholder Expense Example (Unaudited) As a shareholder of the Thrivent Series Fund, Inc., you incur ongoing costs, including management fees and other Portfolio expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Portfolio and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2007 through June 29, 2007. Shares in a Portfolio are currently sold, without sales charges, only to separate accounts of Thrivent Financial for Lutherans and Thrivent Life Insurance Company, which are used to fund benefits of variable life insurance and variable annuity contracts issued by Thrivent Financial for Lutherans and Thrivent Life Insurance Company, and retirement plans sponsored by Thrivent Financial for Lutherans. Expenses associated with these variable contracts and retirement plans are not included in these examples and had these costs been included, your costs would have been higher. Actual Expenses In the table below, the first line entitled Actual provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses Paid During Period to estimate the expenses you paid during the period. Hypothetical Example for Comparison Purposes In the table below, the second line entitled Hypothetical provides information about hypothetical account values and hypothetical expenses based on the Portfolios actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Portfolios actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 1/1/2007 6/29/2007 1/1/2007  6/29/2007 Ratio Thrivent Aggressive Allocation Portfolio Actual $1,000 $1,088 $0.46 0.09% Hypothetical ** $1,000 $1,024 $0.45 0.09% Thrivent Moderately Aggressive Allocation Portfolio Actual $1,000 $1,070 $0.46 0.09% Hypothetical ** $1,000 $1,024 $0.45 0.09% Thrivent Moderate Allocation Portfolio Actual $1,000 $1,055 $0.56 0.11% Hypothetical ** $1,000 $1,024 $0.55 0.11% Thrivent Moderately Conservative Allocation Portfolio Actual $1,000 $1,041 $0.81 0.16% Hypothetical ** $1,000 $1,024 $0.80 0.16% Thrivent Technology Portfolio Actual $1,000 $1,102 $4.46 0.86% Hypothetical ** $1,000 $1,020 $4.28 0.86% Thrivent Partner Small Cap Growth Portfolio Actual $1,000 $1,096 $5.17 1.00% Hypothetical ** $1,000 $1,020 $4.98 1.00% Thrivent Partner Small Cap Value Portfolio Actual $1,000 $1,080 $4.41 0.86% Hypothetical ** $1,000 $1,020 $4.28 0.86% Thrivent Small Cap Stock Portfolio Actual $1,000 $1,085 $3.70 0.72% Hypothetical ** $1,000 $1,021 $3.59 0.72% 66 Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 1/1/2007 6/29/2007 1/1/2007  6/29/2007 Ratio Thrivent Small Cap Index Portfolio Actual $1,000 $1,084 $2.00 0.39% Hypothetical ** $1,000 $1,023 $1.95 0.39% Thrivent Mid Cap Growth Portfolio Actual $1,000 $1,147 $2.38 0.45% Hypothetical ** $1,000 $1,022 $2.24 0.45% Thrivent Mid Cap Growth Portfolio II Actual $1,000 $1,147 $3.23 0.61% Hypothetical ** $1,000 $1,022 $3.04 0.61% Thrivent Mid Cap Value Portfolio Actual $1,000 $1,098 $4.66 0.90% Hypothetical ** $1,000 $1,020 $4.48 0.90% Thrivent Mid Cap Stock Portfolio Actual $1,000 $1,107 $3.74 0.72% Hypothetical ** $1,000 $1,021 $3.59 0.72% Thrivent Mid Cap Index Portfolio Actual $1,000 $1,117 $2.19 0.42% Hypothetical ** $1,000 $1,023 $2.09 0.42% Thrivent Partner International Stock Portfolio Actual $1,000 $1,107 $4.26 0.82% Hypothetical ** $1,000 $1,021 $4.09 0.82% Thrivent Partner All Cap Portfolio Actual $1,000 $1,114 $4.38 0.84% Hypothetical ** $1,000 $1,021 $4.18 0.84% Thrivent Large Cap Growth Portfolio Actual $1,000 $1,090 $2.32 0.45% Hypothetical ** $1,000 $1,022 $2.24 0.45% Thrivent Large Cap Growth Portfolio II Actual $1,000 $1,089 $3.35 0.65% Hypothetical ** $1,000 $1,021 $3.24 0.65% Thrivent Partner Growth Stock Portfolio Actual $1,000 $1,085 $4.06 0.79% Hypothetical ** $1,000 $1,021 $3.94 0.79% Thrivent Large Cap Value Portfolio Actual $1,000 $1,075 $3.27 0.64% Hypothetical ** $1,000 $1,022 $3.19 0.64% Thrivent Large Cap Stock Portfolio Actual $1,000 $1,068 $3.36 0.66% Hypothetical ** $1,000 $1,021 $3.29 0.66% Thrivent Large Cap Index Portfolio Actual $1,000 $1,068 $1.84 0.36% Hypothetical ** $1,000 $1,023 $1.80 0.36% Thrivent Real Estate Securities Portfolio Actual $1,000 $939 $4.06 0.85% Hypothetical ** $1,000 $1,020 $4.23 0.85% Thrivent Balanced Portfolio Actual $1,000 $1,048 $1.92 0.38% Hypothetical ** $1,000 $1,023 $1.90 0.38% 67 Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 1/1/2007 6/29/2007 1/1/2007  6/29/2007 Ratio Thrivent High Yield Portfolio Actual $1,000 $1,028 $2.25 0.45% Hypothetical ** $1,000 $1,022 $2.24 0.45% Thrivent Diversified Income Plus Portfolio Actual $1,000 $1,010 $2.43 0.49% Hypothetical ** $1,000 $1,022 $2.44 0.49% Thrivent Income Portfolio Actual $1,000 $1,009 $2.18 0.44% Hypothetical ** $1,000 $1,022 $2.19 0.44% Thrivent Bond Index Portfolio Actual $1,000 $1,008 $2.03 0.41% Hypothetical ** $1,000 $1,023 $2.04 0.41% Thrivent Limited Maturity Bond Portfolio Actual $1,000 $1,020 $2.19 0.44% Hypothetical ** $1,000 $1,022 $2.19 0.44% Thrivent Mortgage Securities Portfolio Actual $1,000 $1,006 $3.17 0.64% Hypothetical ** $1,000 $1,022 $3.19 0.64% Thrivent Money Market Portfolio Actual $1,000 $1,025 $1.75 0.35% Hypothetical ** $1,000 $1,023 $1.75 0.35% *Expenses are equal to the Portfolios annualized expense ratio, multiplied by the average account value over the period, multiplied by 180 /365 to reflect the one-half year period. **Assuming 5% total return before expenses. 68 Aggressive Allocation Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Value Percentage Equity Portfolios (91.0%) 1,889,233 Thrivent Partner Small Cap Growth Portfolio # $26,598,317 6.0% 986,566 Thrivent Partner Small Cap Value Portfolio 19,852,955 4.5 2,099,026 Thrivent Small Cap Stock Portfolio 33,212,887 7.5 802,038 Thrivent Mid Cap Growth Portfolio 15,476,532 3.5 1,079,720 Thrivent Partner Mid Cap Value Portfolio 15,409,332 3.5 2,411,839 Thrivent Mid Cap Stock Portfolio 33,223,328 7.5 5,398,487 Thrivent Partner International Stock Portfolio 93,278,833 21.1 5,132,666 Thrivent Large Cap Growth Portfolio 92,624,093 20.9 2,246,031 Thrivent Large Cap Value Portfolio 30,917,964 7.0 3,830,849 Thrivent Large Cap Stock Portfolio 41,961,586 9.5 Total Equity Portfolios (cost $360,517,270) Debt Portfolios (7.0%) 866,567 Thrivent High Yield Portfolio 4,369,406 1.0 2,263,411 Thrivent Income Portfolio 22,012,800 5.0 446,120 Thrivent Limited Maturity Bond Portfolio 4,407,667 1.0 Total Debt Portfolios (cost $30,849,234) Short-Term Investments (2.0%) 8,787,014 Thrivent Money Market Portfolio 8,787,014 2.0 Total Short-Term Investments (cost $8,787,014) Total Investments (cost $400,153,518) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $42,064,343 Gross unrealized depreciation (85,147) Net unrealized appreciation (depreciation) $41,979,196 Cost for federal income tax purposes $400,153,518 The accompanying Notes to Financial Statements are an integral part of this schedule. 69 Moderately Aggressive Allocation Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Value Percentage Equity Portfolios (78.1%) 3,204,629 Thrivent Partner Small Cap Growth Portfolio # $45,117,651 3.0% 1,487,935 Thrivent Partner Small Cap Value Portfolio 29,942,163 2.0 3,794,943 Thrivent Small Cap Stock Portfolio 60,047,381 4.0 1,166,752 Thrivent Mid Cap Growth Portfolio 22,514,235 1.5 1,571,766 Thrivent Partner Mid Cap Value Portfolio 22,431,621 1.5 4,365,989 Thrivent Mid Cap Stock Portfolio 60,141,940 4.0 12,204,964 Thrivent Partner International Stock Portfolio 210,885,913 14.1 14,091,188 Thrivent Large Cap Growth Portfolio 254,289,573 17.0 15,236,507 Thrivent Large Cap Value Portfolio 209,739,665 14.0 20,508,497 Thrivent Large Cap Stock Portfolio 224,641,872 15.0 1,501,036 Thrivent Real Estate Securities Portfolio 30,039,173 2.0 Total Equity Portfolios (cost $1,063,005,855) Debt Portfolios (17.9%) 2,935,303 Thrivent High Yield Portfolio 14,800,387 1.0 19,957,063 Thrivent Income Portfolio 194,092,418 12.9 6,039,503 Thrivent Limited Maturity Bond Portfolio 59,670,291 4.0 Total Debt Portfolios (cost $270,034,174) Short-Term Investments (4.0%) 59,559,431 Thrivent Money Market Portfolio 59,559,431 4.0 Total Short-Term Investments (cost $59,559,431) Total Investments (cost $1,392,599,460) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $106,785,333 Gross unrealized depreciation (1,471,079) Net unrealized appreciation (depreciation) $105,314,254 Cost for federal income tax purposes $1,392,599,460 The accompanying Notes to Financial Statements are an integral part of this schedule. 70 Moderate Allocation Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Value Percentage Equity Portfolios (58.1%) 1,880,280 Thrivent Partner Small Cap Growth Portfolio # $26,472,280 1.5% 873,593 Thrivent Partner Small Cap Value Portfolio 17,579,579 1.0 1,689,375 Thrivent Small Cap Stock Portfolio 26,730,976 1.5 916,808 Thrivent Mid Cap Growth Portfolio 17,691,180 1.0 1,235,093 Thrivent Partner Mid Cap Value Portfolio 17,626,747 1.0 3,859,267 Thrivent Mid Cap Stock Portfolio 53,161,785 3.0 10,274,690 Thrivent Partner International Stock Portfolio 177,533,281 10.1 14,162,964 Thrivent Large Cap Growth Portfolio 255,584,855 14.5 12,826,958 Thrivent Large Cap Value Portfolio 176,570,769 10.0 19,337,192 Thrivent Large Cap Stock Portfolio 211,811,872 12.0 2,211,318 Thrivent Real Estate Securities Portfolio 44,253,551 2.5 Total Equity Portfolios (cost $928,858,106) Debt Portfolios (33.9%) 3,455,801 Thrivent High Yield Portfolio 17,424,840 1.0 34,375,847 Thrivent Income Portfolio 334,322,301 19.0 24,874,407 Thrivent Limited Maturity Bond Portfolio 245,759,144 13.9 Total Debt Portfolios (cost $601,529,115) Short-Term Investments (8.0%) 140,866,683 Thrivent Money Market Portfolio 140,866,683 8.0 Total Short-Term Investments (cost $140,866,683) Total Investments (cost $1,671,253,904) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non income producing security. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $96,158,768 Gross unrealized depreciation (4,022,829) Net unrealized appreciation (depreciation) $92,135,939 Cost for federal income tax purposes $1,671,253,904 The accompanying Notes to Financial Statements are an integral part of this schedule. 71 Moderately Conservative Allocation Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Value Percentage Equity Portfolios (38.1%) 1,131,043 Thrivent Small Cap Stock Portfolio $17,896,497 3.0% 867,229 Thrivent Mid Cap Stock Portfolio 11,946,161 2.0 2,077,300 Thrivent Partner International Stock Portfolio 35,893,038 6.1 3,290,742 Thrivent Large Cap Growth Portfolio 59,384,733 10.0 2,809,040 Thrivent Large Cap Value Portfolio 38,668,116 6.5 4,344,798 Thrivent Large Cap Stock Portfolio 47,591,183 8.0 745,051 Thrivent Real Estate Securities Portfolio 14,910,186 2.5 Total Equity Portfolios (cost $203,652,840) Debt Portfolios (51.9%) 1,164,606 Thrivent High Yield Portfolio 5,872,179 1.0 9,142,065 Thrivent Income Portfolio 88,911,153 15.0 21,553,196 Thrivent Limited Maturity Bond Portfolio 212,945,576 35.9 Total Debt Portfolios (cost $309,290,645) Short-Term Investments (10.0%) 59,438,974 Thrivent Money Market Portfolio 59,438,974 10.0 Total Short-Term Investments (cost $59,438,974) Total Investments (cost $572,382,459) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.000 Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $22,637,073 Gross unrealized depreciation (1,561,736) Net unrealized appreciation (depreciation) $21,075,337 Cost for federal income tax purposes $572,382,459 The accompanying Notes to Financial Statements are an integral part of this schedule. 72 Technology Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Communications Equipment (26.0%) 9,200 Shire Pharmaceuticals 18,700 ADTRAN, Inc. * $485,639 Group plc ADR * $681,996 84,200 Alcatel-Lucent ADR * 1,178,800 1,100 UnitedHealth Group, Inc. 56,254 17,900 CIENA Corporation #* 646,727 18,100 Vertex Pharmaceuticals, Inc. # 516,936 123,500 Cisco Systems, Inc. # 3,439,475 700 WellPoint, Inc. # 55,881 50,900 Corning, Inc. # 1,300,495 Total Health Care 7,400 F5 Networks, Inc. # 596,440 39,500 Foundry Networks, Inc. # 658,070 Industrials (0.9%) 88,800 Juniper Networks, Inc. #* 2,235,096 11,300 Monster Worldwide, Inc. # 464,430 35,750 OpNext, Inc. # 473,330 Total Industrials 49,800 QUALCOMM, Inc. 2,160,822 14,000 Telefonaktiebolaget LM Internet Software & Services (10.6%) Ericsson ADR * 558,460 22,500 eBay, Inc. # 724,050 Total Communications 5,100 Google, Inc. # 2,669,238 Equipment 27,800 VeriSign, Inc. # 882,094 48,700 Yahoo!, Inc. # 1,321,231 Computers & Peripherals (10.6%) Total Internet 16,100 Apple Computer, Inc. # 1,964,844 Software & Services 103,500 EMC Corporation #* 1,873,350 30,400 Emulex Corporation # 663,936 IT Consulting & Services (2.7%) 38,600 Network Appliance, Inc. # 1,127,120 13,300 Accenture, Ltd. 570,437 Total Computers & 18,300 MoneyGram International, Inc. 511,485 Peripherals 19,800 Perot Systems Corporation # 337,392 Total IT Consulting & Consumer Discretionary (3.4%) Services 2,300 Best Buy Company, Inc. 107,341 20,700 Scientific Games Corporation #* 723,465 Semiconductors & 27,800 TiVo, Inc. #* 160,962 Semiconductor Equipment (16.3%) 8,500 Viacom, Inc. # 353,855 35,100 Broadcom Corporation # 1,026,675 15,750 WMS Industries, Inc. # 454,545 17,100 FormFactor, Inc. # 654,930 Total Consumer 52,400 Integrated Device Discretionary Technology, Inc. # 800,148 69,300 Intel Corporation 1,646,568 Health Care (9.5%) 29,500 Intersil Corporation 928,070 1,300 Aetna, Inc. 64,220 18,100 MEMC Electronic Materials, Inc. # 1,106,272 31,700 BioMarin Pharmaceutical, Inc. #* 568,698 40,700 Qimonda AG ADR #* 628,815 1,500 CIGNA Corporation 78,330 28,900 Teradyne, Inc. # 508,062 9,900 Cooper Companies, Inc. 527,868 34,400 Texas Instruments, Inc. 1,294,472 12,600 Cubist Pharmaceuticals, Inc. # 248,346 Total Semiconductors & 1,400 Express Scripts, Inc. # 70,014 Semiconductor Equipment 23,200 Hologic, Inc. #* 1,283,192 8,400 ImClone Systems, Inc. # 297,024 Software (14.1%) 2,000 IMS Health, Inc. 64,260 39,500 Adobe Systems, Inc. # 1,585,925 1,000 McKesson Corporation 59,640 23,900 Cadence Design Systems, Inc. # 524,844 900 Medco Health Solutions, Inc. # 70,191 30,000 Commvault Systems, Inc. # 518,100 14,500 NuVasive, Inc. # 391,645 59,200 Microsoft Corporation 1,744,624 50,200 Nuance Communications, Inc. #* 839,846 The accompanying Notes to Financial Statements are an integral part of this schedule. 73 Technology Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Software  continued Telecommunications Services (2.4%) 48,300 Oracle Corporation # $951,993 12,900 America Movil SA de CV ADR $798,897 33,900 Red Hat, Inc. #* 755,292 5,900 NII Holdings, Inc. # 476,366 61,100 TIBCO Software, Inc. # 552,955 Total Telecommunications Total Software Services Total Common Stock (cost $43,738,222) Interest Maturity Shares Collateral Held for Securities Loaned (22.5%) Rate (+) Date Value 11,926,925 Thrivent Financial Securities Lending Trust 5.360% N/A $11,926,925 Total Collateral Held for Securities Loaned (cost $11,926,925) Interest Maturity Shares Short-Term Investments (3.6%) Rate (+) Date Value 1,887,300 Thrivent Money Market Portfolio 5.050% N/A $1,887,300 Total Short-Term Investments (at amortized cost) Total Investments (cost $57,552,447) 122.6% Other Assets and Liabilities, Net (22.6%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $8,055,861 Gross unrealized depreciation (773,605) Net unrealized appreciation (depreciation) $7,282,256 Cost for federal income tax purposes $57,552,447 The accompanying Notes to Financial Statements are an integral part of this schedule. 74 Partner Small Cap Growth Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Consumer Discretionary (10.6%) 24,878 GFI Group, Inc. # $1,803,157 14,260 Arbitron, Inc. $734,818 34,094 Greenhill & Company, Inc. * 2,342,599 18,320 ArvinMeritor, Inc. 406,704 11,950 Investment Technology 12,900 Citi Trends, Inc. #* 489,684 Group, Inc. # 517,794 27,660 Cooper Tire & Rubber Company 763,969 33,123 KBW, Inc. #* 973,154 13,100 DSW, Inc. #* 456,142 31,200 Knight Capital Group, Inc. # 517,920 30,300 GSI Commerce, Inc. #* 688,113 38,380 MarketAxess Holdings, Inc. #* 690,456 13,420 Guess ?, Inc. 644,697 26,490 Penson Worldwide, Inc. # 649,800 33,760 Iconix Brand Group, Inc. #* 750,147 44,522 Signature Bank # 1,518,200 16,560 Life Time Fitness, Inc. #* 881,489 10,680 SVB Financial Group # 567,215 22,230 McCormick & Schmicks 56,199 Texas Capital Bancshares, Inc. # 1,256,048 Seafood Restaurants, Inc. # 576,646 52,022 Thomas Weisel Partners 12,190 Phillips-Van Heusen Corporation 738,348 Group, Inc. # 866,166 12,590 Priceline.com, Inc. #* 865,437 29,070 Waddell & Reed Financial, Inc. 756,111 134,650 Shuffle Master, Inc. #* 2,235,190 Total Financials 54,583 Tractor Supply Company #* 2,841,045 16,550 Under Armour, Inc. #* 755,508 Health Care (20.0%) 10,920 Volcom, Inc. # 547,420 19,570 Alexion Pharmaceuticals, Inc. # 881,824 36,350 WMS Industries, Inc. # 1,049,061 157,840 American Medical Systems 19,030 Zumiez, Inc. #* 718,953 Holdings, Inc. #* 2,847,434 Total Consumer 27,900 Array Biopharma, Inc. # 325,593 Discretionary 28,726 ArthroCare Corporation # 1,261,359 24,760 BioMarin Pharmaceutical, Inc. # 444,194 Consumer Staples (0.8%) 2,860 Chemed Corporation 189,589 9,160 Chattem, Inc. #* 580,561 32,254 HealthExtras, Inc. # 954,073 17,460 Flowers Foods, Inc. 582,466 9,750 Healthways, Inc. #* 461,858 Total Consumer Staples 15,090 Hologic, Inc. #* 834,628 11,150 ICON plc ADR # 487,701 Energy (6.6%) 55,369 Illumina, Inc. #* 2,247,428 14,680 Alon USA Energy, Inc. 646,067 24,910 Immucor, Inc. # 696,733 12,020 Arena Resources, Inc. #* 698,482 23,234 Integra LifeSciences Holdings 7,080 Core Laboratories NV # 719,965 Corporation #* 1,148,224 18,920 Delta Petroleum Corporation #* 379,914 14,670 InterMune, Inc. #* 380,540 66,854 Dril-Quip, Inc. # 3,005,087 16,560 inVentiv Health, Inc. # 606,262 16,950 Goodrich Petroleum 74,848 Inverness Medical Corporation #* 586,978 Innovations, Inc. #* 3,818,745 20,076 Oil States International, Inc. # 829,942 21,330 K-V Pharmaceutical Company # 581,029 63,236 Superior Energy Services, Inc. # 2,524,381 12,410 Kyphon, Inc. #* 597,542 10,970 W-H Energy Services, Inc. # 679,153 11,670 Medicis Pharmaceutical Total Energy Corporation * 356,402 49,675 Mentor Corporation 2,020,779 Financials (10.9%) 37,024 Meridian Bioscience, Inc. 801,929 43,888 Cohen & Steers, Inc. * 1,906,934 48,559 NuVasive, Inc. # 1,311,579 10,120 Corporate Office Properties Trust 415,021 20,780 PAREXEL International 43,550 DiamondRock Hospitality Corporation # 874,007 Company 830,934 36,980 Perrigo Company 724,068 26,230 Digital Realty Trust, Inc. * 988,346 13,430 Progenics Pharmaceuticals, Inc. # 289,685 The accompanying Notes to Financial Statements are an integral part of this schedule. 75 Partner Small Cap Growth Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Health Care  continued Information Technology (23.3%) 15,760 Psychiatric Solutions, Inc. # $571,458 16,730 Advent Software, Inc. # $544,562 15,070 Sunrise Senior Living, Inc. # 602,649 47,460 Anadigics, Inc. #* 654,473 106,164 Trizetto Group, Inc. # 2,055,335 8,330 aQuantive, Inc. # 531,454 9,800 United Therapeutics 34,890 Atheros Communications, Inc. # 1,076,008 Corporation #* 624,848 70,726 Avocent Corporation # 2,051,761 23,690 West Pharmaceutical 17,150 Blackboard, Inc. #* 722,358 Services, Inc. * 1,116,984 40,730 Brightpoint, Inc. # 561,667 9,280 Xenoport, Inc. # 412,218 31,310 Brooks Automation, Inc. # 568,276 Total Health Care 9,380 C-COR, Inc. # 131,883 61,233 Coherent, Inc. # 1,868,219 Industrials (19.8%) 42,790 Comtech Group, Inc. # 706,463 71,532 AAR Corporation # 2,361,271 9,490 Equinix, Inc. #* 868,050 17,190 Actuant Corporation * 1,084,001 53,126 Euronet Worldwide, Inc. # 1,549,154 9,910 Acuity Brands, Inc. 597,375 14,420 FLIR Systems, Inc. #* 666,925 15,710 Aecom Technology Corporation # 389,765 17,300 FormFactor, Inc. # 662,590 45,880 AirTran Holdings, Inc. #* 501,010 33,520 Foundry Networks, Inc. # 558,443 18,960 Baldor Electric Company 934,349 124,409 Informatica Corporation # 1,837,521 23,410 BE Aerospace, Inc. # 966,833 93,713 Intermec, Inc. #* 2,371,876 40,360 Cenveo, Inc. # 935,948 18,610 Limelight Networks, Inc. #* 368,106 63,794 CoStar Group, Inc. # 3,373,427 17,130 MICROS Systems, Inc. # 931,872 37,047 CRA International, Inc. # 1,785,665 23,150 Net 1 UEPS Technology, Inc. #* 559,072 60,392 Forward Air Corporation 2,058,763 10,080 Nice Systems, Ltd. ADR # 350,179 19,350 FTI Consulting, Inc. # 735,880 27,770 Omniture, Inc. #* 636,488 45,782 Gardner Denver, Inc. # 1,948,024 49,280 ON Semiconductor Corporation # 528,282 11,700 GATX Corporation 576,225 26,890 Polycom, Inc. # 903,504 6,140 General Cable Corporation # 465,105 12,650 Quality Systems, Inc. * 480,320 15,560 Horizon Lines, Inc. 509,746 19,080 Riverbed Technology, Inc. #* 836,086 17,930 Hub Group, Inc. # 630,419 36,032 Rogers Corporation # 1,333,184 11,590 Huron Consulting Group, Inc. #* 846,186 14,810 SAVVIS, Inc. # 733,243 20,275 IDEX Corporation 781,398 39,570 Semtech Corporation # 685,748 21,210 Infrasource Services, Inc. # 786,891 109,920 Sonus Networks, Inc. # 936,518 24,600 JA Solar Holdings Company, 24,130 Tessera Technologies, Inc. # 978,472 Ltd. ADR #* 829,758 9,490 The9, Ltd. ADR #* 439,007 18,180 Kenexa Corporation # 685,568 13,290 THQ, Inc. #* 405,611 9,293 Kennametal, Inc. 762,305 25,240 Trimble Navigation, Ltd. # 812,728 36,870 Knoll, Inc. 825,888 112,956 ValueClick, Inc. #* 3,327,684 35,052 Ladish Company, Inc. # 1,507,236 19,200 Verigy, Ltd. # 549,312 36,725 Orbital Sciences Corporation # 771,592 35,602 ViaSat, Inc. # 1,142,824 33,213 Shaw Group, Inc. # 1,537,430 17,410 VistaPrint, Ltd. # 665,932 31,580 The Geo Group Inc. # 918,978 Total Information Total Industrials Technology The accompanying Notes to Financial Statements are an integral part of this schedule. 76 Partner Small Cap Growth Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Materials (3.2%) Telecommunications Services (2.9%) 13,110 Century Aluminum Company # $716,199 33,920 Cogent Communications 25,520 H.B. Fuller Company 762,793 Group, Inc. #* $1,013,190 34,590 Hercules, Inc. # 679,694 45,780 Dobson Communications 22,110 Pan American Silver Corporation # 582,156 Corporation # 508,616 32,660 Polypore International, Inc. # 573,836 77,591 NeuStar, Inc. # 2,247,811 5,370 RTI International Metals, Inc. # 404,737 36,120 Time Warner Telecom, Inc. # 726,012 11,730 Ryerson, Inc. * 441,634 Total Telecommunications 12,120 Silgan Holdings, Inc. 669,994 Services Total Materials Total Common Stock (cost $131,945,182) Interest Maturity Shares Collateral Held for Securities Loaned (28.9%) Rate (+) Date Value 44,049,755 Thrivent Financial Securities Lending Trust 5.360% N/A $44,049,755 Total Collateral Held for Securities Loaned (cost $44,049,755) Shares or Principal Interest Maturity Amount Short-Term Investments (16.6%) Rate (+) Date Value $5,000,000 Charta, LLC 5.360% 7/2/2007 $4,998,511 2,900,000 Corporate Receivables Corporation Funding, LLC 5.360 7/2/2007 2,899,136 4,915,000 Galaxy Funding, Inc. 5.360 7/2/2007 4,913,536 5,000,000 Jupiter Securitization Company, LLC 5.350 7/2/2007 4,998,514 7,571,124 Thrivent Money Market Portfolio 5.050 N/A 7,571,124 Total Short-Term Investments (at amortized cost) Total Investments (cost $201,375,758) 143.6% Other Assets and Liabilities, Net (43.6%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $20,342,580 Gross unrealized depreciation (2,815,280) Net unrealized appreciation (depreciation) $17,527,300 Cost for federal income tax purposes $201,375,758 The accompanying Notes to Financial Statements are an integral part of this schedule. 77 Partner Small Cap Value Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Consumer Discretionary (11.6%) 40,500 W-H Energy Services, Inc. # $2,507,355 84,100 Aaron Rents, Inc. $2,455,720 46,000 Whiting Petroleum 58,500 Building Materials Holding Corporation #§ 1,863,920 Corporation 830,115 Total Energy 33,200 Cavco Industries, Inc. # 1,245,664 21,500 Courier Corporation 860,000 Financials (20.0%) 34,500 CSS Industries, Inc. 1,366,545 68,000 Ares Capital Corporation 1,145,800 63,200 Dixie Group, Inc. # 790,000 30,600 Boston Private Financial 36,000 Dorman Products, Inc. # 497,520 Holdings, Inc. 822,222 12,600 Drew Industries, Inc. # 417,564 36,400 Bristol West Holdings, Inc. 814,268 46,900 Freds, Inc. 627,522 115,100 Cedar Shopping Centers, Inc. 1,651,685 21,500 Fuel Systems Solutions, Inc. # 356,470 43,600 Compass Diversified Trust 777,388 84,300 Haverty Furniture Companies, Inc. 983,781 39,600 East West Bancorp, Inc. 1,539,648 64,200 Journal Register Company 287,616 9,600 Employers Holdings, Inc. 203,904 34,100 M/I Homes, Inc. 907,060 71,600 First Financial Fund, Inc. 985,216 30,200 Matthews International 43,000 First Republic Bank 2,307,380 Corporation 1,317,022 63,200 Hercules Technology Growth 10,100 Orient Express Hotels, Ltd. 539,340 Capital, Inc. 853,832 40,200 RARE Hospitality 25,300 Home Bancshares, Inc. 570,515 International, Inc. # 1,076,154 66,400 Kohlberg Capital Corporation 1,231,720 95,000 Regent Communications, Inc. # 318,250 53,400 LaSalle Hotel Properties 2,318,628 31,500 Ruby Tuesday, Inc. 829,395 2,700 Markel Corporation # 1,308,312 61,400 Saga Communications, Inc. # 601,720 61,300 Max Re Capital, Ltd. 1,734,790 63,200 Shiloh Industries, Inc. 769,776 32,600 Midland Company 1,530,244 44,500 Stanley Furniture Company, Inc. 914,030 46,000 National Health Realty, Inc. 1,083,760 50,800 Steak n Shake Company # 847,852 3,700 National Interstate Corporation 96,496 103,400 Stein Mart, Inc. 1,267,684 39,300 Ohio Casualty Corporation 1,702,083 49,800 Winnebago Industries, Inc. 1,470,096 31,700 Parkway Properties, Inc. 1,522,551 Total Consumer 13,800 Piper Jaffray Companies # 769,074 Discretionary 41,700 Potlatch Corporation 1,795,185 55,100 ProAssurance Corporation # 3,067,417 Consumer Staples (2.6%) 60,000 ProCentury Corporation 1,005,600 127,400 Alliance One International, Inc. # 1,280,370 37,800 Sandy Spring Bancorp, Inc. 1,188,432 31,600 Caseys General Stores, Inc. 861,416 40,200 Seabright Insurance Holdings # 702,696 39,700 Nash Finch Company 1,965,150 34,500 Strategic Hotel Capital, Inc. 775,905 25,200 Winn-Dixie Stores, Inc. # 738,360 33,000 SVB Financial Group # 1,752,630 Total Consumer Staples 29,700 Washington Real Estate Investment Trust 1,009,800 Energy (8.2%) 21,400 Wintrust Financial Corporation 938,390 20,700 Atwood Oceanics, Inc. # 1,420,434 Total Financials 20,700 Carbo Ceramics, Inc. 906,867 51,400 Forest Oil Corporation # 2,172,164 Health Care (5.5%) 67,200 Geomet, Inc. # 514,752 12,800 Analogic Corporation 940,928 92,400 Mariner Energy, Inc. # 2,240,700 22,400 Arrow International, Inc. 857,472 54,600 TETRA Technologies, Inc. # 1,539,720 58,400 Capital Senior Living Corporation # 550,128 45,600 Todco # 2,152,776 86,500 Momenta Pharmaceuticals, Inc. # 871,920 The accompanying Notes to Financial Statements are an integral part of this schedule. 78 Partner Small Cap Value Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Health Care  continued Information Technology (9.3%) 23,500 Myriad Genetics, Inc. # $873,965 47,900 Advanced Energy 26,300 National Healthcare Corporation 1,357,080 Industries, Inc. # $1,085,414 61,600 Owens & Minor, Inc. 2,152,304 21,900 ATMI, Inc. #± 657,000 143,600 Panacos Pharmaceuticals, Inc. # 463,828 77,709 Brooks Automation, Inc. # 1,410,418 30,800 Pharmion Corporation # 891,660 63,200 Catapult Communications 28,600 West Pharmaceutical Corporation # 626,944 Services, Inc. 1,348,490 95,800 GSI Group, Inc. # 937,882 Total Health Care 183,900 LookSmart, Ltd. # 717,210 32,500 Methode Electronics, Inc. 508,625 Industrials (23.4%) 117,300 MPS Group, Inc. # 1,568,301 56,000 Accuride Corporation # 862,960 55,500 Nextest Systems Corporation # 758,685 21,700 Ameron International 55,500 Progress Software Corporation # 1,764,345 Corporation 1,957,123 260,000 Safeguard Scientifics, Inc. # 730,600 52,200 Beacon Roofing Supply, Inc. # 886,878 40,200 SPSS, Inc. # 1,774,428 42,800 Belden, Inc. 2,368,980 44,000 StarTek, Inc. 474,760 72,800 Builders Firstsource, Inc. # 1,169,168 85,200 TNS, Inc. 1,227,732 50,800 C&D Technologies, Inc. # 284,480 81,700 Wind River Systems, Inc. # 898,700 36,800 Circor International, Inc. 1,487,824 41,200 Xyratex, Ltd. # 915,876 44,600 Dollar Thrifty Automotive 359,100 Zarlink Semiconductor, Inc. # 646,380 Group, Inc. # 1,821,464 48,800 Zygo Corporation # 697,352 20,100 EDO Corporation 660,687 Total Information 72,000 Electro Rent Corporation 1,046,880 Technology 32,700 Franklin Electric Company, Inc. 1,542,786 41,600 FTI Consulting, Inc. # 1,582,048 Materials (9.9%) 37,700 G & K Services, Inc. 1,489,527 37,300 Airgas, Inc. 1,786,670 63,600 Genesee & Wyoming, Inc. # 1,897,824 57,000 American Vanguard Corporation 816,240 22,500 Genlyte Group, Inc. # 1,767,150 62,000 AptarGroup, Inc. 2,204,720 60,700 Gibraltar Industries, Inc. 1,344,505 34,700 Arch Chemicals, Inc. 1,219,358 67,200 Hub Group, Inc. # 2,362,752 19,900 Carpenter Technology 45,850 IDEX Corporation 1,767,059 Corporation 2,593,169 55,700 Insituform Technologies, Inc. # 1,214,817 26,300 Chesapeake Corporation 330,591 59,400 Kirby Corporation # 2,280,366 10,500 Deltic Timber Corporation 575,610 20,500 LSI Industries, Inc. 366,950 28,000 Florida Rock Industries, Inc. 1,890,000 21,100 Macquarie Infrastructure 19,400 Innospec, Inc. 1,148,674 Company, LLC 875,228 55,500 Metal Management, Inc. 2,445,885 63,700 McGrath Rentcorp 2,146,053 18,200 Minerals Technologies, Inc. 1,218,490 41,300 Nordson Corporation 2,071,608 67,000 Myers Industries, Inc. 1,481,370 55,000 Sterling Construction 57,900 Wausau-Mosinee Company, Inc. # 1,163,250 Paper Corporation 775,860 26,900 Universal Forest Products, Inc. 1,136,794 Total Materials 107,300 Vitran Corporation, Inc. # 2,289,782 44,400 Waste Connections, Inc. # 1,342,656 Telecommunications Services (0.8%) 44,000 Woodward Governor Company 2,361,480 114,900 Premiere Global Services, Inc. # 1,495,998 Total Industrials Total Telecommunications Services The accompanying Notes to Financial Statements are an integral part of this schedule. 79 Partner Small Cap Value Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Utilities (4.8%) 38,300 UniSource Energy Corporation $1,259,687 42,600 Black Hills Corporation $1,693,350 37,500 Vectren Corporation 1,009,875 67,000 Cleco Corporation 1,641,500 Total Utilities 49,800 El Paso Electric Company # 1,223,088 16,500 Empire District Electric Company 369,105 Total Common Stock 49,800 Southwest Gas Corporation 1,683,738 (cost $144,139,475) Interest Maturity Shares Short-Term Investments (3.6%) Rate (+) Date Value 6,694,041 Thrivent Money Market Portfolio 5.050% N/A $6,694,041 Total Short-Term Investments (at amortized cost) Total Investments (cost $150,833,516) 99.7% Other Assets and Liabilities, Net 0.3% Total Net Assets 100.0% # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades as discussed in the Notes to Financial Statements. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $42,070,372 Gross unrealized depreciation (7,142,912) Net unrealized appreciation (depreciation) $34,927,460 Cost for federal income tax purposes $150,833,516 The accompanying Notes to Financial Statements are an integral part of this schedule. 80 Small Cap Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Consumer Discretionary (13.0%) 70,050 Reddy Ice Holdings, Inc. $1,997,826 19,200 Aftermarket Technology 6,600 Universal Corporation 402,072 Corporation # $569,856 Total Consumer Staples 59,300 ArvinMeritor, Inc. 1,316,460 22,800 Childrens Place Retail Energy (6.8%) Stores, Inc. # 1,177,392 99,200 Alpha Natural Resources, Inc. # 2,062,368 51,800 Coldwater Creek, Inc. # 1,203,314 36,100 Arena Resources, Inc. # 2,097,771 50,800 Crocs, Inc. # 2,185,924 29,200 Denbury Resources, Inc. # 1,095,000 20,400 Desarrolladora Homex ADR # 1,236,036 31,900 Dresser-Rand Group, Inc. # 1,260,050 62,000 Dominos Pizza, Inc. 1,132,740 27,300 Frontier Oil Corporation 1,194,921 50,900 DreamWorks Animation 43,800 Global Industries, Ltd. # 1,174,716 SKG, Inc. # 1,467,956 42,100 Horizon Offshore, Inc. # 808,320 86,800 GameStop Corporation # 3,393,880 94,200 Input/Output, Inc. # 1,470,462 110,600 Gentex Corporation 2,177,714 26,500 Lufkin Industries, Inc. 1,710,575 51,100 Hearst-Argyle Television, Inc. 1,231,510 46,800 Oil States International, Inc. # 1,934,712 18,100 Jack in the Box, Inc. # 1,284,014 37,700 Parallel Petroleum Corporation # 825,630 38,325 Joseph A. Bank Clothiers, Inc. # 1,589,338 38,600 Penn Virginia Corporation 1,551,720 28,600 Laureate Education, Inc. # 1,763,476 105,497 Petrohawk Energy Corporation # 1,673,182 44,300 Life Time Fitness, Inc. # 2,358,089 36,300 Petroleum Development 40,200 Mens Wearhouse, Inc. 2,053,014 Corporation # 1,723,524 40,000 Meredith Corporation 2,464,000 45,654 Range Resources Corporation 1,707,916 8,800 Oxford Industries, Inc. 390,192 36,700 Southwestern Energy Company # 1,633,150 30,200 Pool Corporation 1,178,706 37,900 Superior Energy Services, Inc. # 1,512,968 103,600 Quiksilver, Inc. # 1,463,868 33,100 Tesco Corporation # 1,044,305 37,600 R.H. Donnelley Corporation # 2,849,328 22,500 Willbros Group, Inc. # 667,800 60,500 RARE Hospitality Total Energy International, Inc. # 1,619,585 71,400 Scientific Games Corporation # 2,495,430 Financials (15.8%) 43,825 Shuffle Master, Inc. # 727,495 49,100 Acadia Realty Trust 1,274,145 76,700 Sonic Corporation # 1,696,604 33,350 Affiliated Managers Group, Inc. # 4,294,145 51,200 Steiner Leisure, Ltd. # 2,514,944 6,400 Alabama National 108,900 Texas Roadhouse, Inc. # 1,392,831 BanCorporation 395,776 30,800 Tractor Supply Company # 1,603,140 25,150 Argonaut Group, Inc. 784,932 19,100 Tween Brands, Inc. # 851,860 79,900 Assured Guaranty, Ltd. 2,361,844 95,100 WMS Industries, Inc. # 2,744,586 51,850 BioMed Realty Trust, Inc. 1,302,472 62,900 Wolverine World Wide, Inc. 1,742,959 26,018 BOK Financial Corporation 1,389,882 Total Consumer 73,200 CastlePoint Holdings, Ltd. 1,075,308 Discretionary 58,900 Center Financial Corporation 996,588 54,500 Delphi Financial Group, Inc. 2,279,190 Consumer Staples (3.5%) 47,700 Digital Realty Trust, Inc. 1,797,336 121,200 Caseys General Stores, Inc. 3,303,912 72,400 Dollar Financial Corporation # 2,063,400 31,600 Corn Products International, Inc. 1,436,220 47,500 Endurance Specialty 80,400 Elizabeth Arden, Inc. # 1,950,504 Holdings, Ltd. 1,901,900 52,200 Flowers Foods, Inc. 1,741,392 80,500 FelCor Lodging Trust, Inc. 2,095,415 56,000 Performance Food 66,500 First Cash Financial Group Company # 1,819,440 Services, Inc. # 1,558,760 23,300 Ralcorp Holdings, Inc. # 1,245,385 43,500 First Midwest Bancorp, Inc. 1,544,685 The accompanying Notes to Financial Statements are an integral part of this schedule. 81 Small Cap Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Financials  continued 15,600 Integra LifeSciences Holdings 52,500 First State Bancorporation $1,117,725 Corporation # $770,952 34,100 Glimcher Realty Trust 852,500 35,900 inVentiv Health, Inc. # 1,314,299 28,000 Greenhill & Company, Inc. 1,923,880 31,400 Kindred Healthcare, Inc. # 964,608 58,950 HCC Insurance Holdings, Inc. 1,969,520 57,900 K-V Pharmaceutical Company # 1,577,196 36,100 iShares Russell Microcap 36,900 Kyphon, Inc. # 1,776,735 Index Fund 2,184,050 33,900 LCA-Vision, Inc. 1,602,114 17,758 Mercantile Bank Corporation 481,242 32,400 LHC Group, Inc. # 848,880 61,700 Nationwide Health 47,700 LifePoint Hospitals, Inc. # 1,845,036 Properties, Inc. 1,678,240 62,000 Medarex, Inc. # 885,980 109,833 Nexity Financial Corporation # 1,129,083 61,400 NuVasive, Inc. # 1,658,414 57,400 Philadelphia Consolidated 66,900 Omnicell, Inc. # 1,390,182 Holding Corporation # 2,399,320 24,800 Orthofix International NV # 1,115,256 80,200 Platinum Underwriters 46,200 Owens & Minor, Inc. 1,614,228 Holdings, Ltd. 2,786,950 16,500 PDL BioPharma, Inc. # 384,450 34,400 Portfolio Recovery Associates, Inc. 2,064,688 36,600 Pediatrix Medical Group, Inc. # 2,018,490 24,100 Potlatch Corporation 1,037,505 31,200 Pharmaceutical Product 122,200 PowerShares Zacks Development, Inc. 1,194,024 Micro Cap Portfolio 2,304,692 58,500 PSS World Medical, Inc. # 1,065,870 51,800 ProAssurance Corporation # 2,883,706 13,000 Respironics, Inc. # 553,670 56,400 Security Capital Assurance Ltd. 1,741,068 39,000 STERIS Corporation 1,193,400 20,000 Senior Housing Property Trust 407,000 97,400 Sun Healthcare Group, Inc. # 1,411,326 3,100 SL Green Realty Corporation 384,059 34,400 Syneron Medical, Ltd. # 858,280 23,300 Stifel Financial Corporation # 1,372,137 92,500 Tercica, Inc. # 471,750 80,500 Strategic Hotel Capital, Inc. 1,810,445 47,000 Thoratec Corporation # 864,330 17,000 SVB Financial Group # 902,870 65,700 Trizetto Group, Inc. # 1,271,952 24,000 UCBH Holdings, Inc. 438,480 23,000 Universal Health Services, Inc. 1,414,500 31,900 United Community Banks, Inc. 825,891 32,700 Varian, Inc. # 1,792,941 53,200 Universal American Financial 65,600 VCA Antech, Inc. # 2,472,464 Corporation # 1,132,096 21,400 Ventana Medical Systems, Inc. # 1,653,578 62,503 Washington Federal, Inc. 1,519,448 12,500 Wellcare Health Plans, Inc. # 1,131,375 17,600 Westamerica Bancorporation 778,624 41,700 West Pharmaceutical Total Financials Services, Inc. 1,966,155 Total Health Care Health Care (12.6%) 31,500 Affymetrix, Inc. # 784,035 Industrials (18.4%) 43,300 BioMarin Pharmaceutical, Inc. # 776,802 53,700 Baldor Electric Company 2,646,336 9,500 Bio-Rad Laboratories, Inc. # 717,915 67,500 BE Aerospace, Inc. # 2,787,750 29,800 Cooper Companies, Inc. 1,588,936 78,900 CAI International, Inc. # 1,039,902 37,800 Cubist Pharmaceuticals, Inc. # 745,038 72,000 CLARCOR, Inc. 2,694,960 24,700 Cytyc Corporation # 1,064,817 30,400 Consolidated Graphics, Inc. # 2,106,112 22,800 Dade Behring Holdings, Inc. 1,211,136 79,700 Dayton Superior Corporation # 1,075,950 114,800 Dexcom, Inc. #* 940,212 32,100 Deluxe Corporation 1,303,581 24,000 Endo Pharmaceutical 64,700 DRS Technologies, Inc. 3,705,369 Holdings, Inc. # 821,520 91,500 Euroseas, Ltd. 1,304,790 53,100 HealthExtras, Inc. # 1,570,698 25,800 Flowserve Corporation 1,847,280 20,900 Hologic, Inc. # 1,155,979 66,400 FTI Consulting, Inc. # 2,525,192 The accompanying Notes to Financial Statements are an integral part of this schedule. 82 Small Cap Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Industrials  continued 60,026 FLIR Systems, Inc. # $2,776,202 18,300 Gardner Denver, Inc. # $778,665 65,200 Foundry Networks, Inc. # 1,086,232 37,900 Genlyte Group, Inc. # 2,976,666 102,600 Informatica Corporation # 1,515,402 66,900 Hub Group, Inc. # 2,352,204 112,400 Insight Enterprises, Inc. # 2,536,868 30,900 Huron Consulting Group, Inc. # 2,256,009 74,000 Integrated Device 53,800 IDEX Corporation 2,073,452 Technology, Inc. # 1,129,980 63,500 Innerworkings, Inc. # 1,017,270 170,800 Ixia # 1,581,608 123,800 Interface, Inc. 2,334,868 101,700 J2 Global Communication, Inc. # 3,549,330 90,600 Interline Brands, Inc. # 2,362,848 92,600 Lawson Software, Inc. # 915,814 37,100 Jacobs Engineering Group, Inc. # 2,133,621 134,000 Micrel, Inc. 1,704,480 68,600 JB Hunt Transport Services, Inc. 2,011,352 160,700 MPS Group, Inc. # 2,148,559 38,700 Kaydon Corporation 2,017,044 85,000 Nanometrics, Inc. # 583,100 86,800 Kforce, Inc. # 1,387,064 98,100 Packeteer, Inc. # 766,161 61,000 Kirby Corporation # 2,341,790 105,700 Parametric Technology 41,500 Landstar System, Inc. 2,002,375 Corporation # 2,284,177 40,600 Manitowoc Company, Inc. 3,263,428 77,900 Photronics, Inc. # 1,159,152 63,000 Pall Corporation 2,897,370 35,200 Polycom, Inc. # 1,182,720 46,000 Roper Industries, Inc. 2,626,600 187,300 Powerwave Technologies, Inc. # 1,254,910 66,513 Standard Parking Corporation # 2,336,602 68,500 Progress Software Corporation # 2,177,615 74,900 Ultrapetrol Bahamas, Ltd. # 1,775,130 73,400 QLogic Corporation # 1,222,110 37,500 URS Corporation # 1,820,625 158,100 Sapient Corporation # 1,222,113 16,100 Washington Group 56,100 ScanSource, Inc. # 1,794,639 International, Inc. # 1,288,161 92,600 Silicon Image, Inc. # 794,508 112,550 Waste Connections, Inc. # 3,403,512 18,400 SPSS, Inc. # 812,176 55,300 Watson Wyatt Worldwide, Inc. 2,791,544 40,000 Sybase, Inc. # 955,600 Total Industrials 192,700 TIBCO Software, Inc. # 1,743,935 120,600 Trimble Navigation, Ltd. # 3,883,320 Information Technology (18.0%) 69,500 Varian Semiconductor 41,300 ADTRAN, Inc. 1,072,561 Equipment Associates, Inc. # 2,784,170 48,394 Avnet, Inc. # 1,918,338 60,500 ViaSat, Inc. # 1,942,050 53,100 Avocent Corporation # 1,540,431 151,400 Wind River Systems, Inc. # 1,665,400 125,100 BEA Systems, Inc. # 1,712,619 46,900 Wright Express Corporation # 1,607,263 58,400 Benchmark Electronics, Inc. # 1,321,008 57,900 Zebra Technologies Corporation # 2,243,046 265,000 Brocade Communications # 2,072,300 Total Information 35,600 Business Objects SA ADR # 1,382,704 Technology 27,600 CACI International, Inc. # 1,348,260 154,000 CNET Networks, Inc. # 1,261,260 Materials (6.3%) 52,100 Cypress Semiconductor 50,100 Airgas, Inc. 2,399,790 Corporation # 1,213,409 38,600 Albemarle Corporation 1,487,258 27,750 Diodes, Inc. # 1,159,118 75,200 AptarGroup, Inc. 2,674,112 173,100 ECI Telecom, Ltd. # 1,583,865 29,043 Century Aluminum Company # 1,586,619 37,900 Electronics for Imaging, Inc. # 1,069,538 68,700 Commercial Metals Company 2,319,999 49,500 Emulex Corporation # 1,081,080 32,000 Eagle Materials, Inc. 1,569,600 116,500 Entrust, Inc. # 472,990 23,000 Lubrizol Corporation 1,484,650 35,800 Fairchild Semiconductor 114,200 RPM International, Inc. 2,639,162 International, Inc. # 691,656 20,200 RTI International Metals, Inc. # 1,522,474 The accompanying Notes to Financial Statements are an integral part of this schedule. 83 Small Cap Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Materials  continued Utilities (2.6%) 50,900 Silgan Holdings, Inc. $2,813,752 39,800 AGL Resources, Inc. $1,611,104 71,000 Steel Dynamics, Inc. 2,975,610 56,400 Cleco Corporation 1,381,800 22,800 Texas Industries, Inc. 1,787,748 35,200 Piedmont Natural Gas Total Materials Company, Inc. 867,680 52,900 PNM Resources, Inc. 1,470,091 Telecommunications Services (0.9%) 39,100 UniSource Energy Corporation 1,285,999 127,750 Iowa Telecommunications 73,500 Vectren Corporation 1,979,355 Services, Inc. 2,903,758 76,500 Westar Energy, Inc. 1,857,420 39,900 Time Warner Telecom, Inc. # 801,990 Total Utilities Total Telecommunications Services Total Common Stock (cost $315,474,243) Interest Maturity Shares Collateral Held for Securities Loaned (<0.1%) Rate (+) Date Value 117,802 Thrivent Financial Securities Lending Trust 5.360% N/A $117,802 Total Collateral Held for Securities Loaned (cost $117,802) Shares or Principal Interest Maturity Amount Short-Term Investments (1.4%) Rate (+) Date Value $900,000 Federal National Mortgage Association 5.090% 7/16/2007 $897,968 3,000,000 Old Line Funding Corporation 5.320 7/5/2007 2,997,783 1,665,478 Thrivent Money Market Portfolio 5.050 N/A 1,665,478 Total Short-Term Investments (at amortized cost) Total Investments (cost $321,153,274) 99.3% Other Assets and Liabilities, Net 0.7% Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $81,720,091 Gross unrealized depreciation (5,942,562) Net unrealized appreciation (depreciation) $75,777,529 Cost for federal income tax purposes $321,153,274 The accompanying Notes to Financial Statements are an integral part of this schedule. 84 Small Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Consumer Discretionary (14.9%) 19,300 JAKKS Pacific, Inc. # $543,102 9,200 4Kids Entertainment, Inc. # $138,000 16,830 Jo-Ann Stores, Inc. # 478,477 33,575 Aaron Rents, Inc. 980,390 12,375 Joseph A. Bank Clothiers, Inc. # 513,191 20,600 Arbitron, Inc. 1,061,518 34,000 K2, Inc. # 516,460 8,400 Arctic Cat, Inc. 166,320 17,800 Kellwood Company 500,536 10,200 Ashworth, Inc. # 71,400 11,300 Keystone Automotive 12,800 Audiovox Corporation # 166,016 Industries, Inc. # 467,481 8,300 Bassett Furniture Industries, Inc. 113,295 18,200 K-Swiss, Inc. 515,606 15,600 Big 5 Sporting Goods Corporation 397,800 11,700 Landrys Restaurants, Inc. 354,042 9,400 Blue Nile, Inc. # 567,760 35,500 La-Z-Boy, Inc. 406,830 18,100 Bright Horizons Family 9,900 Libbey, Inc. 213,543 Solutions, Inc. # 704,271 11,100 Lithia Motors, Inc. 281,274 30,425 Brown Shoe Company, Inc. 739,936 45,200 Live Nation, Inc. # 1,011,576 20,200 Building Materials Holding 31,300 LKQ Corporation # 771,858 Corporation 286,638 8,400 M/I Homes, Inc. 223,440 20,100 California Pizza Kitchen, Inc. # 431,748 14,900 Marcus Corporation 354,024 21,800 Cato Corporation 478,292 12,800 MarineMax, Inc. # 256,256 22,325 CEC Entertainment, Inc. # 785,840 36,500 Mens Wearhouse, Inc. 1,864,055 52,900 Champion Enterprises, Inc. # 520,007 15,100 Meritage Homes Corporation # 403,925 17,400 Charlotte Russe Holding, Inc. # 467,538 8,000 Midas, Inc. # 181,360 16,100 Childrens Place Retail 18,500 Monaco Coach Corporation 265,475 Stores, Inc. # 831,404 7,400 Monarch Casino & Resort, Inc. # 198,690 24,925 Christopher & Banks Corporation 427,464 14,100 Movado Group, Inc. 475,734 45,200 CKE Restaurants, Inc. 907,164 19,100 Multimedia Games, Inc. # 243,716 11,000 Coachmen Industries, Inc. 106,260 3,400 National Presto Industries, Inc. 211,956 19,100 Coinstar, Inc. # 601,268 21,800 Nautilus Group, Inc. 262,472 15,400 Cost Plus, Inc. # 130,592 16,400 OCharleys, Inc. 330,624 3,600 CPI Corporation 250,200 10,600 Oxford Industries, Inc. 470,004 46,200 Crocs, Inc. # 1,987,986 17,700 P.F. Changs China Bistro, Inc. # 623,040 7,600 Deckers Outdoor Corporation # 766,840 21,900 Panera Bread Company # 1,008,714 31,900 Dress Barn, Inc. # 654,588 15,500 Papa Johns International, Inc. # 445,780 13,000 Drew Industries, Inc. # 430,820 9,400 Peets Coffee & Tea, Inc. # 231,522 21,550 Ethan Allen Interiors, Inc. 738,088 37,500 Pep Boys  Manny, Moe & Jack 756,000 28,800 Finish Line, Inc. 262,368 16,800 PetMed Express, Inc. # 215,712 44,200 Fleetwood Enterprises, Inc. # 400,010 41,200 Pinnacle Entertainment, Inc. # 1,159,780 31,137 Fossil, Inc. # 918,230 24,600 Polaris Industries, Inc. 1,332,336 27,650 Freds, Inc. 369,957 33,912 Pool Corporation 1,323,585 15,500 Genesco, Inc. # 810,805 6,000 Pre-Paid Legal Services, Inc. # 385,860 16,700 Group 1 Automotive, Inc. 673,678 84,300 Quiksilver, Inc. # 1,191,159 20,300 Guitar Center, Inc. # 1,214,143 53,000 Radio One, Inc. # 374,180 21,600 Gymboree Corporation # 851,256 21,250 RARE Hospitality 15,800 Haverty Furniture Companies, Inc. 184,386 International, Inc. # 568,862 21,850 Hibbett Sports, Inc. # 598,253 14,600 RC2 Corporation # 584,146 30,475 Hot Topic, Inc. # 331,263 11,500 Red Robin Gourmet Burgers, Inc. # 464,255 38,800 Iconix Brand Group, Inc. # 862,136 8,100 Russ Berrie and Company, Inc. # 150,903 10,600 IHOP Corporation 576,958 12,000 Ruths Chris Steak House, Inc. # 203,880 21,500 Jack in the Box, Inc. # 1,525,210 34,450 Select Comfort Corporation # 558,779 The accompanying Notes to Financial Statements are an integral part of this schedule. 85 Small Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Consumer Discretionary  continued 9,300 Nash Finch Company $460,350 24,225 Shuffle Master, Inc. # $402,135 24,300 Performance Food 18,800 Skechers USA, Inc. # 548,960 Group Company # 789,507 4,800 Skyline Corporation 144,048 38,500 Playtex Products, Inc. # 570,185 21,000 Sonic Automotive, Inc. 608,370 18,600 Ralcorp Holdings, Inc. # 994,170 47,952 Sonic Corporation # 1,060,698 11,000 Sanderson Farms, Inc. 495,220 29,700 Stage Stores, Inc. 622,512 14,900 Spartan Stores, Inc. 490,359 12,600 Stamps.com, Inc. # 173,628 26,800 Spectrum Brands, Inc. # 181,436 8,400 Standard Motor Products, Inc. 126,252 21,500 TreeHouse Foods, Inc. # 572,115 44,700 Standard Pacific Corporation 783,591 29,500 United Natural Foods, Inc. # 784,110 19,717 Steak n Shake Company # 329,077 6,000 USANA Health Sciences, Inc. # 268,440 18,700 Stein Mart, Inc. 229,262 12,170 WD-40 Company 400,028 25,200 Stride Rite Corporation 510,552 Total Consumer Staples 12,700 Sturm, Ruger & Company, Inc. # 197,104 15,800 Superior Industries Energy (6.0%) International, Inc. 343,808 18,800 Atwood Oceanics, Inc. # 1,290,056 36,700 Texas Roadhouse, Inc. # 469,393 16,300 Bristow Group, Inc. # 807,665 23,500 Tractor Supply Company # 1,223,175 66,800 Cabot Oil & Gas Corporation  2,463,584 44,600 Triarc Companies, Inc. 700,220 14,100 Carbo Ceramics, Inc. 617,721 20,700 Tuesday Morning Corporation 255,852 16,800 Dril-Quip, Inc. # 755,160 22,000 Tween Brands, Inc. # 981,200 62,914 Helix Energy Solutions 9,900 UniFirst Corporation 436,095 Group, Inc. # 2,510,898 16,000 Universal Technical 16,000 Hornbeck Offshore Services, Inc. # 620,160 Institute, Inc. # 406,240 48,600 Input/Output, Inc. # 758,646 6,700 Vertrue, Inc. # 326,826 10,400 Lufkin Industries, Inc. 671,320 10,000 Volcom, Inc. # 501,300 55,900 Massey Energy Company 1,489,735 21,700 Winnebago Industries, Inc. 640,584 16,700 Matrix Service Company # 414,995 24,800 WMS Industries, Inc. # 715,728 38,200 Oceaneering International, Inc. # 2,010,848 38,300 Wolverine World Wide, Inc. 1,061,293 26,000 Penn Virginia Corporation 1,045,200 33,800 Zale Corporation # 804,778 10,100 Petroleum Development Total Consumer Corporation # 479,548 Discretionary 63,984,977 14,450 SEACOR Holdings, Inc. # 1,349,052 43,200 St. Mary Land & Consumer Staples (3.7%) Exploration Company 1,581,984 60,600 Alliance One International, Inc. # 609,030 19,300 Stone Energy Corporation # 661,218 34,900 Caseys General Stores, Inc.  951,374 20,300 Swift Energy Company # 868,028 49,300 Central Garden & Pet Company # 578,289 50,050 TETRA Technologies, Inc. # 1,411,410 13,000 Chattem, Inc. # 823,940 32,000 Unit Corporation # 2,013,120 51,300 Corn Products International, Inc. 2,331,585 20,900 W-H Energy Services, Inc. # 1,293,919 35,750 Flowers Foods, Inc. 1,192,620 19,600 World Fuel Services Corporation 824,376 13,500 Great Atlantic & Pacific Tea Total Energy Company, Inc. # 452,790 27,300 Hain Celestial Group, Inc. # 740,922 Financials (15.2%) 9,600 J & J Snack Foods Corporation 362,304 22,300 Acadia Realty Trust  578,685 21,400 Lance, Inc. 504,184 11,800 Alabama National BanCorporation 729,712 19,900 Longs Drug Stores Corporation 1,045,148 12,400 Anchor BanCorp Wisconsin, Inc. 324,756 11,000 Mannatech, Inc. 174,790 38,200 Bank Mutual Corporation 440,446 The accompanying Notes to Financial Statements are an integral part of this schedule. 86 Small Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Financials  continued 20,000 Kite Realty Group Trust $380,400 31,000 BankAtlantic Bancorp, Inc. $266,910 36,800 LaBranche & Company, Inc. # 271,584 22,100 BankUnited Financial Corporation 443,547 11,700 LandAmerica Financial 25,600 Boston Private Financial Group, Inc. 1,128,933 Holdings, Inc. 687,872 45,700 Lexington Corporate 42,500 Brookline Bancorp, Inc. 489,175 Properties Trust 950,560 19,700 Cascade Bancorp 455,858 14,500 LTC Properties, Inc. 329,875 20,500 Cash America International, Inc. 812,825 19,400 MAF Bancorp, Inc. 1,052,644 21,200 Central Pacific Financial 33,800 Medical Properties Trust, Inc. 447,174 Corporation 699,812 17,500 Mid-America Apartment 30,818 Chittenden Corporation 1,077,089 Communities, Inc. 918,400 32,000 Colonial Properties Trust 1,166,400 14,600 Nara Bancorp, Inc. 232,578 20,800 Community Bank System, Inc. 416,416 46,100 National Retail Properties, Inc. 1,007,746 22,800 Corus Bankshares, Inc. 393,528 11,100 Parkway Properties, Inc. 533,133 29,965 Delphi Financial Group, Inc. 1,253,136 39,600 Philadelphia Consolidated 18,675 Dime Community Bancshares 246,323 Holding Corporation # 1,655,280 13,465 Downey Financial Corporation 888,421 12,700 Piper Jaffray Companies # 707,771 42,000 East West Bancorp, Inc. 1,632,960 11,000 Portfolio Recovery Associates, Inc. 660,220 16,500 EastGroup Properties, Inc. 723,030 15,000 Presidential Life Corporation 294,900 18,300 Entertainment Properties Trust 984,174 12,900 PrivateBancorp, Inc. 371,520 17,800 Essex Property Trust, Inc. 2,070,140 23,000 ProAssurance Corporation # 1,280,410 17,850 Financial Federal Corporation 532,287 23,900 Prosperity Bancshares, Inc. 782,964 57,400 First BanCorp 630,826 22,364 Provident Bankshares Corporation 733,092 19,400 First Cash Financial 11,200 PS Business Parks, Inc. 709,744 Services, Inc. # 454,736 18,700 Rewards Network, Inc. # 76,109 43,400 First Commonwealth 13,800 RLI Corporation 772,110 Financial Corporation * 473,928 10,000 Safety Insurance Group, Inc. 414,000 22,100 First Financial Bancorp 331,279 7,100 SCPIE Holdings, Inc. # 177,500 9,000 First Indiana Corporation 199,080 39,500 Selective Insurance Group, Inc. 1,061,760 34,312 First Midwest Bancorp, Inc. 1,218,419 51,400 Senior Housing Property Trust 1,045,990 21,300 First Republic Bank 1,142,958 20,500 Signature Bank # 699,050 11,500 FirstFed Financial Corporation # 652,395 51,100 South Financial Group, Inc. 1,156,904 26,800 Flagstar Bancorp, Inc. 322,940 14,300 Sovran Self Storage, Inc. 688,688 16,400 Franklin Bank Corporation # 244,360 12,900 Sterling Bancorp 206,787 46,700 Fremont General Corporation 502,492 51,400 Sterling Bancshares, Inc. 581,334 27,100 Frontier Financial Corporation 610,563 35,115 Sterling Financial Corporation 1,016,228 36,400 Glacier Bancorp, Inc. 740,740 12,700 Stewart Information 28,200 Hanmi Financial Corporation 481,092 Services Corporation 505,841 25,100 Hilb, Rogal and Hobbs Company 1,075,786 36,100 Susquehanna Bancshares, Inc. 807,557 13,865 Independent Bank Corporation 238,617 17,027 SWS Group, Inc. 368,113 13,300 Infinity Property & 21,700 Tanger Factory Outlet Centers, Inc. 812,665 Casualty Corporation 674,709 17,500 Tradestation Group, Inc. # 203,875 45,100 Inland Real Estate Corporation 765,798 8,500 Triad Guaranty, Inc. # 339,405 30,500 Investment Technology 51,882 TrustCo Bank Corporation NY 512,594 Group, Inc. # 1,321,565 68,800 UCBH Holdings, Inc. 1,256,976 12,900 Irwin Financial Corporation 193,113 43,600 Umpqua Holdings Corporation 1,025,036 22,600 Kilroy Realty Corporation 1,600,984 25,000 United Bankshares, Inc. 795,000 The accompanying Notes to Financial Statements are an integral part of this schedule. 87 Small Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Financials  continued 47,200 Hooper Holmes, Inc. # $158,120 28,300 United Community Banks, Inc. $732,687 9,900 ICU Medical, Inc. # 425,106 14,500 United Fire & Casual Company 513,010 21,300 IDEXX Laboratories, Inc. # 2,015,619 46,600 Whitney Holding Corporation  1,402,660 47,475 Immucor, Inc. # 1,327,876 10,800 Wilshire Bancorp, Inc. 131,544 13,400 Integra LifeSciences Holdings 16,700 Wintrust Financial Corporation 732,295 Corporation # 662,228 12,112 World Acceptance Corporation # 517,546 22,100 Invacare Corporation 405,093 25,600 Zenith National Insurance 20,800 inVentiv Health, Inc. # 761,488 Corporation 1,205,504 8,500 Kendle International, Inc. # 312,545 Total Financials 8,200 Kensey Nash Corporation # 219,842 13,650 LCA-Vision, Inc. 645,099 Health Care (11.4%) 22,200 Martek Biosciences Corporation # 576,534 33,600 Allscripts Healthcare 14,800 Matria Healthcare, Inc. # 448,144 Solutions, Inc. # 856,128 27,300 Mentor Corporation 1,110,564 23,300 Alpharma, Inc. 606,033 22,400 Meridian Bioscience, Inc. 485,184 17,833 Amedisys, Inc. # 647,885 18,800 Merit Medical Systems, Inc. # 224,848 49,600 American Medical Systems 55,000 MGI Pharma, Inc. # 1,230,350 Holdings, Inc. # 894,784 17,000 Noven Pharmaceuticals, Inc. # 398,650 36,100 AMERIGROUP Corporation # 859,180 23,300 Odyssey Healthcare, Inc. # 276,338 23,900 AMN Healthcare Services, Inc. # 525,800 18,400 Option Care, Inc. 283,360 20,550 AmSurg Corporation # 496,077 12,100 Osteotech, Inc. # 87,120 9,700 Analogic Corporation 713,047 27,900 Owens & Minor, Inc. 974,826 19,500 ArQule, Inc. # 137,475 12,500 Palomar Medical 18,900 ArthroCare Corporation # 829,899 Technologies, Inc. # 433,875 16,400 BioLase Technology, Inc. # 99,548 18,800 PAREXEL International 11,400 Bradley Pharmaceuticals, Inc. # 247,494 Corporation # 790,728 19,700 Cambrex Corporation 261,419 33,400 Pediatrix Medical Group, Inc. # 1,842,010 30,000 Centene Corporation # 642,600 12,800 Pharmnet Development Group # 408,064 17,400 Chemed Corporation 1,153,446 15,500 PolyMedica Corporation 633,175 19,450 CONMED Corporation # 569,496 12,000 Possis Medical, Inc. # 130,560 30,700 Cooper Companies, Inc. 1,636,924 46,500 PSS World Medical, Inc. # 847,230 15,100 Cross Country Healthcare, Inc. # 251,868 45,400 Regeneron Pharmaceuticals, Inc. # 813,568 15,550 CryoLife, Inc. # 202,306 12,100 RehabCare Group, Inc. # 172,304 15,200 Cyberonics, Inc. # 255,664 13,900 Res-Care, Inc. # 293,846 8,900 Datascope Corporation 340,692 50,700 Respironics, Inc. # 2,159,313 16,800 Digene Corporation # 1,008,840 32,400 Savient Pharmaceuticals, Inc. # 402,408 13,200 Dionex Corporation # 937,068 20,400 Sciele Pharma, Inc. # 480,624 16,200 DJO, Inc. # 668,574 38,500 Sierra Health Services, Inc. # 1,600,830 21,397 Enzo Biochem, Inc. # 319,885 30,900 Sunrise Senior Living, Inc. # 1,235,691 13,600 Genesis Healthcare Corporation # 930,512 10,500 SurModics, Inc. # 525,000 19,000 Gentiva Health Services, Inc. # 381,140 24,300 Symmetry Medical, Inc. # 389,043 15,300 Greatbatch Technologies, Inc. # 495,720 23,000 Theragenics Corporation # 95,910 18,300 Haemonetics Corporation # 962,763 48,100 ViroPharma, Inc. # 663,780 20,600 HealthExtras, Inc. # 609,348 5,500 Vital Signs, Inc. 305,525 24,100 Healthways, Inc. # 1,141,617 Total Health Care 37,100 Hologic, Inc. # 2,052,001 The accompanying Notes to Financial Statements are an integral part of this schedule. 88 Small Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Industrials (18.5%) 27,100 Hub Group, Inc. # $952,836 15,700 A.O. Smith Corporation $626,273 55,900 IDEX Corporation 2,154,386 14,200 A.S.V., Inc. # 245,376 18,900 Insituform Technologies, Inc. # 412,209 25,700 AAR Corporation # 848,357 36,700 Interface, Inc. 692,162 30,500 ABM Industries, Inc.  787,205 16,700 Kaman Corporation 520,873 29,900 Acuity Brands, Inc.  1,802,372 52,900 Kansas City Southern, Inc. # 1,985,866 16,700 Administaff, Inc.  559,283 19,500 Kaydon Corporation 1,016,340 20,200 Albany International Corporation 816,888 36,700 Kirby Corporation # 1,408,913 6,700 Angelica Corporation 141,236 39,950 Knight Transportation, Inc. 774,231 19,600 Apogee Enterprises, Inc. 545,272 32,000 Labor Ready, Inc. # 739,520 25,450 Applied Industrial 38,300 Landstar System, Inc. 1,847,975 Technologies, Inc. 750,775 3,000 Lawson Products, Inc. 116,100 8,500 Applied Signal Technology, Inc. 132,685 39,936 Lennox International, Inc. 1,367,009 17,200 Arkansas Best Corporation 670,284 8,050 Lindsay Manufacturing Company 356,534 20,800 Armor Holdings, Inc. # 1,806,896 11,400 Lydall, Inc. # 166,554 13,100 Astec Industries, Inc. # 553,082 20,600 MagneTek, Inc. # 106,090 28,500 Baldor Electric Company 1,404,480 42,900 Manitowoc Company, Inc. 3,448,301 27,700 Barnes Group, Inc. 877,536 21,700 Mesa Air Group, Inc. # 143,437 29,925 Belden, Inc. 1,656,349 24,700 Mobile Mini, Inc. # 721,240 19,000 Bowne & Company, Inc. 370,690 29,250 Moog, Inc. # 1,290,218 37,200 Brady Corporation  1,381,608 25,500 Mueller Industries, Inc. 878,220 34,100 Briggs & Stratton Corporation 1,076,196 13,900 NCI Building Systems, Inc. # 685,687 17,700 C&D Technologies, Inc. # 99,120 19,250 Old Dominion Freight Line # 580,388 6,900 Cascade Corporation 541,236 24,300 On Assignment, Inc. # 260,496 9,000 CDI Corporation 289,800 22,000 Regal-Beloit Corporation 1,023,880 18,750 Ceradyne, Inc. # 1,386,750 11,700 Robbins & Myers, Inc. 621,621 35,300 CLARCOR, Inc. 1,321,279 13,000 School Specialty, Inc. # 460,720 8,200 Consolidated Graphics, Inc. # 568,096 55,700 Shaw Group, Inc. # 2,578,353 10,700 Cubic Corporation 322,926 25,300 Simpson Manufacturing 30,500 Curtiss-Wright Corporation 1,421,605 Company, Inc. 853,622 11,400 EDO Corporation 374,718 44,400 SkyWest, Inc. 1,058,052 21,900 EGL, Inc. # 1,017,912 38,800 Spherion Corporation # 364,332 21,900 EMCOR Group, Inc. # 1,596,510 8,600 Standard Register Company 98,040 14,700 EnPro Industries, Inc. # 629,013 8,700 Standex International Corporation 247,428 17,700 Esterline Technologies 24,100 Teledyne Technologies, Inc. # 1,107,395 Corporation # 855,087 40,006 Tetra Tech, Inc. # 862,129 20,900 Forward Air Corporation 712,481 27,800 Toro Company 1,637,142 25,400 Frontier Airlines Holdings, Inc. # 142,240 19,600 Tredegar Corporation 417,480 14,900 G & K Services, Inc. 588,699 11,400 Triumph Group, Inc. 746,358 36,400 Gardner Denver, Inc. # 1,548,820 19,200 United Stationers, Inc. # 1,279,488 38,700 GenCorp, Inc. # 505,809 13,100 Universal Forest Products, Inc. 553,606 20,500 Gibraltar Industries, Inc. 454,075 36,500 URS Corporation # 1,772,075 18,030 Griffon Corporation # 392,693 11,900 Valmont Industries, Inc. 865,844 19,150 Healthcare Services Group, Inc. 564,925 14,700 Viad Corporation 619,899 40,548 Heartland Express, Inc. 660,932 13,500 Vicor Corporation 178,605 12,400 Heidrick & Struggles 9,100 Volt Information Sciences, Inc. # 167,804 International, Inc. # 635,376 21,100 Wabash National Corporation 308,693 The accompanying Notes to Financial Statements are an integral part of this schedule. 89 Small Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Industrials  continued 24,800 CTS Corporation $313,968 47,300 Waste Connections, Inc. # $1,430,352 24,800 Cymer, Inc. # 996,960 16,950 Watsco, Inc. 922,080 22,000 Daktronics, Inc. 472,560 29,400 Watson Wyatt Worldwide, Inc. 1,484,112 17,400 Digi International, Inc. # 256,476 20,500 Watts Water Technologies, Inc. 768,135 13,900 Diodes, Inc. # 580,603 20,300 Woodward Governor Company 1,089,501 22,800 Ditech Networks, Inc. # 186,732 Total Industrials 19,600 DSP Group, Inc. # 401,212 32,500 eFunds Corporation # 1,146,925 Information Technology (16.6%) 20,200 Electro Scientific 18,100 Actel Corporation # 251,771 Industries, Inc. # 420,160 82,000 Adaptec, Inc. # 312,420 40,000 Epicor Software Corporation # 594,800 24,600 Advanced Energy Industries, Inc. # 557,436 15,000 EPIQ Systems, Inc. # 242,400 51,350 Aeroflex, Inc. # 727,630 25,200 Exar Corporation # 337,680 21,200 Agilysys, Inc. 477,000 25,950 FactSet Research Systems, Inc. 1,773,682 44,600 AMIS Holdings, Inc. # 558,392 17,900 FEI Company # 581,034 21,700 Anixter International, Inc. # 1,632,057 45,700 FLIR Systems, Inc. # 2,113,625 12,000 Ansoft Corporation # 353,880 16,000 Gerber Scientific, Inc. # 185,920 53,400 ANSYS, Inc. # 1,415,100 16,800 Gevity HR, Inc. 324,744 75,100 Arris Group, Inc. # 1,321,009 54,500 Harmonic, Inc. # 483,415 23,700 ATMI, Inc. # 711,000 18,000 Hutchinson Technology, Inc. # 338,580 18,900 Authorize.Net Holdings, Inc. # 338,121 60,200 Informatica Corporation # 889,154 28,413 Avid Technology, Inc. # 1,004,400 22,700 InfoSpace, Inc. 526,867 70,000 Axcelis Technologies, Inc. # 454,300 33,375 Insight Enterprises, Inc. # 753,274 7,900 Bankrate, Inc. # 378,568 15,000 Inter-Tel, Inc. 358,950 8,200 Bel Fuse, Inc. 279,046 14,700 Intevac, Inc. # 312,522 21,100 Bell Microproducts, Inc. # 137,572 20,600 Itron, Inc. # 1,605,564 50,050 Benchmark Electronics, Inc. # 1,132,131 34,000 J2 Global Communication, Inc. # 1,186,600 12,000 Black Box Corporation 496,560 20,400 JDA Software Group, Inc. # 400,452 30,600 Blackbaud, Inc. 675,648 9,900 Keithley Instruments, Inc. 124,245 10,200 Blue Coat Systems, Inc. # 505,104 21,200 Komag, Inc. # 676,068 35,000 Brightpoint, Inc. # 482,650 47,000 Kopin Corporation # 183,300 52,207 Brooks Automation, Inc. # 947,557 39,600 Kulicke and Soffa 16,400 Cabot Microelectronics Industries, Inc. # 414,612 Corporation # 582,036 15,500 Littelfuse, Inc. # 523,435 21,300 CACI International, Inc. # 1,040,505 13,000 LoJack Corporation # 289,770 19,000 Captaris, Inc. # 97,280 18,500 Manhattan Associates, Inc. # 516,335 7,000 Catapult Communications 12,700 ManTech International Corporation # 69,440 Corporation # 391,541 34,100 C-COR, Inc. # 479,446 15,000 MAXIMUS, Inc. 650,700 27,100 Checkpoint Systems, Inc. # 684,275 15,500 Mercury Computer Systems, Inc. # 189,100 37,200 CIBER, Inc. # 304,296 25,700 Methode Electronics, Inc. 402,205 30,600 Cognex Corporation 688,806 28,000 MICROS Systems, Inc. # 1,523,200 21,600 Coherent, Inc. # 659,016 52,500 Microsemi Corporation # 1,257,375 15,800 Cohu, Inc. 351,550 20,200 MIVA, Inc. # 131,300 16,000 Comtech Telecommunications 25,600 MKS Instruments, Inc. # 709,120 Corporation # 742,720 12,500 MTS Systems Corporation 558,375 20,000 Concur Technologies, Inc. # 457,000 31,900 Napster, Inc. # 108,460 The accompanying Notes to Financial Statements are an integral part of this schedule. 90 Small Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Information Technology  continued 21,400 Veeco Instruments, Inc. # $443,836 13,700 Neoware Systems, Inc. # $185,498 17,600 ViaSat, Inc. # 564,960 23,800 NETGEAR, Inc. # 862,750 31,000 Websense, Inc. # 658,750 17,500 Network Equipment 20,000 X-Rite, Inc. 295,400 Technologies, Inc. # 166,950 Total Information 26,800 Newport Corporation # 414,864 Technology 20,900 Novatel Wireless, Inc. # 543,818 13,950 Park Electrochemical Corporation 393,111 Materials (5.2%) 15,600 PC TEL, Inc. # 136,500 16,900 A. Schulman, Inc. 411,177 18,000 Pericom Semiconductor 10,900 A.M. Castle & Company 391,419 Corporation # 200,880 15,100 AMCOL International 17,900 Phoenix Technologies, Ltd. # 150,897 Corporation 412,381 11,600 Photon Dynamics, Inc. # 126,440 47,900 AptarGroup, Inc.  1,703,324 28,900 Photronics, Inc. # 430,032 16,800 Arch Chemicals, Inc. 590,352 12,100 Planar Systems, Inc. # 90,629 13,900 Brush Engineered Materials, Inc. # 583,661 31,900 Plexus Corporation # 733,381 26,200 Buckeye Technologies, Inc. # 405,314 28,200 Progress Software Corporation # 896,478 20,200 Caraustar Industries, Inc. # 106,050 11,800 Quality Systems, Inc. 448,046 19,500 Century Aluminum Company # 1,065,285 18,000 Radiant Systems, Inc. # 238,320 32,200 Chaparral Steel Company 2,314,214 15,200 RadiSys Corporation # 188,480 13,900 Chesapeake Corporation 174,723 12,100 Rogers Corporation # 447,700 28,200 Cleveland-Cliffs, Inc. 2,190,294 17,300 Rudolph Technologies, Inc. # 287,353 7,200 Deltic Timber Corporation 394,704 17,800 ScanSource, Inc. # 569,422 23,700 Georgia Gulf Corporation 429,207 46,300 Secure Computing Corporation # 351,417 41,800 H.B. Fuller Company 1,249,402 8,900 SI International, Inc. # 293,878 29,200 Headwaters, Inc. # 504,284 112,500 Skyworks Solutions, Inc. # 826,875 8,900 Material Sciences Corporation # 104,931 18,000 Sonic Solutions, Inc. # 226,980 18,663 Myers Industries, Inc. 412,639 12,600 SPSS, Inc. # 556,164 10,300 Neenah Paper, Inc. 424,978 15,500 Standard Microsystems 20,500 OM Group, Inc. # 1,084,860 Corporation # 532,270 29,000 OMNOVA Solutions, Inc. # 175,450 8,000 StarTek, Inc. 86,320 6,300 Penford Corporation 171,927 7,000 Stratasys, Inc. # 328,860 64,100 PolyOne Corporation # 460,879 9,600 Supertex, Inc. # 300,864 11,400 Pope & Talbot, Inc. # 45,258 20,400 Sykes Enterprises, Inc. # 387,396 7,100 Quaker Chemical Corporation 167,560 31,950 Symmetricom, Inc. # 268,380 25,575 Quanex Corporation 1,245,502 17,900 Synaptics, Inc. # 640,641 24,000 Rock-Tenn Company 761,280 50,350 Take-Two Interactive 15,900 RTI International Metals, Inc. # 1,198,383 Software, Inc. # 1,005,490 18,200 Ryerson, Inc. 685,230 28,100 Technitrol, Inc. 805,627 10,900 Schweitzer-Mauduit 45,237 THQ, Inc. # 1,380,633 International, Inc. 337,900 9,300 Tollgrade Communications, Inc. # 98,115 18,800 Texas Industries, Inc. 1,474,108 82,300 Trimble Navigation, Ltd. # 2,650,060 28,500 Tronox, Inc. 400,425 26,400 TTM Technologies, Inc. # 343,200 30,800 Wausau-Mosinee 16,100 Ultratech, Inc. # 214,613 Paper Corporation 412,720 46,000 United Online, Inc. 758,540 Total Materials 54,175 Varian Semiconductor Equipment Associates, Inc. # 2,170,250 The accompanying Notes to Financial Statements are an integral part of this schedule. 91 Small Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Telecommunications Services (0.2%) 49,500 Energen Corporation $2,719,530 14,000 CT Communications, Inc. $427,140 15,000 Laclede Group, Inc. 478,200 31,000 General Communication, Inc. # 397,110 19,400 New Jersey Resources Corporation 989,788 Total Telecommunications 18,700 Northwest Natural Gas Company 863,753 Services 51,000 Piedmont Natural Gas Company, Inc. 1,257,150 Utilities (4.8%) 20,400 South Jersey Industries, Inc. 721,752 21,133 ALLETE, Inc. 994,308 74,432 Southern Union Company 2,425,739 11,750 American States Water Company 417,948 29,200 Southwest Gas Corporation 987,252 61,200 Atmos Energy Corporation 1,839,672 73,300 UGI Corporation 1,999,624 36,400 Avista Corporation 784,420 17,366 UIL Holdings Corporation 574,815 8,100 Cascade Natural Gas Corporation 213,921 24,300 UniSource Energy Corporation 799,227 7,100 Central Vermont Public Total Utilities Service Corporation 267,528 9,500 CH Energy Group, Inc. 427,215 Total Common Stock 39,700 Cleco Corporation 972,650 (cost $261,856,497) 31,500 El Paso Electric Company # 773,640 Interest Maturity Shares Collateral Held for Securities Loaned (<0.1%) Rate (+) Date Value 179,231 Thrivent Financial Securities Lending Trust 5.360% N/A $179,231 Total Collateral Held for Securities Loaned (cost $179,231) The accompanying Notes to Financial Statements are an integral part of this schedule. 92 Small Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (3.6%) Rate (+) Date Value $650,000 Federal National Mortgage Association 5.090% 7/16/2007 $648,532 14,903,246 Thrivent Money Market Portfolio 5.050 N/A 14,903,246 Total Short-Term Investments (at amortized cost) Total Investments (cost $277,587,506) 100.1% Other Assets and Liabilities, Net (0.1%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Futures 36 September 2007 $15,439,480 $15,157,800 ($281,680) # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At June 29, 2007, $648,532 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $16,864,981 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $176,481,575 Gross unrealized depreciation (23,168,058) Net unrealized appreciation (depreciation) $153,313,517 Cost for federal income tax purposes $277,587,506 The accompanying Notes to Financial Statements are an integral part of this schedule. 93 Mid Cap Growth Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Consumer Discretionary (15.2%) Energy (6.0%) 34,400 Abercrombie & Fitch Company $2,510,512 15,700 Baker Hughes, Inc. $1,320,841 48,900 Cheesecake Factory, Inc. # 1,199,028 95,000 Cameron International 59,800 Chipotle Mexican Grill, Inc. # 5,099,744 Corporation # 6,789,650 201,300 Circuit City Stores, Inc. 3,035,604 53,000 Devon Energy Corporation 4,149,370 55,100 Clear Channel Outdoor 68,000 Diamond Offshore Drilling, Inc. 6,906,080 Holdings, Inc. # 1,561,534 36,500 GlobalSantaFe Corporation 2,637,125 301,300 Coldwater Creek, Inc. # 6,999,199 25,900 National Oilwell Varco, Inc. # 2,699,816 248,500 Corinthian Colleges, Inc. # 4,048,065 82,800 Peabody Energy Corporation 4,005,864 85,400 Crocs, Inc. # 3,674,762 86,300 Southwestern Energy 112,700 DeVry, Inc. 3,834,054 Company # 3,840,350 118,000 DreamWorks Animation 86,300 Ultra Petroleum Corporation # 4,767,212 SKG, Inc. # 3,403,120 65,100 VeraSun Energy Corporation # 942,648 52,400 Focus Media Holding, 39,988 XTO Energy, Inc. 2,403,279 Ltd. ADR # 2,646,200 Total Energy 80,400 GameStop Corporation # 3,143,640 138,000 Hilton Hotels Corporation 4,618,860 Financials (8.6%) 126,100 Iconix Brand Group, Inc. # 2,801,942 31,750 Affiliated Managers 167,600 International Game Technology 6,653,720 Group, Inc. # 4,088,130 60,200 ITT Educational Services, Inc. # 7,066,276 28,300 AllianceBernstein Holding, LP 2,464,647 189,300 Leapfrog Enterprises, Inc. # 1,940,325 141,500 Annaly Capital 108,100 Newell Rubbermaid, Inc. 3,181,383 Management, Inc. 2,040,430 335,600 Quiksilver, Inc. # 4,742,028 102,100 Assurant, Inc. 6,015,732 102,700 Scientific Games Corporation # 3,589,365 4,600 Chicago Mercantile Exchange 110,500 Shuffle Master, Inc. # 1,834,300 Holdings, Inc. 2,458,056 198,900 Staples, Inc. 4,719,897 117,400 E*TRADE Financial 53,900 Starwood Hotels & Resorts Corporation # 2,593,366 Worldwide, Inc. 3,615,073 42,500 Greenhill & Company, Inc. 2,920,175 54,600 Texas Roadhouse, Inc. # 698,334 65,200 Highland Distressed 84,400 Tween Brands, Inc. # 3,764,240 Opportunities, Inc. 929,100 51,100 Under Armour, Inc. # 2,332,715 18,200 IntercontinentalExchange, 125,400 Urban Outfitters, Inc. # 3,013,362 Inc. # 2,690,870 73,400 Volcom, Inc. # 3,679,542 91,400 Lazard, Ltd. 4,115,742 189,400 XM Satellite Radio 22,150 Legg Mason, Inc. 2,179,117 Holdings, Inc. # 2,229,238 58,000 Nasdaq Stock Market, Inc. # 1,723,180 Total Consumer 83,300 Northern Trust Corporation 5,351,192 Discretionary 16,200 Nymex Holdings, Inc. 2,035,206 75,800 PartnerRe, Ltd. 5,874,500 Consumer Staples (2.1%) 52,000 Portfolio Recovery Associates, Inc. 3,121,040 61,400 Andersons, Inc. 2,783,262 135,900 T. Rowe Price Group, Inc. 7,051,851 148,000 Coca-Cola Enterprises, Inc. 3,552,000 Total Financials 134,100 Pepsi Bottling Group, Inc. 4,516,488 80,100 Whole Foods Market, Inc. 3,067,830 Total Consumer Staples The accompanying Notes to Financial Statements are an integral part of this schedule. 94 Mid Cap Growth Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Health Care (17.7%) 29,500 Corporate Executive Board 156,000 Advanced Medical Optics, Inc. # $5,441,280 Company $1,914,845 107,400 Affymetrix, Inc. # 2,673,186 66,020 Expeditors International of 158,200 Alkermes, Inc. # 2,309,720 Washington, Inc. 2,726,626 78,800 Allscripts Healthcare 82,400 Flowserve Corporation 5,899,840 Solutions, Inc. # 2,007,824 80,700 Foster Wheeler, Ltd. # 8,634,093 143,300 Amylin Pharmaceuticals, Inc. # 5,898,228 75,000 FTI Consulting, Inc. # 2,852,250 127,900 Biogen Idec, Inc. # 6,842,650 34,700 Huron Consulting Group, Inc. # 2,533,447 90,600 BioMarin Pharmaceutical, Inc. # 1,625,364 29,600 ITT Corporation 2,021,088 87,800 C.R. Bard, Inc. 7,254,914 66,000 Jacobs Engineering Group, Inc. # 3,795,660 22,000 Cephalon, Inc. # 1,768,580 107,050 Joy Global, Inc. 6,244,226 75,950 Coventry Health Care, Inc. # 4,378,518 74,500 KBR, Inc. # 1,954,135 141,600 Cubist Pharmaceuticals, Inc. # 2,790,936 15,200 Manitowoc Company, Inc. 1,221,776 30,250 DaVita, Inc. # 1,629,870 90,000 Monster Worldwide, Inc. # 3,699,000 104,600 Endo Pharmaceutical 94,300 Precision Castparts Corporation 11,444,247 Holdings, Inc. # 3,580,458 30,100 Rockwell Automation, Inc. 2,090,144 86,000 Foxhollow Technologies, Inc. # 1,826,640 50,300 Rockwell Collins, Inc. 3,553,192 135,400 Gen-Probe, Inc. # 8,180,868 54,200 Roper Industries, Inc. 3,094,820 82,400 Genzyme Corporation # 5,306,560 103,800 Spirit Aerosystems 83,700 Hologic, Inc. # 4,629,447 Holdings, Inc. # 3,741,990 29,000 Intuitive Surgical, Inc. # 4,024,330 118,100 Stericycle, Inc. # 5,250,726 110,000 Kyphon, Inc. # 5,296,500 29,700 Textron, Inc. 3,270,267 119,700 Mannkind Corporation # 1,475,901 77,600 US Airways Group, Inc. # 2,348,952 59,800 Manor Care, Inc. 3,904,342 Total Industrials 36,400 Millipore Corporation # 2,733,276 130,800 NuVasive, Inc. # 3,532,908 Information Technology (24.9%) 103,500 Patterson Companies, Inc. # 3,857,445 256,166 Activision, Inc. # 4,782,619 114,000 Pharmaceutical Product 178,964 Adobe Systems, Inc. # 7,185,405 Development, Inc. 4,362,780 73,300 Akamai Technologies, Inc. # 3,565,312 61,000 Sepracor, Inc. # 2,502,220 39,300 Alliance Data Systems 38,100 Shire Pharmaceuticals Group Corporation # 3,037,104 plc ADR 2,824,353 50,400 Amphenol Corporation 1,796,760 125,800 St. Jude Medical, Inc. # 5,219,442 431,900 BEA Systems, Inc. # 5,912,711 89,700 Thermo Electron Corporation # 4,639,284 162,600 Broadcom Corporation # 4,756,050 128,100 Thoratec Corporation # 2,355,759 216,900 Cadence Design Systems, Inc. # 4,763,124 49,700 VCA Antech, Inc. # 1,873,193 64,900 China GrenTech Corporation, 43,400 Vertex Pharmaceuticals, Inc. # 1,239,504 Ltd. ADR # 868,362 Total Health Care 100,500 CIENA Corporation # 3,631,065 307,100 CNET Networks, Inc. # 2,515,149 Industrials (13.0%) 91,700 Cogent, Inc. # 1,347,073 84,450 Aecom Technology 27,550 Cognizant Technology Solutions Corporation # 2,095,204 Corporation # 2,068,730 89,600 BE Aerospace, Inc. # 3,700,480 194,900 Corning, Inc. # 4,979,695 47,800 C.H. Robinson Worldwide, Inc. 2,510,456 140,800 Cree, Inc. #* 3,639,680 The accompanying Notes to Financial Statements are an integral part of this schedule. 95 Mid Cap Growth Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Information Technology  continued 150,600 VeriSign, Inc. # $4,778,538 63,000 Electronic Arts, Inc. # $2,981,160 50,800 VistaPrint, Ltd. # 1,943,100 246,500 Emulex Corporation # 5,383,560 205,700 Western Digital Corporation # 3,980,295 81,400 F5 Networks, Inc. # 6,560,840 76,000 Xilinx, Inc. 2,034,520 68,900 Fiserv, Inc. # 3,913,520 Total Information 76,800 FormFactor, Inc. # 2,941,440 Technology 182,700 Foundry Networks, Inc. # 3,043,782 333,200 Integrated Device Materials (4.0%) Technology, Inc. # 5,087,964 69,400 Air Products and Chemicals, Inc. 5,577,678 204,000 Intersil Corporation 6,417,840 18,300 Allegheny Technologies, Inc. 1,919,304 262,862 JDS Uniphase Corporation # 3,530,237 172,300 Bemis Company, Inc. 5,716,914 30,240 KLA-Tencor Corporation 1,661,688 67,400 Celanese Corporation 2,613,772 85,100 L-1 Identity Solutions, Inc. # 1,740,295 60,800 Newmont Mining Corporation 2,374,848 8,400 Macrovision Corporation # 252,504 123,700 Praxair, Inc. 8,905,163 250,400 Marvell Technology Total Materials Group, Ltd. # 4,559,784 85,300 McAfee, Inc. # 3,002,560 Telecommunications Services (6.2%) 140,000 NAVTEQ Corporation # 5,927,600 86,742 American Tower Corporation # 3,643,164 202,600 Network Appliance, Inc. # 5,915,920 762,521 Level 3 Communications, Inc. # 4,460,748 156,100 Nuance Communications, Inc. # 2,611,553 155,100 NeuStar, Inc. # 4,493,247 150,400 NVIDIA Corporation # 6,213,024 123,900 NII Holdings, Inc. # 10,003,686 66,600 OpNext, Inc. # 881,784 161,200 Rogers Communications, Inc. 6,849,388 189,400 Opsware, Inc. # 1,801,194 167,200 SBA Communications 429,300 Powerwave Technologies, Inc. # 2,876,310 Corporation # 5,616,248 136,900 SanDisk Corporation # 6,699,886 311,400 Time Warner Telecom, Inc. # 6,259,140 136,100 STEC, Inc. # 875,123 Total Telecommunications 159,700 Symantec Corporation # 3,225,940 Services 149,800 Synopsys, Inc. # 3,959,214 222,800 Tellabs, Inc. # 2,397,328 Total Common Stock 66,100 THQ, Inc. # 2,017,372 (cost $557,967,531) 227,500 TIBCO Software, Inc. # 2,058,875 The accompanying Notes to Financial Statements are an integral part of this schedule. 96 Mid Cap Growth Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (0.6%) Rate (+) Date Value 3,726,929 Thrivent Financial Securities Lending Trust 5.360% N/A $3,726,929 Total Collateral Held for Securities Loaned (cost $3,726,929) Shares or Principal Interest Maturity Amount Short-Term Investments (0.7%) Rate (+) Date Value $2,000,000 Barclays US Funding Corporation 5.235% 7/27/2007 $1,992,147 2,928,509 Thrivent Money Market Portfolio 5.050 N/A 2,928,509 Total Short-Term Investments (at amortized cost) Total Investments (cost $566,615,116) 99.0% Other Assets and Liabilities, Net 1.0% Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $115,062,602 Gross unrealized depreciation (20,219,289) Net unrealized appreciation (depreciation) $94,843,313 Cost for federal income tax purposes $566,615,116 The accompanying Notes to Financial Statements are an integral part of this schedule. 97 Mid Cap Growth Portfolio II Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Consumer Discretionary (15.1%) Energy (6.0%) 1,600 Abercrombie & Fitch Company $116,768 700 Baker Hughes, Inc. $58,891 2,300 Cheesecake Factory, Inc. # 56,396 4,500 Cameron International 2,900 Chipotle Mexican Grill, Inc. #* 247,312 Corporation # 321,615 9,800 Circuit City Stores, Inc. * 147,784 2,500 Devon Energy Corporation 195,725 2,700 Clear Channel Outdoor 3,300 Diamond Offshore Drilling, Inc. 335,148 Holdings, Inc. # 76,518 1,800 GlobalSantaFe Corporation 130,050 14,300 Coldwater Creek, Inc. #* 332,189 1,200 National Oilwell Varco, Inc. # 125,088 11,900 Corinthian Colleges, Inc. # 193,851 4,000 Peabody Energy Corporation 193,520 4,000 Crocs, Inc. #* 172,120 4,100 Southwestern Energy Company # 182,450 5,400 DeVry, Inc. 183,708 4,100 Ultra Petroleum Corporation # 226,484 5,600 DreamWorks Animation 3,150 VeraSun Energy Corporation #* 45,612 SKG, Inc. # 161,504 1,933 XTO Energy, Inc. 116,173 2,600 Focus Media Holding, Ltd. ADR # 131,300 Total Energy 3,800 GameStop Corporation # 148,580 6,600 Hilton Hotels Corporation 220,902 Financials (8.6%) 6,100 Iconix Brand Group, Inc. # 135,542 1,490 Affiliated Managers Group, Inc. # 191,852 7,990 International Game Technology 317,203 1,400 AllianceBernstein Holding, LP 121,926 2,900 ITT Educational Services, Inc. # 340,402 6,800 Annaly Capital Management, Inc. 98,056 9,100 Leapfrog Enterprises, Inc. #* 93,275 4,900 Assurant, Inc. 288,708 5,100 Newell Rubbermaid, Inc. 150,093 200 Chicago Mercantile Exchange 16,000 Quiksilver, Inc. # 226,080 Holdings, Inc. 106,872 4,900 Scientific Games Corporation #* 171,255 5,600 E*TRADE Financial Corporation # 123,704 5,400 Shuffle Master, Inc. #* 89,640 2,000 Greenhill & Company, Inc. * 137,420 9,700 Staples, Inc. 230,181 3,200 Highland Distressed 2,600 Starwood Hotels & Resorts Opportunities, Inc. * 45,600 Worldwide, Inc. 174,382 900 IntercontinentalExchange, Inc. # 133,065 2,500 Texas Roadhouse, Inc. # 31,975 4,400 Lazard, Ltd. 198,132 4,000 Tween Brands, Inc. # 178,400 1,095 Legg Mason, Inc. 107,726 2,400 Under Armour, Inc. # 109,560 2,800 Nasdaq Stock Market, Inc. # 83,188 6,000 Urban Outfitters, Inc. # 144,180 4,000 Northern Trust Corporation 256,960 3,500 Volcom, Inc. # 175,455 800 Nymex Holdings, Inc. 100,504 9,200 XM Satellite Radio 3,600 PartnerRe, Ltd. 279,000 Holdings, Inc. #* 108,284 2,500 Portfolio Recovery Total Consumer Associates, Inc. * 150,050 Discretionary 6,500 T. Rowe Price Group, Inc. 337,285 Total Financials Consumer Staples (2.0%) 2,900 Andersons, Inc. * 131,457 Health Care (17.5%) 7,000 Coca-Cola Enterprises, Inc. 168,000 7,400 Advanced Medical Optics, Inc. #* 258,112 6,400 Pepsi Bottling Group, Inc. 215,552 5,100 Affymetrix, Inc. # 126,939 3,800 Whole Foods Market, Inc. * 145,540 7,500 Alkermes, Inc. # 109,500 Total Consumer Staples The accompanying Notes to Financial Statements are an integral part of this schedule. 98 Mid Cap Growth Portfolio II Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Health Care  continued 3,900 Flowserve Corporation $279,240 3,700 Allscripts Healthcare 3,800 Foster Wheeler, Ltd. # 406,562 Solutions, Inc. #* $94,276 3,600 FTI Consulting, Inc. # 136,908 6,800 Amylin Pharmaceuticals, Inc. #* 279,888 1,700 Huron Consulting Group, Inc. # 124,117 6,100 Biogen Idec, Inc. # 326,350 1,400 ITT Corporation 95,592 4,300 BioMarin Pharmaceutical, Inc. # 77,142 3,200 Jacobs Engineering Group, Inc. # 184,032 4,200 C.R. Bard, Inc. 347,046 5,150 Joy Global, Inc. 300,400 1,000 Cephalon, Inc. #* 80,390 3,500 KBR, Inc. # 91,805 3,650 Coventry Health Care, Inc. # 210,422 700 Manitowoc Company, Inc. 56,266 6,700 Cubist Pharmaceuticals, Inc. # 132,057 4,260 Monster Worldwide, Inc. # 175,086 1,450 DaVita, Inc. # 78,126 4,500 Precision Castparts Corporation 546,121 5,000 Endo Pharmaceutical 1,400 Rockwell Automation, Inc. 97,216 Holdings, Inc. # 171,150 2,400 Rockwell Collins, Inc. 169,536 4,100 Foxhollow Technologies, Inc. # 87,084 2,600 Roper Industries, Inc. 148,460 6,500 Gen-Probe, Inc. # 392,730 5,000 Spirit Aerosystems Holdings, 3,940 Genzyme Corporation # 253,736 Inc. # 180,250 4,000 Hologic, Inc. #* 221,240 5,700 Stericycle, Inc. # 253,422 1,400 Intuitive Surgical, Inc. # 194,278 1,400 Textron, Inc. 154,154 5,300 Kyphon, Inc. # 255,195 3,700 US Airways Group, Inc. # 111,999 5,800 Mannkind Corporation #* 71,514 Total Industrials 2,900 Manor Care, Inc. 189,341 1,700 Millipore Corporation # 127,653 Information Technology (24.6%) 6,300 NuVasive, Inc. # 170,163 12,266 Activision, Inc. # 229,006 4,900 Patterson Companies, Inc. # 182,623 8,546 Adobe Systems, Inc. # 343,122 5,400 Pharmaceutical Product 3,500 Akamai Technologies, Inc. # 170,240 Development, Inc. 206,658 1,920 Alliance Data Systems 2,900 Sepracor, Inc. # 118,958 Corporation # 148,378 1,800 Shire Pharmaceuticals Group 2,360 Amphenol Corporation 84,134 plc ADR 133,434 20,600 BEA Systems, Inc. # 282,014 6,000 St. Jude Medical, Inc. # 248,940 7,700 Broadcom Corporation # 225,225 4,360 Thermo Electron Corporation # 225,499 10,300 Cadence Design Systems, Inc. # 226,188 6,100 Thoratec Corporation # 112,179 3,100 China GrenTech Corporation, 2,400 VCA Antech, Inc. # 90,456 Ltd. ADR #* 41,478 2,100 Vertex Pharmaceuticals, Inc. # 59,976 4,800 CIENA Corporation # 173,424 Total Health Care 14,700 CNET Networks, Inc. # 120,393 4,500 Cogent, Inc. # 66,105 Industrials (12.8%) 1,300 Cognizant Technology Solutions 4,000 Aecom Technology Corporation # 99,240 Corporation # 97,617 4,200 BE Aerospace, Inc. # 173,460 9,300 Corning, Inc. # 237,615 2,400 C.H. Robinson Worldwide, Inc. 126,048 6,800 Cree, Inc. #* 175,780 1,450 Corporate Executive Board 3,000 Electronic Arts, Inc. # 141,960 Company 94,120 11,800 Emulex Corporation # 257,712 3,100 Expeditors International of 3,900 F5 Networks, Inc. # 314,340 Washington, Inc. 128,030 3,300 Fiserv, Inc. # 187,440 The accompanying Notes to Financial Statements are an integral part of this schedule. 99 Mid Cap Growth Portfolio II Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Information Technology  continued 9,900 Western Digital Corporation # $191,565 3,800 FormFactor, Inc. # $145,540 3,600 Xilinx, Inc. 96,372 8,700 Foundry Networks, Inc. # 144,942 Total Information 15,900 Integrated Device Technology Technology, Inc. # 242,793 9,700 Intersil Corporation 305,162 Materials (4.0%) 12,587 JDS Uniphase Corporation #* 169,043 3,300 Air Products and Chemicals, Inc. 265,221 1,400 KLA-Tencor Corporation 76,930 900 Allegheny Technologies, Inc. 94,392 4,100 L-1 Identity Solutions, Inc. #* 83,845 8,200 Bemis Company, Inc. 272,076 400 Macrovision Corporation # 12,024 3,200 Celanese Corporation 124,096 11,940 Marvell Technology Group, Ltd. # 217,427 2,900 Newmont Mining Corporation 113,274 4,100 McAfee, Inc. # 144,320 6,000 Praxair, Inc. 431,940 6,700 NAVTEQ Corporation # 283,678 Total Materials 9,600 Network Appliance, Inc. # 280,320 7,400 Nuance Communications, Inc. #* 123,802 Telecommunications Services (6.1%) 7,200 NVIDIA Corporation # 297,432 4,080 American Tower Corporation # 171,360 3,200 OpNext, Inc. # 42,368 36,597 Level 3 Communications, Inc. # 214,092 9,000 Opsware, Inc. # 85,590 7,500 NeuStar, Inc. # 217,275 21,100 Powerwave Technologies, Inc. # 141,370 5,900 NII Holdings, Inc. # 476,366 6,500 SanDisk Corporation #* 318,110 7,700 Rogers Communications, Inc. 327,173 6,500 STEC, Inc. # 41,795 8,000 SBA Communications 7,800 Symantec Corporation # 157,560 Corporation # 268,720 7,200 Synopsys, Inc. # 190,296 14,800 Time Warner Telecom, Inc. # 297,480 10,800 Tellabs, Inc. # 116,208 Total Telecommunications 3,200 THQ, Inc. #* 97,664 Services 10,800 TIBCO Software, Inc. # 97,740 7,200 VeriSign, Inc. # 228,456 Total Common Stock 2,400 VistaPrint, Ltd. # 91,800 (cost $25,452,757) The accompanying Notes to Financial Statements are an integral part of this schedule. 100 Mid Cap Growth Portfolio II Schedule of Investments as of June 29, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (12.8%) Rate (+) Date Value 4,125,807 Thrivent Financial Securities Lending Trust 5.360% N/A $4,125,807 Total Collateral Held for Securities Loaned (cost $4,125,807) Interest Maturity Shares Short-Term Investments (1.5%) Rate (+) Date Value 482,634 Thrivent Money Market Portfolio 5.050% N/A $482,634 Total Short-Term Investments (at amortized cost) Total Investments (cost $30,061,198) 111.0% Other Assets and Liabilities, Net (11.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $6,643,264 Gross unrealized depreciation (894,922) Net unrealized appreciation (depreciation) $5,748,342 Cost for federal income tax purposes $30,061,198 The accompanying Notes to Financial Statements are an integral part of this schedule. 101 Partner Mid Cap Value Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Consumer Discretionary (10.4%) Financials (27.0%) 510 Autoliv, Inc. $29,004 19,272 Ambac Financial Group, Inc. $1,680,326 7,406 Boyd Gaming Corporation 364,301 23,818 Apartment Investment & 151,784 Charter Communications, Inc. #* 614,725 Management Company * 1,200,904 55,290 Ford Motor Company * 520,832 10,251 Assurant, Inc. 603,989 8,330 Fortune Brands, Inc. 686,142 4,620 Astoria Financial Corporation 115,685 12,737 Goodyear Tire & 7,487 Bear Stearns Companies, Inc. 1,048,180 Rubber Company #* 442,738 17,615 Brandywine Realty Trust 503,437 45,101 H&R Block, Inc. 1,054,010 15,805 CIT Group, Inc. 866,588 7,400 J.C. Penney Company, Inc. 14,120 Commerce Bancorp, Inc. 522,299 (Holding Company) 535,612 10,178 Commerce Bancshares, Inc. 461,063 14,498 Johnson Controls, Inc. 1,678,433 36,700 DCT Industrial Trust, Inc. 394,892 12,607 Lennar Corporation 460,912 7,059 Developers Diversified 36,211 Newell Rubbermaid, Inc. 1,065,690 Realty Corporation 372,080 10,585 Ross Stores, Inc. 326,018 9,389 E*TRADE Financial Corporation # 207,403 11,506 Tenneco, Inc. # 403,170 6,655 Equity Residential REIT 303,668 7,154 Williams-Sonoma, Inc. * 225,923 9,562 Everest Re Group, Ltd. 1,038,816 Total Consumer 9,759 First Horizon National Discretionary Corporation 380,601 21,718 Highwoods Properties, Inc. 814,425 Consumer Staples (5.8%) 26,995 Hudson City Bancorp, Inc. 329,879 18,477 Clorox Company 1,147,422 43,798 KeyCorp 1,503,585 12,475 Coca-Cola Enterprises, Inc. 299,400 5,412 Lazard, Ltd. 243,702 3,632 Loews Corporation  19,037 Liberty Property Trust * 836,295 Carolina Group 280,645 5,839 M&T Bank Corporation 624,189 5,781 Pepsi Bottling Group, Inc. 194,704 13,534 Mack-Cali Realty Corporation 588,594 6,178 Reynolds American, Inc. 402,806 5,612 MGIC Investment Corporation 319,098 14,852 Safeway, Inc. 505,414 17,077 Northern Trust Corporation 1,097,026 5,250 Smithfield Foods, Inc. # 161,648 3,193 Nuveen Investments 198,445 35,896 SUPERVALU, Inc. 1,662,703 9,578 PartnerRe, Ltd. 742,295 Total Consumer Staples 18,977 Pennsylvania Real Estate Investment Trust 841,250 Energy (11.0%) 3,893 Philadelphia Consolidated 15,812 EOG Resources, Inc. 1,155,225 Holding Corporation # 162,727 9,791 Hess Corporation 577,277 7,118 PMI Group, Inc. 317,961 66,804 Range Resources Corporation 2,499,141 3,163 Radian Group, Inc. 170,802 9,058 Smith International, Inc. 531,161 6,071 RenaissanceRe Holdings, Ltd. 376,341 2,063 Teekay Shipping Corporation 119,468 15,379 UnumProvident Corporation 401,546 14,393 Ultra Petroleum Corporation # 795,069 7,585 Vornado Realty Trust * 833,136 8,784 Weatherford International, Ltd. # 485,228 22,583 Webster Financial Corporation * 963,617 6,246 W-H Energy Services, Inc. # 386,690 4,423 XL Capital, Ltd. 372,815 75,436 Williams Companies, Inc. 2,385,286 5,169 Zions Bancorporation 397,548 Total Energy Total Financials The accompanying Notes to Financial Statements are an integral part of this schedule. 102 Partner Mid Cap Value Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Health Care (2.9%) Materials (4.9%) 4,874 Coventry Health Care, Inc. # $280,986 4,856 Air Products and Chemicals, Inc. $390,277 8,282 Health Net, Inc. # 437,290 13,914 Airgas, Inc. 666,481 32,033 IMS Health, Inc. 1,029,220 5,170 Albemarle Corporation 199,200 24,647 PerkinElmer, Inc. 642,301 9,353 Celanese Corporation 362,709 Total Health Care 47,771 Chemtura Corporation 530,736 17,342 Commercial Metals Company 585,639 Industrials (11.0%) 37,490 Domtar Corporation # 418,388 4,138 Alliant Techsystems, Inc. # 410,283 7,526 United States Steel Corporation 818,452 87,915 Allied Waste Industries, Inc. #* 1,183,336 Total Materials 9,059 American Standard Companies, Inc. 534,300 Telecommunications Services (3.8%) 6,637 Avis Budget Group, Inc. # 188,690 54,668 Cincinnati Bell, Inc. # 315,981 9,471 ChoicePoint, Inc. # 402,044 20,627 Embarq Corporation 1,307,133 19,504 Cooper Industries, Ltd. * 1,113,483 18,108 Metropcs Communications, Inc. # 598,288 6,487 Eaton Corporation 603,291 86,640 Qwest Communications 8,156 Joy Global, Inc. 475,739 International, Inc. #* 840,408 6,904 Landstar System, Inc. 333,118 Total Telecommunications 10,564 Lennox International, Inc. 361,606 Services 10,090 Monster Worldwide, Inc. # 414,699 9,010 Norfolk Southern Corporation 473,656 Utilities (13.0%) 3,465 Pitney Bowes, Inc. 162,231 4,090 AGL Resources, Inc. 165,563 20,199 Republic Services, Inc. 618,897 10,740 American Electric Power 14,824 Rockwell Collins, Inc. 1,047,167 Company, Inc. 483,730 3,792 Ryder System, Inc. 204,010 13,206 CMS Energy Corporation 227,143 22,442 Southwest Airlines Company 334,610 2,500 Constellation Energy Group, Inc. 217,925 Total Industrials 42,514 DPL, Inc. * 1,204,847 25,362 Edison International, Inc. 1,423,315 Information Technology (7.9%) 21,450 Entergy Corporation 2,302,658 71,589 Activision, Inc. # 1,336,567 13,945 FirstEnergy Corporation 902,660 43,826 Amphenol Corporation 1,562,397 23,634 PG&E Corporation * 1,070,620 62,862 BearingPoint, Inc. # 459,521 39,531 PPL Corporation 1,849,655 15,376 CheckFree Corporation #* 618,115 2,385 SCANA Corporation 91,322 29,824 LSI Corporation # 223,978 12,980 Wisconsin Energy Corporation 574,105 7,431 National Semiconductor Total Utilities Corporation 210,074 3,630 SanDisk Corporation # 177,652 Total Common Stock 40,398 Seagate Technology 879,464 (cost $70,461,694) 13,356 Tessera Technologies, Inc. # 541,586 21,480 Xerox Corporation # 396,950 Total Information Technology The accompanying Notes to Financial Statements are an integral part of this schedule. 103 Partner Mid Cap Value Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (11.7%) Rate (+) Date Value 9,421,800 Thrivent Financial Securities Lending Trust 5.360% N/A $9,421,800 Total Collateral Held for Securities Loaned (cost $9,421,800) Interest Maturity Shares Short-Term Investments (1.3%) Rate(+) Date Value 1,041,334 Thrivent Money Market Portfolio 5.050% N/A $1,041,334 Total Short-Term Investments (at amortized cost) Total Investments (cost $80,924,828) 110.7% Other Assets and Liabilities, Net (10.7%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $9,759,449 Gross unrealized depreciation (1,184,643) Net unrealized appreciation (depreciation) $8,574,806 Cost for federal income tax purposes $80,924,828 The accompanying Notes to Financial Statements are an integral part of this schedule. 104 Mid Cap Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Consumer Discretionary (12.7%) 168,500 New York Community 59,500 Advance Auto Parts, Inc. $2,411,535 Bancorp, Inc. $2,867,870 422,900 Goodyear Tire & Rubber 15,300 NYSE Euronext 1,126,386 Company # 14,700,004 67,400 Old Republic International 11,800 Harman International Corporation 1,432,924 Industries, Inc. 1,378,240 30,600 PartnerRe, Ltd. 2,371,500 448,700 Newell Rubbermaid, Inc. 13,205,241 45,000 Philadelphia Consolidated 138,600 Sally Beauty Company, Inc. # 1,247,400 Holding Corporation # 1,881,000 715,200 Service Corporation International 9,140,256 174,100 PMI Group, Inc. 7,777,047 240,000 Tupperware Corporation 6,897,600 24,900 Protective Life Corporation 1,190,469 Total Consumer 48,900 Rayonier, Inc. REIT 2,207,346 Discretionary 37,100 SEI Investments Company 1,077,384 229,100 U-Store-It Trust 3,754,949 Consumer Staples (6.8%) 65,600 W.R. Berkley Corporation 2,134,624 178,300 Avon Products, Inc. 6,552,525 39,000 Westamerica Bancorporation 1,725,360 178,400 Clorox Company 11,078,640 36,700 Whitney Holding Corporation 1,104,670 65,400 Hershey Company 3,310,548 18,300 Zions Bancorporation 1,407,453 109,533 Hormel Foods Corporation 4,091,058 Total Financials 22,100 William Wrigley Jr. Company 1,222,351 Total Consumer Staples Health Care (10.3%) 43,800 Affymetrix, Inc. # 1,090,182 Energy (0.6%) 75,300 Applera Corporation 12,100 Devon Energy Corporation 947,309 (Celera Group) # 933,720 32,600 Dresser-Rand Group, Inc. # 1,287,700 29,500 Beckman Coulter, Inc. 1,908,060 Total Energy 26,400 Cephalon, Inc. # 2,122,296 34,500 Coventry Health Care, Inc. # 1,988,925 Financials (17.2%) 56,800 Cytyc Corporation # 2,448,648 15,950 Affiliated Managers Group, Inc. # 2,053,722 39,806 Dade Behring Holdings, Inc. 2,114,495 32,000 American Capital Strategies, Ltd. 1,360,640 20,500 DaVita, Inc. # 1,104,540 37,000 AmeriCredit Corporation # 982,350 35,600 Hologic, Inc. # 1,969,036 34,000 Associated Banc-Corp 1,111,800 46,100 Hospira, Inc. # 1,799,744 35,900 Assurant, Inc. 2,115,228 119,800 Human Genome Sciences, Inc. # 1,068,616 19,300 Bear Stearns Companies, Inc. 2,702,000 37,600 ImClone Systems, Inc. # 1,329,536 59,100 Brown & Brown, Inc. 1,485,774 15,900 Intuitive Surgical, Inc. # 2,206,443 14,000 City National Corporation 1,065,260 19,300 Invitrogen Corporation # 1,423,375 27,700 Commerce Bancshares, Inc. 1,254,810 26,700 LifePoint Hospitals, Inc. # 1,032,756 127,300 E*TRADE Financial 53,300 Lincare Holdings, Inc. # 2,124,005 Corporation # 2,812,057 33,000 Patterson Companies, Inc. # 1,229,910 43,500 Eaton Vance Corporation 1,921,830 33,300 Quest Diagnostics, Inc. 1,719,945 53,600 Endurance Specialty 23,800 ResMed, Inc. # 981,988 Holdings, Ltd. 2,146,144 21,400 Shire Pharmaceuticals 74,100 Equity One, Inc. 1,893,255 Group plc ADR 1,586,382 46,233 Fidelity National Financial, Inc. 1,095,722 68,800 St. Jude Medical, Inc. # 2,854,512 45,900 General Growth Properties, Inc. 2,430,405 22,400 Universal Health Services, Inc. 1,377,600 154,000 HCC Insurance Holdings, Inc. 5,145,140 28,600 Ventana Medical Systems, Inc. # 2,209,922 31,300 Leucadia National Corporation 1,103,325 49,400 Vertex Pharmaceuticals, Inc. # 1,410,864 31,300 MBIA, Inc. 1,947,486 Total Health Care The accompanying Notes to Financial Statements are an integral part of this schedule. 105 Mid Cap Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Industrials (4.1%) 193,100 Tellabs, Inc. # $2,077,756 26,500 Avery Dennison Corporation $1,761,720 118,700 Teradyne, Inc. # 2,086,746 19,800 ChoicePoint, Inc. # 840,510 233,200 TIBCO Software, Inc. # 2,110,460 31,900 Expeditors International of 33,700 ValueClick, Inc. # 992,802 Washington, Inc. 1,317,470 46,250 Varian Semiconductor 165,100 FTI Consulting, Inc. # 6,278,753 Equipment Associates, Inc. # 1,852,775 28,400 Pitney Bowes, Inc. 1,329,688 118,000 VeriSign, Inc. # 3,744,140 57,600 Republic Services, Inc. 1,764,864 97,000 Vishay Intertechnology, Inc. # 1,534,540 36,400 Stericycle, Inc. # 1,618,344 138,500 Wind River Systems, Inc. # 1,523,500 18,800 WESCO International, Inc. # 1,136,460 76,200 Xilinx, Inc. 2,039,874 Total Industrials Total Information Technology Information Technology (20.0%) 94,700 ADC Telecommunications, Inc. # 1,735,851 Materials (19.2%) 30,600 Amphenol Corporation 1,090,890 385,200 Bemis Company, Inc. 12,780,936 55,300 Arrow Electronics, Inc. # 2,125,179 620,900 Crown Holdings, Inc. # 15,503,872 396,900 Brocade Communications # 3,103,758 123,800 Lubrizol Corporation 7,991,290 130,800 Cadence Design Systems, Inc. # 2,872,368 54,400 NewMarket Corporation 2,631,328 39,900 CheckFree Corporation # 1,603,980 436,900 Owens-Illinois, Inc. # 15,291,500 53,300 Cognos, Inc. # 2,114,411 295,500 Sealed Air Corporation 9,166,410 52,300 Cree, Inc. # 1,351,955 191,300 Silgan Holdings, Inc. 10,575,064 42,000 Electronic Arts, Inc. # 1,987,440 19,200 Valspar Corporation 545,472 112,500 Emulex Corporation # 2,457,000 Total Materials 87,700 Fair Isaac Corporation 3,518,524 38,045 Fidelity National Information Telecommunications Services (1.9%) Services, Inc. 2,065,083 350,600 Cincinnati Bell, Inc. # 2,026,468 36,500 FormFactor, Inc. # 1,397,950 15,700 Leap Wireless International, Inc. # 1,326,650 92,600 Foundry Networks, Inc. # 1,542,716 51,800 NII Holdings, Inc. # 4,182,332 28,500 Harris Corporation 1,554,675 Total Telecommunications 146,900 Informatica Corporation # 2,169,713 Services 86,100 Integrated Device Technology, Inc. # 1,314,747 Utilities (5.1%) 50,100 International Rectifier 20,300 AGL Resources, Inc. 821,744 Corporation # 1,866,726 21,200 Alliant Energy Corporation 823,620 93,700 Intersil Corporation 2,947,802 470,000 CMS Energy Corporation 8,084,000 124,600 Juniper Networks, Inc. # 3,136,182 42,900 Pepco Holdings, Inc. 1,209,780 88,400 McAfee, Inc. # 3,111,680 36,600 SCANA Corporation 1,401,414 9,700 NDS Group plc ADR # 455,415 36,500 Vectren Corporation 982,945 103,200 Network Appliance, Inc. # 3,013,440 25,100 WGL Holdings, Inc. 819,264 74,100 NVIDIA Corporation # 3,061,071 124,300 Wisconsin Energy Corporation 5,497,789 50,200 Paychex, Inc. 1,963,824 Total Utilities 100,300 Qimonda AG ADR # 1,549,635 29,700 SanDisk Corporation # 1,453,518 Total Common Stock 105,200 Synopsys, Inc. # 2,780,436 (cost $338,029,356) The accompanying Notes to Financial Statements are an integral part of this schedule. 106 Mid Cap Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (1.4%) Rate (+) Date Value $3,000,000 Falcon Asset Securitization Corporation 5.300% 7/12/2007 $2,994,700 2,423,827 Thrivent Money Market Portfolio 5.050 N/A 2,423,827 Total Short-Term Investments (at amortized cost) Total Investments (cost $343,447,883) 99.3% Other Assets and Liabilities, Net 0.7% Total Net Assets 100.0% # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $46,179,519 Gross unrealized depreciation (4,998,789) Net unrealized appreciation (depreciation) $41,180,730 Cost for federal income tax purposes $343,447,883 The accompanying Notes to Financial Statements are an integral part of this schedule. 107 Mid Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.3%) Value Shares Common Stock (99.3%) Value Consumer Discretionary (14.3%) 6,390 Lee Enterprises, Inc. $133,295 6,433 99 Cents Only Stores # $84,337 4,800 M.D.C. Holdings, Inc. 232,128 14,600 Advance Auto Parts, Inc. 591,738 4,400 Matthews International 7,000 Aeropostale, Inc. # 291,760 Corporation 191,884 26,980 American Eagle Outfitters, Inc.  692,307 3,200 Media General, Inc. 106,464 8,000 American Greetings Corporation 226,640 4,560 Modine Manufacturing Company 103,056 8,850 AnnTaylor Stores Corporation # 313,467 7,470 Mohawk Industries, Inc. # 752,901 10,300 Applebees International, Inc. 248,230 8,300 Netflix, Inc. # 160,937 9,730 ArvinMeritor, Inc. 216,006 700 NVR, Inc. # 475,825 6,970 Barnes & Noble, Inc. 268,136 15,600 OReilly Automotive, Inc. # 570,180 5,300 Beazer Homes USA, Inc. 130,751 9,600 Pacific Sunwear of 12,010 Belo Corporation 247,286 California, Inc. # 211,200 3,430 Blyth, Inc. 91,169 9,000 Payless ShoeSource, Inc. # 283,950 5,110 Bob Evans Farms, Inc. 188,304 18,700 PETsMART, Inc. 606,815 8,100 Borders Group, Inc. 154,386 7,600 Phillips-Van Heusen Corporation 460,332 7,960 BorgWarner, Inc. 684,878 6,100 Regis Corporation 233,325 5,800 Boyd Gaming Corporation 285,302 9,600 Rent-A-Center, Inc. # 251,808 15,555 Brinker International, Inc. 455,295 19,260 Ross Stores, Inc. 593,208 8,460 Callaway Golf Company 150,673 7,500 Ruby Tuesday, Inc. 197,475 13,000 Career Education Corporation # 439,010 5,700 Ryland Group, Inc. 213,009 29,500 CarMax, Inc. # 752,250 19,550 Saks, Inc. 417,392 5,190 Catalina Marketing Corporation 163,485 3,610 Scholastic Corporation # 129,743 3,400 CBRL Group, Inc. 144,432 9,300 Scientific Games Corporation # 325,035 17,600 Charming Shoppes, Inc. # 190,608 7,820 Sothebys Holdings, Inc. 359,876 9,800 Cheesecake Factory, Inc. # 240,296 2,000 Strayer Education, Inc. 263,420 24,200 Chicos FAS, Inc. # 589,028 4,900 Thor Industries, Inc. 221,186 8,400 Coldwater Creek, Inc. # 195,132 6,900 Timberland Company # 173,811 11,900 Corinthian Colleges, Inc. # 193,851 17,400 Toll Brothers, Inc. # 434,652 8,120 DeVry, Inc. 276,242 8,400 Tupperware Corporation 241,416 5,400 Dicks Sporting Goods, Inc. # 314,118 15,400 Urban Outfitters, Inc. # 370,062 14,060 Dollar Tree Stores, Inc. # 612,313 6,480 Valassis Communications, Inc. # 111,391 3,900 Entercom Communications 770 Washington Post Company 597,589 Corporation 97,071 9,870 Westwood One, Inc. 70,965 21,200 Foot Locker, Inc. 462,160 15,180 Williams-Sonoma, Inc. 479,384 6,840 Furniture Brands Total Consumer International, Inc. 97,128 Discretionary 20,900 GameStop Corporation # 817,190 19,520 Gentex Corporation 384,349 Consumer Staples (2.8%) 13,200 Hanesbrands, Inc. # 356,796 11,200 Alberto-Culver Company 265,664 6,600 Harte-Hanks, Inc. 169,488 8,840 BJs Wholesale Club, Inc. # 318,505 5,000 Hovnanian Enterprises, Inc. # 82,650 9,010 Church & Dwight Company, Inc. 436,625 4,970 International Speedway 7,750 Energizer Holdings, Inc. # 771,900 Corporation 261,969 8,300 Hansen Natural Corporation # 356,734 4,500 ITT Educational Services, Inc. # 528,210 10,030 Hormel Foods Corporation 374,620 6,100 John Wiley and Sons, Inc. 294,569 7,776 J.M. Smucker Company 495,020 7,130 Laureate Education, Inc. # 439,636 3,340 Lancaster Colony Corporation 139,913 10,600 Lear Corporation # 377,466 7,700 NBTY, Inc. # 332,640 The accompanying Notes to Financial Statements are an integral part of this schedule. 108 Mid Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.3%) Value Shares Common Stock (99.3%) Value Consumer Staples  continued 7,100 Cathay General Bancorp $238,134 8,310 PepsiAmericas, Inc. $204,094 5,720 City National Corporation 435,235 5,010 Ruddick Corporation 150,901 21,100 Colonial BancGroup, Inc. 526,867 16,300 Smithfield Foods, Inc. # 501,877 6,600 Commerce Group, Inc. 229,152 3,842 Tootsie Roll Industries, Inc. 106,459 6,200 Cousins Properties, Inc. 179,862 3,640 Universal Corporation 221,749 8,300 Cullen/Frost Bankers, Inc. 443,801 Total Consumer Staples 17,300 Eaton Vance Corporation 764,314 5,100 Equity One, Inc. 130,305 Energy (8.8%) 8,610 Everest Re Group, Ltd. 935,390 19,500 Arch Coal, Inc. 678,600 30,405 Fidelity National Financial, Inc. 720,598 15,060 Cameron International 13,300 First American Corporation 658,350 Corporation # 1,076,338 3,200 First Community Bancorp, Inc. 183,072 11,500 Cimarex Energy Company 453,215 15,300 First Niagara Financial Group, Inc. 200,430 16,600 Denbury Resources, Inc. # 622,500 11,080 FirstMerit Corporation 231,904 7,400 Encore Acquisition Company # 205,720 7,060 Greater Bay Bancorp 196,550 8,900 FMC Technologies, Inc. # 705,058 7,070 Hanover Insurance Group, Inc. 344,945 10,400 Forest Oil Corporation # 439,504 15,350 HCC Insurance Holdings, Inc. 512,844 15,100 Frontier Oil Corporation 660,927 8,000 Highwoods Properties, Inc. 300,000 17,560 Grant Prideco, Inc. # 945,255 5,960 Horace Mann Educators 14,120 Hanover Compressor Company # 336,762 Corporation 126,590 14,180 Helmerich & Payne, Inc. 502,256 12,900 Hospitality Properties Trust 535,221 17,800 Newfield Exploration Company # 810,790 9,900 IndyMac Bancorp, Inc. 288,783 23,400 Noble Energy, Inc. 1,459,930 14,600 Jefferies Group, Inc. 393,908 3,400 Overseas Shipholding Group, Inc. 276,760 22,270 Leucadia National Corporation 785,018 21,500 Patterson-UTI Energy, Inc. 563,515 12,700 Liberty Property Trust 557,911 16,900 Pioneer Natural Resources 9,900 Macerich Company 815,958 Company 823,199 9,400 Mack-Cali Realty Corporation 408,806 9,900 Plains Exploration & Production 4,900 Mercury General Corporation 270,039 Company # 473,319 12,200 Nationwide Health Properties, Inc. 331,840 8,100 Pogo Producing Company 411,399 37,811 New York Community 22,720 Pride International, Inc. # 851,091 Bancorp, Inc. 643,543 7,600 Quicksilver Resources, Inc. # 338,808 10,900 Nuveen Investments 677,435 23,200 Southwestern Energy Company # 1,032,400 8,330 Ohio Casualty Corporation 360,772 11,000 Superior Energy Services, Inc. # 439,120 31,750 Old Republic International 7,900 Tidewater, Inc. 559,952 Corporation 675,005 Total Energy 11,980 PMI Group, Inc. 535,147 5,407 Potlatch Corporation 232,771 Financials (16.2%) 9,670 Protective Life Corporation 462,323 10,420 A.G. Edwards, Inc. 881,011 11,020 Radian Group, Inc. 595,080 13,600 AMB Property Corporation  723,792 12,725 Raymond James Financial, Inc. 393,202 9,835 American Financial Group, Inc. 335,865 10,808 Rayonier, Inc. REIT 487,873 16,190 AmeriCredit Corporation # 429,844 9,500 Regency Centers Corporation 669,750 13,600 Arthur J. Gallagher & Company 379,168 17,340 SEI Investments Company 503,554 17,593 Associated Banc-Corp 575,291 7,500 StanCorp Financial Group, Inc. 393,600 11,570 Astoria Financial Corporation 289,713 4,930 SVB Financial Group # 261,832 6,900 Bank of Hawaii Corporation 356,316 15,320 TCF Financial Corporation 425,896 15,800 Brown & Brown, Inc. 397,212 18,600 UDR, Inc. 489,180 The accompanying Notes to Financial Statements are an integral part of this schedule. 109 Mid Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.3%) Value Shares Common Stock (99.3%) Value Financials  continued 10,450 Perrigo Company $204,611 5,500 Unitrin, Inc. $270,490 14,200 Pharmaceutical Product 23,375 W.R. Berkley Corporation 760,622 Development, Inc. 543,434 11,540 Waddell & Reed Financial, Inc. 300,155 7,400 Psychiatric Solutions, Inc. # 268,324 12,027 Washington Federal, Inc. 292,376 10,600 ResMed, Inc. # 437,356 7,830 Webster Financial Corporation 334,106 14,550 Sepracor, Inc. # 596,841 10,500 Weingarten Realty Investors 431,550 9,000 STERIS Corporation 275,400 4,320 Westamerica Bancorporation 191,117 5,400 Techne Corporation # 308,934 9,480 Wilmington Trust Corporation 393,515 12,200 Triad Hospitals, Inc. # 655,872 Total Financials 7,400 Universal Health Services, Inc. 455,100 12,910 Valeant Pharmaceuticals Health Care (11.6%) International 215,468 8,206 Advanced Medical Optics, Inc. # 286,225 4,200 Varian, Inc. # 230,286 9,400 Affymetrix, Inc. # 233,966 11,500 VCA Antech, Inc. # 433,435 5,970 Apria Healthcare Group, Inc. # 171,757 4,500 Ventana Medical Systems, Inc. # 347,715 8,530 Beckman Coulter, Inc. 551,720 17,920 Vertex Pharmaceuticals, Inc. # 511,795 9,000 Cephalon, Inc. # 723,510 4,600 Wellcare Health Plans, Inc. # 416,346 8,900 Cerner Corporation # 493,683 Total Health Care 9,300 Charles River Laboratories International, Inc. # 480,066 Industrials (15.2%) 12,900 Community Health 12,530 AGCO Corporation # 543,927 Systems, Inc. # 521,805 12,500 AirTran Holdings, Inc. # 136,500 8,710 Covance, Inc. # 597,158 5,540 Alaska Air Group, Inc. # 154,344 15,800 Cytyc Corporation # 681,138 5,860 Alexander & Baldwin, Inc. 311,225 20,880 Dentsply International, Inc. 798,869 4,500 Alliant Techsystems, Inc. # 446,175 7,920 Edwards Lifesciences 14,570 AMETEK, Inc. 578,138 Corporation # 390,773 13,920 Avis Budget Group, Inc. # 395,746 18,300 Endo Pharmaceutical 6,660 Brinks Company 412,187 Holdings, Inc. # 626,409 8,540 Carlisle Companies, Inc. 397,195 7,200 Gen-Probe, Inc. # 435,024 10,486 ChoicePoint, Inc. # 445,131 33,300 Health Management 6,230 Con-way, Inc. 312,995 Associates, Inc. 378,288 9,700 Copart, Inc. # 296,723 15,380 Health Net, Inc. # 812,064 5,200 Corporate Executive 12,200 Henry Schein, Inc. # 651,846 Board Company 337,532 8,450 Hillenbrand Industries, Inc. 549,250 6,800 Crane Company 309,060 5,100 Intuitive Surgical, Inc. # 707,727 7,100 Deluxe Corporation 288,331 6,400 Invitrogen Corporation # 472,000 9,400 Donaldson Company, Inc. 334,170 4,300 Kindred Healthcare, Inc. # 132,096 5,500 DRS Technologies, Inc. 314,985 7,900 LifePoint Hospitals, Inc. # 305,572 8,220 Dun & Bradstreet Corporation 846,496 11,520 Lincare Holdings, Inc. # 459,072 29,240 Expeditors International of 7,600 Medicis Pharmaceutical Washington, Inc. 1,207,612 Corporation 232,104 17,260 Fastenal Company 722,504 44,047 Millennium Pharmaceuticals, Inc. # 465,577 6,600 Federal Signal Corporation 104,676 16,720 Omnicare, Inc. 602,923 7,830 Flowserve Corporation 560,628 4,900 Par Pharmaceutical 7,020 GATX Corporation 345,735 Companies, Inc. # 138,327 9,100 Graco, Inc. 366,548 15,960 PDL BioPharma, Inc. # 371,868 4,760 Granite Construction, Inc. 305,497 The accompanying Notes to Financial Statements are an integral part of this schedule. 110 Mid Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.3%) Value Shares Common Stock (99.3%) Value Industrials  continued 24,500 Amphenol Corporation $873,425 11,500 Harsco Corporation $598,000 21,300 Andrew Corporation # 307,572 8,690 Herman Miller, Inc. 274,604 16,870 Arrow Electronics, Inc. # 648,314 6,530 HNI Corporation 267,730 58,820 Atmel Corporation # 327,039 8,230 Hubbell, Inc. 446,231 17,820 Avnet, Inc. # 706,385 16,220 Jacobs Engineering Group, Inc. # 932,812 6,880 Avocent Corporation # 199,589 13,940 JB Hunt Transport Services, Inc. 408,721 16,600 BISYS Group, Inc. # 196,378 24,475 JetBlue Airways Corporation # 287,581 19,100 Broadridge Financial Solutions, LLC 365,192 14,850 Joy Global, Inc. 866,200 38,180 Cadence Design Systems, Inc. # 838,433 23,000 KBR, Inc. # 603,290 8,370 CDW Corporation # 711,199 3,020 Kelly Services, Inc. 82,929 19,700 Ceridian Corporation # 689,500 5,370 Kennametal, Inc. 440,501 12,080 CheckFree Corporation # 485,616 6,540 Korn/Ferry International # 171,740 8,350 CommScope, Inc. # 487,222 5,800 Lincoln Electric Holdings, Inc. 430,592 11,500 Cree, Inc. # 297,275 11,670 Manpower, Inc. 1,076,441 5,870 CSG Systems International, Inc. # 155,614 4,100 Mine Safety Appliances Company 179,416 20,760 Cypress Semiconductor 7,400 MSC Industrial Direct Corporation # 483,500 Company, Inc. 407,000 9,030 Diebold, Inc. 471,366 6,000 Navigant Consulting, Inc. # 111,360 5,500 Digital River, Inc. # 248,875 4,590 Nordson Corporation 230,234 7,410 DST Systems, Inc. # 586,946 10,100 Oshkosh Truck Corporation 635,492 5,570 Dycom Industries, Inc. # 166,989 13,660 Pentair, Inc. 526,866 5,700 F5 Networks, Inc. # 459,420 16,410 Quanta Services, Inc. # 503,295 7,850 Fair Isaac Corporation 314,942 23,100 Republic Services, Inc. 707,784 17,000 Fairchild Semiconductor 4,132 Rollins, Inc. 94,086 International, Inc. # 328,440 12,100 Roper Industries, Inc. 690,910 7,100 Gartner Group, Inc. # 174,589 1,100 Sequa Corporation # 123,200 9,400 Global Payments, Inc. 372,710 7,760 SPX Corporation 681,406 18,400 Harris Corporation  1,003,720 12,000 Stericycle, Inc. # 533,520 4,910 Imation Corporation 180,983 5,440 Teleflex, Inc. 444,883 19,600 Ingram Micro, Inc. # 425,516 6,900 Thomas & Betts Corporation # 400,200 27,150 Integrated Device 12,900 Timken Company 465,819 Technology, Inc. # 414,580 10,995 Trinity Industries, Inc. 478,722 9,950 International Rectifier 9,120 United Rentals, Inc. # 296,765 Corporation # 370,737 6,700 Werner Enterprises, Inc. 135,005 18,600 Intersil Corporation 585,156 7,900 YRC Worldwide, Inc. # 290,720 10,560 Jack Henry & Associates, Inc. 271,920 Total Industrials 11,480 KEMET Corporation # 80,934 18,500 Lam Research Corporation # 950,900 Information Technology (15.7%) 15,950 Lattice Semiconductor Corporation # 91,234 54,700 3Com Corporation # 225,911 7,240 Macrovision Corporation # 217,634 34,588 Activision, Inc. # 645,758 21,920 McAfee, Inc. # 771,584 9,390 Acxiom Corporation 248,366 11,670 Mentor Graphics Corporation # 153,694 15,500 ADC Telecommunications, Inc. # 284,115 7,850 Micrel, Inc. 99,852 8,380 ADTRAN, Inc. 217,629 29,660 Microchip Technology, Inc. 1,098,606 2,700 Advent Software, Inc. # 87,885 11,500 MoneyGram International, Inc. 321,425 9,100 Alliance Data Systems 14,060 MPS Group, Inc. # 187,982 Corporation # 703,248 7,875 National Instruments Corporation 256,489 The accompanying Notes to Financial Statements are an integral part of this schedule. 111 Mid Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.3%) Value Shares Common Stock (99.3%) Value Information Technology  continued 16,600 RPM International, Inc. $383,626 14,200 Palm, Inc. # $227,342 6,100 Scotts Company 261,934 15,700 Parametric Technology 6,530 Sensient Technologies Corporation 165,797 Corporation # 339,277 13,780 Sonoco Products Company 589,922 6,640 Plantronics, Inc. 174,101 11,600 Steel Dynamics, Inc. 486,156 12,520 Polycom, Inc. # 420,672 13,760 Valspar Corporation 390,922 17,860 Powerwave Technologies, Inc. # 119,662 9,600 Worthington Industries, Inc. 207,840 26,540 RF Micro Devices, Inc. # 165,610 Total Materials 8,690 Semtech Corporation # 150,598 7,600 Silicon Laboratories, Inc. # 263,036 Telecommunications Services (0.8%) 5,700 SRA International, Inc. # 143,982 34,010 Cincinnati Bell, Inc. # 196,578 12,580 Sybase, Inc. # 300,536 8,900 NeuStar, Inc. # 257,833 19,680 Synopsys, Inc. # 520,142 14,320 Telephone and Data Systems, Inc. 896,002 7,580 Tech Data Corporation # 291,527 Total Telecommunications 5,020 Transaction Systems Services Architects, Inc. # 168,973 19,152 TriQuint Semiconductor, Inc. # 96,909 Utilities (7.3%) 14,600 UTStarcom, Inc. # 81,906 10,780 AGL Resources, Inc. 436,374 13,700 ValueClick, Inc. # 403,602 15,900 Alliant Energy Corporation  617,715 25,420 Vishay Intertechnology, Inc. # 402,144 18,366 Aqua America, Inc. 413,051 30,400 Western Digital Corporation # 588,240 51,380 Aquila, Inc. # 210,144 10,350 Wind River Systems, Inc. # 113,850 5,200 Black Hills Corporation 206,700 9,400 Zebra Technologies Corporation # 364,156 15,530 DPL, Inc. 440,120 Total Information 21,750 Energy East Corporation 567,458 Technology 26,128,653 16,700 Equitable Resources, Inc. 827,652 11,950 Great Plains Energy, Inc. 347,984 Materials (6.6%) 11,180 Hawaiian Electric Industries, Inc. 264,854 10,790 Airgas, Inc. 516,841 6,130 IDACORP, Inc. 196,405 10,920 Albemarle Corporation 420,748 24,925 MDU Resources Group, Inc. 698,897 7,640 Bowater, Inc. 190,618 11,500 National Fuel Gas Company 498,065 8,790 Cabot Corporation 419,107 21,170 Northeast Utilities Service Company 600,381 3,500 Carpenter Technology Corporation 456,085 14,740 NSTAR 478,313 33,100 Chemtura Corporation 367,741 12,590 OGE Energy Corporation 461,424 16,200 Commercial Metals Company 547,074 15,200 ONEOK, Inc. 766,232 5,860 Cytec Industries, Inc. 373,692 26,443 Pepco Holdings, Inc. 745,693 6,100 Ferro Corporation 152,073 10,475 PNM Resources, Inc. 291,100 6,700 Florida Rock Industries, Inc. 452,250 16,060 Puget Energy, Inc. 388,331 5,300 FMC Corporation 473,767 16,230 SCANA Corporation 621,447 14,300 Louisiana-Pacific Corporation 270,556 30,400 Sierra Pacific Resources # 533,824 9,460 Lubrizol Corporation 610,643 10,590 Vectren Corporation 285,189 29,440 Lyondell Chemical Company 1,092,813 12,020 Westar Energy, Inc. 291,846 5,820 Martin Marietta Materials, Inc. 942,956 6,810 WGL Holdings, Inc. 222,278 2,680 Minerals Technologies, Inc. 179,426 16,170 Wisconsin Energy Corporation 715,199 10,100 Olin Corporation 212,100 Total Utilities 11,300 Packaging Corporation of America 286,003 8,900 Reliance Steel & Aluminum Total Common Stock Company 500,714 (cost $115,441,008) The accompanying Notes to Financial Statements are an integral part of this schedule. 112 Mid Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (0.6%) Rate (+) Date Value $300,000 Federal National Mortgage Association 5.090% 7/16/2007 $299,322 780,712 Thrivent Money Market Portfolio 5.050 N/A 780,712 Total Short-Term Investments (at amortized cost) Total Investments (cost $116,521,042) 99.9% Other Assets and Liabilities, Net 0.1% Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Index Mini-Futures 11 September 2007 $1,018,336 $994,620 ($23,716) # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At June 29, 2007, $299,322 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $5,634,863 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $53,554,640 Gross unrealized depreciation (3,956,775) Net unrealized appreciation (depreciation) $49,597,865 Cost for federal income tax purposes $116,521,042 The accompanying Notes to Financial Statements are an integral part of this schedule. 113 Partner International Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.6%) Value (^) Shares Common Stock (98.6%) Value (^) Australia (4.5%) Denmark (0.3%) 124,260 Babcock & Brown, Ltd. $3,368,568 41,358 Novo Nordisk AS $4,498,724 247,445 BHP Billiton, Ltd. 7,393,959 Total Denmark 99,203 Caltex Australia, Ltd. 1,986,507 62,315 Cochlear, Ltd. 3,217,689 Finland (0.7%) 321,662 Computershare, Ltd. 3,069,247 348,178 Nokia Oyj 9,778,011 57,442 CSL, Ltd. 4,275,910 Total Finland 66,228 Macquarie Bank Limited 4,756,922 186,929 QBE Insurance Group, Ltd. 4,932,200 France (7.5%) 21,127 Rio Tinto, Ltd. * 1,762,395 57,153 Air France  KLM 2,659,119 428,030 Seek, Ltd. 2,672,366 484,800 Axa SA 20,838,002 921,345 Westpac Banking Corporation 20,007,130 49,353 BNP Paribas SA 5,861,926 203,682 Woolworths, Ltd. 4,654,794 34,989 Bouygues SA 2,931,362 135,218 WorleyParsons, Ltd. 3,889,624 59,200 Carrefour SA 4,157,556 Total Australia 22,842 CNP Assurances 2,918,533 11,570 Compagnie Generale de Austria (0.3%) Geophysique-Veritas # 2,887,117 46,017 Voestalpine AG 3,867,950 37,208 Kaufman & Broad SA 2,878,758 Total Austria 18,279 Lafarge SA 3,331,174 23,571 Michelin Class B 3,293,684 Belgium (0.5%) 14,326 Nexans SA 2,377,856 55,629 InBev NV 4,405,833 31,230 Nexity 2,604,064 26,009 KBC Groep NV 3,504,953 49,638 Sanofi-Aventis 4,009,842 Total Belgium 138,200 Schneider Electric SA 19,361,635 118,214 Total SA 9,583,925 Bermuda (0.2%) 77,385 Vinci SA 5,775,399 125,271 Jardine Matheson Holdings, Ltd. 2,983,755 361,875 Vivendi Universal SA 15,565,963 Total Bermuda Total France Canada (2.7%) Germany (9.7%) 79,400 AGF Management, Ltd. 2,707,038 267,300 Adidas AG 16,893,403 53,000 Agrium, Inc. # 2,322,886 18,892 Allianz AG 4,430,533 80,909 Biovail Corporation # 2,062,029 51,436 BASF AG 6,755,359 87,600 EnCana Corporation # 5,387,733 48,450 Bayerische Motoren Werke AG 3,140,824 64,900 Fortis, Inc. 1,583,967 192,063 Celesio AG 12,479,858 36,900 Husky Energy, Inc. 3,037,764 28,956 Deutsche Bank AG 4,214,295 82,700 Imperial Oil, Ltd. # 3,849,707 40,741 Deutsche Boerse AG 4,615,417 29,200 Inmet Mining Corporation 2,258,594 451,400 Deutsche Post AG-REG 14,666,193 72,000 Metro, Inc. 2,522,332 54,849 E.ON AG 9,208,976 54,800 Potash Corporation of 54,381 Fresenius Medical Care Saskatchewan # 4,283,999 AG & Company 2,506,678 73,100 Suncor Energy, Inc. # 6,584,695 26,793 MAN AG 3,855,759 216,400 Talisman Energy, Inc. # 4,184,587 193,200 Metro AG 16,040,228 Total Canada 2,573 Porsche AG 4,588,643 15,664 RWE AG 1,671,685 The accompanying Notes to Financial Statements are an integral part of this schedule. 114 Partner International Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.6%) Value (^) Shares Common Stock (98.6%) Value (^) Germany  continued Hikari Tsushin, Inc. $1,851,484 Salzgitter AG $4,113,874 Hitachi Construction SGL Carbon AG # Machinery Company, Ltd. Siemens AG Japan Tobacco, Inc. Total Germany Joint Corporation Kawasaki Kisen Kaisha, Ltd. Greece (0.5%) KDDI Corporation National Bank of Greece SA Komatsu, Ltd. Piraeus Bank SA Kyocera Corporation Total Greece Makita Corporation Matsuda Sangyo Company, Ltd. Hong Kong (1.3%) Mitsubishi UFJ Financial Esprit Holdings, Ltd. Group, Inc. Hengan International Group Mitsui Osk Lines, Ltd. Company, Ltd. Mizuho Financial Group, Inc. Swire Pacific, Ltd. Mizuho Trust and Banking Vtech Holdings, Ltd. Company, Ltd. Total Hong Kong Mori Seiki Company, Ltd. Nikon Corporation Ireland (0.8%) Nintendo Company, Ltd. Allied Irish Banks plc Nippon Seiki Company, Ltd. Anglo Irish Bank Corporation plc 3,633,316 Nippon Steel Corporation C&C Group plc Nippon Suisan Kaisha, Ltd. Kingspan Group plc NTT Data Corp. Total Ireland Olympus Corporation ORIX Corporation Italy (4.9%) Pacific Metals Company, Ltd. Enel SPA Ricoh Company, Ltd. Eni SPA Shimadzu Corporation Finmeccanica SPA Sumco Corporation Fondiaria-Sai SPA Sumitomo Corporation Geox SPA Sumitomo Metal Mining Indesit Company SPA Company, Ltd. UniCredito Italiano SPA Sumitomo Mitsui Financial Total Italy Group, Inc. Sumitomo Realty & Japan (18.7%) Development Co., Ltd. Aisin Seiki Company, Ltd. Sumitomo Trust and Banking Ardepro Company, Ltd. Company, Ltd. Asahi Glass Company, Ltd. Takeda Pharmaceutical Bridgestone Corporation Company, Ltd. Canon, Inc. * Tanabe Seiyaku Company, Ltd. Chiba Bank, Ltd. The Sumitomo Warehouse Daito Trust Construction Company, Ltd. Company, Ltd. Tokai Rika Company, Ltd. Geo Corporation Toyota Motor Corporation The accompanying Notes to Financial Statements are an integral part of this schedule. Partner International Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.6%) Value (^) Shares Common Stock (98.6%) Value (^) Japan  continued Spain (4.3%) 140,900 Urban Corporation $2,559,283 795,869 Banco Bilbao Vizcaya 71,900 Zenrin Company, Ltd. 1,883,590 Argentaria SA $19,461,577 Total Japan 184,000 Iberdrola SA 10,273,221 67,205 Industria de Diseno Netherlands (3.5%) Textil SA (Inditex) 3,955,354 197,400 ABN AMRO Holding NV 9,050,639 1,206,341 Telefonica SA 26,844,148 74,501 Apothekers Cooperatie OPG U.A. 2,713,746 54,064 Union Fenosa SA 2,886,186 121,700 Arcelor Mittal 7,599,967 Total Spain 140,616 ASML Holding NV # 3,863,201 65,663 Furgo NV 4,159,599 Sweden (2.6%) 61,633 Heineken NV 3,612,791 61,000 Alfa Laval AB 3,675,265 363,500 ING Groep NV 15,997,936 98,500 Hennes & Mauritz AB 5,823,915 63,089 Sligro Food Group NV 2,616,721 190,100 Meda AB 2,985,964 64,610 Unilever NV 2,004,956 126,827 Peab AB 3,942,417 Total Netherlands 96,600 Skandinaviska Enskilda Banken 3,110,195 4,674,300 Telefonaktiebolaget LM Ericsson 18,645,257 Norway (0.7%) Total Sweden 302,600 Ementor ASA # 2,803,984 218,100 Orkla ASA 4,112,215 Switzerland (7.1%) 99,550 Yara International ASA 2,985,085 160,413 ABB, Ltd. 3,616,955 Total Norway 56,592 Actelion, Ltd. # 2,520,440 14,900 Givaudan SA 14,692,955 Singapore (3.0%) 32,478 Holcim, Ltd. 3,507,544 240,000 City Developments, Ltd. 2,712,997 61,934 Nestle SA 23,533,277 558,000 Keppel Land, Ltd. 3,197,856 123,946 Novartis AG 6,958,398 486,000 Oversea-Chinese Banking 50,757 Roche Holding AG 8,993,455 Corporation 2,905,206 62,703 Swatch Group AG 17,811,995 7,654,250 Singapore 177,500 Swiss Reinsurance Company 16,188,015 Telecommunications, Ltd. 17,022,556 50,580 UBS AG 3,024,899 1,320,400 United Overseas Bank, Ltd. 18,980,793 14,471 Zurich Financial Services AG 4,473,426 Total Singapore Total Switzerland South Korea (2.8%) Taiwan (1.0%) 8,834 Hyundai Heavy Industries 3,291,436 1,388,004 Taiwan Semiconductor 21,271 Korea Zinc Company, Ltd. 3,610,912 Manufacturing Company, 39,701 KT&G Corporation 2,792,872 Ltd. ADR 15,448,488 141,600 LG Electronics, Inc. 11,690,273 Total Taiwan 62,600 LG. Philips LCD Company, Ltd. # 2,778,232 19,270 Samsung Electronics United Kingdom (20.3%) Company, Ltd. 11,780,763 156,440 3i Group plc 3,641,377 68,693 STX Shipbuilding Company, Ltd. 3,272,625 331,966 AstraZeneca plc 17,789,578 101,420 Woori Finance Holdings 297,178 Barclays plc 4,134,414 Company, Ltd. 2,565,754 223,203 BHP Billiton plc 6,200,068 Total South Korea 158,665 BP Amoco plc 1,909,014 131,160 British Land Company plc 3,509,583 The accompanying Notes to Financial Statements are an integral part of this schedule. 116 Partner International Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.6%) Value (^) Shares Common Stock (98.6%) Value (^) United Kingdom  continued 482,918 Premier Foods plc $2,792,585 1,407,300 British Sky Broadcasting 133,278 Punch Taverns plc 3,269,620 Group plc $18,042,264 97,553 Reckitt Benckiser plc 5,340,361 907,313 BT Group plc 6,038,368 36,704 Rio Tinto plc 2,807,878 729,094 Centricia plc 5,664,241 1,424,221 Royal Bank of Scotland 175,210 Charter plc # 3,866,019 Group plc 18,020,399 79,983 Chemring Group plc 3,145,243 140,698 Royal Dutch Shell plc 5,727,708 642,147 GAME GROUP plc 2,145,261 127,380 Royal Dutch Shell plc 5,309,725 938,046 GlaxoSmithKline plc 24,434,968 917,551 Tesco plc 7,676,475 51,562 Go-Ahead Group plc 2,698,598 545,360 Unilever plc 17,608,886 380,117 HBOS plc 7,476,321 140,770 United Business Media plc 2,226,682 122,213 Imperial Tobacco Group plc 5,634,510 5,657,187 Vodafone Group plc 18,954,984 489,524 International Power plc 4,207,547 1,274,612 WPP Group plc 19,062,872 120,656 Keller Group plc 2,604,086 77,558 Xstrata plc 4,617,068 3,180,000 Kingfisher plc 14,402,590 Total United Kingdom 90,449 Land Securities Group plc 3,149,805 1,305,200 Lloyds TSB Group plc 14,508,425 United States (0.7%) 334,846 Man Group plc 4,072,817 121,650 iShares MSCI EAFE Index Fund 9,808,640 286,728 Michael Page International plc 3,012,199 Total United States 353,230 National Grid plc 5,211,774 935,000 Pearson plc 15,749,493 Total Common Stock 325,363 Petrofac, Ltd. 2,910,758 (cost $1,191,999,389) Interest Maturity Shares Collateral Held for Securities Loaned (0.6%) Rate (+) Date Value 8,996,919 Thrivent Financial Securities Lending Trust 5.360% N/A $8,996,919 Total Collateral Held for Securities Loaned (cost $8,996,919) The accompanying Notes to Financial Statements are an integral part of this schedule. 117 Partner International Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (2.2%) Rate (+) Date Value $14,935,000 ED&F Man Treasury Management plc 5.420% 7/2/2007 $14,930,503 18,249,452 Thrivent Money Market Portfolio 5.050 N/A 18,249,452 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,234,176,263) 101.4% Other Assets and Liabilities, Net (1.4%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued as discussed in item 2(A) of the Notes to Financial Statements. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $279,328,146 Gross unrealized depreciation (14,807,095) Net unrealized appreciation (depreciation) $264,521,051 Cost for federal income tax purposes $1,234,176,263 The accompanying Notes to Financial Statements are an integral part of this schedule. 118 Partner All Cap Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Consumer Discretionary (9.9%) 22,900 Transocean, Inc. # $2,426,942 19,200 American Eagle Outfitters, Inc. * $492,672 9,700 Valero Energy Corporation 716,442 28,800 Applebees International, Inc. 694,080 Total Energy 13,400 Best Buy Company, Inc. 625,378 18,500 Comcast Corporation # 520,220 Financials (20.5%) 33,800 Discovery Holding Company # 777,062 20,500 ACE, Ltd. 1,281,660 24,000 EchoStar Communications 17,200 American Express Company 1,052,296 Corporation # 1,040,880 6,500 Ameriprise Financial, Inc. 413,205 353 Gemstar-TV Guide 59,000 Bank of America Corporation 2,884,510 International, Inc. # 1,737 25,500 Bank of New York 11,500 J.C. Penney Company, Inc. Company, Inc. # 1,056,720 (Holding Company) 832,370 440 Berkshire Hathaway, Inc. # 1,586,200 10,300 KB Home 405,511 3,400 Chicago Mercantile Exchange 16,800 Macys Group, Inc 668,304 Holdings, Inc. 1,816,824 15,200 NIKE, Inc. 886,008 25,800 Chubb Corporation 1,396,812 11,900 OfficeMax, Inc. 467,670 7,600 Citigroup, Inc. 389,804 11,700 Penn National Gaming, Inc. # 703,053 9,700 Endurance Specialty Holdings, Ltd. 388,388 58,200 Time Warner, Inc. 1,224,528 41,700 Federal National Mortgage 23,300 TJX Companies, Inc. 640,750 Association 2,724,261 5,600 Wynn Resorts, Ltd. * 502,264 8,100 GFI Group, Inc. # 587,088 Total Consumer 6,400 HCC Insurance Holdings, Inc. 213,824 Discretionary 36,700 Hudson City Bancorp, Inc. 448,474 10,100 KBW, Inc. #* 296,738 Consumer Staples (9.2%) 15,100 Merrill Lynch & Company, Inc. 1,262,058 5,000 Altria Group, Inc. 350,700 7,000 PartnerRe, Ltd. 542,500 13,100 Bunge, Ltd. * 1,106,950 21,200 Peoples United Financial, Inc. 375,876 23,100 ConAgra Foods, Inc. 620,466 13,600 PNC Financial Services Group, Inc. 973,488 16,000 Corn Products International, Inc. 727,200 16,400 Prudential Financial, Inc. 1,594,572 52,500 CVS/Caremark Corporation 1,913,625 9,600 Willis Group Holdings, Ltd. 422,976 16,600 Kimberly-Clark Corporation 1,110,374 Total Financials 80,400 Playtex Products, Inc. # 1,190,724 44,000 Procter & Gamble Company 2,692,360 Health Care (11.4%) Total Consumer Staples 13,900 Adams Respiratory Therapeutics, Inc. #* 547,521 Energy (10.3%) 3,100 Advanced Magnetics, Inc. #* 180,296 13,200 Cameron International 52,914 Auxilium Pharmaceuticals, Inc. #* 843,449 Corporation # 943,404 19,500 Baxter International, Inc. 1,098,630 49,500 Continental Resources, Inc. # 792,000 6,200 C.R. Bard, Inc. 512,306 27,000 Exxon Mobil Corporation 2,264,760 7,600 Cardinal Health, Inc. 536,864 7,000 GlobalSantaFe Corporation 505,750 12,000 Express Scripts, Inc. # 600,120 3,600 Holly Corporation 267,084 31,300 Gilead Sciences, Inc. # 1,213,501 19,800 Pioneer Natural 133,900 Inyx, Inc. # 326,716 Resources Company 964,458 8,350 Medco Health Solutions, Inc. # 651,216 15,000 Plains Exploration & 28,100 Merck & Company, Inc. 1,399,380 Production Company # 717,150 54,900 Panacos Pharmaceuticals, Inc. # 177,327 9,300 Schlumberger, Ltd. 789,942 15,100 Pharmaceutical Product 11,800 Southwestern Energy Company # 525,100 Development, Inc. 577,877 The accompanying Notes to Financial Statements are an integral part of this schedule. 119 Partner All Cap Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Health Care  continued 69,500 Hewlett-Packard Company $3,101,090 21,500 Schering-Plough Corporation $654,460 45,000 Marvell Technology Group, Ltd. # 819,450 51,000 Theravance, Inc. # 1,632,000 19,900 Microsoft Corporation 586,453 21,450 Thermo Electron Corporation # 1,109,394 28,900 QUALCOMM, Inc. 1,253,971 Total Health Care 23,900 SanDisk Corporation #* 1,169,666 29,600 Seagate Technology 644,392 Industrials (11.7%) 202,200 Sun Microsystems, Inc. # 1,063,572 11,600 Alaska Air Group, Inc. # 323,176 Total Information 39,400 AMR Corporation # 1,038,190 Technology 6,100 Deere & Company 736,514 5,600 Fluor Corporation 623,672 Materials (3.1%) 9,300 General Dynamics Corporation 727,446 11,700 Albemarle Corporation 450,801 36,500 General Electric Company 1,397,220 12,500 Monsanto Company 844,250 10,400 Jacobs Engineering Group, Inc. # 598,104 12,200 Nucor Corporation 715,530 5,200 Manitowoc Company, Inc. 417,976 17,100 Praxair, Inc. 1,231,029 9,800 Precision Castparts Corporation 1,189,328 Total Materials 24,200 Shaw Group, Inc. # 1,120,218 18,500 Spirit Aerosystems Holdings, Inc. # 666,925 Telecommunications Services (3.7%) 5,100 Terex Corporation # 414,630 19,700 American Tower Corporation # 827,400 7,100 Textron, Inc. 781,781 75,412 AT&T, Inc. 3,129,598 20,400 UAL Corporation # 828,036 Total Telecommunications 26,100 UAP Holding Corporation 786,654 Services 27,100 UTI Worldwide, Inc. 726,009 Total Industrials Utilities (3.4%) 14,400 Constellation Energy Group, Inc. 1,255,248 Information Technology (15.6%) 12,500 ITC Holdings Corporation 507,875 38,100 Activision, Inc. # 711,327 39,800 PPL Corporation 1,862,242 12,900 Apple Computer, Inc. # 1,574,316 Total Utilities 17,300 Autodesk, Inc. # 814,484 46,000 Cisco Systems, Inc. # 1,281,100 Total Common Stock 22,400 eBay, Inc. # 720,832 (cost $87,590,232) 5,200 Google, Inc. # 2,721,576 The accompanying Notes to Financial Statements are an integral part of this schedule. 120 Partner All Cap Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (4.6%) Rate (+) Date Value 4,905,975 Thrivent Financial Securities Lending Trust 5.360% N/A $4,905,975 Total Collateral Held for Securities Loaned (cost $4,905,975) Interest Maturity Shares Short-Term Investments (0.6%) Rate (+) Date Value 649,182 Thrivent Money Market Portfolio 5.050% N/A $649,182 Total Short-Term Investments (at amortized cost) Total Investments (cost $93,145,389) 104.0% Other Assets and Liabilities, Net (4.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $17,862,390 Gross unrealized depreciation (913,292) Net unrealized appreciation (depreciation) $16,949,098 Cost for federal income tax purposes $93,145,389 The accompanying Notes to Financial Statements are an integral part of this schedule. 121 Large Cap Growth Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Consumer Discretionary (11.2%) Energy (5.9%) 99,800 Abercrombie & Fitch Company $7,283,404 95,150 Cameron International 139,400 Brunswick Corporation * 4,548,622 Corporation # $6,800,370 223,200 Cheesecake Factory, Inc. # 5,472,864 169,100 Devon Energy Corporation 13,238,839 261,000 Coach, Inc. # 12,368,790 137,300 Diamond Offshore 978,700 Comcast Corporation # 27,364,452 Drilling, Inc. * 13,944,188 155,200 DreamWorks Animation 172,500 Exxon Mobil Corporation 14,469,300 SKG, Inc. # 4,475,968 66,500 FMC Technologies, Inc. # 5,268,130 369,700 Gap, Inc. 7,061,270 154,500 GlobalSantaFe Corporation 11,162,625 581,700 Home Depot, Inc. 22,889,895 226,200 Halliburton Company 7,803,900 337,350 International Game 81,500 Marathon Oil Corporation 4,886,740 Technology * 13,392,795 42,100 National Oilwell Varco, Inc. # 4,388,504 192,950 J.C. Penney Company, Inc. 100,900 Oceaneering (Holding Company) * 13,965,721 International, Inc. # 5,311,376 404,132 Kohls Corporation # 28,705,496 378,050 Schlumberger, Ltd. * 32,111,567 66,300 Las Vegas Sands Corporation # 5,064,657 75,000 Suncor Energy, Inc. 6,744,000 338,250 Marriott International, Inc. 14,625,930 134,300 Ultra Petroleum Corporation # 7,418,732 192,700 McDonalds Corporation 9,781,452 184,383 XTO Energy, Inc. 11,081,418 257,400 McGraw-Hill Companies, Inc. 17,523,792 Total Energy 730,400 News Corporation * 16,755,376 226,300 OfficeMax, Inc. 8,893,590 Financials (12.1%) 151,250 Royal Caribbean Cruises, Ltd. * 6,500,725 95,100 AFLAC, Inc. * 4,888,140 232,850 Starbucks Corporation # 6,109,984 66,600 AllianceBernstein Holding, LP 5,800,194 103,100 Starwood Hotels & Resorts 265,600 American Express Company 16,249,408 Worldwide, Inc. 6,914,917 245,100 American International 328,100 Toll Brothers, Inc. #* 8,195,938 Group, Inc. 17,164,353 239,200 Viacom, Inc. # 9,957,896 379,800 CB Richard Ellis Group, Inc. # 13,862,700 299,500 Walt Disney Company * 10,224,930 725,500 Charles Schwab Corporation 14,887,260 92,900 Wynn Resorts, Ltd. * 8,332,201 40,300 Chicago Mercantile Exchange Total Consumer Holdings, Inc. * 21,534,708 Discretionary 438,500 Citigroup, Inc. 22,490,665 89,100 Franklin Resources, Inc. 11,803,077 Consumer Staples (7.9%) 145,000 Goldman Sachs Group, Inc. 31,428,750 179,850 Altria Group, Inc. 12,614,679 94,200 IntercontinentalExchange, 350,600 Avon Products, Inc. 12,884,550 Inc. #* 13,927,470 223,600 Campbell Soup Company 8,677,916 199,600 Jefferies Group, Inc. 5,385,208 283,500 Costco Wholesale Corporation 16,590,420 97,950 Legg Mason, Inc. 9,636,321 894,500 CVS/Caremark Corporation 32,604,525 298,450 Lehman Brothers 555,050 PepsiCo, Inc. 35,994,992 Holdings, Inc. * 22,240,494 674,900 Procter & Gamble Company 41,297,131 294,500 Morgan Stanley 24,702,660 378,900 Safeway, Inc. * 12,893,967 57,900 Nymex Holdings, Inc. 7,273,977 416,700 Wal-Mart Stores, Inc. 20,047,437 83,600 NYSE Euronext * 6,154,632 Total Consumer Staples 234,100 optionsXpress Holdings, Inc. * 6,007,006 The accompanying Notes to Financial Statements are an integral part of this schedule. 122 Large Cap Growth Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Financials  continued 239,650 Danaher Corporation * $18,093,575 122,100 Prudential Financial, Inc. $11,871,783 117,000 Deere & Company 14,126,580 266,100 State Street Corporation 18,201,240 407,200 Emerson Electric Company 19,056,960 234,000 T. Rowe Price Group, Inc. 12,142,260 264,000 Expeditors International of Total Financials Washington, Inc. * 10,903,200 83,000 FedEx Corporation 9,210,510 Health Care (16.2%) 89,600 Fluor Corporation * 9,978,752 388,550 Abbott Laboratories 20,806,852 97,450 Foster Wheeler, Ltd. # 10,426,176 257,700 Allergan, Inc. 14,853,828 224,650 General Dynamics 291,900 Amgen, Inc. #* 16,139,151 Corporation 17,572,123 126,600 Amylin Pharmaceuticals, 807,350 General Electric Company 30,905,358 Inc. #* 5,210,856 157,700 Illinois Tool Works, Inc. 8,545,763 352,200 Baxter International, Inc. 19,842,948 223,650 Monster Worldwide, Inc. # 9,192,015 260,100 Bristol-Myers Squibb 88,000 Norfolk Southern Corporation 4,626,160 Company 8,208,756 158,850 Precision Castparts 344,750 Celgene Corporation # 19,764,518 Corporation 19,278,036 320,400 Express Scripts, Inc. # 16,023,204 116,100 Rockwell Collins, Inc. 8,201,304 313,750 Genentech, Inc. # 23,738,325 120,800 Thomas & Betts Corporation # 7,006,400 278,415 Genzyme Corporation # 17,929,926 248,800 UAL Corporation #* 10,098,792 884,400 Gilead Sciences, Inc. # 34,288,188 61,900 Union Pacific Corporation 7,127,785 125,500 Hologic, Inc. #* 6,941,405 313,150 United Technologies 187,550 Johnson & Johnson 11,556,831 Corporation 22,211,730 214,300 McKesson Corporation 12,780,852 Total Industrials 384,950 Medtronic, Inc. 19,963,507 320,400 Merck & Company, Inc. 15,955,920 Information Technology (26.7%) 438,600 Schering-Plough Corporation 13,350,984 355,128 Accenture, Ltd. * 15,231,440 153,600 Shire Pharmaceuticals Group 624,700 Adobe Systems, Inc. # 25,081,705 plc ADR * 11,386,368 102,450 Akamai Technologies, Inc. #* 4,983,168 249,600 St. Jude Medical, Inc. # 10,355,904 306,300 Alcatel-Lucent ADR * 4,288,200 369,250 Teva Pharmaceutical Industries, 449,250 Apple Computer, Inc. # 54,826,470 Ltd. ADR * 15,231,562 382,400 Broadcom Corporation # 11,185,200 382,808 Thermo Electron 2,611,950 Cisco Systems, Inc. # 72,742,810 Corporation # 19,798,830 175,250 Citrix Systems, Inc. # 5,900,668 504,900 UnitedHealth Group, Inc. 25,820,586 233,650 Cognizant Technology 227,400 WellPoint, Inc. # 18,153,342 Solutions Corporation # 17,544,778 181,600 Wyeth 10,412,944 607,750 Corning, Inc. # 15,528,012 123,700 Zimmer Holdings, Inc. # 10,500,893 543,850 eBay, Inc. # 17,501,093 Total Health Care 281,070 Electronic Arts, Inc. # 13,300,232 628,950 EMC Corporation # 11,383,995 Industrials (11.3%) 357,100 Emulex Corporation # 7,799,064 304,850 Boeing Company 29,314,376 88,300 F5 Networks, Inc. # 7,116,980 74,900 C.H. Robinson 126,300 FormFactor, Inc. # 4,837,290 Worldwide, Inc. * 3,933,748 280,300 Foundry Networks, Inc. # 4,669,798 73,400 Caterpillar, Inc. 5,747,220 137,102 Google, Inc. # 71,756,445 99,900 Chicago Bridge and 545,800 Hewlett-Packard Company 24,353,596 Iron Company 3,770,226 207,500 Informatica Corporation # 3,064,775 The accompanying Notes to Financial Statements are an integral part of this schedule. 123 Large Cap Growth Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Information Technology  continued Materials (2.9%) 621,550 Intel Corporation $14,768,028 182,300 Air Products and 158,500 International Rectifier Chemicals, Inc. $14,651,451 Corporation # 5,905,710 57,700 Allegheny Technologies, Inc. 6,051,576 604,800 Marvell Technology 170,600 Ecolab, Inc. 7,284,620 Group, Ltd. # 11,013,408 174,600 Freeport-McMoRan Copper & 285,300 Maxim Integrated Gold, Inc. 14,460,372 Products, Inc. 9,531,873 447,900 Monsanto Company 30,251,166 1,856,950 Microsoft Corporation 54,724,316 Total Materials 302,800 Motorola, Inc. 5,359,560 434,050 Network Appliance, Inc. # 12,674,260 Telecommunications Services (3.8%) 245,800 NVIDIA Corporation # 10,153,998 445,850 America Movil SA de CV ADR 27,611,490 675,900 ON Semiconductor 306,100 American Tower Corporation # 12,856,200 Corporation # 7,245,648 293,100 AT&T, Inc. 12,163,650 938,400 Oracle Corporation # 18,495,864 574,400 Level 3 Communications, 394,900 Qimonda AG ADR #* 6,101,205 Inc. #* 3,360,240 849,100 QUALCOMM, Inc. 36,842,449 293,650 NII Holdings, Inc. #* 23,709,301 58,500 Research in Motion, Ltd. #* 11,699,415 174,650 Tim Participacoes SA ADR * 6,020,186 108,900 SanDisk Corporation #* 5,329,566 440,300 Time Warner Telecom, Inc. #* 8,850,030 1,682,000 Sun Microsystems, Inc. # 8,847,320 Total Telecommunications 537,200 Texas Instruments, Inc. * 20,214,836 Services 242,500 ValueClick, Inc. #* 7,144,050 333,700 Western Union Company 6,950,971 Total Common Stock 433,850 Yahoo!, Inc. # 11,770,350 (cost $2,095,617,505) Total Information Technology The accompanying Notes to Financial Statements are an integral part of this schedule. 124 Large Cap Growth Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (11.2%) Rate (+) Date Value 275,420,330 Thrivent Financial Securities Lending Trust 5.360% N/A $275,420,330 Total Collateral Held for Securities Loaned (cost $275,420,330) Shares or Principal Interest Maturity Amount Short-Term Investments (2.9%) Rate (+) Date Value $2,000,000 Barclays US Funding Corporation 5.235% 7/27/2007 $1,992,147 13,025,000 Galaxy Funding, Inc. 5.360 7/2/2007 13,021,121 1,320,000 Greyhawk Funding, LLC 5.320 7/2/2007 1,319,610 6,000,000 Old Line Funding Corporation 5.350 7/12/2007 5,989,300 7,000,000 Regency Markets No.1, LLC 5.380 7/6/2007 6,993,723 5,000,000 Sheffield Receivables Corporation 5.330 7/5/2007 4,996,299 22,000,000 Tempo Finance Corporation 5.370 7/2/2007 21,993,437 8,126,554 Thrivent Money Market Portfolio 5.050 N/A 8,126,554 6,000,000 Victory Receivables Corporation 5.410 7/5/2007 5,995,492 Total Short-Term Investments (at amortized cost) Total Investments (cost $2,441,465,518) 112.1% Other Assets and Liabilities, Net (12.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $392,951,115 Gross unrealized depreciation (72,788,246) Net unrealized appreciation (depreciation) $320,162,869 Cost for federal income tax purposes $2,441,465,518 The accompanying Notes to Financial Statements are an integral part of this schedule. 125 Large Cap Growth Portfolio II Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.4%) Value Shares Common Stock (99.4%) Value Consumer Discretionary (11.3%) Energy (6.0%) 1,400 Abercrombie & Fitch Company $102,172 1,200 Cameron International 2,000 Brunswick Corporation 65,260 Corporation # $85,764 3,200 Cheesecake Factory, Inc. # 78,464 2,350 Devon Energy Corporation 183,982 3,650 Coach, Inc. # 172,974 2,000 Diamond Offshore Drilling, Inc. 203,120 13,600 Comcast Corporation # 380,256 2,400 Exxon Mobil Corporation 201,312 2,200 DreamWorks Animation 1,000 FMC Technologies, Inc. # 79,220 SKG, Inc. # 63,448 2,200 GlobalSantaFe Corporation 158,950 5,000 Gap, Inc. 95,500 3,200 Halliburton Company 110,400 8,100 Home Depot, Inc. 318,735 1,100 Marathon Oil Corporation 65,956 4,700 International Game Technology 186,590 600 National Oilwell Varco, Inc. # 62,544 2,700 J.C. Penney Company, Inc. 1,400 Oceaneering International, Inc. # 73,696 (Holding Company) 195,426 5,300 Schlumberger, Ltd. 450,182 5,605 Kohls Corporation # 398,123 1,100 Suncor Energy, Inc. 98,912 900 Las Vegas Sands Corporation # 68,751 1,900 Ultra Petroleum Corporation # 104,956 4,700 Marriott International, Inc. 203,228 2,566 XTO Energy, Inc. 154,217 2,700 McDonalds Corporation 137,052 Total Energy 3,600 McGraw-Hill Companies, Inc. 245,088 10,100 News Corporation 231,694 Financials (12.2%) 3,100 OfficeMax, Inc. 121,830 1,400 AFLAC, Inc. 71,960 2,100 Royal Caribbean Cruises, Ltd. * 90,258 900 AllianceBernstein Holding, LP 78,381 3,300 Starbucks Corporation # 86,592 3,700 American Express Company 226,366 1,410 Starwood Hotels & Resorts 3,500 American International Worldwide, Inc. 94,569 Group, Inc. 245,105 4,700 Toll Brothers, Inc. # 117,406 5,400 CB Richard Ellis Group, Inc. # 197,100 3,300 Viacom, Inc. # 137,379 10,150 Charles Schwab Corporation 208,278 4,200 Walt Disney Company 143,388 600 Chicago Mercantile Exchange 1,300 Wynn Resorts, Ltd. * 116,597 Holdings, Inc. 320,616 Total Consumer 6,100 Citigroup, Inc. 312,869 Discretionary 1,300 Franklin Resources, Inc. 172,211 2,000 Goldman Sachs Group, Inc. 433,500 Consumer Staples (8.0%) 1,300 IntercontinentalExchange, Inc. # 192,205 2,500 Altria Group, Inc. 175,350 2,800 Jefferies Group, Inc. 75,544 5,000 Avon Products, Inc. 183,750 1,350 Legg Mason, Inc. 132,813 3,200 Campbell Soup Company 124,192 4,200 Lehman Brothers Holdings, Inc. 312,984 3,900 Costco Wholesale Corporation 228,228 4,100 Morgan Stanley 343,908 12,400 CVS/Caremark Corporation 451,980 800 Nymex Holdings, Inc. 100,504 7,820 PepsiCo, Inc. 507,127 1,200 NYSE Euronext 88,344 9,600 Procter & Gamble Company 587,424 3,300 optionsXpress Holdings, Inc. 84,678 5,300 Safeway, Inc. 180,359 1,700 Prudential Financial, Inc. 165,291 5,800 Wal-Mart Stores, Inc. 279,038 3,650 State Street Corporation 249,660 Total Consumer Staples 3,200 T. Rowe Price Group, Inc. 166,048 Total Financials The accompanying Notes to Financial Statements are an integral part of this schedule. 126 Large Cap Growth Portfolio II Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.4%) Value Shares Common Stock (99.4%) Value Health Care (16.5%) 2,200 Illinois Tool Works, Inc. $119,218 5,500 Abbott Laboratories $294,525 3,100 Monster Worldwide, Inc. # 127,410 3,600 Allergan, Inc. 207,504 1,200 Norfolk Southern Corporation 63,084 4,110 Amgen, Inc. # 227,242 2,300 Precision Castparts Corporation 279,128 1,800 Amylin Pharmaceuticals, Inc. #* 74,088 1,600 Rockwell Collins, Inc. 113,024 5,000 Baxter International, Inc. 281,700 1,700 Thomas & Betts Corporation # 98,600 3,700 Bristol-Myers Squibb Company 116,772 3,400 UAL Corporation #* 138,006 4,900 Celgene Corporation # 280,917 900 Union Pacific Corporation 103,635 4,400 Express Scripts, Inc. # 220,044 4,450 United Technologies Corporation 315,638 4,450 Genentech, Inc. # 336,687 Total Industrials 3,969 Genzyme Corporation # 255,604 12,400 Gilead Sciences, Inc. # 480,748 Information Technology (27.2%) 1,800 Hologic, Inc. #* 99,558 5,072 Accenture, Ltd. 217,538 2,630 Johnson & Johnson 162,061 9,000 Adobe Systems, Inc. # 361,350 3,000 McKesson Corporation 178,920 1,500 Akamai Technologies, Inc. # 72,960 5,470 Medtronic, Inc. 283,674 4,350 Alcatel-Lucent ADR 60,900 4,400 Merck & Company, Inc. 219,120 6,300 Apple Computer, Inc. # 768,852 6,200 Schering-Plough Corporation 188,728 5,350 Broadcom Corporation # 156,488 2,200 Shire Pharmaceuticals Group 37,170 Cisco Systems, Inc. # 1,035,181 plc ADR 163,086 2,450 Citrix Systems, Inc. # 82,492 3,600 St. Jude Medical, Inc. # 149,364 3,250 Cognizant Technology Solutions 5,200 Teva Pharmaceutical Industries, Corporation # 244,042 Ltd. ADR 214,500 8,580 Corning, Inc. # 219,219 5,448 Thermo Electron Corporation # 281,771 7,660 eBay, Inc. # 246,499 7,100 UnitedHealth Group, Inc. 363,094 3,900 Electronic Arts, Inc. # 184,548 3,200 WellPoint, Inc. # 255,456 9,300 EMC Corporation # 168,330 2,580 Wyeth 147,937 5,000 Emulex Corporation # 109,200 1,700 Zimmer Holdings, Inc. # 144,313 1,200 F5 Networks, Inc. # 96,720 Total Health Care 1,800 FormFactor, Inc. # 68,940 3,950 Foundry Networks, Inc. # 65,807 Industrials (11.4%) 1,900 Google, Inc. # 994,422 4,200 Boeing Company 403,872 7,600 Hewlett-Packard Company 339,112 1,000 C.H. Robinson Worldwide, Inc. 52,520 3,100 Informatica Corporation # 45,787 1,000 Caterpillar, Inc. 78,300 8,800 Intel Corporation 209,088 1,400 Chicago Bridge and Iron Company 52,836 2,200 International Rectifier 3,300 Danaher Corporation 249,150 Corporation # 81,972 1,650 Deere & Company 199,221 8,800 Marvell Technology Group, Ltd. # 160,248 5,700 Emerson Electric Company 266,760 4,000 Maxim Integrated Products, Inc. 133,640 3,700 Expeditors International of 26,270 Microsoft Corporation 774,177 Washington, Inc. 152,810 4,300 Motorola, Inc. 76,110 1,170 FedEx Corporation 129,835 6,000 Network Appliance, Inc. # 175,200 1,300 Fluor Corporation 144,781 3,600 NVIDIA Corporation # 148,716 1,400 Foster Wheeler, Ltd. # 149,786 9,600 ON Semiconductor Corporation # 102,912 3,100 General Dynamics Corporation 242,482 13,200 Oracle Corporation # 260,172 11,160 General Electric Company 427,205 5,600 Qimonda AG ADR # 86,520 The accompanying Notes to Financial Statements are an integral part of this schedule. 127 Large Cap Growth Portfolio II Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.4%) Value Shares Common Stock (99.4%) Value Information Technology  continued Telecommunications Services (3.8%) 12,050 QUALCOMM, Inc. $522,850 6,200 America Movil SA de CV ADR $383,966 800 Research in Motion, Ltd. # 159,992 4,200 American Tower Corporation # 176,400 1,500 SanDisk Corporation # 73,410 3,900 AT&T, Inc. 161,850 23,300 Sun Microsystems, Inc. # 122,558 8,100 Level 3 Communications, Inc. # 47,385 7,600 Texas Instruments, Inc. 285,988 4,100 NII Holdings, Inc. # 331,034 3,400 ValueClick, Inc. # 100,164 2,300 Tim Participacoes SA ADR * 79,281 4,600 Western Union Company 95,818 6,200 Time Warner Telecom, Inc. # 124,620 6,200 Yahoo!, Inc. # 168,206 Total Telecommunications Total Information Services Technology Total Common Stock Materials (3.0%) (cost $28,823,803) 2,500 Air Products and Chemicals, Inc. 200,925 800 Allegheny Technologies, Inc. 83,904 2,400 Ecolab, Inc. 102,480 2,450 Freeport-McMoRan Copper & Gold, Inc. 202,909 6,300 Monsanto Company 425,502 Total Materials The accompanying Notes to Financial Statements are an integral part of this schedule. 128 Large Cap Growth Portfolio II Schedule of Investments as of June 29, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (1.6%) Rate (+) Date Value 560,250 Thrivent Financial Securities Lending Trust 5.360% N/A $560,250 Total Collateral Held for Securities Loaned (cost $560,250) Interest Maturity Shares Short-Term Investments (1.1%) Rate (+) Date Value 358,208 Thrivent Money Market Portfolio 5.050% N/A $358,208 Total Short-Term Investments (at amortized cost) Total Investments (cost $29,742,261) 102.1% Other Assets and Liabilities, Net (2.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $5,772,114 Gross unrealized depreciation (685,015) Net unrealized appreciation (depreciation) $5,087,099 Cost for federal income tax purposes $29,742,261 The accompanying Notes to Financial Statements are an integral part of this schedule. 129 Partner Growth Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.8%) Value Shares Common Stock (97.8%) Value Consumer Discretionary (11.4%) Financials (17.4%) 17,500 Amazon.com, Inc. # $1,197,175 27,300 American Express Company $1,670,214 15,000 Bed Bath & Beyond, Inc. #* 539,850 30,100 American International 15,900 Clear Channel Group, Inc. 2,107,903 Communications, Inc. 601,338 44,618 Anglo Irish Bank Corporation plc 915,650 19,100 Coach, Inc. # 905,149 45,400 Charles Schwab Corporation 931,608 18,100 Grupo Televisia SA ADR 499,741 600 Chicago Mercantile 8,100 Harman International Exchange Holdings, Inc. 320,616 Industries, Inc. 946,080 26,400 Citigroup, Inc. 1,354,056 16,700 International Game Technology 662,990 27,700 Countrywide Financial 20,800 Kohls Corporation # 1,477,424 Corporation * 1,006,895 17,500 Lennar Corporation 639,800 44,600 E*TRADE Financial Corporation # 985,214 5,225 Liberty Media Corporation  16,921 Erste Bank der oesterreichischen Capital # 614,878 Sparkassen AG 1,318,748 21,833 Liberty Media Corporation  10,200 Franklin Resources, Inc. 1,351,194 Interactive # 487,531 5,000 Goldman Sachs Group, Inc. 1,083,750 30,600 Lowes Companies, Inc. 939,114 5,200 ICICI Bank, Ltd. ADR § 255,580 19,100 Marriott International, Inc. 825,884 7,700 Legg Mason, Inc. 757,526 4,700 MGM MIRAGE # 387,656 12,300 Morgan Stanley 1,031,724 22,300 PETsMART, Inc. * 723,635 12,100 Northern Trust Corporation 777,304 26,400 Target Corporation 1,679,040 12,100 Prudential Financial, Inc. 1,176,483 14,400 Viacom, Inc. # 599,472 26,400 State Street Corporation 1,805,760 3,200 Wynn Resorts, Ltd. * 287,008 40,800 UBS AG 2,440,014 Total Consumer Total Financials Discretionary Health Care (13.6%) Consumer Staples (6.9%) 22,600 Aetna, Inc. 1,116,440 64,537 CVS/Caremark Corporation 2,352,374 2,000 Alcon, Inc. 269,820 8,097 InBev NV 641,285 6,500 Allergan, Inc. 374,660 14,500 PepsiCo, Inc. 940,325 10,400 Amgen, Inc. # 575,016 21,937 Procter & Gamble Company 1,342,325 9,300 Celgene Corporation # 533,169 8,919 Reckitt Benckiser plc 488,254 9,300 Eli Lilly and Company 519,684 12,000 SYSCO Corporation 395,880 19,200 Genentech, Inc. # 1,452,672 12,100 Walgreen Company * 526,834 33,000 Gilead Sciences, Inc. # 1,279,410 10,000 Wal-Mart de Mexico ADR 379,913 7,500 Humana, Inc. # 456,825 17,100 Wal-Mart Stores, Inc. 822,681 10,200 Medco Health Solutions, Inc. # 795,498 15,300 Whole Foods Market, Inc. * 585,990 30,400 Medtronic, Inc. 1,576,544 Total Consumer Staples 598 Nobel Biocare Holding AG 195,206 12,330 Novartis AG 692,213 Energy (6.7%) 6,468 Roche Holding AG 1,146,042 17,000 Baker Hughes, Inc. 1,430,210 5,300 St. Jude Medical, Inc. # 219,897 9,900 EOG Resources, Inc. 723,294 11,300 Stryker Corporation 712,917 13,200 Exxon Mobil Corporation 1,107,216 19,800 UnitedHealth Group, Inc. 1,012,572 8,900 Murphy Oil Corporation 529,016 27,900 WellPoint, Inc. # 2,227,257 31,700 Schlumberger, Ltd. 2,692,598 18,800 Wyeth 1,077,992 21,626 Total SA 1,753,278 4,700 Zimmer Holdings, Inc. # 398,983 Total Energy Total Health Care The accompanying Notes to Financial Statements are an integral part of this schedule. 130 Partner Growth Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.8%) Value Shares Common Stock (97.8%) Value Industrials (10.8%) 22,500 Intel Corporation $534,600 27,700 Danaher Corporation $2,091,350 14,600 Intuit, Inc. # 439,168 3,300 Deere & Company 398,442 34,000 Juniper Networks, Inc. #* 855,780 16,300 Expeditors International of 65,400 Marvell Technology Group, Ltd. # 1,190,934 Washington, Inc. 673,190 26,700 Maxim Integrated Products, Inc. 892,047 9,000 Fastenal Company * 376,740 77,375 Microsoft Corporation 2,280,241 3,300 Foster Wheeler, Ltd. # 353,067 23,400 QUALCOMM, Inc. 1,015,326 11,400 General Dynamics Corporation 891,708 245,100 Telefonaktiebolaget LM Ericsson 977,676 135,300 General Electric Company 5,179,284 29,900 Xilinx, Inc. * 800,423 7,600 Joy Global, Inc. * 443,308 27,900 Yahoo!, Inc. # 756,927 5,687 Schneider Electric SA 796,741 Total Information 80,000 Southwest Airlines Company 1,192,800 Technology 26,000 Tyco International, Ltd. # 878,540 Total Industrials Materials (1.5%) 36,287 BHP Billiton, Ltd. 1,084,300 Information Technology (23.6%) 11,200 Monsanto Company 756,448 46,500 Accenture, Ltd. 1,994,385 Total Materials 18,000 Adobe Systems, Inc. # 722,700 29,100 Amdocs, Ltd. # 1,158,762 Telecommunications Services (5.3%) 21,800 Analog Devices, Inc. 820,552 30,600 America Movil SA de CV ADR 1,895,058 7,000 Apple Computer, Inc. # 854,280 26,300 American Tower Corporation # 1,104,600 19,800 Applied Materials, Inc. 393,426 36,600 Crown Castle International 29,800 ASML Holding NV ADR # 818,010 Corporation #*§ 1,327,482 20,500 Autodesk, Inc. # 965,140 3,400 Leap Wireless International, Inc. # 287,300 31,300 Automatic Data Processing, Inc. 1,517,111 11,400 Metropcs Communications, Inc. # 376,656 65,400 Cisco Systems, Inc. # 1,821,390 35,000 Rogers Communications, Inc. 1,487,150 42,000 Corning, Inc. # 1,073,100 Total Telecommunications 18,000 Dell, Inc. # 513,900 Services 33,700 eBay, Inc. # 1,084,466 10,400 Electronic Arts, Inc. # 492,128 Utilities (0.6%) 40,600 EMC Corporation #* 734,860 31,300 AES Corporation #± 684,844 5,000 Google, Inc. # 2,616,900 Total Utilities 43,000 Hon Hai Precision Industry Company, Ltd. 769,700 Total Common Stock 16,800 Infosys Technologies, Ltd. ADR 846,384 (cost $89,297,806) The accompanying Notes to Financial Statements are an integral part of this schedule. 131 Partner Growth Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (6.4%) Rate (+) Date Value 7,802,130 Thrivent Financial Securities Lending Trust 5.360% N/A $7,802,130 Total Collateral Held for Securities Loaned (cost $7,802,130) Interest Maturity Shares Short-Term Investments (2.2%) Rate(+) Date Value 2,701,362 Thrivent Money Market Portfolio 5.050% N/A $2,701,362 Total Short-Term Investments (at amortized cost) Total Investments (cost $99,801,298) 106.4% Other Assets and Liabilities, Net (6.4%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades as discussed in the Notes to Financial Statements. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $31,528,172 Gross unrealized depreciation (958,360) Net unrealized appreciation (depreciation) $30,569,812 Cost for federal income tax purposes $99,801,298 The accompanying Notes to Financial Statements are an integral part of this schedule. 132 Large Cap Value Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.8%) Value Shares Common Stock (97.8%) Value Consumer Discretionary (8.7%) 99,400 Schlumberger, Ltd. $8,443,036 37,300 BorgWarner, Inc. $3,209,292 176,400 Total SA ADR 14,284,872 70,850 CBS Corporation * 2,360,722 Total Energy 1 Citadel Broadcasting Company 2 352,550 Comcast Corporation #* 9,913,706 Financials (27.5%) 56,800 Darden Restaurants, Inc. 2,498,632 48,800 ACE, Ltd. 3,050,976 36,600 Gannett Company, Inc. 2,011,170 269,700 American International 67,900 J.C. Penney Company, Inc. Group, Inc. 18,887,091 (Holding Company) * 4,914,602 385,950 Bank of America Corporation 18,869,096 102,760 Liberty Media Corporation  201,700 Bank of New York Capital # 12,092,797 Company, Inc. # 8,358,448 57,400 Macys Group, Inc 2,283,372 111,900 Chubb Corporation 6,058,266 99,900 McDonalds Corporation 5,070,924 450,545 Citigroup, Inc. 23,108,453 384,000 News Corporation 8,144,640 61,100 City National Corporation 4,649,099 44,600 NIKE, Inc. 2,599,734 82,200 Countrywide Financial 79,900 Office Depot, Inc. # 2,420,970 Corporation * 2,987,970 71,000 Sherwin-Williams Company 4,719,370 22,600 Everest Re Group, Ltd. 2,455,264 37,800 Target Corporation 2,404,080 111,775 Federal Home Loan Mortgage 296,000 Time Warner, Inc. 6,227,840 Corporation 6,784,742 159,700 TJX Companies, Inc. 4,391,750 74,900 Federal National Mortgage 168,100 Walt Disney Company * 5,738,934 Association 4,893,217 Total Consumer 28,200 Goldman Sachs Group, Inc. 6,112,350 Discretionary 28,115 Hartford Financial Services Group, Inc. 2,769,609 Consumer Staples (8.7%) 384,100 Hudson City Bancorp, Inc. 4,693,702 233,200 Altria Group, Inc. 16,356,648 565,952 J.P. Morgan Chase & Company 27,420,374 105,600 Anheuser-Busch Companies, Inc. 5,508,096 42,500 Lehman Brothers Holdings, Inc. 3,167,100 271,600 ConAgra Foods, Inc. 7,295,176 149,600 Mellon Financial Corporation 6,582,400 162,400 Estee Lauder Companies, Inc. 7,390,824 152,100 Merrill Lynch & Company, Inc. 12,712,518 283,300 General Mills, Inc. 16,550,386 128,400 Morgan Stanley 10,770,192 95,445 Kimberly-Clark Corporation 6,384,316 40,200 PMI Group, Inc. 1,795,734 161,439 Kraft Foods, Inc. 5,690,725 94,400 PNC Financial Services 160,600 Kroger Company 4,517,678 Group, Inc. 6,757,152 65,400 Safeway, Inc. 2,225,562 171,400 Principal Financial Group, Inc. 9,990,906 82,600 Unilever NV ADR 2,562,252 51,700 Prudential Financial, Inc. 5,026,791 137,100 Wal-Mart Stores, Inc. 6,595,881 22,500 Simon Property Group, Inc. 2,093,400 Total Consumer Staples 204,100 State Street Corporation 13,960,440 183,900 Travelers Companies, Inc. 9,838,650 Energy (10.6%) 151,300 U.S. Bancorp 4,985,335 102,640 Apache Corporation 8,374,398 185,833 Wachovia Corporation 9,523,941 155,866 Chevron Corporation * 13,130,152 163,300 Washington Federal, Inc. 3,969,823 147,558 ConocoPhillips 11,583,303 116,713 Washington Mutual, Inc. 4,976,642 408,900 Exxon Mobil Corporation 34,298,534 282,390 Wells Fargo & Company 9,931,656 160,500 Occidental Petroleum Total Financials Corporation 9,289,740 The accompanying Notes to Financial Statements are an integral part of this schedule. 133 Large Cap Value Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (97.8%) Value Shares Common Stock (97.8%) Value Health Care (9.1%) 225,500 Hewlett-Packard Company $10,061,810 216,400 Abbott Laboratories $11,588,220 607,700 Intel Corporation 14,438,952 53,200 Aetna, Inc. 2,628,080 131,500 International Business 37,100 Amgen, Inc. # 2,051,259 Machines Corporation 13,840,375 113,200 Baxter International, Inc. 6,377,688 224,200 Microsoft Corporation 6,607,174 90,525 Johnson & Johnson 5,578,150 113,900 Motorola, Inc. 2,016,030 140,300 McKesson Corporation 8,367,492 113,190 Nokia Oyj ADR 3,181,771 99,400 Merck & Company, Inc. 4,950,120 152,200 Oracle Corporation # 2,999,862 53,300 Novartis AG ADR 2,988,531 198,500 Sybase, Inc. # 4,742,165 802,400 Pfizer, Inc. 20,517,368 100,900 Symantec Corporation # 2,038,180 255,600 Sanofi-Aventis ADR 10,293,012 209,900 Tellabs, Inc. # 2,258,524 55,100 WellPoint, Inc. # 4,398,633 Total Information 100,900 Wyeth 5,785,606 Technology Total Health Care Materials (4.4%) Industrials (11.6%) 148,495 Alcoa, Inc. 6,018,502 266,600 AMR Corporation # 7,024,910 82,600 Dow Chemical Company * 3,652,572 47,800 Armstrong World Industries, Inc. # 2,397,170 187,000 E.I. du Pont de Nemours 65,600 Avery Dennison Corporation 4,361,088 and Company 9,507,080 118,200 CSX Corporation 5,328,456 94,040 International Paper Company * 3,672,262 47,700 Deere & Company 5,759,298 303,200 MeadWestvaco Corporation 10,709,024 132,200 Emerson Electric Company 6,186,960 73,400 Praxair, Inc. 5,284,066 178,800 Flowserve Corporation 12,802,080 42,900 Rohm and Haas Company 2,345,772 27,800 General Dynamics Corporation 2,174,516 Total Materials 408,500 General Electric Company 15,637,380 150,800 Honeywell International, Inc. 8,487,024 Telecommunications Services (5.8%) 116,800 Lockheed Martin Corporation 10,994,384 600,623 AT&T, Inc. 24,925,854 32,300 Northrop Grumman 295,002 Sprint Nextel Corporation 6,109,491 Corporation 2,515,201 235,700 Time Warner Telecom, Inc. #* 4,737,570 179,700 Republic Services, Inc. 5,506,008 440,555 Verizon Communications, Inc. 18,137,649 141,200 Tyco International, Ltd. # 4,771,148 Total Telecommunications 104,600 United Technologies Services Corporation 7,419,278 193,000 Waste Management, Inc. 7,536,650 Utilities (2.7%) Total Industrials 63,000 Entergy Corporation 6,763,050 149,200 Exelon Corporation * 10,831,920 Information Technology (8.7%) 111,200 FirstEnergy Corporation 7,197,976 170,900 Accenture, Ltd. 7,329,901 Total Utilities 393,000 AMIS Holdings, Inc. # 4,920,360 98,340 Applied Materials, Inc. 1,954,016 Total Common Stock 107,600 Cisco Systems, Inc. # 2,996,660 (cost $761,911,391) 82,600 Dell, Inc. # 2,358,230 The accompanying Notes to Financial Statements are an integral part of this schedule. 134 Large Cap Value Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (4.7%) Rate (+) Date Value 44,034,950 Thrivent Financial Securities Lending Trust 5.360% N/A $44,034,950 Total Collateral Held for Securities Loaned (cost $44,034,950) Shares or Principal Interest Maturity Amount Short-Term Investments (5.3%) Rate (+) Date Value $4,000,000 DNB NOR ASA 5.360% 7/2/2007 $3,998,809 15,000,000 Solitaire Funding, LLC 5.360 7/2/2007 14,995,533 13,955,358 Thrivent Money Market Portfolio 5.050 N/A 13,955,358 13,465,000 UBS Americas, Inc. 5.350 7/2/2007 13,460,998 3,000,000 Victory Receivables Corporation 5.410 7/5/2007 2,997,746 Total Short-Term Investments (at amortized cost) Total Investments (cost $855,354,785) 107.8% Other Assets and Liabilities, Net (7.8%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $158,091,575 Gross unrealized depreciation (5,275,005) Net unrealized appreciation (depreciation) $152,816,570 Cost for federal income tax purposes $855,354,785 The accompanying Notes to Financial Statements are an integral part of this schedule. 135 Large Cap Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Consumer Discretionary (7.1%) 18,200 National Oilwell Varco, Inc. # $1,897,168 409,985 Comcast Corporation # $11,496,410 74,289 Occidental Petroleum 54,590 Darden Restaurants, Inc. 2,401,414 Corporation 4,299,847 119,000 Home Depot, Inc. 4,682,650 126,383 Schlumberger, Ltd. * 10,734,972 92,869 International Game Technology 3,686,899 25,016 Suncor Energy, Inc. 2,249,439 31,069 J.C. Penney Company, Inc. 161,029 Total SA ADR 13,040,128 (Holding Company) * 2,248,774 73,312 XTO Energy, Inc. 4,406,051 146,677 Kohls Corporation # 10,418,467 Total Energy 39,200 Liberty Media Corporation  Capital # 4,613,056 Financials (20.2%) 149,935 Marriott International, Inc. 6,483,189 78,500 American Express Company 4,802,630 213,326 News Corporation * 4,893,698 207,587 American International 264,624 News Corporation 5,612,675 Group, Inc. 14,537,318 36,800 Nordstrom, Inc. 1,881,216 40,020 Ameriprise Financial, Inc. 2,544,071 76,250 Office Depot, Inc. # 2,310,375 321,100 Bank of America Corporation 15,698,579 32,050 Sherwin-Williams Company 2,130,364 92,800 Bank of New York 94,287 Time Warner, Inc. 1,983,798 Company, Inc. # 3,845,632 145,935 TJX Companies, Inc. 4,013,212 12,032 Chicago Mercantile Exchange 81,550 Toll Brothers, Inc. # 2,037,119 Holdings, Inc. 6,429,420 Total Consumer 80,074 Chubb Corporation 4,335,206 Discretionary 350,799 Citigroup, Inc. 17,992,481 74,289 City National Corporation 5,652,650 Consumer Staples (8.0%) 38,716 Countrywide Financial 152,996 Altria Group, Inc. 10,731,139 Corporation * 1,407,327 99,872 Anheuser-Busch Companies, Inc. 5,209,324 66,842 Federal National Mortgage 101,100 Avon Products, Inc. 3,715,425 Association 4,366,788 256,197 ConAgra Foods, Inc. 6,881,451 145,612 Fifth Third Bancorp 5,790,989 91,300 Costco Wholesale Corporation 5,342,876 22,700 Franklin Resources, Inc. 3,007,069 173,496 CVS/Caremark Corporation 6,323,929 42,565 Goldman Sachs Group, Inc. 9,225,964 133,784 Estee Lauder Companies, Inc. 6,088,510 175,000 Hudson City Bancorp, Inc. 2,138,500 180,827 General Mills, Inc. 10,563,913 19,150 IntercontinentalExchange, 99,826 Kraft Foods, Inc. 3,518,866 Inc. #* 2,831,328 157,750 Procter & Gamble Company 9,652,722 223,508 J.P. Morgan Chase & Company 10,828,963 73,500 Safeway, Inc. 2,501,205 25,989 Legg Mason, Inc. * 2,556,798 194,181 Wal-Mart Stores, Inc. 9,342,048 114,048 Lehman Brothers Holdings, Inc. * 8,498,857 Total Consumer Staples 41,400 Loews Corporation 2,110,572 Energy (10.1%) 130,941 Mellon Financial Corporation * 5,761,404 63,218 Apache Corporation 5,157,957 133,784 Merrill Lynch & Company, Inc. 11,181,667 30,315 Chevron Corporation 2,553,736 79,400 MetLife, Inc. 5,119,712 138,730 ConocoPhillips 10,890,305 88,973 Morgan Stanley * 7,463,055 45,100 Devon Energy Corporation 3,530,879 27,600 NYSE Euronext * 2,031,912 33,500 Diamond Offshore Drilling, Inc. 3,402,260 91,344 Principal Financial Group, Inc. 5,324,442 405,165 Exxon Mobil Corporation  33,985,240 57,580 Prudential Financial, Inc. 5,598,503 65,152 GlobalSantaFe Corporation 4,707,232 120,551 State Street Corporation 8,245,688 The accompanying Notes to Financial Statements are an integral part of this schedule. 136 Large Cap Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Financials  continued Lockheed Martin Corporation $5,572,025 Travelers Companies, Inc. $6,706,546 Monster Worldwide, Inc. # Wachovia Corporation Precision Castparts Corporation Washington Federal, Inc. UAL Corporation #* Wells Fargo & Company Union Pacific Corporation Total Financials United Technologies Corporation Health Care (12.3%) Waste Management, Inc. Abbott Laboratories Total Industrials Allergan, Inc. * Amgen, Inc. # Information Technology (17.5%) Baxter International, Inc. Accenture, Ltd. Express Scripts, Inc. # Adobe Systems, Inc. # Genzyme Corporation # Alcatel-Lucent ADR * Gilead Sciences, Inc. # AMIS Holdings, Inc. # Johnson & Johnson Apple Computer, Inc. # McKesson Corporation Broadcom Corporation # Medtronic, Inc. Cisco Systems, Inc. # Merck & Company, Inc. Citrix Systems, Inc. # Pfizer, Inc. Cognizant Technology Solutions Sanofi-Aventis ADR Corporation # Thermo Electron Corporation # Corning, Inc. # UnitedHealth Group, Inc. eBay, Inc. # WellPoint, Inc. # Emulex Corporation # Wyeth F5 Networks, Inc. # Total Health Care Google, Inc. # Hewlett-Packard Company Industrials (11.1%) Intel Corporation AMR Corporation # International Business Machines Armstrong World Corporation Industries, Inc. # Maxim Integrated Avery Dennison Corporation Products, Inc. Boeing Company Microsoft Corporation Caterpillar, Inc. Network Appliance, Inc. # CSX Corporation Oracle Corporation # Danaher Corporation QUALCOMM, Inc. Deere & Company Sun Microsystems, Inc. #* Emerson Electric Company Sybase, Inc. # Flowserve Corporation Tellabs, Inc. # Fluor Corporation Texas Instruments, Inc. General Dynamics Corporation Total Information General Electric Company Technology Honeywell International, Inc. The accompanying Notes to Financial Statements are an integral part of this schedule. Large Cap Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Materials (5.1%) 79,809 NII Holdings, Inc. #* $6,443,779 54,427 Air Products and Chemicals, Inc. $4,374,298 50,343 Tim Participacoes SA ADR * 1,735,323 341,075 Alcoa, Inc. 13,823,770 212,876 Time Warner Telecom, Inc. #* 4,278,808 23,078 Allegheny Technologies, Inc. 2,420,421 Total Telecommunications 105,557 E.I. du Pont de Nemours Services and Company 5,366,518 50,714 Freeport-McMoRan Copper & Utilities (1.4%) Gold, Inc. 4,200,133 279,682 Southern Company 9,590,296 211,896 MeadWestvaco Corporation 7,484,167 63,551 TXU Corporation 4,276,982 107,113 Monsanto Company 7,234,412 Total Utilities 85,759 Praxair, Inc. 6,173,790 Total Materials Total Common Stock (cost $843,982,846) Telecommunications Services (3.1%) 147,061 America Movil SA de CV ADR 9,107,488 214,426 AT&T, Inc.  8,898,679 Interest Maturity Shares Collateral Held for Securities Loaned (6.3%) Rate (+) Date Value 62,311,825 Thrivent Financial Securities Lending Trust 5.360% N/A $62,311,825 Total Collateral Held for Securities Loaned (cost $62,311,825) The accompanying Notes to Financial Statements are an integral part of this schedule. 138 Large Cap Stock Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (9.4%) Rate (+) Date Value $15,645,000 Charta, LLC 5.360% 7/2/2007 $15,640,341 1,500,000 Federal Home Loan Bank 5.187 7/18/2007 1,496,160 2,180,000 Federal National Mortgage Association  5.080 7/16/2007 2,175,078 12,000,000 Kitty Hawk Funding Corporation 5.330 7/9/2007 11,984,010 20,000,000 Tempo Finance Corporation 5.390 7/2/2007 19,994,011 5,000,000 Tempo Finance Corporation 5.265 8/13/2007 4,967,825 16,756,868 Thrivent Money Market Portfolio 5.050 N/A 16,756,868 15,150,000 UBS Finance Corporation 5.350 7/2/2007 15,145,497 5,500,000 Victory Receivables Corporation 5.330 7/5/2007 5,495,928 Total Short-Term Investments (at amortized cost) Total Investments (cost $999,950,389) 111.6% Other Assets and Liabilities, Net (11.6%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 53 September 2007 $20,225,065 $20,079,050 ($146,015) # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At June 29, 2007, $2,175,078 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $26,744,013 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $118,904,347 Gross unrealized depreciation (8,876,840) Net unrealized appreciation (depreciation) $110,027,507 Cost for federal income tax purposes $999,950,389 The accompanying Notes to Financial Statements are an integral part of this schedule. 139 Large Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.7%) Value Shares Common Stock (99.7%) Value Consumer Discretionary (10.2%) 11,500 IAC InterActiveCorp # $398,015 4,600 Abercrombie & Fitch Company $335,708 17,400 International Game Technology 690,780 16,300 Amazon.com, Inc. # 1,115,083 24,667 Interpublic Group of 7,400 Apollo Group, Inc. # 432,382 Companies, Inc. # 281,204 8,000 AutoNation, Inc. # 179,520 11,800 J.C. Penney Company, Inc. 2,600 AutoZone, Inc. # 355,212 (Holding Company) 854,084 14,400 Bed Bath & Beyond, Inc. # 518,256 10,300 Johnson Controls, Inc. 1,192,431 21,225 Best Buy Company, Inc. * 990,571 5,800 Jones Apparel Group, Inc. 163,850 5,800 Big Lots, Inc. #* 170,636 4,200 KB Home 165,354 3,600 Black & Decker Corporation 317,916 16,900 Kohls Corporation # 1,200,407 4,900 Brunswick Corporation 159,887 9,400 Leggett & Platt, Inc. 207,270 23,200 Carnival Corporation 1,131,464 7,300 Lennar Corporation 266,888 38,472 CBS Corporation * 1,281,887 18,004 Limited Brands, Inc. 494,210 6,200 Centex Corporation * 248,620 5,600 Liz Claiborne, Inc. 208,880 7,200 Circuit City Stores, Inc. * 108,576 79,100 Lowes Companies, Inc. 2,427,579 1 Citadel Broadcasting Company 3 24,168 Macys Group, Inc 961,403 26,100 Clear Channel 17,200 Marriott International, Inc. 743,728 Communications, Inc. 987,102 20,650 Mattel, Inc. 522,238 19,500 Coach, Inc. # 924,105 62,800 McDonalds Corporation 3,187,728 163,716 Comcast Corporation # 4,603,681 18,000 McGraw-Hill Companies, Inc. 1,225,440 14,300 D.R. Horton, Inc. 284,999 2,200 Meredith Corporation 135,520 7,450 Darden Restaurants, Inc. 327,726 7,700 New York Times Company * 195,580 3,300 Dillards, Inc. 118,569 14,673 Newell Rubbermaid, Inc. 431,826 40,500 DIRECTV Group, Inc. # 935,955 122,500 News Corporation 2,598,225 16,515 Dollar General Corporation 362,009 19,900 NIKE, Inc. 1,159,971 3,500 Dow Jones & Company, Inc. 201,075 11,900 Nordstrom, Inc. 608,328 4,500 E.W. Scripps Company 205,605 14,500 Office Depot, Inc. # 439,350 15,100 Eastman Kodak Company * 420,233 4,000 OfficeMax, Inc. 157,200 8,000 Family Dollar Stores, Inc. 274,560 17,600 Omnicom Group, Inc. 931,392 99,000 Ford Motor Company * 932,580 3,400 Polo Ralph Lauren Corporation 333,574 8,000 Fortune Brands, Inc. 658,960 11,200 Pulte Homes, Inc. * 251,440 12,400 Gannett Company, Inc. 681,380 7,100 RadioShack Corporation * 235,294 27,862 Gap, Inc. 532,164 4,332 Sears Holdings Corporation # 734,274 29,700 General Motors Corporation * 1,122,660 5,800 Sherwin-Williams Company 385,526 9,100 Genuine Parts Company 451,360 3,200 Snap-On, Inc. 161,632 10,800 Goodyear Tire & 4,500 Stanley Works 273,150 Rubber Company #* 375,408 37,575 Staples, Inc. 891,655 16,900 H&R Block, Inc. 394,953 38,900 Starbucks Corporation # 1,020,736 13,500 Harley-Davidson, Inc. * 804,735 11,300 Starwood Hotels & Resorts 3,500 Harman International Worldwide, Inc. 757,891 Industries, Inc. 408,800 44,900 Target Corporation 2,855,640 9,800 Harrahs Entertainment, Inc. 835,548 7,100 Tiffany & Company 376,726 8,550 Hasbro, Inc. 268,556 199,150 Time Warner, Inc. 4,190,116 20,500 Hilton Hotels Corporation 686,135 23,900 TJX Companies, Inc. 657,250 103,800 Home Depot, Inc. 4,084,530 6,538 Tribune Company 192,217 The accompanying Notes to Financial Statements are an integral part of this schedule. 140 Large Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.7%) Value Shares Common Stock (99.7%) Value Consumer Discretionary  continued 10,881 SUPERVALU, Inc. $504,008 4,700 VF Corporation $430,426 32,500 SYSCO Corporation 1,072,175 36,172 Viacom, Inc. # 1,505,840 13,300 Tyson Foods, Inc. 306,432 104,247 Walt Disney Company * 3,558,993 8,600 UST, Inc. 461,906 4,700 Wendys International, Inc. 172,725 52,600 Walgreen Company 2,290,204 4,058 Whirlpool Corporation 451,227 127,500 Wal-Mart Stores, Inc. 6,134,025 9,572 Wyndham Worldwide 7,400 Whole Foods Market, Inc. * 283,420 Corporation # 347,081 11,275 William Wrigley Jr. Company 623,620 27,680 Yum! Brands, Inc. 905,690 Total Consumer Staples Total Consumer Discretionary Energy (10.7%) 24,372 Anadarko Petroleum Consumer Staples (9.3%) Corporation 1,267,100 110,600 Altria Group, Inc. 7,757,484 17,420 Apache Corporation 1,421,298 39,900 Anheuser-Busch 16,800 Baker Hughes, Inc. 1,413,384 Companies, Inc. 2,081,184 15,400 BJ Services Company 437,976 34,268 Archer-Daniels-Midland 21,500 Chesapeake Energy Corporation 743,900 Company 1,133,928 113,096 Chevron Corporation 9,527,207 23,000 Avon Products, Inc. 845,250 86,049 ConocoPhillips 6,754,846 4,300 Brown-Forman Corporation 314,244 9,500 CONSOL Energy, Inc. 438,045 11,600 Campbell Soup Company 450,196 23,400 Devon Energy Corporation 1,831,986 8,100 Clorox Company 503,010 36,818 El Paso Corporation 634,374 105,700 Coca-Cola Company 5,529,167 8,000 ENSCO International, Inc. 488,080 14,700 Coca-Cola Enterprises, Inc. 352,800 12,800 EOG Resources, Inc. 935,168 26,900 Colgate-Palmolive Company 1,744,465 296,408 Exxon Mobil Corporation 24,862,704 26,200 ConAgra Foods, Inc. 703,732 48,000 Halliburton Company 1,656,000 10,100 Constellation Brands, Inc. # 245,228 14,300 Hess Corporation 843,128 23,600 Costco Wholesale Corporation 1,381,072 36,068 Marathon Oil Corporation * 2,162,637 81,144 CVS/Caremark Corporation 2,957,699 9,900 Murphy Oil Corporation 588,456 6,900 Dean Foods Company 219,903 14,800 Nabors Industries, Ltd. # 494,024 6,300 Estee Lauder Companies, Inc. 286,713 9,300 National Oilwell Varco, Inc. # 969,432 18,200 General Mills, Inc. 1,063,244 7,100 Noble Corporation 692,392 17,100 H.J. Heinz Company 811,737 43,800 Occidental Petroleum 9,200 Hershey Company 465,704 Corporation 2,535,144 13,300 Kellogg Company 688,807 13,900 Peabody Energy Corporation 672,482 23,992 Kimberly-Clark Corporation 1,604,825 5,900 Rowan Companies, Inc. 241,782 84,352 Kraft Foods, Inc. 2,973,408 62,000 Schlumberger, Ltd. 5,266,280 37,200 Kroger Company 1,046,436 10,500 Smith International, Inc. 615,720 7,000 McCormick & Company, Inc. 267,260 33,204 Spectra Energy Corporation 861,976 2,500 Molson Coors Brewing Company 231,150 6,300 Sunoco, Inc. 501,984 7,000 Pepsi Bottling Group, Inc. 235,760 15,111 Transocean, Inc. # 1,601,464 85,670 PepsiCo, Inc. 5,555,700 28,800 Valero Energy Corporation 2,127,168 165,660 Procter & Gamble Company 10,136,735 17,700 Weatherford International, Ltd. # 977,748 9,100 Reynolds American, Inc. * 593,320 31,500 Williams Companies, Inc. 996,030 23,200 Safeway, Inc. 789,496 20,100 XTO Energy, Inc. 1,208,010 38,600 Sara Lee Corporation 671,640 Total Energy The accompanying Notes to Financial Statements are an integral part of this schedule. 141 Large Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.7%) Value Shares Common Stock (99.7%) Value Financials (20.9%) 51,200 Federal National Mortgage 17,200 ACE, Ltd. $1,075,344 Association $3,344,896 25,800 AFLAC, Inc. 1,326,120 4,800 Federated Investors, Inc. 183,984 31,882 Allstate Corporation 1,961,062 28,894 Fifth Third Bancorp 1,149,114 5,500 Ambac Financial Group, Inc. 479,545 6,700 First Horizon National 62,500 American Express Company  3,823,750 Corporation 261,300 136,440 American International 8,700 Franklin Resources, Inc. 1,152,489 Group, Inc. 9,554,893 12,300 General Growth Properties, Inc. 651,285 12,300 Ameriprise Financial, Inc. 781,911 22,100 Genworth Financial, Inc. 760,240 15,425 Aon Corporation 657,259 21,500 Goldman Sachs Group, Inc. 4,660,125 5,300 Apartment Investment & 16,700 Hartford Financial Services Management Company * 267,226 Group, Inc. 1,645,117 11,700 Archstone-Smith Trust 691,587 27,400 Host Marriott Corporation 633,488 5,400 Assurant, Inc. 318,168 25,500 Hudson City Bancorp, Inc. 311,610 4,300 Avalonbay Communities, Inc. 511,184 18,871 Huntington Bancshares, Inc. * 429,127 233,518 Bank of America Corporation 11,416,695 179,693 J.P. Morgan Chase & Company 8,706,126 39,700 Bank of New York 9,700 Janus Capital Group, Inc. 270,048 Company, Inc. # 1,645,168 20,700 KeyCorp 710,631 28,500 BB&T Corporation 1,159,380 12,000 Kimco Realty Corporation 456,840 6,331 Bear Stearns Companies, Inc. 886,340 6,900 Legg Mason, Inc. 678,822 6,400 Boston Properties, Inc. * 653,632 28,000 Lehman Brothers Holdings, Inc. 2,086,560 21,673 Capital One Financial 14,294 Lincoln National Corporation 1,014,166 Corporation 1,700,030 23,400 Loews Corporation 1,192,932 9,800 CB Richard Ellis Group, Inc. # 357,700 4,000 M&T Bank Corporation 427,600 53,225 Charles Schwab Corporation 1,092,177 29,200 Marsh & McLennan 1,900 Chicago Mercantile Exchange Companies, Inc. 901,696 Holdings, Inc. 1,015,284 13,700 Marshall & Ilsley Corporation 652,531 21,100 Chubb Corporation 1,142,354 6,950 MBIA, Inc. 432,429 9,038 Cincinnati Financial 22,000 Mellon Financial Corporation 968,000 Corporation 392,249 45,800 Merrill Lynch & Company, Inc. 3,827,964 10,100 CIT Group, Inc. 553,783 39,000 MetLife, Inc. 2,514,720 260,239 Citigroup, Inc. 13,347,658 4,500 MGIC Investment Corporation 255,870 8,250 Comerica, Inc. 490,628 12,200 Moodys Corporation 758,840 10,100 Commerce Bancorp, Inc. 373,599 55,450 Morgan Stanley 4,651,146 7,000 Compass Bancshares, Inc. 482,860 30,300 National City Corporation * 1,009,596 31,200 Countrywide Financial 10,000 Northern Trust Corporation 642,400 Corporation * 1,134,120 9,400 Plum Creek Timber 6,600 Developers Diversified Realty Company, Inc. * 391,604 Corporation 347,886 18,200 PNC Financial Services 22,400 E*TRADE Financial Corporation # 494,816 Group, Inc. 1,302,756 15,400 Equity Residential REIT 702,702 14,100 Principal Financial Group, Inc. 821,889 34,800 Federal Home Loan Mortgage 38,700 Progressive Corporation 926,091 Corporation 2,112,360 13,500 ProLogis Trust * 768,150 The accompanying Notes to Financial Statements are an integral part of this schedule. 142 Large Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.7%) Value Shares Common Stock (99.7%) Value Financials  continued 51,900 Eli Lilly and Company * $2,900,172 24,600 Prudential Financial, Inc. $2,391,858 14,400 Express Scripts, Inc. # 720,144 6,600 Public Storage, Inc. 507,012 16,700 Forest Laboratories, Inc. # 762,355 37,077 Regions Financial Corporation 1,227,249 13,800 Genzyme Corporation # 888,720 5,700 SAFECO Corporation 354,882 49,000 Gilead Sciences, Inc. # 1,899,730 11,700 Simon Property Group, Inc. 1,088,568 8,180 Hospira, Inc. # 319,347 21,600 SLM Corporation 1,243,728 8,800 Humana, Inc. # 536,008 19,010 Sovereign Bancorp, Inc. 401,871 10,400 IMS Health, Inc. 334,152 20,800 State Street Corporation 1,422,720 152,340 Johnson & Johnson 9,387,191 18,700 SunTrust Banks, Inc. 1,603,338 12,800 King Pharmaceuticals, Inc. # 261,888 17,300 Synovus Financial Corporation 531,110 6,100 Laboratory Corporation of 13,968 T. Rowe Price Group, Inc. 724,800 America Holdings # 477,386 5,100 Torchmark Corporation 341,700 4,000 Manor Care, Inc. 261,160 34,881 Travelers Companies, Inc. 1,866,134 15,542 McKesson Corporation 926,925 91,485 U.S. Bancorp 3,014,431 14,743 Medco Health Solutions, Inc. # 1,149,807 18,024 UnumProvident Corporation 470,607 60,500 Medtronic, Inc. 3,137,530 6,900 Vornado Realty Trust * 757,896 114,000 Merck & Company, Inc. 5,677,200 100,593 Wachovia Corporation 5,155,391 3,000 Millipore Corporation # 225,270 46,753 Washington Mutual, Inc. 1,993,548 13,000 Mylan Laboratories, Inc. 236,470 175,700 Wells Fargo & Company 6,179,369 7,400 Patterson Companies, Inc. # 275,798 9,700 XL Capital, Ltd. 817,613 6,500 PerkinElmer, Inc. 169,390 5,900 Zions Bancorporation 453,769 369,253 Pfizer, Inc. 9,441,799 Total Financials 8,400 Quest Diagnostics, Inc. 433,860 78,300 Schering-Plough Corporation 2,383,452 Health Care (11.6%) 17,784 St. Jude Medical, Inc. # 737,858 81,000 Abbott Laboratories 4,337,550 15,700 Stryker Corporation 990,513 27,096 Aetna, Inc. 1,338,542 24,800 Tenet Healthcare Corporation # 161,448 16,000 Allergan, Inc. 922,240 22,200 Thermo Electron Corporation # 1,148,184 10,000 AmerisourceBergen Corporation 494,700 70,500 UnitedHealth Group, Inc. 3,605,370 61,040 Amgen, Inc. # 3,374,902 6,800 Varian Medical Systems, Inc. # 289,068 9,700 Applera Corporation (Applied 5,400 Waters Corporation # 320,544 Biosystems Group) 296,238 5,500 Watson Pharmaceuticals, Inc. # 178,915 5,700 Barr Pharmaceuticals, Inc. # 286,311 32,200 WellPoint, Inc. # 2,570,526 3,000 Bausch & Lomb, Inc. 208,320 70,700 Wyeth 4,053,938 34,200 Baxter International, Inc. 1,926,828 12,450 Zimmer Holdings, Inc. # 1,056,880 12,800 Becton, Dickinson and Company 953,600 Total Health Care 15,000 Biogen Idec, Inc. # 802,500 12,850 Biomet, Inc. 587,502 Industrials (11.4%) 62,450 Boston Scientific Corporation # 957,983 37,900 3M Company 3,289,341 103,500 Bristol-Myers Squibb Company 3,266,460 13,500 Allied Waste Industries, Inc. #* 181,710 5,600 C.R. Bard, Inc. 462,728 9,200 American Standard 20,175 Cardinal Health, Inc. 1,425,162 Companies, Inc. 542,616 19,900 Celgene Corporation # 1,140,867 4,900 Avery Dennison Corporation 325,752 15,100 CIGNA Corporation 788,522 41,360 Boeing Company 3,977,178 8,200 Coventry Health Care, Inc. # 472,730 The accompanying Notes to Financial Statements are an integral part of this schedule. 143 Large Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.7%) Value Shares Common Stock (99.7%) Value Industrials  continued 5,400 Terex Corporation # $439,020 18,692 Burlington Northern Santa Fe 6,600 Textron, Inc. 726,726 Corporation $1,591,437 104,307 Tyco International, Ltd. # 3,524,534 9,000 C.H. Robinson Worldwide, Inc. 472,680 14,200 Union Pacific Corporation 1,635,130 33,600 Caterpillar, Inc. 2,630,880 55,800 United Parcel Service, Inc. 4,073,400 7,100 Cintas Corporation 279,953 52,300 United Technologies 9,700 Cooper Industries, Ltd. 553,773 Corporation 3,709,639 23,000 CSX Corporation 1,036,840 3,900 W.W. Grainger, Inc. 362,895 5,400 Cummins, Inc. 546,534 27,199 Waste Management, Inc. 1,062,121 12,500 Danaher Corporation 943,750 Total Industrials 11,800 Deere & Company 1,424,732 10,900 Dover Corporation 557,535 Information Technology (15.3%) 7,700 Eaton Corporation 716,100 30,900 Adobe Systems, Inc. # 1,240,635 41,800 Emerson Electric Company 1,956,240 29,000 Advanced Micro Devices, Inc. #* 414,700 7,800 Equifax, Inc. 346,476 5,200 Affiliated Computer 16,160 FedEx Corporation 1,793,275 Services, Inc. # 294,944 4,700 Fluor Corporation 523,439 20,815 Agilent Technologies, Inc. # 800,129 21,300 General Dynamics Corporation 1,666,086 18,700 Altera Corporation 413,831 541,400 General Electric Company 20,724,792 17,200 Analog Devices, Inc. 647,408 6,700 Goodrich Corporation 399,052 45,500 Apple Computer, Inc. # 5,552,820 40,975 Honeywell International, Inc. 2,306,073 72,700 Applied Materials, Inc. 1,444,549 21,600 Illinois Tool Works, Inc. 1,170,504 12,100 Autodesk, Inc. # 569,668 15,800 Ingersoll-Rand Company 866,156 29,100 Automatic Data Processing, Inc. 1,410,477 9,700 ITT Corporation 662,316 23,676 Avaya, Inc. # 398,704 6,600 L-3 Communications 10,700 BMC Software, Inc. # 324,210 Holdings, Inc. 642,774 24,400 Broadcom Corporation # 713,700 18,600 Lockheed Martin Corporation 1,750,818 21,612 CA, Inc. 558,238 19,800 Masco Corporation 563,706 4,457 CIENA Corporation # 161,031 6,800 Monster Worldwide, Inc. # 279,480 319,500 Cisco Systems, Inc. # 8,898,075 20,700 Norfolk Southern Corporation 1,088,199 9,500 Citrix Systems, Inc. # 319,865 18,098 Northrop Grumman 7,500 Cognizant Technology Solutions Corporation 1,409,291 Corporation # 563,175 13,025 PACCAR, Inc. 1,133,696 9,100 Computer Sciences 6,500 Pall Corporation 298,935 Corporation # 538,265 6,150 Parker-Hannifin Corporation 602,146 15,800 Compuware Corporation # 187,388 11,700 Pitney Bowes, Inc. 547,794 7,300 Convergys Corporation # 176,952 7,200 Precision Castparts Corporation 873,792 82,700 Corning, Inc. # 2,112,985 11,500 R.R. Donnelley & Sons Company 500,365 119,500 Dell, Inc. # 3,411,725 23,300 Raytheon Company 1,255,637 59,500 eBay, Inc. # 1,914,710 8,700 Robert Half International, Inc. 317,550 16,300 Electronic Arts, Inc. # 771,316 8,300 Rockwell Automation, Inc. 576,352 26,700 Electronic Data Systems 9,000 Rockwell Collins, Inc. 635,760 Corporation 740,391 3,300 Ryder System, Inc. 177,540 110,386 EMC Corporation # 1,997,987 41,000 Southwest Airlines Company 611,310 The accompanying Notes to Financial Statements are an integral part of this schedule. 144 Large Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.7%) Value Shares Common Stock (99.7%) Value Information Technology  continued 4,400 Tektronix, Inc. $148,456 8,600 Fidelity National Information 23,000 Tellabs, Inc. # 247,480 Services, Inc. $466,808 10,100 Teradyne, Inc. # 177,558 39,680 First Data Corporation 1,296,346 75,500 Texas Instruments, Inc. 2,841,065 8,800 Fiserv, Inc. # 499,840 18,300 Unisys Corporation # 167,262 11,400 Google, Inc. # 5,966,532 12,900 VeriSign, Inc. # 409,317 137,786 Hewlett-Packard Company 6,148,011 40,580 Western Union Company 845,281 305,700 Intel Corporation 7,263,432 49,300 Xerox Corporation # 911,064 71,800 International Business Machines 15,600 Xilinx, Inc. * 417,612 Corporation 7,556,950 63,600 Yahoo!, Inc. # 1,725,468 18,000 Intuit, Inc. # 541,440 Total Information 9,400 Jabil Circuit, Inc. 207,458 Technology 11,062 JDS Uniphase Corporation #* 148,563 29,800 Juniper Networks, Inc. #* 750,066 Materials (3.1%) 10,000 KLA-Tencor Corporation 549,500 11,500 Air Products and Chemicals, Inc. 924,255 4,900 Lexmark International, Inc. # 241,619 45,764 Alcoa, Inc. 1,854,815 13,300 Linear Technology Corporation * 481,194 5,369 Allegheny Technologies, Inc. 563,101 40,500 LSI Corporation # 304,155 3,100 Ashland, Inc. 198,245 16,800 Maxim Integrated Products, Inc. 561,288 5,500 Ball Corporation 292,435 11,900 MEMC Electronic 5,600 Bemis Company, Inc. 185,808 Materials, Inc. # 727,328 50,193 Dow Chemical Company 2,219,534 39,800 Micron Technology, Inc. # 498,694 48,611 E.I. du Pont de Nemours 443,000 Microsoft Corporation 13,055,210 and Company 2,471,383 7,600 Molex, Inc. 228,076 4,500 Eastman Chemical Company 289,485 121,790 Motorola, Inc. 2,155,683 9,300 Ecolab, Inc. 397,110 14,600 National Semiconductor 19,696 Freeport-McMoRan Copper & Corporation 412,742 Gold, Inc. 1,631,223 9,400 NCR Corporation # 493,876 6,200 Hercules, Inc. # 121,830 19,500 Network Appliance, Inc. # 569,400 4,200 International Flavors & 18,300 Novell, Inc. # 142,557 Fragrances, Inc. 218,988 6,700 Novellus Systems, Inc. # 190,079 22,871 International Paper Company 893,113 19,000 NVIDIA Corporation # 784,890 9,781 MeadWestvaco Corporation 345,465 208,237 Oracle Corporation # 4,104,351 28,578 Monsanto Company 1,930,158 17,800 Paychex, Inc. 696,336 23,648 Newmont Mining Corporation 923,691 8,500 QLogic Corporation # 141,525 15,800 Nucor Corporation 926,670 87,700 QUALCOMM, Inc. 3,805,303 6,900 Pactiv Corporation # 220,041 12,000 SanDisk Corporation #* 587,280 8,700 PPG Industries, Inc. 662,157 47,600 Solectron Corporation # 175,168 16,800 Praxair, Inc. 1,209,432 187,800 Sun Microsystems, Inc. # 987,828 7,613 Rohm and Haas Company 416,279 47,324 Symantec Corporation #* 955,945 8,452 Sealed Air Corporation 262,181 The accompanying Notes to Financial Statements are an integral part of this schedule. 145 Large Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (99.7%) Value Shares Common Stock (99.7%) Value Materials  continued 14,300 Consolidated Edison, Inc. $645,216 7,100 Sigma-Aldrich Corporation $302,957 9,500 Constellation Energy Group, Inc. 828,115 5,600 Temple-Inland, Inc. 344,568 18,347 Dominion Resources, Inc. 1,583,530 6,200 United States Steel Corporation 674,250 9,400 DTE Energy Company 453,268 5,000 Vulcan Materials Company 572,700 66,208 Duke Energy Corporation 1,211,606 11,300 Weyerhaeuser Company 891,909 21,104 Dynegy, Inc. # 199,222 Total Materials 17,100 Edison International, Inc. 959,652 10,400 Entergy Corporation 1,116,440 Telecommunications Services (3.7%) 35,324 Exelon Corporation 2,564,522 18,100 ALLTEL Corporation 1,222,655 16,100 FirstEnergy Corporation 1,042,153 324,439 AT&T, Inc. 13,464,218 21,300 FPL Group, Inc. 1,208,562 5,800 CenturyTel, Inc. 284,490 4,115 Integrys Energy Group, Inc. 208,754 18,100 Citizens Communications 9,300 KeySpan Corporation 390,414 Company 276,387 2,500 Nicor, Inc. 107,300 8,001 Embarq Corporation 507,023 14,509 NiSource, Inc. 300,481 81,672 Qwest Communications 18,500 PG&E Corporation * 838,050 International, Inc. #* 792,218 5,400 Pinnacle West Capital Corporation 215,190 152,220 Sprint Nextel Corporation 3,152,476 20,200 PPL Corporation 945,158 152,696 Verizon Communications, Inc. 6,286,494 13,420 Progress Energy, Inc. 611,818 25,007 Windstream Corporation 369,103 13,200 Public Service Enterprise Total Telecommunications Group, Inc. 1,158,696 Services 9,200 Questar Corporation 486,220 13,975 Sempra Energy 827,739 Utilities (3.5%) 39,500 Southern Company 1,354,455 35,100 AES Corporation #* 767,988 11,100 TECO Energy, Inc. 190,698 8,700 Allegheny Energy, Inc. # 450,138 24,134 TXU Corporation 1,624,218 11,000 Ameren Corporation 539,110 21,505 Xcel Energy, Inc. 440,207 20,960 American Electric Power Total Utilities Company, Inc. 944,038 16,873 CenterPoint Energy, Inc. 293,590 Total Common Stock 11,900 CMS Energy Corporation * 204,680 (cost $509,075,448) Interest Maturity Shares Collateral Held for Securities Loaned (4.0%) Rate (+) Date Value 27,998,850 Thrivent Financial Securities Lending Trust 5.360% N/A $27,998,850 Total Collateral Held for Securities Loaned (cost $27,998,850) The accompanying Notes to Financial Statements are an integral part of this schedule. 146 Large Cap Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (0.3%) Rate (+) Date Value $1,100,000 Federal National Mortgage Association  5.080% 7/16/2007 $1,097,516 1,338,557 Thrivent Money Market Portfolio 5.050 N/A 1,338,557 Total Short-Term Investments (at amortized cost) Total Investments (cost $539,510,371) 104.0% Other Assets and Liabilities, Net (4.0%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 6 September 2007 $2,316,630 $2,273,100 ($43,530) # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At June 29, 2007, $1,097,516 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $7,192,534 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $240,667,988 Gross unrealized depreciation (46,421,583) Net unrealized appreciation (depreciation) $194,246,405 Cost for federal income tax purposes $539,510,371 The accompanying Notes to Financial Statements are an integral part of this schedule. 147 Real Estate Securities Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (95.4%) Value Shares Common Stock (95.4%) Value Diversified REITS (5.5%) Mortgage REITS (0.4%) 24,900 Colonial Properties Trust * $907,605 24,900 iStar Financial, Inc. $1,103,817 41,000 Crescent Real Estate 15,500 RAIT Financial Trust 403,310 Equities Company 920,040 Total Mortgage REITS 52,000 Liberty Property Trust * 2,284,360 6,700 PS Business Parks, Inc. 424,579 Office REITS (14.2%) 123,500 Vornado Realty Trust * 13,565,240 43,000 Alexandria Real Estate 8,700 Washington Real Estate Equities, Inc. 4,163,260 Investment Trust 295,800 61,500 BioMed Realty Trust, Inc. * 1,544,880 Total Diversified REITS 116,400 Boston Properties, Inc. * 11,887,932 104,300 Brandywine Realty Trust 2,980,894 Financials (6.1%) 77,500 Corporate Office Properties Trust * 3,178,275 20,000 S&P 500 Large Index 52,500 Digital Realty Trust, Inc. * 1,978,200 Depository Receipts 3,006,000 82,500 Douglas Emmett, Inc. * 2,041,050 256,187 SPDR DJ Wilshire International 69,000 Duke Realty Corporation 2,461,230 Real Estate ETF 16,649,593 60,000 Highwoods Properties, Inc. * 2,250,000 12,000 WisdomTree International 28,000 Kilroy Realty Corporation 1,983,520 Real Estate Fund # 597,120 50,000 Mack-Cali Realty Corporation 2,174,500 Total Financials 47,200 Maguire Properties, Inc. 1,620,376 71,294 SL Green Realty Corporation * 8,832,552 Foreign (3.2%) Total Office REITS 44,500 British Land Company plc 1,190,732 178,000 GPT Group 701,632 Real Estate Management & Development (2.4%) 43,000 Land Securities Group plc 1,497,436 238,750 Brookfield Properties 67,000 Mitsubishi Estate Company, Ltd. 1,817,753 Corporation * 5,804,012 63,000 Mitsui Fudosan Company, Ltd. 1,765,784 35,000 Forest City Enterprises * 2,151,800 7,100 Rodamco Europe NV 944,100 Total Real Estate 44,000 Stockland 303,124 Management & 54,000 Sun Hung Kai Properties, Ltd. 649,763 Development 108,695 Westfield Group 1,834,066 Total Foreign Residential REITS (17.7%) 57,500 Apartment Investment & Hotels, Resorts & Cruise Lines (2.9%) Management Company * 2,899,150 79,100 Hilton Hotels Corporation 2,647,477 213,307 Archstone-Smith Trust 12,608,577 4,300 Orient Express Hotels, Ltd. 229,620 82,000 Avalonbay Communities, Inc. 9,748,160 100,800 Starwood Hotels & Resorts 52,300 BRE Properties, Inc. 3,100,867 Worldwide, Inc. 6,760,656 65,300 Camden Property Trust 4,373,141 Total Hotels, Resorts & 32,500 Equity Lifestyle Properties, Inc. 1,696,175 Cruise Lines 250,000 Equity Residential REIT 11,407,500 33,800 Essex Property Trust, Inc. 3,930,940 Industrial REITS (6.8%) 38,000 Home Properties, Inc. * 1,973,340 90,000 AMB Property Corporation * 4,789,800 34,900 Mid-America Apartment 158,500 DCT Industrial Trust, Inc. * 1,705,460 Communities, Inc. 1,831,552 25,000 EastGroup Properties, Inc. 1,095,500 45,000 Post Properties, Inc. * 2,345,850 262,400 ProLogis Trust * 14,930,560 109,500 UDR, Inc. * 2,879,850 Total Industrial REITS Total Residential REITS The accompanying Notes to Financial Statements are an integral part of this schedule. 148 Real Estate Securities Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (95.4%) Value Shares Common Stock (95.4%) Value Retail REITS (22.0%) 12,300 Entertainment Properties Trust * $661,494 21,500 Acadia Realty Trust $557,925 45,000 Equity Inns, Inc. 1,008,000 45,000 CBL & Associates Properties, Inc. * 1,622,250 70,000 Extra Space Storage, Inc. * 1,155,000 800 Cedar Shopping Centers, Inc. 11,480 27,500 FelCor Lodging Trust, Inc. 715,825 106,000 Developers Diversified Realty 87,300 Health Care Property Corporation 5,587,260 Investors, Inc. 2,525,589 65,900 Federal Realty Investment Trust 5,091,434 38,600 Health Care REIT, Inc. 1,557,896 197,500 General Growth Properties, Inc. * 10,457,625 28,875 Healthcare Realty Trust, Inc. 802,148 26,000 Glimcher Realty Trust * 650,000 29,500 Hersha Hospitality Trust 348,690 28,500 Inland Real Estate Corporation * 483,930 29,900 Hospitality Properties Trust 1,240,551 205,328 Kimco Realty Corporation 7,816,837 461,656 Host Marriott Corporation * 10,673,487 78,000 Macerich Company * 6,428,760 52,138 LaSalle Hotel Properties * 2,263,832 18,500 National Retail Properties, Inc. 404,410 75,300 Nationwide Health 15,700 Pennsylvania Real Estate Properties, Inc. * 2,048,160 Investment Trust * 695,981 20,400 Plum Creek Timber 13,300 Ramco-Gershenson Properties Trust 477,869 Company, Inc. 849,864 93,600 Regency Centers Corporation 6,598,800 127,360 Public Storage, Inc. 9,783,795 221,500 Simon Property Group, Inc. * 20,608,361 9,000 Rayonier, Inc. REIT 406,260 28,200 Tanger Factory Outlet 67,000 Senior Housing Property Trust 1,363,450 Centers, Inc. 1,056,090 77,500 Strategic Hotel Capital, Inc. 1,742,975 57,100 Taubman Centers, Inc. 2,832,731 57,800 Sunstone Hotel Investors, Inc. * 1,640,942 45,000 Weingarten Realty Investors 1,849,500 41,200 U-Store-It Trust 675,268 Total Retail REITS 106,500 Ventas, Inc. 3,860,625 Total Specialized REITS Specialized REITS (14.2%) 80,500 Ashford Hospitality Trust 946,680 Total Common Stock 59,000 DiamondRock Hospitality (cost $245,654,630) Company * 1,125,720 Interest Maturity Shares Collateral Held for Securities Loaned (29.4%) Rate (+) Date Value 97,694,770 Thrivent Financial Securities Lending Trust 5.360% N/A $97,694,770 Total Collateral Held for Securities Loaned (cost $97,694,770) The accompanying Notes to Financial Statements are an integral part of this schedule. 149 Real Estate Securities Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (6.0%) Rate (+) Date Value $3,710,000 Tempo Finance Corporation 5.370% 7/2/2007 $3,708,893 16,318,150 Thrivent Money Market Portfolio 5.050 N/A 16,318,150 Total Short-Term Investments (at amortized cost) Total Investments (cost $363,376,443) 130.8% Other Assets and Liabilities, Net (30.8%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. ETF  Exchange Traded Fund. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $74,435,603 Gross unrealized depreciation (2,594,229) Net unrealized appreciation (depreciation) $71,841,374 Cost for federal income tax purposes $363,376,443 The accompanying Notes to Financial Statements are an integral part of this schedule. 150 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (64.9%) Value Shares Common Stock (64.9%) Value Consumer Discretionary (6.6%) 11,989 Interpublic Group of 2,300 Abercrombie & Fitch Company $167,854 Companies, Inc. # $136,675 7,900 Amazon.com, Inc. # 540,439 5,800 J.C. Penney Company, Inc. 3,500 Apollo Group, Inc. # 204,505 (Holding Company) 419,804 3,900 AutoNation, Inc. # 87,516 5,000 Johnson Controls, Inc. 578,850 1,400 AutoZone, Inc. # 191,268 2,800 Jones Apparel Group, Inc. 79,100 7,100 Bed Bath & Beyond, Inc. # 255,529 2,000 KB Home 78,740 10,375 Best Buy Company, Inc. 484,201 8,200 Kohls Corporation #± 582,446 2,900 Big Lots, Inc. # 85,318 4,600 Leggett & Platt, Inc. 101,430 1,700 Black & Decker Corporation 150,127 3,600 Lennar Corporation 131,616 2,500 Brunswick Corporation 81,575 8,762 Limited Brands, Inc. 240,517 11,300 Carnival Corporation 551,101 2,700 Liz Claiborne, Inc. 100,710 18,862 CBS Corporation * 628,482 38,600 Lowes Companies, Inc. 1,184,634 3,000 Centex Corporation 120,300 11,700 Macys Group, Inc 465,426 3,600 Circuit City Stores, Inc. * 54,288 8,500 Marriott International, Inc. 367,540 1 Citadel Broadcasting Company 2 10,025 Mattel, Inc. 253,532 12,700 Clear Channel 30,600 McDonalds Corporation 1,553,256 Communications, Inc. 480,314 8,900 McGraw-Hill Companies, Inc. 605,912 9,500 Coach, Inc. #± 450,205 1,000 Meredith Corporation 61,600 79,765 Comcast Corporation # 2,242,992 3,700 New York Times Company * 93,980 7,100 D.R. Horton, Inc. ± 141,503 7,226 Newell Rubbermaid, Inc. 212,661 3,700 Darden Restaurants, Inc. 162,763 59,700 News Corporation 1,266,237 1,600 Dillards, Inc. 57,488 9,700 NIKE, Inc. 565,413 19,700 DIRECTV Group, Inc. # 455,267 5,700 Nordstrom, Inc. 291,384 8,022 Dollar General Corporation 175,842 7,000 Office Depot, Inc. # 212,100 1,700 Dow Jones & Company, Inc. 97,665 2,000 OfficeMax, Inc. 78,600 2,200 E.W. Scripps Company 100,518 8,400 Omnicom Group, Inc. 444,528 7,300 Eastman Kodak Company * 203,159 1,600 Polo Ralph Lauren Corporation 156,976 4,000 Family Dollar Stores, Inc. 137,280 5,500 Pulte Homes, Inc. 123,475 48,200 Ford Motor Company * 454,044 3,500 RadioShack Corporation 115,990 4,000 Fortune Brands, Inc. 329,480 2,080 Sears Holdings Corporation # 352,560 6,100 Gannett Company, Inc. 335,195 3,000 Sherwin-Williams Company 199,410 13,600 Gap, Inc. 259,760 1,500 Snap-On, Inc. 75,765 14,500 General Motors Corporation * 548,100 2,300 Stanley Works 139,610 4,400 Genuine Parts Company 218,240 18,300 Staples, Inc. 434,259 5,200 Goodyear Tire & 19,000 Starbucks Corporation # 498,560 Rubber Company # 180,752 5,600 Starwood Hotels & Resorts 8,300 H&R Block, Inc. 193,971 Worldwide, Inc. 375,592 6,700 Harley-Davidson, Inc. 399,387 21,800 Target Corporation 1,386,480 1,600 Harman International 3,600 Tiffany & Company 191,016 Industries, Inc. 186,880 97,050 Time Warner, Inc. 2,041,932 4,800 Harrahs Entertainment, Inc. 409,248 11,600 TJX Companies, Inc. 319,000 4,100 Hasbro, Inc. ± 128,781 3,215 Tribune Company 94,521 10,000 Hilton Hotels Corporation 334,700 2,300 VF Corporation 210,634 50,600 Home Depot, Inc. 1,991,110 17,662 Viacom, Inc. # 735,269 5,700 IAC InterActiveCorp # 197,277 50,787 Walt Disney Company ± 1,733,868 8,600 International Game Technology 341,420 2,400 Wendys International, Inc. 88,200 The accompanying Notes to Financial Statements are an integral part of this schedule. 151 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (64.9%) Value Shares Common Stock (64.9%) Value Consumer Discretionary  continued 3,700 Whole Foods Market, Inc. * $141,710 2,059 Whirlpool Corporation $228,939 5,525 William Wrigley Jr. Company 305,588 4,632 Wyndham Worldwide Total Consumer Staples Corporation # 167,956 13,320 Yum! Brands, Inc. 435,830 Energy (7.0%) Total Consumer 11,836 Anadarko Petroleum Corporation 615,354 Discretionary 8,468 Apache Corporation ± 690,904 8,320 Baker Hughes, Inc. 699,962 Consumer Staples (6.0%) 7,600 BJ Services Company 216,144 53,900 Altria Group, Inc. 3,780,546 10,500 Chesapeake Energy Corporation 363,300 19,400 Anheuser-Busch Companies, Inc. 1,011,904 55,074 Chevron Corporation ± 4,639,434 16,741 Archer-Daniels-Midland Company 553,960 41,882 ConocoPhillips 3,287,737 11,200 Avon Products, Inc. ± 411,600 4,700 CONSOL Energy, Inc. 216,717 2,200 Brown-Forman Corporation 160,776 11,400 Devon Energy Corporation ± 892,506 5,600 Campbell Soup Company 217,336 17,886 El Paso Corporation 308,176 3,900 Clorox Company 242,190 3,900 ENSCO International, Inc. 237,939 51,500 Coca-Cola Company ± 2,693,965 6,200 EOG Resources, Inc. 452,972 7,200 Coca-Cola Enterprises, Inc. 172,800 144,472 Exxon Mobil Corporation 12,118,311 13,100 Colgate-Palmolive Company 849,535 23,400 Halliburton Company 807,300 12,700 ConAgra Foods, Inc. 341,122 7,100 Hess Corporation 418,616 4,900 Constellation Brands, Inc. # 118,972 17,522 Marathon Oil Corporation 1,050,619 11,400 Costco Wholesale Corporation 667,128 4,900 Murphy Oil Corporation 291,256 39,605 CVS/Caremark Corporation 1,443,602 7,300 Nabors Industries, Ltd. # 243,674 3,400 Dean Foods Company 108,358 4,600 National Oilwell Varco, Inc. # 479,504 3,200 Estee Lauder Companies, Inc. 145,632 3,400 Noble Corporation 331,568 8,900 General Mills, Inc. 519,938 21,300 Occidental Petroleum 8,350 H.J. Heinz Company 396,374 Corporation 1,232,844 4,400 Hershey Company 222,728 6,700 Peabody Energy Corporation 324,146 6,500 Kellogg Company 336,635 2,900 Rowan Companies, Inc. 118,842 11,680 Kimberly-Clark Corporation 781,275 30,200 Schlumberger, Ltd. 2,565,188 41,160 Kraft Foods, Inc. 1,450,890 5,200 Smith International, Inc. 304,928 18,100 Kroger Company 509,153 16,121 Spectra Energy Corporation 418,501 3,400 McCormick & Company, Inc. 129,812 3,100 Sunoco, Inc. 247,008 1,400 Molson Coors Brewing Company 129,444 7,336 Transocean, Inc. # 777,469 3,400 Pepsi Bottling Group, Inc. 114,512 14,000 Valero Energy Corporation 1,034,040 41,720 PepsiCo, Inc. 2,705,542 8,600 Weatherford International, Ltd. # 475,064 80,792 Procter & Gamble Company 4,943,662 15,300 Williams Companies, Inc. 483,786 4,400 Reynolds American, Inc. 286,880 9,800 XTO Energy, Inc. 588,980 11,300 Safeway, Inc. 384,539 Total Energy 18,800 Sara Lee Corporation 327,120 5,369 SUPERVALU, Inc. 248,692 Financials (13.6%) 15,800 SYSCO Corporation 521,242 8,300 ACE, Ltd. 518,916 6,500 Tyson Foods, Inc. 149,760 12,500 AFLAC, Inc. ± 642,500 4,300 UST, Inc. 230,953 15,496 Allstate Corporation ± 953,159 25,600 Walgreen Company 1,114,624 2,650 Ambac Financial Group, Inc. 231,054 62,200 Wal-Mart Stores, Inc. ± 2,992,442 30,500 American Express Company ± 1,865,990 The accompanying Notes to Financial Statements are an integral part of this schedule. 152 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (64.9%) Value Shares Common Stock (64.9%) Value Financials  continued 13,300 Host Marriott Corporation $307,496 66,502 American International 12,500 Hudson City Bancorp, Inc. 152,750 Group, Inc. ± $4,657,135 9,316 Huntington Bancshares, Inc. * 211,846 5,940 Ameriprise Financial, Inc. 377,606 87,598 J.P. Morgan Chase & Company 4,244,123 7,450 Aon Corporation 317,444 4,700 Janus Capital Group, Inc. 130,848 2,500 Apartment Investment & 10,100 KeyCorp 346,733 Management Company 126,050 5,900 Kimco Realty Corporation 224,613 5,800 Archstone-Smith Trust 342,838 3,400 Legg Mason, Inc. 334,492 2,700 Assurant, Inc. 159,084 13,600 Lehman Brothers Holdings, Inc. 1,013,472 2,100 Avalonbay Communities, Inc. 249,648 7,011 Lincoln National Corporation 497,440 113,807 Bank of America Corporation 5,564,024 11,400 Loews Corporation 581,172 19,400 Bank of New York 2,000 M&T Bank Corporation 213,800 Company, Inc. # 803,936 14,200 Marsh & McLennan 14,000 BB&T Corporation 569,520 Companies, Inc. 438,496 2,978 Bear Stearns Companies, Inc. 416,920 6,700 Marshall & Ilsley Corporation 319,121 3,100 Boston Properties, Inc. 316,603 3,400 MBIA, Inc. 211,548 10,565 Capital One Financial Corporation 828,719 10,700 Mellon Financial Corporation 470,800 4,900 CB Richard Ellis Group, Inc. # 178,850 22,300 Merrill Lynch & Company, Inc. 1,863,834 25,925 Charles Schwab Corporation 531,981 19,000 MetLife, Inc. 1,225,120 900 Chicago Mercantile Exchange 2,200 MGIC Investment Corporation 125,092 Holdings, Inc. 480,924 6,000 Moodys Corporation 373,200 10,400 Chubb Corporation ± 563,056 26,990 Morgan Stanley 2,263,921 4,451 Cincinnati Financial Corporation 193,173 14,800 National City Corporation * 493,136 4,900 CIT Group, Inc. 268,667 4,900 Northern Trust Corporation ± 314,776 126,889 Citigroup, Inc. ± 6,508,137 4,600 Plum Creek Timber Company, Inc. 191,636 4,200 Comerica, Inc. 249,774 8,800 PNC Financial Services Group, Inc. 629,904 5,000 Commerce Bancorp, Inc. 184,950 6,900 Principal Financial Group, Inc. 402,201 3,400 Compass Bancshares, Inc. 234,532 18,800 Progressive Corporation 449,884 15,198 Countrywide Financial 6,500 ProLogis Trust 369,850 Corporation 552,447 12,000 Prudential Financial, Inc. 1,166,760 3,400 Developers Diversified 3,200 Public Storage, Inc. 245,824 Realty Corporation 179,214 18,000 Regions Financial Corporation 595,800 10,900 E*TRADE Financial Corporation # 240,781 2,900 SAFECO Corporation 180,554 7,400 Equity Residential REIT ± 337,662 5,800 Simon Property Group, Inc. 539,632 16,900 Federal Home Loan Mortgage 10,500 SLM Corporation 604,590 Corporation 1,025,830 9,280 Sovereign Bancorp, Inc. 196,179 24,900 Federal National Mortgage 10,300 State Street Corporation 704,520 Association 1,626,717 9,100 SunTrust Banks, Inc. 780,234 2,300 Federated Investors, Inc. 88,159 8,450 Synovus Financial Corporation 259,415 14,216 Fifth Third Bancorp 565,370 6,900 T. Rowe Price Group, Inc. 358,041 3,300 First Horizon National Corporation 128,700 2,500 Torchmark Corporation 167,500 4,200 Franklin Resources, Inc. 556,374 17,025 Travelers Companies, Inc. 910,838 6,100 General Growth Properties, Inc. 322,995 44,521 U.S. Bancorp ± 1,466,967 10,800 Genworth Financial, Inc. 371,520 8,758 UnumProvident Corporation 228,671 10,400 Goldman Sachs Group, Inc. 2,254,200 3,500 Vornado Realty Trust * 384,440 8,200 Hartford Financial Services 49,023 Wachovia Corporation 2,512,429 Group, Inc. 807,782 22,781 Washington Mutual, Inc. 971,382 The accompanying Notes to Financial Statements are an integral part of this schedule. 153 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (64.9%) Value Shares Common Stock (64.9%) Value Financials  continued 3,100 PerkinElmer, Inc. $80,786 85,620 Wells Fargo & Company $3,011,255 180,051 Pfizer, Inc. 4,603,904 4,800 XL Capital, Ltd. 404,592 4,100 Quest Diagnostics, Inc. 211,765 2,900 Zions Bancorporation 223,039 38,200 Schering-Plough Corporation 1,162,808 Total Financials 8,680 St. Jude Medical, Inc. # 360,133 7,600 Stryker Corporation 479,484 Health Care (7.6%) 12,150 Tenet Healthcare Corporation # 79,096 39,500 Abbott Laboratories ± 2,115,225 10,800 Thermo Electron Corporation # 558,576 13,156 Aetna, Inc. 649,906 34,300 UnitedHealth Group, Inc. 1,754,102 7,800 Allergan, Inc. 449,592 3,200 Varian Medical Systems, Inc. # 136,032 5,000 AmerisourceBergen Corporation 247,350 2,700 Waters Corporation # 160,272 29,752 Amgen, Inc. # 1,644,988 2,800 Watson Pharmaceuticals, Inc. # 91,084 4,900 Applera Corporation (Applied 15,700 WellPoint, Inc. # 1,253,331 Biosystems Group) 149,646 34,500 Wyeth 1,978,230 2,800 Barr Pharmaceuticals, Inc. # 140,644 5,990 Zimmer Holdings, Inc. # 508,491 1,400 Bausch & Lomb, Inc. 97,216 Total Health Care 16,700 Baxter International, Inc. 940,878 6,200 Becton, Dickinson and Company 461,900 Industrials (7.4%) 7,430 Biogen Idec, Inc. # 397,505 18,400 3M Company 1,596,936 6,450 Biomet, Inc. 294,894 6,600 Allied Waste Industries, Inc. # 88,836 30,450 Boston Scientific Corporation # 467,103 4,600 American Standard Companies, Inc. 271,308 50,500 Bristol-Myers Squibb Company ± 1,593,780 2,400 Avery Dennison Corporation 159,552 2,700 C.R. Bard, Inc. 223,101 20,128 Boeing Company ± 1,935,508 9,775 Cardinal Health, Inc. ± 690,506 9,092 Burlington Northern Santa Fe 9,700 Celgene Corporation # 556,101 Corporation 774,093 7,300 CIGNA Corporation ± 381,206 4,400 C.H. Robinson Worldwide, Inc. 231,088 4,150 Coventry Health Care, Inc. # 239,248 16,400 Caterpillar, Inc. 1,284,120 25,300 Eli Lilly and Company * 1,413,764 3,500 Cintas Corporation 138,005 6,800 Express Scripts, Inc. # 340,068 4,700 Cooper Industries, Ltd. 268,323 8,100 Forest Laboratories, Inc. # 369,765 11,200 CSX Corporation 504,896 6,700 Genzyme Corporation # 431,480 2,600 Cummins, Inc. 263,146 23,800 Gilead Sciences, Inc. # 922,726 6,300 Danaher Corporation 475,650 4,130 Hospira, Inc. # 161,235 5,800 Deere & Company 700,292 4,300 Humana, Inc. # 261,913 5,300 Dover Corporation 271,095 5,100 IMS Health, Inc. 163,863 3,800 Eaton Corporation 353,400 74,306 Johnson & Johnson 4,578,736 20,400 Emerson Electric Company 954,720 6,333 King Pharmaceuticals, Inc. # 129,573 3,800 Equifax, Inc. ± 168,796 3,100 Laboratory Corporation of America 7,840 FedEx Corporation 870,005 Holdings # 242,606 2,300 Fluor Corporation 256,151 1,900 Manor Care, Inc. 124,051 10,300 General Dynamics Corporation 805,666 7,680 McKesson Corporation 458,035 264,000 General Electric Company  10,105,920 7,255 Medco Health Solutions, Inc. # 565,817 3,400 Goodrich Corporation 202,504 29,500 Medtronic, Inc. 1,529,870 19,937 Honeywell International, Inc. 1,122,054 55,600 Merck & Company, Inc. 2,768,880 10,500 Illinois Tool Works, Inc. 568,995 1,400 Millipore Corporation # 105,126 7,800 Ingersoll-Rand Company 427,596 6,300 Mylan Laboratories, Inc. 114,597 4,700 ITT Corporation 320,916 3,600 Patterson Companies, Inc. # 134,172 3,300 L-3 Communications Holdings, Inc. 321,387 The accompanying Notes to Financial Statements are an integral part of this schedule. 154 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (64.9%) Value Shares Common Stock (64.9%) Value Industrials  continued 3,600 Cognizant Technology 9,100 Lockheed Martin Corporation $856,583 Solutions Corporation # $270,324 9,600 Masco Corporation 273,312 4,500 Computer Sciences Corporation # 266,175 3,400 Monster Worldwide, Inc. # 139,740 7,900 Compuware Corporation # 93,694 10,000 Norfolk Southern Corporation 525,700 3,700 Convergys Corporation # 89,688 8,806 Northrop Grumman Corporation 685,723 40,300 Corning, Inc. # 1,029,665 6,400 PACCAR, Inc. 557,056 58,200 Dell, Inc. #± 1,661,610 3,300 Pall Corporation 151,767 29,000 eBay, Inc. # 933,220 3,100 Parker-Hannifin Corporation 303,521 7,900 Electronic Arts, Inc. # 373,828 5,700 Pitney Bowes, Inc. 266,874 13,000 Electronic Data Systems 3,600 Precision Castparts Corporation 436,896 Corporation 360,490 5,700 R.R. Donnelley & Sons Company 248,007 53,824 EMC Corporation # 974,214 11,300 Raytheon Company 608,957 4,100 Fidelity National Information 4,300 Robert Half International, Inc. 156,950 Services, Inc. 222,548 4,100 Rockwell Automation, Inc. 284,704 19,262 First Data Corporation 629,290 4,300 Rockwell Collins, Inc. 303,752 4,450 Fiserv, Inc. # 252,760 1,600 Ryder System, Inc. 86,080 5,500 Google, Inc. # 2,878,590 19,980 Southwest Airlines Company 297,902 67,161 Hewlett-Packard Company 2,996,724 2,600 Terex Corporation # 211,380 149,100 Intel Corporation 3,542,616 3,200 Textron, Inc. 352,352 35,000 International Business 50,863 Tyco International, Ltd. # 1,718,661 Machines Corporation 3,683,750 6,900 Union Pacific Corporation 794,535 8,700 Intuit, Inc. # 261,696 27,100 United Parcel Service, Inc. 1,978,300 4,600 Jabil Circuit, Inc. 101,522 25,500 United Technologies Corporation 1,808,715 5,500 JDS Uniphase Corporation #* 73,865 2,000 W.W. Grainger, Inc. 186,100 14,500 Juniper Networks, Inc. #* 364,965 13,230 Waste Management, Inc. 516,632 5,000 KLA-Tencor Corporation 274,750 Total Industrials 2,400 Lexmark International, Inc. # 118,344 6,600 Linear Technology Corporation * 238,788 Information Technology (10.0%) 19,700 LSI Corporation # 147,947 15,000 Adobe Systems, Inc. #± 602,250 8,300 Maxim Integrated Products, Inc. 277,303 14,100 Advanced Micro Devices, Inc. #* 201,630 5,800 MEMC Electronic Materials, Inc. # 354,496 2,500 Affiliated Computer 19,400 Micron Technology, Inc. # 243,082 Services, Inc. # 141,800 216,000 Microsoft Corporation ± 6,365,520 10,063 Agilent Technologies, Inc. # 386,822 3,650 Molex, Inc. 109,536 9,300 Altera Corporation 205,809 59,321 Motorola, Inc. 1,049,982 8,300 Analog Devices, Inc. 312,412 7,100 National Semiconductor 22,100 Apple Computer, Inc. # 2,697,084 Corporation 200,717 35,400 Applied Materials, Inc. 703,398 4,700 NCR Corporation # 246,938 6,000 Autodesk, Inc. #± 282,480 9,500 Network Appliance, Inc. # 277,400 14,100 Automatic Data Processing, Inc. 683,427 9,000 Novell, Inc. # 70,110 11,539 Avaya, Inc. # 194,317 3,300 Novellus Systems, Inc. # 93,621 5,200 BMC Software, Inc. #± 157,560 9,400 NVIDIA Corporation # 388,314 11,850 Broadcom Corporation # 346,612 101,559 Oracle Corporation # 2,001,728 10,475 CA, Inc. 270,569 8,650 Paychex, Inc. 338,388 2,114 CIENA Corporation # 76,379 4,100 QLogic Corporation # 68,265 155,800 Cisco Systems, Inc. #± 4,339,030 42,700 QUALCOMM, Inc. 1,852,753 4,600 Citrix Systems, Inc. # 154,882 5,900 SanDisk Corporation #* 288,746 The accompanying Notes to Financial Statements are an integral part of this schedule. 155 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (64.9%) Value Shares Common Stock (64.9%) Value Information Technology  continued 2,400 Vulcan Materials Company $274,896 23,100 Solectron Corporation # $85,008 5,600 Weyerhaeuser Company 442,008 91,600 Sun Microsystems, Inc. # 481,816 Total Materials 23,072 Symantec Corporation #* 466,054 2,100 Tektronix, Inc. 70,854 Telecommunications Services (2.4%) 11,200 Tellabs, Inc. # 120,512 8,800 ALLTEL Corporation 594,440 4,900 Teradyne, Inc. # 86,142 158,179 AT&T, Inc. ± 6,564,428 36,700 Texas Instruments, Inc. 1,381,021 2,850 CenturyTel, Inc. 139,792 9,000 Unisys Corporation # 82,260 8,800 Citizens Communications 6,200 VeriSign, Inc. # 196,726 Company 134,376 19,762 Western Union Company 411,642 3,898 Embarq Corporation 247,016 24,000 Xerox Corporation # 443,520 39,818 Qwest Communications 7,700 Xilinx, Inc. 206,129 International, Inc. #* 386,235 31,000 Yahoo!, Inc. # 841,030 74,169 Sprint Nextel Corporation 1,536,040 Total Information 74,470 Verizon Communications, Inc. 3,065,930 Technology 12,317 Windstream Corporation 181,799 Total Telecommunications Materials (2.0%) Services 5,600 Air Products and Chemicals, Inc. 450,072 22,264 Alcoa, Inc. 902,360 Utilities (2.3%) 2,681 Allegheny Technologies, Inc. 281,183 17,100 AES Corporation # 374,148 1,500 Ashland, Inc. 95,925 4,300 Allegheny Energy, Inc. # 222,482 2,700 Ball Corporation 143,559 5,300 Ameren Corporation 259,753 2,700 Bemis Company, Inc. 89,586 10,140 American Electric Power 24,377 Dow Chemical Company ± 1,077,951 Company, Inc. 456,706 23,619 E.I. du Pont de Nemours 8,324 CenterPoint Energy, Inc. 144,838 and Company 1,200,790 5,800 CMS Energy Corporation * 99,760 2,200 Eastman Chemical Company 141,526 7,000 Consolidated Edison, Inc. 315,840 4,500 Ecolab, Inc. 192,150 4,600 Constellation Energy Group, Inc. 400,982 9,544 Freeport-McMoRan Copper & 8,915 Dominion Resources, Inc. 769,454 Gold, Inc. 790,434 4,600 DTE Energy Company 221,812 3,000 Hercules, Inc. #± 58,950 32,242 Duke Energy Corporation 590,029 2,000 International Flavors & 10,309 Dynegy, Inc. # 97,317 Fragrances, Inc. 104,280 8,300 Edison International, Inc. 465,796 11,121 International Paper Company 434,275 5,100 Entergy Corporation ± 547,485 4,780 MeadWestvaco Corporation 168,830 17,174 Exelon Corporation ± 1,246,832 13,866 Monsanto Company 936,510 7,900 FirstEnergy Corporation 511,367 11,517 Newmont Mining Corporation 449,854 10,400 FPL Group, Inc. 590,096 7,800 Nucor Corporation 457,470 2,107 Integrys Energy Group, Inc. 106,888 3,400 Pactiv Corporation # 108,426 4,600 KeySpan Corporation 193,108 4,300 PPG Industries, Inc. 327,273 1,300 Nicor, Inc. 55,796 8,100 Praxair, Inc. 583,119 7,034 NiSource, Inc. 145,674 3,711 Rohm and Haas Company 202,917 9,100 PG&E Corporation * 412,230 4,228 Sealed Air Corporation 131,153 2,600 Pinnacle West Capital Corporation 103,610 3,400 Sigma-Aldrich Corporation 145,078 9,800 PPL Corporation 458,542 2,800 Temple-Inland, Inc. 172,284 6,591 Progress Energy, Inc. 300,484 3,000 United States Steel Corporation 326,250 The accompanying Notes to Financial Statements are an integral part of this schedule. 156 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (64.9%) Value Shares Common Stock 64.9%) Value Utilities  continued 5,400 TECO Energy, Inc. $92,772 6,400 Public Service Enterprise 11,740 TXU Corporation 790,102 Group, Inc. $561,792 10,510 Xcel Energy, Inc. 215,140 4,800 Questar Corporation 253,680 Total Utilities 6,787 Sempra Energy 401,994 19,200 Southern Company 658,368 Total Common Stock (cost $233,631,445) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Asset-Backed Securities (6.5%) $2,000,000 AmeriCredit Automobile Receivables Trust ± 5.400% 7/6/2007 $1,999,710 1,934,366 Bear Stearns Asset-Backed Securities, Inc. ± 5.560 7/25/2007 1,935,397 1,002,984 Bear Stearns Mortgage Funding Trust  5.460 7/25/2007 1,002,574 366,889 California Infrastructure PG&E Company 6.480 12/26/2009 368,461 235,661 Countrywide Asset-Backed Certificates  5.400 7/25/2007 235,655 2,000,000 Countrywide Asset-Backed Certificates ± 5.549 4/25/2036 1,991,114 750,000 Countrywide Home Loans Asset-Backed Securities 6.085 6/25/2021 751,829 2,000,000 Credit Based Asset Servicing and Securitization, LLC  5.430 7/25/2007 1,999,768 1,000,000 Credit Based Asset Servicing and Securitization, LLC 5.501 12/25/2036 995,704 2,500,000 DaimlerChrysler Master Owner Trust  5.370 7/15/2007 2,500,582 1,000,000 First Franklin Mortgage Loan Asset-Backed Certificates  5.430 7/25/2007 999,997 854,990 First Horizon ABS Trust  5.450 7/25/2007 854,709 1,410,572 First Horizon ABS Trust  5.480 7/25/2007 1,410,116 1,500,000 Ford Credit Floor Plan Master Owner Trust  5.500 7/15/2007 1,500,344 2,000,000 GE Dealer Floorplan Master Note Trust  5.360 7/20/2007 2,000,636 1,500,000 GMAC Mortgage Corporation Loan Trust  5.390 7/25/2007 1,499,132 2,500,000 GMAC Mortgage Corporation Loan Trust  5.410 7/25/2007 2,500,178 1,313,090 IndyMac Seconds Asset-Backed Trust  5.490 7/25/2007 1,312,682 245,756 Massachusetts RRB Special Purpose Trust 3.780 9/15/2010 243,627 487,541 Master Asset-Backed Securities Trust  5.400 7/25/2007 487,617 1,320,945 National Collegiate Student Loan Trust  5.380 7/25/2007 1,321,726 525,443 Popular ABS Mortgage Pass-Through Trust  5.450 7/25/2007 525,537 363,952 Residential Asset Securities Corporation  5.400 7/25/2007 363,931 1,381,834 Residential Funding Mortgage Securities II  5.450 7/25/2007 1,381,936 662,758 SLM Student Loan Trust  5.365 7/25/2007 662,910 2,000,000 Textron Financial Floorplan Master Note Trust  5.440 7/13/2007 2,002,410 1,473,012 Wachovia Asset Securitization, Inc.  5.460 7/25/2007 1,473,007 Total Asset-Backed Securities Basic Materials (0.2%) 250,000 Alcan, Inc. 5.000 6/1/2015 232,562 225,000 Alcan, Inc. 6.125 12/15/2033 209,059 550,000 Weyerhaeuser Company 6.750 3/15/2012 569,061 Total Basic Materials The accompanying Notes to Financial Statements are an integral part of this schedule. 157 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Capital Goods (0.4%) $350,000 Boeing Capital Corporation 6.100% 3/1/2011 $357,601 225,000 Caterpillar, Inc. 4.500 6/15/2009 221,536 800,000 General Electric Company 5.000 2/1/2013 775,630 300,000 John Deere Capital Corporation 7.000 3/15/2012 317,187 225,000 Northrop Grumman Corporation 7.125 2/15/2011 236,005 225,000 United Technologies Corporation 6.050 6/1/2036 222,861 Total Capital Goods Commercial Mortgage-Backed Securities (5.5%) 1,000,000 Banc of America Commercial Mortgage, Inc. 5.118 7/11/2043 979,571 2,500,000 Bear Stearns Commercial Mortgage Securities, Inc.  5.470 7/15/2007 2,500,000 400,000 Bear Stearns Commercial Mortgage Securities, Inc. 3.869 2/11/2041 390,581 1,908,640 Chase Mortgage Finance Corporation 4.577 2/25/2037 1,865,327 633,068 Citigroup Commercial Mortgage Trust  5.390 7/15/2007 633,443 83,774 Commercial Mortgage Pass-Through Certificates  5.420 7/15/2007 83,778 2,000,000 Commercial Mortgage Pass-Through Certificates  5.450 7/15/2007 2,001,656 500,000 Credit Suisse First Boston Mortgage Securities Corporation 4.829 11/15/2037 471,964 2,000,000 Credit Suisse Mortgage Capital Certificates  5.490 7/15/2007 2,001,614 2,000,000 Crown Castle International Corporation 5.245 11/15/2036 1,965,022 200,000 General Electric Commercial Mortgage Corporation 4.641 9/10/2013 191,592 1,500,000 GMAC Commercial Mortgage Securities, Inc. 4.547 12/10/2041 1,437,936 1,000,000 Greenwich Capital Commercial Funding Corporation 5.317 6/10/2036 976,884 1,000,000 GS Mortgage Securities Corporation II  5.450 7/6/2007 1,000,000 400,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 4.654 1/12/2037 382,674 1,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 5.336 5/15/2047 1,437,748 1,887,520 J.P. Morgan Mortgage Trust 5.008 7/25/2035 1,863,075 1,000,000 LB-UBS Commercial Mortgage Trust 3.086 5/15/2027 980,803 1,495,755 Merrill Lynch Mortgage Investors, Inc. 4.874 6/25/2035 1,478,295 1,558,758 Nationslink Funding Corporation 6.316 1/20/2031 1,568,893 1,657,150 Thornburg Mortgage Securities Trust  5.410 7/25/2007 1,653,955 851,670 Thornburg Mortgage Securities Trust  5.430 7/25/2007 851,143 900,192 Washington Mutual Asset Securities Corporation 3.830 1/25/2035 870,714 1,240,450 Zuni Mortgage Loan Trust  5.450 7/25/2007 1,239,819 Total Commercial Mortgage-Backed Securities Communications Services (1.3%) 225,000 British Telecom plc 8.625 12/15/2010 245,873 225,000 British Telecom plc 9.125 12/15/2030 294,477 450,000 Cingular Wireless, Inc. 6.500 12/15/2011 465,365 200,000 Comcast Corporation 5.500 3/15/2011 198,994 500,000 Cox Communications, Inc. 7.750 11/1/2010 531,742 115,000 Cox Communications, Inc. 6.450 12 /1/2036 110,605 225,000 Deutsche Telekom International Finance BV ± 8.000 6/15/2010 239,818 225,000 France Telecom SA 7.750 3/1/2011 240,384 The accompanying Notes to Financial Statements are an integral part of this schedule. 158 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Communications Services  continued $450,000 New Cingular Wireless Services, Inc. 7.875% 3/1/2011 $483,831 500,000 News America, Inc. 4.750 3/15/2010 490,058 225,000 News America, Inc. 6.400 12/15/2035 214,270 225,000 SBC Communications, Inc. 5.875 2/1/2012 226,914 600,000 Sprint Capital Corporation 7.625 1/30/2011 631,266 450,000 Sprint Capital Corporation 6.900 5/1/2019 445,471 550,000 Telecom Italia Capital SA 5.250 11/15/2013 524,080 425,000 Tele-Communications, Inc. (TCI Group) 7.875 8/1/2013 465,703 1,000,000 Verizon Global Funding Corporation 7.250 12/1/2010 1,054,144 Total Communications Services Consumer Cyclical (0.4%) 650,000 AOL Time Warner, Inc. 6.875 5/1/2012 678,126 500,000 Johnson Controls, Inc. 7.125 7/15/2017 533,373 450,000 Wal-Mart Stores, Inc. 7.550 2/15/2030 522,815 500,000 Walt Disney Company 5.625 9/15/2016 496,240 Total Consumer Cyclical Consumer Non-Cyclical (0.7%) 225,000 Boston Scientific Corporation 7.000 11/15/2035 212,583 800,000 Bunge Limited Finance Corporation 5.350 4/15/2014 759,965 425,000 Coca-Cola HBC Finance BV 5.125 9/17/2013 412,064 482,000 General Mills, Inc. 6.000 2/15/2012 487,173 500,000 Kraft Foods, Inc. 6.250 6/1/2012 508,176 500,000 Kroger Company 4.950 1/15/2015 461,629 500,000 WellPoint, Inc. 5.000 12/15/2014 472,096 450,000 Wyeth 6.000 2/15/2036 433,899 Total Consumer Non-Cyclical Energy (0.3%) 500,000 Burlington Resources, Inc. 6.500 12/1/2011 518,702 800,000 Conoco Funding Company 6.350 10/15/2011 824,910 250,000 PennzEnergy Company 10.125 11/15/2009 273,577 Total Energy Financials (3.1%) 450,000 Allstate Corporation 5.000 8/15/2014 430,344 250,000 Associates Corporation of North America ± 6.250 11/1/2008 252,738 225,000 BAC Capital Trust XI 6.625 5/23/2036 229,423 675,000 Bank of America Corporation 4.750 8/15/2013 643,714 1,350,000 Bank One Corporation ± 5.900 11/15/2011 1,369,337 700,000 BB&T Corporation 6.500 8/1/2011 722,555 900,000 BNP Paribas SA ± 5.186 6/29/2015 839,173 900,000 Capital One Financial Corporation 5.250 2/21/2017 834,138 650,000 CIT Group, Inc. 4.750 12/15/2010 630,417 650,000 Credit Suisse First Boston USA, Inc. 3.875 1/15/2009 636,356 The accompanying Notes to Financial Statements are an integral part of this schedule. 159 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Financials  continued $675,000 Goldman Sachs Group, Inc. 6.600% 1/15/2012 $698,975 425,000 Household Finance Corporation 4.750 5/15/2009 420,269 500,000 HSBC Finance Corporation 5.000 6/30/2015 468,318 650,000 Lehman Brothers Holdings, Inc. 3.950 11/10/2009 630,322 450,000 Merrill Lynch & Company, Inc. 5.000 2/3/2014 430,092 350,000 MetLife, Inc. 5.000 6/15/2015 330,448 1,100,000 Morgan Stanley Dean Witter & Company * 6.750 4/15/2011 1,140,509 1,487,137 Preferred Term Securities XXIII, Ltd.  5.560 9/24/2007 1,487,137 425,000 ProLogis Trust 5.500 3/1/2013 420,079 500,000 Prudential Financial, Inc. 4.750 6/13/2015 464,653 225,000 Prudential Financial, Inc. 5.700 12/14/2036 206,172 400,000 Residential Capital Corporation 6.500 4/17/2013 386,632 450,000 Student Loan Marketing Corporation 4.000 1/15/2010 418,783 450,000 Union Planters Corporation 4.375 12/1/2010 436,036 425,000 Wachovia Bank NA 4.875 2/1/2015 401,473 500,000 Washington Mutual Bank FA 5.500 1/15/2013 488,626 900,000 Wells Fargo & Company 4.200 1/15/2010 877,208 Total Financials Foreign (1.6%) 1,500,000 Canadian Government 5.250 11/5/2008 1,503,138 300,000 Codelco, Inc. 6.375 11/30/2012 310,691 625,000 European Investment Bank 3.000 6/16/2008 612,287 450,000 Export-Import Bank of Korea ± 4.125 2/10/2009 440,307 1,200,000 Inter-American Development Bank 5.375 11/18/2008 1,204,723 1,000,000 Ontario Electricity Financial Corporation 7.450 3/31/2013 1,100,576 425,000 Pemex Project Funding Master Trust 9.125 10/13/2010 467,500 250,000 Petro-Canada, Ltd. 8.600 1/15/2010 271,364 500,000 Province of Newfoundland 8.650 10/22/2022 650,198 600,000 Province of Quebec 4.875 5/5/2014 580,325 750,000 Republic of Italy 4.375 6/15/2013 711,147 900,000 United Mexican States 5.625 1/15/2017 881,100 Total Foreign Mortgage-Backed Securities (11.0%) 8,610 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 4/1/2009 8,658 11,270 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.500 8/1/2010 11,523 1,190 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.000 11/1/2010 1,216 41,836 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.000 2/1/2011 42,741 30,442 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 5/1/2012 30,754 The accompanying Notes to Financial Statements are an integral part of this schedule. 160 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Mortgage-Backed Securities  continued $4,411 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 8.000% 6/1/2012 $4,599 10,569 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.000 8/1/2012 10,892 20,366 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 11/1/2012 20,830 15,227 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 8/1/2013 15,575 76,037 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 2/1/2014 76,467 126,838 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 5.500 4/1/2014 125,960 132,681 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 4/1/2014 133,666 54,770 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 6/1/2014 56,019 46,422 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.500 9/1/2014 48,010 1,311,349 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 5.500 12/1/2017 1,296,279 22,406 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 4/1/2024 22,810 58,047 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 9.000 11/1/2024 62,745 2,837 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 9.000 4/1/2025 3,065 4,636 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 9/1/2025 4,792 5,729 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.500 9/1/2025 6,135 13,954 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 1/1/2026 14,697 4,149 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 5/1/2026 4,224 11,580 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2026 11,969 26,133 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 7/1/2026 26,097 1,365 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 7/1/2026 1,428 1,362 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 8/1/2026 1,425 7,379 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 11/1/2026 7,766 The accompanying Notes to Financial Statements are an integral part of this schedule. 161 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Mortgage-Backed Securities  continued $4,655 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500% 1/1/2027 $4,872 12,039 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 2/1/2027 12,291 12,385 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 2/1/2027 12,801 19,821 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 3/1/2027 20,859 8,621 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 4/1/2027 9,021 4,799 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2027 4,960 22,558 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 6/1/2027 23,750 8,628 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.500 7/1/2027 9,249 9,995 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 9/1/2027 10,331 14,377 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 10/1/2027 15,137 12,845 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 11/1/2027 13,441 6,330 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 12/1/2027 6,463 6,432 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 12/1/2027 6,731 51,754 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 6/1/2028 52,871 21,740 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 10/1/2028 22,474 65,528 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 11/1/2028 66,943 4,927 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 1/1/2029 5,034 92,324 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 3/1/2029 92,149 46,502 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 4/1/2029 47,504 84,570 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 5/1/2029 84,410 83,763 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2029 86,602 34,146 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 7/1/2029 34,882 58,813 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 8/1/2029 60,081 The accompanying Notes to Financial Statements are an integral part of this schedule. 162 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Mortgage-Backed Securities  continued $14,747 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000% 9/1/2029 $15,247 20,864 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 10/1/2029 21,571 9,989 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 11/1/2029 10,445 9,467 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 1/1/2030 9,788 64,301 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 1/1/2030 67,122 12,643 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 8/1/2030 13,325 65,040 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 3/1/2031 64,886 245,097 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 6/1/2031 244,517 192,664 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 1/1/2032 192,209 814,408 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 10/1/2032 811,952 7,000,000 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through § 5.000 7/1/2037 6,560,316 4,050,000 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through § 6.000 7/1/2037 4,012,031 5,119 Federal National Mortgage Association Conventional 15-Yr. Pass Through 9.000 4/1/2010 5,375 3,893 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 2/1/2011 3,929 8,019 Federal National Mortgage Association Conventional 15-Yr. Pass Through 8.000 5/1/2011 8,294 10,869 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 6/1/2011 11,167 4,824 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 7/1/2011 4,922 4,419 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.500 7/1/2011 4,524 35,455 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 5/1/2012 36,281 13,275 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 7/1/2012 13,584 34,100 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 10/1/2012 35,166 6,295 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 12/1/2012 6,492 24,328 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 6/1/2013 24,893 The accompanying Notes to Financial Statements are an integral part of this schedule. 163 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Mortgage-Backed Securities  continued $69,060 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000% 11/1/2013 $69,683 118,014 Federal National Mortgage Association Conventional 15-Yr. Pass Through 5.500 12/1/2013 117,219 42,026 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 12/1/2013 42,466 26,700 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.500 4/1/2015 27,519 13,950,000 Federal National Mortgage Association Conventional 15-Yr. Pass Through § 5.000 7/1/2022 13,479,188 7,265 Federal National Mortgage Association Conventional 30-Yr. Pass Through 10.500 8/1/2020 8,016 6,202 Federal National Mortgage Association Conventional 30-Yr. Pass Through 9.500 4/1/2025 6,818 1,436 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 9/1/2025 1,504 5,050 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 11/1/2025 5,414 3,548 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 1/1/2026 3,675 16,006 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 2/1/2026 16,279 6,135 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 3/1/2026 6,357 9,284 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 4/1/2026 9,443 1,651 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 5/1/2026 1,772 4,086 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 7/1/2026 4,278 22,380 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2026 23,431 2,190 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 8/1/2026 2,315 10,670 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2026 11,056 3,758 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 11/1/2026 3,973 1,511 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 12/1/2026 1,582 2,234 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 2/1/2027 2,339 8,395 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 3/1/2027 8,699 9,503 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 5/1/2027 9,948 The accompanying Notes to Financial Statements are an integral part of this schedule. 164 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Mortgage-Backed Securities  continued $15,372 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500% 7/1/2027 $15,682 10,601 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 7/1/2027 10,988 5,047 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 7/1/2027 5,339 8,070 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2027 8,447 48,776 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 9/1/2027 51,594 12,697 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 10/1/2027 13,161 39,242 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 12/1/2027 41,080 7,085 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 12/1/2027 7,494 19,669 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 2/1/2028 20,065 14,075 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 2/1/2028 14,589 139,584 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2028 142,464 35,496 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 8/1/2028 36,800 81,634 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 11/1/2028 83,319 3,130 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2028 3,245 138,362 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 12/1/2028 137,916 44,335 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 12/1/2028 45,963 53,336 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 3/1/2029 53,145 76,825 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 6/1/2029 78,405 97,080 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 7/1/2029 96,732 29,358 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2029 29,962 82,041 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2029 85,821 103,941 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 11/1/2029 103,568 86,898 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2029 90,109 The accompanying Notes to Financial Statements are an integral part of this schedule. 165 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Mortgage-Backed Securities  continued $26,522 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500% 4/1/2030 $28,456 12,469 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2030 13,023 155,660 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2031 158,687 69,033 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 10/1/2031 70,376 80,471 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 12/1/2031 82,036 101,086 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 5/1/2032 102,876 565,189 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2032 575,199 25,900,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 5.500 7/1/2037 24,977,312 2,685 Government National Mortgage Association 15-Yr. Pass Through 6.500 5/15/2009 2,717 14,680 Government National Mortgage Association 15-Yr. Pass Through 6.000 4/15/2011 14,848 3,398 Government National Mortgage Association 5-Yr. Pass Through 6.500 6/15/2011 3,473 7,524 Government National Mortgage Association 15-Yr. Pass Through 7.500 7/15/2011 7,748 16,684 Government National Mortgage Association 15-Yr. Pass Through 7.000 4/15/2012 17,232 115,288 Government National Mortgage Association 15-Yr. Pass Through 6.000 7/15/2014 115,988 4,245 Government National Mortgage Association 30-Yr. Pass Through 9.500 12/15/2024 4,657 13,471 Government National Mortgage Association 30-Yr. Pass Through 9.500 1/15/2025 14,793 35,985 Government National Mortgage Association 30-Yr. Pass Through 9.000 3/15/2025 38,904 2,980 Government National Mortgage Association 30-Yr. Pass Through 7.500 8/15/2025 3,123 36,711 Government National Mortgage Association 30-Yr. Pass Through 7.000 1/15/2026 38,289 4,623 Government National Mortgage Association 30-Yr. Pass Through 6.500 3/15/2026 4,715 26,339 Government National Mortgage Association 30-Yr. Pass Through 7.000 4/15/2026 27,471 6,928 Government National Mortgage Association 30-Yr. Pass Through 8.000 4/15/2026 7,349 25,126 Government National Mortgage Association 30-Yr. Pass Through 6.000 5/15/2026 25,094 The accompanying Notes to Financial Statements are an integral part of this schedule. 166 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Mortgage-Backed Securities  continued $22,900 Government National Mortgage Association 30-Yr. Pass Through 7.000% 5/15/2026 $23,884 8,176 Government National Mortgage Association 30-Yr. Pass Through 7.500 5/15/2026 8,569 32,429 Government National Mortgage Association 30-Yr. Pass Through 7.000 6/15/2026 33,823 7,549 Government National Mortgage Association 30-Yr. Pass Through 8.500 6/15/2026 8,118 3,298 Government National Mortgage Association 30-Yr. Pass Through 8.500 7/15/2026 3,546 23,162 Government National Mortgage Association 30-Yr. Pass Through 8.000 9/15/2026 24,568 9,648 Government National Mortgage Association 30-Yr. Pass Through 7.500 10/15/2026 10,112 7,548 Government National Mortgage Association 30-Yr. Pass Through 8.000 11/15/2026 8,006 3,135 Government National Mortgage Association 30-Yr. Pass Through 8.500 11/15/2026 3,371 4,570 Government National Mortgage Association 30-Yr. Pass Through 9.000 12/15/2026 4,944 2,630 Government National Mortgage Association 30-Yr. Pass Through 7.500 1/15/2027 2,756 34,022 Government National Mortgage Association 30-Yr. Pass Through 7.500 4/15/2027 35,658 9,083 Government National Mortgage Association 30-Yr. Pass Through 8.000 6/20/2027 9,597 3,277 Government National Mortgage Association 30-Yr. Pass Through 8.000 8/15/2027 3,476 94,495 Government National Mortgage Association 30-Yr. Pass Through 6.500 10/15/2027 96,506 37,223 Government National Mortgage Association 30-Yr. Pass Through 7.000 10/15/2027 38,821 43,427 Government National Mortgage Association 30-Yr. Pass Through 7.000 11/15/2027 45,291 109,046 Government National Mortgage Association 30-Yr. Pass Through 7.000 7/15/2028 113,677 17,757 Government National Mortgage Association 30-Yr. Pass Through 7.500 7/15/2028 18,607 111,444 Government National Mortgage Association 30-Yr. Pass Through 6.500 9/15/2028 113,851 96,122 Government National Mortgage Association 30-Yr. Pass Through 6.000 12/15/2028 95,988 81,527 Government National Mortgage Association 30-Yr. Pass Through 6.500 1/15/2029 83,294 241,847 Government National Mortgage Association 30-Yr. Pass Through 6.500 3/15/2029 247,087 The accompanying Notes to Financial Statements are an integral part of this schedule. 167 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value Mortgage-Backed Securities  continued $51,933 Government National Mortgage Association 30-Yr. Pass Through 6.500% 4/15/2029 $53,059 36,661 Government National Mortgage Association 30-Yr. Pass Through 7.000 4/15/2029 38,218 161,663 Government National Mortgage Association 30-Yr. Pass Through 6.000 6/15/2029 161,415 65,477 Government National Mortgage Association 30-Yr. Pass Through 7.000 6/15/2029 68,258 4,896 Government National Mortgage Association 30-Yr. Pass Through 7.500 8/15/2029 5,129 24,639 Government National Mortgage Association 30-Yr. Pass Through 8.000 5/15/2030 26,164 53,286 Government National Mortgage Association 30-Yr. Pass Through 7.000 9/15/2031 55,520 102,723 Government National Mortgage Association 30-Yr. Pass Through 6.500 2/15/2032 104,782 Total Mortgage-Backed Securities Technology (0.1%) 500,000 International Business Machines Corporation 7.500 6/15/2013 545,062 Total Technology Transportation (0.3%) 425,000 CSX Corporation 5.500 8/1/2013 416,715 450,000 FedEx Corporation 3.500 4/1/2009 434,992 500,000 Union Pacific Corporation 6.500 4/15/2012 514,659 Total Transportation U.S. Government (8.7%) 2,000,000 Federal Home Loan Bank 4.100 6/13/2008 1,978,058 2,000,000 Federal Home Loan Bank 4.500 10/14/2008 1,981,218 2,500,000 Federal Home Loan Bank 4.625 11/21/2008 2,479,238 1,000,000 Federal Home Loan Bank 3.750 8/18/2009 971,970 3,000,000 Federal Home Loan Mortgage Corporation 5.750 4/15/2008 3,009,096 1,000,000 Federal National Mortgage Association 5.250 1/15/2009 1,000,078 1,300,000 Federal National Mortgage Association * 5.000 2/13/2017 1,257,645 1,500,000 Federal National Mortgage Association 5.625 4/17/2028 1,486,611 1,000,000 Federal National Mortgage Association 7.125 1/15/2030 1,190,033 1,000,000 Resolution Funding Corporation 8.625 1/15/2021 1,293,185 5,400,000 U.S. Treasury Bonds * 7.250 5/15/2016 6,240,796 925,000 U.S. Treasury Bonds * 8.875 2/15/2019 1,223,312 650,000 U.S. Treasury Bonds * 7.875 2/15/2021 817,933 600,000 U.S. Treasury Bonds 8.000 11/15/2021 767,672 400,000 U.S. Treasury Bonds 7.250 8/15/2022 484,219 250,000 U.S. Treasury Bonds * 7.625 11/15/2022 313,125 625,000 U.S. Treasury Bonds * 7.125 2/15/2023 750,293 The accompanying Notes to Financial Statements are an integral part of this schedule. 168 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (40.7%) Rate Date Value U.S. Government  continued $750,000 U.S. Treasury Bonds * 6.250% 8/15/2023 $832,793 1,100,000 U.S. Treasury Bonds  7.500 11/15/2024 1,383,766 500,000 U.S. Treasury Bonds 6.875 8/15/2025 595,664 1,450,000 U.S. Treasury Bonds * 6.125 8/15/2029 1,626,493 500,000 U.S. Treasury Bonds * 4.500 2/15/2036 452,734 1,000,000 U.S. Treasury Notes 3.375 2/15/2008 989,922 3,700,000 U.S. Treasury Notes * 6.000 8/15/2009 3,780,072 3,000,000 U.S. Treasury Notes * 3.625 1/15/2010 2,910,000 3,500,000 U.S. Treasury Notes * 4.500 11/30/2011 3,440,392 750,000 U.S. Treasury Notes 4.750 5/15/2014 740,625 1,700,000 U.S. Treasury Notes * 4.500 2/15/2016 1,638,508 275,000 U.S. Treasury Notes * 4.625 2/15/2017 266,320 Total U.S. Government Utilities (0.6%) 225,000 Commonwealth Edison Company 5.900 3/15/2036 207,984 450,000 Duke Capital Corporation 7.500 10/1/2009 467,823 450,000 FirstEnergy Corporation 6.450 11/15/2011 461,436 425,000 Oncor Electric Delivery Company 6.375 1/15/2015 431,066 225,000 Oneok Partners, LP 6.650 10/1/2036 223,164 300,000 Progress Energy, Inc. 7.000 10/30/2031 320,734 700,000 Public Service Company of Colorado 7.875 10/1/2012 768,029 225,000 Southern California Edison Company 5.000 1/15/2014 215,152 225,000 Xcel Energy, Inc. 6.500 7/1/2036 227,560 Total Utilities Total Long-Term Fixed Income (cost $216,061,371) Interest Maturity Shares Collateral Held for Securities Loaned (6.5%) Rate (+) Date Value 34,577,994 Thrivent Financial Securities Lending Trust 5.360% N/A $34,577,994 Total Collateral Held for Securities Loaned (cost $34,577,994) The accompanying Notes to Financial Statements are an integral part of this schedule. 169 Balanced Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (3.6%) Rate (+) Date Value $2,000,000 Barclays US Funding Corporation ± 5.235% 7/27/2007 $1,992,147 500,000 Federal National Mortgage Association  5.080 7/16/2007 498,872 16,501,487 Thrivent Money Market Portfolio 5.050 N/A 16,501,487 Total Short-Term Investments (at amortized cost) Total Investments (cost $503,263,316) 115.7% Other Assets and Liabilities, Net (15.7%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 17 September 2007 $6,595,448 $6,440,450 ($154,998) # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades as discussed in the Notes to Financial Statements.  At June 29, 2007, $1,127,857 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $7,656,000 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $137,288,644 Gross unrealized depreciation (29,221,360) Net unrealized appreciation (depreciation) $108,067,284 Cost for federal income tax purposes $503,263,316 The accompanying Notes to Financial Statements are an integral part of this schedule. 170 High Yield Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (94.1%) Rate Date Value Basic Materials (10.5%) $2,130,000 Aleris International, Inc. ± 9.000% 12/15/2014 $2,148,638 2,740,000 Aleris International, Inc. 10.000 12/15/2016 2,719,450 3,035,000 Arch Western Finance, LLC 6.750 7/1/2013 2,913,600 2,250,000 Buckeye Technologies, Inc.  8.000 10/15/2010 2,250,000 2,770,000 Domtar, Inc. 7.125 8/1/2015 2,683,438 2,525,000 Drummond Company, Inc.  7.375 2/15/2016 2,398,750 1,414,000 Equistar Chemicals, LP 10.625 5/1/2011 1,488,235 3,485,000 FMG Finance, Pty. Ltd. 10.625 9/1/2016 4,147,150 3,545,000 Freeport-McMoRan Copper & Gold, Inc. 8.375 4/1/2017 3,784,288 1,640,000 Georgia-Pacific Corporation 8.125 5/15/2011 1,674,850 2,115,000 Georgia-Pacific Corporation 7.125 1/15/2017 2,030,400 4,160,000 Graphic Packaging International Corporation 9.500 8/15/2013 4,321,200 3,475,000 Griffin Coal Mining Company, Pty., Ltd. 9.500 12/1/2016 3,574,906 3,490,000 Huntsman International, LLC 7.875 11/13/2014 3,738,662 5,100,000 Ineos Group Holdings plc 8.500 2/15/2016 4,985,250 1,520,000 Jefferson Smurfit Corporation 8.250 10/1/2012 1,508,600 3,520,000 Lyondell Chemical Company 10.500 6/1/2013 3,801,600 1,600,000 Lyondell Chemical Company 8.250 9/15/2016 1,672,000 1,590,000 Lyondell Chemical Company 6.875 6/15/2017 1,534,350 2,270,000 Mosaic Global Holdings, Inc., Convertible 7.375 12/1/2014 2,292,700 1,620,000 PNA Group, Inc. 10.750 9/1/2016 1,765,800 1,140,000 PNA Intermediate Holdings Corporation  12.360 8/15/2007 1,151,400 3,800,000 Ryerson, Inc. 8.250 12/15/2011 3,819,000 2,160,000 Smurfit-Stone Container Enterprises, Inc. 8.000 3/15/2017 2,095,200 1,970,000 Southern Copper Corporation 7.500 7/27/2035 2,114,868 4,210,000 Terra Capital, Inc. 7.000 2/1/2017 4,062,650 Total Basic Materials Capital Goods (8.6%) 2,600,000 Ahern Rentals, Inc. 9.250 8/15/2013 2,632,500 4,830,000 Allied Waste North America, Inc. ± 7.875 4/15/2013 4,884,338 1,530,000 Ashtead Capital, Inc.  9.000 8/15/2016 1,602,675 2,525,000 Ball Corporation ± 6.625 3/15/2018 2,424,000 2,505,000 Berry Plastics Holding Corporation  8.875 9/15/2014 2,536,312 1,570,000 Case New Holland, Inc.  7.125 3/1/2014 1,589,625 2,150,000 Crown Americas, Inc. 7.625 11/15/2013 2,171,500 2,150,000 Crown Americas, Inc. ± 7.750 11/15/2015 2,160,750 3,400,000 Da-Lite Screen Company, Inc. 9.500 5/15/2011 3,570,000 1,140,000 General Cable Corporation 7.125 4/1/2017 1,128,600 1,915,000 Graham Packaging Company, Inc. 9.875 10/15/2014 1,936,544 1,090,000 K&F Acquisition, Inc. 7.750 11/15/2014 1,155,400 1,150,000 Legrand SA 8.500 2/15/2025 1,342,625 2,660,000 Mueller Water Products, Inc. 7.375 6/1/2017 2,637,683 2,340,000 Norcraft Companies, LP/Norcraft Finance Corporation 9.000 11/1/2011 2,416,050 1,630,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 1,687,050 4,150,000 Owens-Illinois, Inc. 7.500 5/15/2010 4,186,312 The accompanying Notes to Financial Statements are an integral part of this schedule. 171 High Yield Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (94.1%) Rate Date Value Capital Goods  continued $3,585,000 Plastipak Holdings, Inc. 8.500% 12/15/2015 $3,710,475 2,975,000 RBS Global, Inc./Rexnord Corporation 9.500 8/1/2014 3,049,375 1,110,000 RBS Global, Inc./Rexnord Corporation 11.750 8/1/2016 1,193,250 1,755,000 Rental Services Corporation 9.500 12/1/2014 1,790,100 1,840,000 TransDigm, Inc. 7.750 7/15/2014 1,858,400 2,295,000 United Rentals North America, Inc. 6.500 2/15/2012 2,254,838 3,620,000 United Rentals North America, Inc. 7.000 2/15/2014 3,529,500 Total Capital Goods Communications Services (17.0%) 2,840,000 Block Communications, Inc.  8.250 12/15/2015 2,868,400 2,410,000 CCH I, LLC 11.000 10/1/2015 2,515,438 2,900,000 CCH II, LLC/ CCH II Capital Corporation 10.250 10/1/2013 3,103,000 2,540,000 Centennial Communications Corporation ± 8.125 2/1/2014 2,597,150 3,060,000 Charter Communications Holdings, LLC 8.750 11/15/2013 3,113,550 3,420,000 Citizens Communications Company ± 9.250 5/15/2011 3,693,600 1,310,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 1,401,700 3,425,000 Dobson Cellular Systems  9.875 11/1/2012 3,690,438 2,505,000 Idearc, Inc. 8.000 11/15/2016 2,530,050 2,280,000 Intelsat Bermuda, Ltd.  8.872 7/15/2007 2,328,450 1,640,000 Intelsat Bermuda, Ltd. 9.250 6/15/2016 1,742,500 3,520,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 2,895,200 2,510,000 Intelsat Subsidiary Holding Company, Ltd. 8.625 1/15/2015 2,572,750 1,785,000 Lamar Media Corporation 6.625 8/15/2015 1,691,288 3,970,000 Level 3 Financing, Inc. 9.250 11/1/2014 4,009,700 2,270,000 Level 3 Financing, Inc. 8.750 2/15/2017 2,244,462 6,430,000 MetroPCS Wireless, Inc. 9.250 11/1/2014 6,638,975 2,650,000 Morris Publishing Group, LLC 7.000 8/1/2013 2,318,750 5,330,000 NTL Cable plc 9.125 8/15/2016 5,583,175 2,510,000 PRIMEDIA, Inc.  10.735 8/15/2007 2,588,438 3,110,000 Quebecor World, Inc. 9.750 1/15/2015 3,148,875 1,270,000 Qwest Communications International, Inc. 7.500 2/15/2014 1,285,875 4,530,000 Qwest Corporation 7.875 9/1/2011 4,722,525 1,650,000 Qwest Corporation 7.625 6/15/2015 1,703,625 9,925,000 R.H. Donnelley Corporation 6.875 1/15/2013 9,403,938 2,555,000 R.H. Donnelley Corporation 8.875 1/15/2016 2,657,200 4,590,000 Readers Digest Association, Inc. 9.000 2/15/2017 4,291,650 1,890,000 Rural Cellular Corporation  8.360 9/4/2007 1,880,550 1,780,000 Rural Cellular Corporation 9.875 2/1/2010 1,860,100 3,385,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 3,588,100 3,510,000 TL Acquisitions, Inc. >§ Zero Coupon 7/15/2009 2,636,888 3,780,000 TL Acquisitions, Inc. § 10.500 1/15/2015 3,666,600 The accompanying Notes to Financial Statements are an integral part of this schedule. 172 High Yield Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (94.1%) Rate Date Value Communications Services  continued $4,590,000 Umbrella Acquisition 9.750% 3/15/2015 $4,532,625 5,360,000 Videotron Ltee 6.875 1/15/2014 5,252,800 1,270,000 Windstream Corporation 8.625 8/1/2016 1,343,025 2,100,000 Windstream Corporation 7.000 3/15/2019 2,005,500 Total Communications Services Consumer Cyclical (21.1%) 1,980,000 Allied Security Escrow Corporation  11.375 7/15/2011 1,989,900 3,720,000 ArvinMeritor, Inc. 8.125 9/15/2015 3,603,750 2,755,000 Beazer Homes USA, Inc. 8.625 5/15/2011 2,644,800 3,350,000 Bon-Ton Stores, Inc. 10.250 3/15/2014 3,391,875 970,000 Boyd Gaming Corporation 7.125 2/1/2016 940,900 4,600,000 Buffalo Thunder Development Authority  9.375 12/15/2014 4,600,000 1,710,000 Buffets, Inc. ± 12.500 11/1/2014 1,637,325 3,390,000 Buhrmann U.S., Inc.  7.875 3/1/2015 3,339,150 2,960,000 Burlington Coat Factory Warehouse Corporation 11.125 4/15/2014 2,886,000 3,590,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 10.125 3/1/2012 3,756,038 3,240,000 Claires Stores, Inc. 10.500 6/1/2017 2,956,500 2,130,000 Dollarama Group, LP  11.160 12/17/2007 2,108,700 5,335,000 Dollarama Group, LP 8.875 8/15/2012 5,468,375 5,110,000 Fontainebleau Las Vegas Holdings, LLC 10.250 6/15/2015 5,033,350 4,050,000 Ford Motor Credit Company  9.806 7/16/2007 4,340,430 1,350,000 Ford Motor Credit Company 9.750 9/15/2010 1,409,650 2,680,000 Ford Motor Credit Company 7.000 10/1/2013 2,483,009 1,590,000 Ford Motor Credit Company 8.000 12/15/2016 1,522,978 3,890,000 Gaylord Entertainment Company 6.750 11/15/2014 3,821,925 4,050,000 General Motors Corporation 8.250 7/15/2023 3,690,562 5,040,000 Group 1 Automotive, Inc. 8.250 8/15/2013 5,203,800 1,700,000 Group 1 Automotive, Inc., Convertible 2.250 6/15/2016 1,464,125 2,460,000 Hanesbrands, Inc.  8.784 12/17/2007 2,496,900 1,965,000 Harrahs Operating Company, Inc. 6.500 6/1/2016 1,640,775 3,650,000 K. Hovnanian Enterprises, Inc. 7.500 5/15/2016 3,321,500 1,535,000 KB Home 6.250 6/15/2015 1,350,800 3,140,000 Majestic Star Casino, LLC 9.500 10/15/2010 3,265,600 4,190,000 MGM MIRAGE 5.875 2/27/2014 3,791,950 3,510,000 Mohegan Tribal Gaming Authority 6.375 7/15/2009 3,474,900 3,180,000 NCL Corporation 10.625 7/15/2014 3,068,700 1,655,000 Norcraft Holdings, LP/Norcraft Capital Corporation Zero Coupon 9/1/2008 1,514,325 2,800,000 Perry Ellis International, Inc. 8.875 9/15/2013 2,842,000 3,600,000 Pokagon Gaming Authority 10.375 6/15/2014 3,969,000 2,840,000 Realogy Corporation 10.500 4/15/2014 2,705,100 1,350,000 Realogy Corporation 12.375 4/15/2015 1,231,875 2,555,000 Rite Aid Corporation 8.625 3/1/2015 2,388,925 The accompanying Notes to Financial Statements are an integral part of this schedule. 173 High Yield Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (94.1%) Rate Date Value Consumer Cyclical  continued $3,325,000 Sally Holdings, LLC * 10.500% 11/15/2016 $3,341,625 2,835,000 Seminole Hard Rock Entertainment  7.860 9/17/2007 2,856,262 2,100,000 Service Corporation International 6.750 4/1/2015 2,023,875 2,160,000 Shingle Springs Tribal Gaming Authority 9.375 6/15/2015 2,178,900 5,525,000 Station Casinos, Inc. 6.875 3/1/2016 4,875,812 6,510,000 Tunica Biloxi Gaming Authority 9.000 11/15/2015 6,802,950 2,000,000 Turning Stone Resort Casino Enterprise 9.125 12/15/2010 2,035,000 2,960,000 Turning Stone Resort Casino Enterprise 9.125 9/15/2014 3,011,800 3,515,000 Universal City Florida Holding Company I/II  10.106 8/1/2007 3,585,300 3,045,000 Warnaco, Inc. 8.875 6/15/2013 3,220,088 3,103,000 WMG Holdings Corporation > Zero Coupon 12/15/2009 2,358,280 Total Consumer Cyclical Consumer Non-Cyclical (9.4%) 3,950,000 Community Health Systems, Inc. § 8.875 7/15/2015 4,004,312 4,420,000 Constellation Brands, Inc. 7.250 9/1/2016 4,309,500 2,170,000 Elan Finance plc/Elan Finance Corporation  9.360 8/15/2007 2,180,850 3,140,000 HCA, Inc. 6.750 7/15/2013 2,857,400 5,870,000 HCA, Inc. 9.250 11/15/2016 6,251,550 2,880,000 IASIS Healthcare, LLC (IASIS Capital Corporation) 8.750 6/15/2014 2,880,000 3,730,000 Jarden Corporation 7.500 5/1/2017 3,683,375 4,185,000 Jostens Holding Corporation > Zero Coupon 12/1/2008 3,839,738 3,240,000 Michael Foods, Inc. 8.000 11/15/2013 3,272,400 3,710,000 Omnicare, Inc. 6.750 12/15/2013 3,543,050 2,125,000 Smithfield Foods, Inc. 8.000 10/15/2009 2,188,750 2,150,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 2,166,125 3,410,000 Sun Healthcare Group, Inc. 9.125 4/15/2015 3,546,400 2,680,000 SUPERVALU, Inc. 7.500 11/15/2014 2,747,000 3,780,000 Surgical Care Affiliates, Inc. 8.875 7/15/2015 3,761,100 2,680,000 Triad Hospitals, Inc. 7.000 11/15/2013 2,817,213 3,810,000 Vanguard Health Holding Company II, LLC 9.000 10/1/2014 3,771,900 3,740,000 Ventas Realty, LP/Ventas Capital Corporation 6.500 6/1/2016 3,646,500 1,508,000 Warner Chilcott Corporation 8.750 2/1/2015 1,549,470 Total Consumer Non-Cyclical Energy (6.5%) 3,230,000 CHC Helicopter Corporation 7.375 5/1/2014 3,076,575 1,585,000 Chesapeake Energy Corporation  6.375 6/15/2015 1,511,694 2,710,000 Chesapeake Energy Corporation  6.250 1/15/2018 2,530,462 3,035,000 Denbury Resources, Inc. 7.500 12/15/2015 3,027,412 2,700,000 Energy Partners, Ltd. 9.750 4/15/2014 2,679,750 2,980,000 Forest Oil Corporation 7.250 6/15/2019 2,890,600 2,135,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 1,953,525 2,700,000 Mariner Energy, Inc. 8.000 5/15/2017 2,679,750 4,525,000 Ocean Rig Norway AS 8.375 7/1/2013 4,660,750 4,270,000 OPTI Canada, Inc. 8.250 12/15/2014 4,334,050 The accompanying Notes to Financial Statements are an integral part of this schedule. 174 High Yield Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (94.1%) Rate Date Value Energy  continued $3,140,000 PetroHawk Energy Corporation 9.125% 7/15/2013 $3,320,550 3,030,000 Petroplus Finance, Ltd. 7.000 5/1/2017 2,916,375 3,630,000 Plains Exploration & Production Company 7.750 6/15/2015 3,602,775 3,800,000 Western Oil Sands, Inc. 8.375 5/1/2012 4,156,250 Total Energy Financials (3.0%) 2,150,000 ACE Cash Express, Inc. 10.250 10/1/2014 2,198,375 1,425,000 Deluxe Corporation 7.375 6/1/2015 1,417,875 2,050,000 FTI Consulting, Inc. 7.625 6/15/2013 2,075,625 8,285,000 General Motors Acceptance Corporation 6.875 9/15/2011 8,149,573 6,600,000 Leucadia National Corporation 7.125 3/15/2017 6,402,000 Total Financials Technology (3.2%) 3,250,000 Avago Technologies Finance Pte  10.860 9/3/2007 3,339,375 2,100,000 Avago Technologies Finance Pte  10.125 12/1/2013 2,236,500 2,290,000 Nortel Networks, Ltd.  9.606 7/15/2007 2,435,988 1,600,000 NXP BV/NXP Funding, LLC  8.105 7/15/2007 1,602,000 4,780,000 NXP BV/NXP Funding, LLC 9.500 10/15/2015 4,708,300 5,205,000 Seagate Technology HDD Holdings 6.800 10/1/2016 4,996,800 2,180,000 SunGard Data Systems, Inc. 10.250 8/15/2015 2,305,350 Total Technology Transportation (4.3%) 3,359,836 Continental Airlines, Inc. 7.875 7/2/2018 3,435,432 2,670,000 Delta Air Lines, Inc. ± 7.920 11/18/2010 2,696,700 1,825,000 Hertz Corporation 8.875 1/1/2014 1,902,562 2,955,000 Hertz Corporation 10.500 1/1/2016 3,265,275 1,287,000 H-Lines Finance Holding Corporation > Zero Coupon 4/1/2008 1,261,260 2,443,000 Horizon Lines, LLC 9.000 11/1/2012 2,583,472 3,220,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 3,211,950 3,000,000 Navios Maritime Holdings, Inc. 9.500 12/15/2014 3,180,000 2,112,915 Northwest Airlines, Inc. 7.691 4/1/2017 2,152,532 1,890,000 Saint Acquisition Corporation 12.500 5/15/2017 1,786,050 3,500,000 Windsor Petroleum Transport Corporation 7.840 1/15/2021 3,698,964 Total Transportation Utilities (10.5%) 1,700,000 AES Corporation 8.875 2/15/2011 1,791,375 3,170,000 AES Corporation  8.750 5/15/2013 3,344,350 2,950,000 Colorado Interstate Gas Company 6.800 11/15/2015 3,033,824 1,445,000 Consumers Energy Company 6.300 2/1/2012 1,428,930 2,870,000 Copano Energy, LLC 8.125 3/1/2016 2,913,050 2,020,000 Dynegy Holdings, Inc. 6.875 4/1/2011 1,984,650 The accompanying Notes to Financial Statements are an integral part of this schedule. 175 High Yield Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (94.1%) Rate Date Value Utilities  continued $1,860,000 Dynegy Holdings, Inc. 7.500% 6/1/2015 $1,750,725 2,005,000 Dynegy Holdings, Inc. 8.375 5/1/2016 1,959,888 1,370,000 Dynegy Holdings, Inc. 7.750 6/1/2019 1,274,100 2,230,000 Edison Mission Energy 7.500 6/15/2013 2,207,700 3,710,000 Edison Mission Energy  7.000 5/15/2017 3,496,675 3,710,000 Edison Mission Energy 7.200 5/15/2019 3,487,400 3,180,000 Edison Mission Energy 7.625 5/15/2027 3,005,100 2,530,000 El Paso Corporation 6.875 6/15/2014 2,517,345 2,530,000 El Paso Corporation 7.000 6/15/2017 2,502,281 1,530,000 Mirant North America, LLC 7.375 12/31/2013 1,564,425 6,880,000 NRG Energy, Inc. 7.375 2/1/2016 6,897,200 2,250,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125 6/15/2014 2,327,895 2,160,000 Reliant Energy Resources Corporation 6.750 12/15/2014 2,203,200 4,890,000 SemGroup, LP 8.750 11/15/2015 4,914,450 4,190,000 Southern Natural Gas Company 7.350 2/15/2031 4,441,693 2,503,000 Southern Star Central Corporation 6.750 3/1/2016 2,465,455 3,780,000 Williams Companies, Inc. 8.125 3/15/2012 4,011,525 2,470,000 Williams Companies, Inc. 8.750 3/15/2032 2,859,025 2,400,000 Williams Partners, LP 7.250 2/1/2017 2,412,000 Total Utilities Total Long-Term Fixed Income (cost $630,588,872) Shares Preferred Stock/Equity-Linked Securities (1.4%) Value 105,000 Chevy Chase Preferred Capital Corporation, Convertible # $5,622,750 1,700 Morgan Stanley Dean Witter & Company, Convertible ¿ 1,700,000 5,040 NRG Energy, Inc., Convertible # 1,861,423 Total Preferred Stock (cost $8,216,250) The accompanying Notes to Financial Statements are an integral part of this schedule. 176 High Yield Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (<0.1%) Value 30 Pliant Corporation #^ $0 121,520 TVMAX Holdings, Inc. # 18,228 9,243 XO Communications, Inc., Stock Warrants # 6,470 6,932 XO Communications, Inc., Stock Warrants # 2,703 6,932 XO Communications, Inc., Stock Warrants # 1,109 4,621 XO Holdings, Inc., Stock Warrants # 20,610 80,000 ZSC Specialty Chemical plc, Preferred Stock Warrants #^ 0 80,000 ZSC Specialty Chemical plc, Stock Warrants #^ 0 Total Common Stock (cost $6,566,208) Interest Maturity Shares Collateral Held for Securities Loaned (0.6%) Rate (+) Date Value 4,363,365 Thrivent Financial Securities Lending Trust 5.360% N/A $4,363,365 Total Collateral Held for Securities Loaned (cost $4,363,365) Shares or Principal Interest Maturity Amount Short-Term Investments (3.8%) Rate (+) Date Value $8,000,000 Air Products and Chemicals, Inc.  5.290% 7/3/2007 $7,996,473 7,391,000 Falcon Asset Securitization Corporation 5.300 7/17/2007 7,372,502 600,000 Federal National Mortgage Association  5.090 7/16/2007 598,644 2,680,000 Greyhawk Funding, LLC 5.320 7/2/2007 2,679,208 6,000,000 Old Line Funding Corporation 5.320 7/5/2007 5,995,567 808,722 Thrivent Money Market Portfolio 5.050 N/A 808,722 Total Short-Term Investments (at amortized cost) Total Investments (cost $675,185,811) 99.9% Other Assets and Liabilities, Net 0.1% Total Net Assets 100.0% The accompanying Notes to Financial Statements are an integral part of this schedule. 177 High Yield Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Gain/(Loss) Credit Default Swaps Beazer Homes USA, Inc., 5 Year, at 3.28%; Sell June 2012 $5,300,000 ($327,525) Bank of America, N.A. Beazer Homes USA, Inc., 5 Year, at 3.25%; Sell June 2012 $5,300,000 ($333,377) Bank of America, N.A. Beazer Homes USA, Inc., 10 Year, at 3.77%; Buy June 2017 ($3,450,000) $292,514 Bank of America, N.A. Beazer Homes USA, Inc., 10 Year, at 3.75%; Buy June 2017 ($3,450,000) $296,235 Bank of America, N.A. Dow Jones Unfunded CDX High Yield Series 8, at 2.75%; Buy June 2014 ($5,700,000) $61,239 Bank of America, N.A. Dow Jones Unfunded CDX High Yield Series 8, at 2.75%; Buy June 2014 ($17,000,000) $155,147 J.P. Morgan Chase and Co. # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued as discussed in item 2(A) of the Notes to Financial Statements. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades as discussed in the Notes to Financial Statements.  At June 29, 2007, $44,800,114 and $12,273,103 of investments were earmarked as collateral to cover open swap contracts and an unfunded loan commitment, respectively.  Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. The following table indicates the acquisition date and cost of restricted securities High Yield Portfolio owned as of June 29, 2007. Security Acquisition Date Cost ZSC Specialty Chemical plc, Preferred Warrants 6/24/1999 $47,568 ZSC Specialty Chemical plc, Stock Warrants 6/24/1999 $111,712 ¿ These securities are Equity-Linked Structured Securities as discussed in item 2(Q) of the Notes to Financial Statements. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $12,950,089 Gross unrealized depreciation (17,017,595) Net unrealized appreciation (depreciation) ($4,067,506) Cost for federal income tax purposes $675,185,811 The accompanying Notes to Financial Statements are an integral part of this schedule. 178 Diversified Income Plus Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (36.6%) Value Shares Common Stock (36.6%) Value Consumer Discretionary (3.0%) 4,000 Developers Diversified 11,500 Genuine Parts Company $570,400 Realty Corporation $210,840 13,500 Leggett & Platt, Inc. 297,675 3,500 DiamondRock Hospitality 18,300 Polaris Industries, Inc. * 991,128 Company 66,780 15,900 Stanley Works 965,130 1,600 Digital Realty Trust, Inc. 60,288 15,400 VF Corporation 1,410,332 2,700 Douglas Emmett, Inc. 66,798 Total Consumer 5,800 Duke Realty Corporation 206,886 Discretionary 3,300 Education Realty Trust, Inc. 46,299 2,300 Entertainment Properties Trust 123,694 Consumer Staples (3.9%) 2,900 Equity One, Inc. 74,095 20,600 Altria Group, Inc.  1,444,884 6,500 Equity Residential REIT 296,595 9,500 Clorox Company 589,950 3,600 Extra Space Storage, Inc. 59,400 10,100 Kimberly-Clark Corporation 675,589 85,800 F.N.B. Corporation * 1,436,292 22,900 Procter & Gamble Company 1,401,251 7,400 Feldman Mall Properties, Inc. 84,360 11,100 SUPERVALU, Inc. 514,152 46,693 Fiduciary/Claymore MLP 14,900 Universal Corporation 907,708 Opportunity Fund 1,137,441 Total Consumer Staples 104,400 First Commonwealth Financial Corporation * 1,140,048 Energy (2.1%) 8,100 First Industrial Realty 17,900 Chevron Corporation ± 1,507,896 Trust, Inc. * 313,956 8,400 Energy Income and 5,100 First Potomac Realty Trust 118,779 Growth Fund # 234,360 8,900 Franklin Street Properties 5,900 Exxon Mobil Corporation 494,892 Corporation * 147,206 22,870 Kayne Anderson MLP 10,100 General Growth Properties, Inc. 534,795 Investment Company 759,513 5,200 Getty Realty Corporation 136,656 Total Energy 9,800 Glimcher Realty Trust * 245,000 8,600 Health Care Property Financials (18.5%) Investors, Inc. 248,798 32,600 American Financial Realty Trust 336,432 11,700 Health Care REIT, Inc. 472,212 6,700 Apartment Investment & 13,000 Healthcare Realty Trust, Inc. * 361,140 Management Company * 337,814 15,600 Hersha Hospitality Trust 184,392 3,000 Archstone-Smith Trust 177,330 800 Highland Hospitality Corporation 15,360 50,200 Arthur J. Gallagher & Company * 1,399,576 2,400 Highwoods Properties, Inc. 90,000 37,500 Ashford Hospitality Trust 441,000 1,700 Home Properties, Inc. 88,281 400 Avalonbay Communities, Inc. 47,552 14,200 Hospitality Properties Trust 589,158 28,800 Bank of America Corporation  1,408,032 14,500 Host Marriott Corporation * 335,240 1,600 Boston Properties, Inc. 163,408 33,800 HRPT Properties Trust * 351,520 4,000 Brandywine Realty Trust 114,320 3,600 Inland Real Estate Corporation 61,128 100 Camden Property Trust 6,697 7,100 iStar Financial, Inc. 314,743 1,100 CBL & Associates Properties, Inc. 39,655 3,122 Kimco Realty Corporation 118,855 14,600 Citigroup, Inc. ± 748,834 18,900 Lexington Corporate 5,700 Colonial Properties Trust ± 207,765 Properties Trust * 393,120 11,000 Commerce Group, Inc. 381,920 5,800 Liberty Property Trust 254,794 40,200 Corus Bankshares, Inc. * 693,852 300 Macerich Company 24,726 1,200 Cousins Properties, Inc. 34,812 3,800 Mack-Cali Realty Corporation 165,262 3,000 Crescent Real Estate 1,100 Maguire Properties, Inc. 37,763 Equities Company 67,320 27,200 Medical Properties Trust, Inc. * 359,856 The accompanying Notes to Financial Statements are an integral part of this schedule. 179 Diversified Income Plus Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (36.6%) Value Shares Common Stock (36.6%) Value Financials  continued Health Care (3.0%) 20,900 Mercury General Corporation $1,151,799 25,300 Eli Lilly and Company $1,413,764 6,400 National Retail Properties, Inc. 139,904 11,000 Merck & Company, Inc. 547,800 7,500 Nationwide Health 41,550 Meridian Bioscience, Inc. 899,973 Properties, Inc. * 204,000 54,500 Pfizer, Inc. 1,393,565 24,500 Omega Healthcare Investors, Inc. 387,835 Total Health Care 4,000 Pennsylvania Real Estate Investment Trust 177,320 Industrials (3.0%) 3,700 ProLogis Trust 210,530 4,600 Avery Dennison Corporation 305,808 556 Public Storage, Inc. 42,712 15,100 Brady Corporation 560,814 3,000 Rayonier, Inc. REIT 135,420 31,200 Masco Corporation 888,264 9,300 Realty Income Corporation * 234,267 30,800 McGrath Rentcorp 1,037,652 25,329 Regions Financial Corporation 838,390 30,900 Pitney Bowes, Inc. 1,446,738 7,800 Senior Housing Property Trust 158,730 Total Industrials 5,600 Simon Property Group, Inc. 521,024 335 SL Green Realty Corporation 41,503 Information Technology (0.2%) 25,500 Spirit Finance Corporation 371,280 4,700 Diebold, Inc. 245,340 500 Strategic Hotel Capital, Inc. 11,245 Total Information Technology 245,340 15,600 Sun Communities, Inc. * 464,412 12,288 Tortoise Energy Infrastructure Materials (0.4%) Corporation 514,130 6,400 PPG Industries, Inc. 487,104 8,400 Tortoise North American 2,800 Sonoco Products Company 119,868 Energy Corporation 218,904 Total Materials 9,700 U.S. Bancorp 319,615 3,800 UDR, Inc. 99,940 Telecommunications Services (1.0%) 4,000 U-Store-It Trust 65,560 36,000 AT&T, Inc.  1,494,000 2,900 Ventas, Inc. 105,125 Total Telecommunications 4,400 Vornado Realty Trust * 483,296 Services 34,000 Washington Mutual, Inc. 1,449,760 900 Washington Real Estate Utilities (1.5%) Investment Trust 30,600 22,500 Atmos Energy Corporation 676,350 100 Weingarten Realty Investors 4,110 11,000 Black Hills Corporation 437,250 14,000 XL Capital, Ltd., Convertible # 411,320 20,900 MDU Resources Group, Inc. 586,036 Total Financials 11,800 Progress Energy, Inc. 537,962 Total Utilities Total Common Stock (cost $51,800,886) The accompanying Notes to Financial Statements are an integral part of this schedule. 180 Diversified Income Plus Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares Preferred Stock/Equity-Linked Securities (1.6%) Value Energy (0.1%) 7,500 Goldman Sachs Group, Inc.,Convertible #¿ $214,748 Total Consumer Cyclical Financials (1.1%) 10,150 Goldman Sachs Group, Inc.,Convertible #¿ 370,160 7,200 Lehman Brothers Holdings, Inc.,Convertible # 194,832 210 Morgan Stanley, Convertible #¿ 200,829 220 Morgan Stanley Dean Witter & Company, Convertible ¿ 220,000 8,505 Simon Property Group, Inc.,Convertible # 646,295 Total Financials Utilities (0.4%) 10,400 CenterPoint Energy, Inc.,Convertible ± 390,416 520 NRG Energy, Inc., Convertible # 192,052 Total Utilities Total Preferred Stock (cost $2,439,383) Principal Interest Maturity Amount Long-Term Fixed Income (55.7%) Rate Date Value Asset-Backed Securities (6.2%) $650,000 GAMUT Reinsurance, Ltd.  12.360% 7/31/2007 $650,065 250,000 GAMUT Reinsurance, Ltd.  20.360 7/31/2007 246,250 400,000 Merna Re, Ltd. 7.110 7/3/2007 400,000 400,000 Merna Re, Ltd. 8.110 7/3/2007 400,000 7,490,000 North America High Yield CDX 7.625 6/29/2012 7,082,544 Total Asset-Backed Securities Basic Materials (2.9%) 110,000 Aleris International, Inc.  9.000 12/15/2014 110,962 80,000 Aleris International, Inc.  10.000 12/15/2016 79,400 90,000 Appleton Papers, Inc.  8.125 6/15/2011 92,700 160,000 Arch Western Finance, LLC 6.750 7/1/2013 153,600 90,000 Buckeye Technologies, Inc. 8.000 10/15/2010 90,000 130,000 Domtar, Inc. 7.125 8/1/2015 125,938 130,000 Drummond Company, Inc. 7.375 2/15/2016 123,500 57,000 Equistar Chemicals, LP 10.625 5/1/2011 59,992 450,000 FMG Finance, Pty. Ltd. 10.625 9/1/2016 535,500 510,000 Freeport-McMoRan Copper & Gold, Inc. 8.375 4/1/2017 544,425 90,000 Georgia-Pacific Corporation 8.125 5/15/2011 91,912 140,000 Georgia-Pacific Corporation 7.125 1/15/2017 134,400 200,000 Glencore Funding, LLC 6.000 4/15/2014 196,285 210,000 Graphic Packaging International Corporation 9.500 8/15/2013 218,138 240,000 Griffin Coal Mining Company, Pty. Ltd. 9.500 12/1/2016 246,900 170,000 Huntsman International, LLC 7.875 11/13/2014 182,112 The accompanying Notes to Financial Statements are an integral part of this schedule. 181 Diversified Income Plus Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (55.7%) Rate Date Value Basic Materials  continued $80,000 Jefferson Smurfit Corporation 8.250% 10/1/2012 $79,400 140,000 Lyondell Chemical Company 10.500 6/1/2013 151,200 80,000 Lyondell Chemical Company 8.250 9/15/2016 83,600 90,000 Lyondell Chemical Company 6.875 6/15/2017 86,850 320,000 Mosaic Global Holdings, Inc., Convertible 7.375 12/1/2014 323,200 150,000 Ryerson, Inc. 8.250 12/15/2011 150,750 250,000 Terra Capital, Inc. 7.000 2/1/2017 241,250 Total Basic Materials Capital Goods (3.4%) 180,000 Ahern Rentals, Inc.  9.250 8/15/2013 182,250 440,000 Allied Waste North America, Inc.  7.875 4/15/2013 444,950 70,000 Ashtead Capital, Inc. 9.000 8/15/2016 73,325 130,000 Ball Corporation 6.625 3/15/2018 124,800 150,000 Berry Plastics Holding Corporation  8.875 9/15/2014 151,875 140,000 Case New Holland, Inc. 9.250 8/1/2011 146,748 380,000 Case New Holland, Inc. 7.125 3/1/2014 384,750 100,000 Crown Americas, Inc. 7.625 11/15/2013 101,000 100,000 Crown Americas, Inc. 7.750 11/15/2015 100,500 480,000 Da-Lite Screen Company, Inc.  9.500 5/15/2011 504,000 64,000 Invensys plc 9.875 3/15/2011 68,480 40,000 K&F Acquisition, Inc. 7.750 11/15/2014 42,400 860,000 L-3 Communications Corporation 5.875 1/15/2015 797,650 400,000 L-3 Communications Corporation, Convertible 3.000 8/1/2035 451,000 100,000 Legrand SA 8.500 2/15/2025 116,750 140,000 Mueller Water Products, Inc. 7.375 6/1/2017 138,825 70,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 72,450 210,000 Owens-Illinois, Inc. 7.500 5/15/2010 211,838 190,000 Plastipak Holdings, Inc. 8.500 12/15/2015 196,650 110,000 Rental Services Corporation 9.500 12/1/2014 112,200 110,000 TransDigm, Inc. 7.750 7/15/2014 111,100 90,000 United Rentals North America, Inc. 6.500 2/15/2012 88,425 270,000 United Rentals North America, Inc. 7.000 2/15/2014 263,250 Total Capital Goods Commercial Mortgage-Backed Securities (5.1%) 2,000,000 Commercial Mortgage Pass-Through Certificates ± 5.500 7/15/2007 2,000,000 1,893,274 Deutsche Alt-A Securities, Inc.  5.799 7/25/2007 1,893,274 2,000,000 Wachovia Bank Commercial Mortgage Trust  5.440 7/15/2007 1,999,882 1,418,420 Washington Mutual Alternative Loan Trust  5.772 7/25/2007 1,418,309 Total Commercial Mortgage-Backed Securities Communications Services (5.7%) 18,000 American Cellular Corporation 10.000 8/1/2011 18,855 460,000 American Tower Corporation ± 7.125 10/15/2012 470,350 120,000 Centennial Communications Corporation ± 8.125 2/1/2014 122,700 The accompanying Notes to Financial Statements are an integral part of this schedule. 182 Diversified Income Plus Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (55.7%) Rate Date Value Communications Services  continued $175,000 Citizens Communications Company 9.250% 5/15/2011 $189,000 430,000 Citizens Communications Company 6.250 1/15/2013 412,262 70,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 74,900 170,000 Dobson Cellular Systems 9.875 11/1/2012 183,175 860,000 Echostar DBS Corporation 6.625 10/1/2014 821,300 150,000 Idearc, Inc. 8.000 11/15/2016 151,500 60,000 Intelsat Bermuda, Ltd. 9.250 6/15/2016 63,750 410,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 337,225 150,000 Intelsat Subsidiary Holding Company, Ltd. 8.625 1/15/2015 153,750 90,000 Lamar Media Corporation 6.625 8/15/2015 85,275 185,000 Morris Publishing Group, LLC 7.000 8/1/2013 161,875 280,000 NTL Cable plc 9.125 8/15/2016 293,300 135,000 PRIMEDIA, Inc.  10.735 8/15/2007 139,219 210,000 Quebecor World, Inc. 9.750 1/15/2015 212,625 200,000 Qwest Communications International, Inc. 7.250 2/15/2011 201,500 60,000 Qwest Communications International, Inc. 7.500 2/15/2014 60,750 470,000 Qwest Corporation 7.875 9/1/2011 489,975 50,000 Qwest Corporation 7.625 6/15/2015 51,625 5100,000 R.H. Donnelley Corporation 6.875 1/15/2013 483,225 110,000 R.H. Donnelley Corporation 8.875 1/15/2016 114,400 400,000 Rogers Cable, Inc. 6.750 3/15/2015 412,390 575,000 Rogers Wireless Communications, Inc. 7.500 3/15/2015 615,945 85,000 Rural Cellular Corporation 9.875 2/1/2010 88,825 200,000 Time Warner Cable, Inc. 5.850 5/1/2017 194,530 200,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 212,000 140,000 Valor Telecommunications Enterprises, LLC 7.750 2/15/2015 147,283 690,000 Videotron Ltee 6.875 1/15/2014 676,200 300,000 Windstream Corporation 8.625 8/1/2016 317,250 130,000 Windstream Corporation 7.000 3/15/2019 124,150 Total Communications Services Consumer Cyclical (6.4%) 180,000 American Casino & Entertainment Properties, LLC  7.850 2/1/2012 184,950 200,000 ArvinMeritor, Inc. 8.125 9/15/2015 193,750 330,000 Beazer Homes USA, Inc. 8.625 5/15/2011 316,800 90,000 Boyd Gaming Corporation 7.125 2/1/2016 87,300 360,000 Buhrmann U.S., Inc.  7.875 3/1/2015 354,600 400,000 Carnival Corporation, Convertible > 1.132 4/29/2008 274,000 180,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation ± 10.125 3/1/2012 188,325 430,000 Corrections Corporation of America 6.250 3/15/2013 412,800 110,000 Dollarama Group, LP  11.160 12/17/2007 108,900 260,000 Dollarama Group, LP 8.875 8/15/2012 266,500 160,000 Ford Motor Credit Company  9.806 7/16/2007 171,474 70,000 Ford Motor Credit Company 9.750 9/15/2010 73,093 The accompanying Notes to Financial Statements are an integral part of this schedule. 183 Diversified Income Plus Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (55.7%) Rate Date Value Consumer Cyclical  continued $130,000 Ford Motor Credit Company 7.000% 10/1/2013 $120,444 90,000 Ford Motor Credit Company 8.000 12/15/2016 86,206 220,000 Gaylord Entertainment Company 6.750 11/15/2014 216,150 280,000 Group 1 Automotive, Inc.  8.250 8/15/2013 289,100 400,000 Group 1 Automotive, Inc., Convertible > 2.250 6/15/2016 344,500 190,000 Hanesbrands, Inc.  8.784 12/17/2007 192,850 260,000 Harrahs Operating Company, Inc. 6.500 6/1/2016 217,100 860,000 Host Marriott, LP  6.375 3/15/2015 825,600 400,000 International Game Technology, Convertible  2.600 12/15/2036 389,500 190,000 K. Hovnanian Enterprises, Inc. 7.500 5/15/2016 172,900 580,000 KB Home 6.250 6/15/2015 510,400 180,000 Majestic Star Casino, LLC 9.500 10/15/2010 187,200 300,000 MGM MIRAGE 5.875 2/27/2014 271,500 210,000 Pokagon Gaming Authority 10.375 6/15/2014 231,525 650,000 Royal Caribbean Cruises, Ltd. 7.250 6/15/2016 642,203 220,000 Seminole Hard Rock Entertainment  7.860 9/17/2007 221,650 130,000 Service Corporation International 6.750 4/1/2015 125,288 330,000 Station Casinos, Inc. 6.875 3/1/2016 291,225 260,000 Tunica Biloxi Gaming Authority 9.000 11/15/2015 271,700 200,000 Turning Stone Resort Casino Enterprise 9.125 12/15/2010 203,500 130,000 Turning Stone Resort Casino Enterprise 9.125 9/15/2014 132,275 180,000 Universal City Florida Holding Company I/II  10.106 8/1/2007 183,600 150,000 Warnaco, Inc. 8.875 6/15/2013 158,625 235,000 WMG Holdings Corporation > Zero Coupon 12/15/2009 178,600 Total Consumer Cyclical Consumer Non-Cyclical (4.8%) 400,000 Archer-Daniels-Midland Company, Convertible 0.875 2/15/2014 380,000 300,000 Community Health Systems, Inc. § 8.875 7/15/2015 304,125 520,000 Constellation Brands, Inc. 7.250 9/1/2016 507,000 200,000 Coventry Health Care, Inc. 5.950 3/15/2017 195,100 90,000 Elan Finance Corporation, Ltd. 7.750 11/15/2011 90,112 90,000 Elan Finance plc/Elan Finance Corporation  9.360 8/15/2007 90,450 200,000 Fisher Scientific International, Inc., Convertible 3.250 3/1/2024 285,500 190,000 Genzyme Corporation, Convertible 1.250 12/1/2023 199,500 300,000 HCA, Inc.  9.250 11/15/2016 319,500 190,000 Jarden Corporation 7.500 5/1/2017 187,625 200,000 Medtronic, Inc., Convertible 1.500 4/15/2011 212,000 160,000 Michael Foods, Inc. 8.000 11/15/2013 161,600 195,000 Millipore Corporation, Convertible 3.750 6/1/2026 208,894 200,000 Omnicare, Inc. 6.750 12/15/2013 191,000 230,000 Omnicare, Inc., Convertible 3.250 12/15/2035 192,338 430,000 Reynolds America, Inc. 7.625 6/1/2016 455,280 460,000 Smithfield Foods, Inc. 8.000 10/15/2009 473,800 320,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 322,400 560,000 SUPERVALU, Inc. 7.500 11/15/2014 574,000 The accompanying Notes to Financial Statements are an integral part of this schedule. 184 Diversified Income Plus Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (55.7%) Rate Date Value Consumer Non-Cyclical  continued $210,000 Teva Pharmaceutical Finance Company, Convertible 1.750% 2/1/2026 $209,212 190,000 Triad Hospitals, Inc. 7.000 5/15/2012 198,549 130,000 Triad Hospitals, Inc. 7.000 11/15/2013 136,656 470,000 Ventas Realty, LP/Ventas Capital Corporation 6.500 6/1/2016 458,250 380,000 Wyeth, Convertible  4.877 7/15/2007 429,856 Total Consumer Non-Cyclical Energy (2.6%) 160,000 CHC Helicopter Corporation  7.375 5/1/2014 152,400 510,000 Chesapeake Energy Corporation 6.375 6/15/2015 486,412 140,000 Chesapeake Energy Corporation 6.250 1/15/2018 130,725 400,000 Chesapeake Energy Corporation, Convertible  2.750 11/15/2035 433,500 155,000 Denbury Resources, Inc. 7.500 12/15/2015 154,612 210,000 Forest Oil Corporation 7.250 6/15/2019 203,700 130,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 118,950 400,000 Nabors Industries, Inc., Convertible 0.940 5/15/2011 390,000 460,000 Ocean Rig Norway AS 8.375 7/1/2013 473,800 220,000 OPTI Canada, Inc. 8.250 12/15/2014 223,300 200,000 PetroHawk Energy Corporation 9.125 7/15/2013 211,500 420,000 Petroplus Finance, Ltd. 7.000 5/1/2017 404,250 220,000 Plains Exploration & Production Company 7.750 6/15/2015 218,350 150,000 Western Oil Sands, Inc. 8.375 5/1/2012 164,062 Total Energy Financials (6.0%) 400,000 American International Group, Inc. 6.250 3/15/2037 378,206 244,000 Archstone-Smith Operating Trust, Convertible  4.000 7/15/2036 255,590 200,000 AXA SA 6.463 12/14/2018 185,921 200,000 BBVA Bancomer SA 6.008 5/17/2022 194,952 200,000 BRE Properties, Inc., Convertible 4.125 8/15/2026 206,750 210,000 Capital One Capital III  7.686 8/15/2036 216,277 210,000 Capital One Capital IV  6.745 2/17/2037 193,222 300,000 FTI Consulting, Inc. 7.625 6/15/2013 303,750 670,000 General Motors Acceptance Corporation  6.875 9/15/2011 659,048 220,000 Goldman Sachs Group, Inc., Convertible 1.000 3/7/2012 219,512 840,000 J.P. Morgan Chase Capital XX 6.550 9/29/2036 808,959 580,000 Leucadia National Corporation 7.125 3/15/2017 562,600 630,000 Lincoln National Corporation 7.000 5/17/2016 646,430 200,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 196,515 210,000 ProLogis Trust 5.625 11/15/2016 204,417 420,000 Rabobank Capital Funding Trust 5.254 10/24/2016 393,251 420,000 RBS Capital Trust I 5.512 9/30/2014 403,666 400,000 Residential Capital Corporation 6.500 4/17/2013 386,632 200,000 Resona Bank, Ltd. 5.850 4/15/2016 191,224 420,000 Student Loan Marketing Corporation 4.500 7/26/2010 388,338 420,000 Swiss RE Capital I, LP 6.854 5/25/2016 422,480 The accompanying Notes to Financial Statements are an integral part of this schedule. 185 Diversified Income Plus Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (55.7%) Rate Date Value Financials  continued $420,000 Wachovia Capital Trust III 5.800% 3/15/2011 $418,170 695,000 Washington Mutual Preferred Funding 6.665 12/15/2016 663,471 Total Financials Mortgage-Backed Securities (3.1%) 4,500,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through §~ 6.000 7/1/2037 4,450,780 Total Mortgage-Backed Securities Technology (1.2%) 130,000 Avago Technologies Finance Pte  10.860 9/3/2007 133,575 130,000 Avago Technologies Finance Pte 10.125 12/1/2013 138,450 475,000 Electronic Data Systems Corporation, Convertible  3.875 7/15/2023 480,938 220,000 Intel Corporation, Convertible 2.950 12/15/2035 209,825 80,000 NXP BV/NXP Funding, LLC  8.105 7/15/2007 80,100 250,000 NXP BV/NXP Funding, LLC 9.500 10/15/2015 246,250 370,000 Seagate Technology HDD Holdings 6.800 10/1/2016 355,200 110,000 Unisys Corporation 6.875 3/15/2010 107,112 Total Technology Transportation (1.3%) 217,023 Continental Airlines, Inc. 7.875 7/2/2018 221,906 400,000 Continental Airlines, Inc.  6.903 4/19/2022 392,000 140,000 Delta Air Lines, Inc. 7.920 11/18/2010 141,400 60,000 Hertz Corporation 8.875 1/1/2014 62,550 100,000 Hertz Corporation 10.500 1/1/2016 110,500 150,000 H-Lines Finance Holding Corporation > Zero Coupon 4/1/2008 147,000 150,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 149,625 266,438 Northwest Airlines, Inc. 7.691 4/1/2017 271,434 344,118 Piper Jaffray Equipment Trust Securities 6.750 4/1/2011 342,397 Total Transportation U.S. Government (1.5%) 2,100,000 U.S. Treasury Notes 4.750 5/31/2012 2,083,595 Total U.S. Government Utilities (5.6%) 70,000 AES Corporation  8.875 2/15/2011 73,762 470,000 AES Corporation ~ 8.750 5/15/2013 495,850 350,000 Colorado Interstate Gas Company  6.800 11/15/2015 359,945 70,000 Consumers Energy Company 6.300 2/1/2012 69,222 210,000 Copano Energy, LLC 8.125 3/1/2016 213,150 110,000 Dynegy Holdings, Inc. 6.875 4/1/2011 108,075 100,000 Dynegy Holdings, Inc. 7.500 6/1/2015 94,125 120,000 Dynegy Holdings, Inc. 8.375 5/1/2016 117,300 40,000 Dynegy Holdings, Inc. 7.750 6/1/2019 37,200 The accompanying Notes to Financial Statements are an integral part of this schedule. 186 Diversified Income Plus Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (55.7%) Rate Date Value Utilities  continued $120,000 Edison Mission Energy 7.500% 6/15/2013 $118,800 130,000 Edison Mission Energy  7.750 6/15/2016 129,350 200,000 Edison Mission Energy  7.000 5/15/2017 188,500 200,000 Edison Mission Energy 7.200 5/15/2019 188,000 170,000 Edison Mission Energy 7.625 5/15/2027 160,650 250,000 El Paso Corporation 6.875 6/15/2014 248,750 250,000 El Paso Corporation 7.000 6/15/2017 247,261 620,000 Enterprise Products Operating, LP 8.375 8/1/2016 661,697 70,000 Mirant North America, LLC 7.375 12/31/2013 71,575 540,000 NRG Energy, Inc. 7.375 2/1/2016 541,350 110,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125 6/15/2014 113,808 150,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 6.250 9/15/2015 147,349 105,000 Reliant Energy Resources Corporation 6.750 12/15/2014 107,100 860,000 Sabine Pass LNG LP 7.500 11/30/2016 855,700 360,000 SemGroup, LP 8.750 11/15/2015 361,800 160,000 Southern Natural Gas Company 7.350 2/15/2031 169,611 110,000 Southern Star Central Corporation 6.750 3/1/2016 108,350 1,100,000 TXU Energy Company, LLC  5.860 9/17/2007 1,100,426 430,000 Williams Companies, Inc. 8.125 3/15/2012 456,338 290,000 Williams Companies, Inc. 8.750 3/15/2032 335,675 120,000 Williams Partners, LP 7.250 2/1/2017 120,600 Total Utilities Total Long-Term Fixed Income (cost $80,598,497) Exercise Expiration Contracts Options Purchased (0.1%) Price Date Value 91 Put on S&P 500 Mini Futures $1,495 8/17/2007 $118,755 Total Options Purchased (cost $129,903) Interest Maturity Shares Collateral Held for Securities Loaned (6.8%) Rate (+) Date Value 9,700,875 Thrivent Financial Securities Lending Trust 5.360% N/A $9,700,875 Total Collateral Held for Securities Loaned (cost $9,700,875) The accompanying Notes to Financial Statements are an integral part of this schedule. 187 Diversified Income Plus Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (8.6%) Rate (+) Date Value $2,085,000 Ciesco, LLC 5.370% 7/2/2007 $2,084,378 200,000 Federal National Mortgage Association 5.090 7/16/2007 199,548 1,655,000 Galaxy Funding, Inc. 5.360 7/2/2007 1,654,507 830,000 International Bank for Reconstruction and Development 4.973 7/2/2007 829,774 1,500,000 Regency Markets No.1, LLC 5.350 7/9/2007 1,497,994 5,929,478 Thrivent Money Market Portfolio 5.050 N/A 5,929,478 Total Short-Term Investments (at amortized cost) Total Investments (cost $156,865,223) 109.4% Other Assets and Liabilities, Net (9.4%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Dow Jones U.S. Real Estate Index 5 September 2007 $155,564 $151,650 ($3,914) S&P 500 Index Mini-Futures 10 September 2007 767,352 757,700 (9,652) Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Federal National Mortgage Association 5 $98.95 July 2007 ($5,739) $2,698 Conventional 30-Yr. Pass Through The accompanying Notes to Financial Statements are an integral part of this schedule. 188 Diversified Income Plus Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Notional Fund Fund Buy/Sell Termination Principal Unrealized Swaps and Counterparty Receives Pays Protection Date Amount Gain/(Loss) Credit Defaul t Swaps Beazer Homes USA, Inc., 5 Year, at 3.25%; N/A N/A Sell June 2012 $300,000 ($18,870) Bank of America, N.A. Beazer Homes USA, Inc., 5 Year, at 3.28%; N/A N/A Sell June 2012 $300,000 ($18,539) Bank of America, N.A. Beazer Homes USA, Inc., 10 Year, at 3.75%; N/A N/A Buy June 2017 ($200,000) $17,173 Bank of America, N.A. Beazer Homes USA, Inc., 10 Year, at 3.77%; N/A N/A Buy June 2017 ($200,000) $16,957 Bank of America, N.A. LCDX, N.A. Index Series 8, 5 Year, at 1.20%; N/A N/A Sell June 2012 $300,000 ($7,513) Bank of America, N.A. LCDX, N.A. Index Series 8, 5 Year, at 1.20%; N/A N/A Sell June 2012 $1,500,000 ($36,191) J.P. Morgan Chase and Co. Total Rate of Return Swap Wachovia Bank, N.A. Lehman Brothers 1 Month LIBOR N/A August 2007 $4,000,000 ($52,191) 3 Month CMBS Aaa 8.5+ Less 0.45% Yr Index # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades as discussed in the Notes to Financial Statements.  At June 29, 2007, $378,898 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $3,325,038, $10,545,354 and $243,755 of investments were earmarked as collateral to cover open financial futures, swap contracts and an unfunded loan commitment, respectively. ~ All or a portion of the security was earmarked as collateral to cover options. ¿ These securities are Equity-Linked Structured Securities as discussed in item 2(Q) of the Notes to Financial Statements. Definitions: REIT  Real Estate Investment Trust, is a company that busy, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $3,028,029 Gross unrealized depreciation (3,805,416) Net unrealized appreciation (depreciation) ($777,387) Cost for federal income tax purposes $156,865,223 The accompanying Notes to Financial Statements are an integral part of this schedule. 189 Income Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.9%) Rate Date Value Asset-Backed Securities (7.7%) $4,680,593 Bear Stearns Mortgage Funding Trust  5.460% 7/25/2007 $4,678,679 7,172,340 Capitalsource Commercial Loan Trust  5.450 7/20/2007 7,172,340 5,000,000 Credit Based Asset Servicing and Securitization, LLC  5.430 7/25/2007 4,999,420 10,000,000 DaimlerChrysler Master Owner Trust ± 5.370 7/15/2007 10,002,330 4,500,000 First Franklin Mortgage Loan Asset-Backed Certificates ± 5.410 7/25/2007 4,499,564 8,500,000 Ford Credit Floor Plan Master Owner Trust  5.500 7/15/2007 8,501,946 1,322,128 GE Commercial Loan Trust  5.420 7/19/2007 1,322,088 10,000,000 GE Dealer Floorplan Master Note Trust ± 5.360 7/20/2007 10,003,180 11,500,000 GMAC Mortgage Corporation Loan Trust  5.390 7/25/2007 11,493,342 10,000,000 GMAC Mortgage Corporation Loan Trust ± 5.410 7/25/2007 10,000,710 1,183,041 GMAC Mortgage Corporation Loan Trust ± 5.420 7/25/2007 1,183,092 2,626,180 IndyMac Seconds Asset-Backed Trust  5.490 7/25/2007 2,625,363 12,250,000 Merna Re, Ltd. Zero Coupon 7/1/2010 12,250,000 2,375,003 Popular ABS Mortgage Pass-Through Trust ~ 5.450 7/25/2007 2,375,425 1,419,223 Residential Asset Mortgage Products, Inc. ~ 5.430 7/25/2007 1,419,306 8,291,005 Residential Funding Mortgage Securities II  5.450 7/25/2007 8,291,618 Total Asset-Backed Securities Basic Materials (2.1%) 4,710,000 Alcan, Inc.  5.000 6/1/2015 4,381,463 4,500,000 BHP Billiton Finance, Ltd. ± 5.400 3/29/2017 4,325,900 2,725,000 Dow Chemical Company  7.375 11/1/2029 2,949,398 1,500,000 Freeport-McMoRan Copper & Gold, Inc.  8.564 10/1/2007 1,571,250 7,300,000 Glencore Funding, LLC ± 6.000 4/15/2014 7,164,388 4,400,000 Lubrizol Corporation  5.500 10/1/2014 4,215,768 3,500,000 Precision Castparts Corporation 5.600 12/15/2013 3,451,994 Total Basic Materials Capital Goods (1.6%) 2,400,000 CRH America, Inc.  6.000 9/30/2016 2,372,986 3,429,000 Goodrich Corporation ± 6.800 7/1/2036 3,548,730 1,805,000 Lockheed Martin Corporation ± 6.150 9/1/2036 1,799,962 5,250,000 Oakmont Asset Trust 4.514 12/22/2008 5,178,290 1,800,000 Owens Corning, Inc. 7.000 12/1/2036 1,753,934 2,935,000 Sealed Air Corporation ~ 6.875 7/15/2033 2,853,642 3,980,463 Systems 2001 Asset Trust, LLC ~ 6.664 9/15/2013 4,126,188 Total Capital Goods Commercial Mortgage-Backed Securities (17.7%) 4,451,565 Banc of America Commercial Mortgage, Inc.  4.037 11/10/2039 4,356,016 3,000,000 Banc of America Commercial Mortgage, Inc.  5.118 7/11/2043 2,938,713 10,000,000 Banc of America Large Loan Trust  5.430 7/15/2007 10,007,720 5,000,000 Banc of America Large Loan Trust  5.530 7/15/2007 5,001,210 9,932,723 Banc of America Mortgage Securities, Inc.  4.803 9/25/2035 9,751,848 3,000,000 Bear Stearns Commercial Mortgage Securities, Inc.  5.470 7/15/2007 3,000,000 The accompanying Notes to Financial Statements are an integral part of this schedule. 190 Income Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.9%) Rate Date Value Commercial Mortgage-Backed Securities  continued $1,582,670 Citigroup Commercial Mortgage Trust  5.390% 7/15/2007 $1,583,609 12,500,000 Citigroup Commercial Mortgage Trust ± 5.460 7/15/2007 12,500,000 5,000,000 Citigroup Mortgage Loan Trust, Inc. ± 5.536 3/25/2036 4,978,150 335,095 Commercial Mortgage Pass-Through Certificates  5.420 7/15/2007 335,110 2,000,000 Commercial Mortgage Pass-Through Certificates ± 5.450 7/15/2007 2,001,656 10,000,000 Commercial Mortgage Pass-Through Certificates  5.500 7/15/2007 10,000,000 7,500,000 Credit Suisse Mortgage Capital Certificates  5.490 7/15/2007 7,506,052 10,000,000 Crown Castle International Corporation 5.245 11/15/2036 9,825,110 4,733,186 Deutsche Alt-A Securities, Inc.  5.799 7/25/2007 4,733,186 9,000,000 Greenwich Capital Commercial Funding Corporation 5.915 7/10/2038 9,083,142 4,493,232 HomeBanc Mortgage Trust 6.009 4/25/2037 4,516,413 5,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  4.302 1/15/2038 5,257,241 11,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation §^ 6.007 7/15/2045 11,475,742 9,978,455 J.P. Morgan Chase Commercial Mortgage Securities Corporation 5.284 5/15/2047 9,834,545 10,000,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.336 5/15/2047 9,584,990 9,437,601 J.P. Morgan Mortgage Trust 5.008 7/25/2035 9,315,375 5,427,153 Lehman Brothers CALSTRS Mortgage Trust  3.988 11/20/2012 5,395,339 7,478,774 Merrill Lynch Mortgage Investors, Inc. 4.874 6/25/2035 7,391,474 6,000,000 Merrill Lynch Mortgage Trust  4.747 5/12/2043 5,599,620 8,625,000 Merrill Lynch Mortgage Trust  5.441 1/12/2044 8,330,810 6,628,601 Thornburg Mortgage Securities Trust ~ 5.410 7/25/2007 6,615,821 15,000,000 Wachovia Bank Commercial Mortgage Trust ~ 5.440 7/15/2007 14,999,115 7,700,000 Wachovia Bank Commercial Mortgage Trust ~ 4.390 2/15/2036 7,340,649 6,396,068 Wachovia Mortgage Loan Trust, LLC ~ 5.580 5/20/2036 6,395,729 8,510,521 Washington Mutual Alternative Loan Trust  5.772 7/25/2007 8,509,856 3,600,769 Washington Mutual Asset Securities Corporation 3.830 1/25/2035 3,482,854 1,633,221 Washington Mutual Mortgage Pass-Through Certificates ~ 5.610 7/25/2007 1,636,042 3,519,355 Washington Mutual Mortgage Pass-Through Certificates ~ 4.835 9/25/2035 3,470,194 5,582,023 Zuni Mortgage Loan Trust  5.450 7/25/2007 5,579,187 Total Commercial Mortgage-Backed Securities Communications Services (6.4%) 1,225,000 AT&T Corporation 8.000 11/15/2031 1,456,010 3,075,000 British Telecom plc ± 9.125 12/15/2030 4,024,514 1,700,000 Comcast Corporation  5.900 3/15/2016 1,669,847 5,400,000 Comcast Corporation  5.875 2/15/2018 5,229,992 6,000,000 Cox Communications, Inc. 4.625 6/1/2013 5,619,576 1,230,000 Cox Communications, Inc. ± 5.450 12/15/2014 1,189,966 1,800,000 Embarq Corporation  7.082 6/1/2016 1,810,084 5,000,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 4,112,500 3,850,000 New Cingular Wireless Services, Inc.  8.125 5/1/2012 4,233,244 1,350,000 New Cingular Wireless Services, Inc. 8.750 3/1/2031 1,682,937 The accompanying Notes to Financial Statements are an integral part of this schedule. 191 Income Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.9%) Rate Date Value Communications Services  continued $2,140,000 News America, Inc.  6.400% 12/15/2035 $2,037,948 2,750,000 Nextel Partners, Inc.  8.125 7/1/2011 2,868,330 4,800,000 Qwest Corporation 8.875 3/15/2012 5,172,000 4,815,000 Rogers Cable, Inc. ~ 5.500 3/15/2014 4,669,226 3,555,000 Rogers Cable, Inc. ~ 6.750 3/15/2015 3,665,120 510,000 Rogers Cable, Inc. ~ 8.750 5/1/2032 618,257 3,000,000 Rogers Wireless Communications, Inc. ~ 6.375 3/1/2014 3,032,031 4,600,000 Sprint Capital Corporation ~ 6.900 5/1/2019 4,553,706 3,000,000 Sprint Capital Corporation 6.875 11/15/2028 2,855,589 5,450,000 Telecom Italia Capital SA ~ 5.250 11/15/2013 5,193,158 2,750,000 Telecom Italia Capital SA ~ 5.250 10/1/2015 2,557,132 4,400,000 Telefonica Emisones SAU 6.221 7/3/2017 4,388,982 3,500,000 Time Warner Cable, Inc.  5.850 5/1/2017 3,404,268 1,850,000 Time Warner Entertainment Company, LP ~ 8.375 3/15/2023 2,123,682 4,555,000 Verizon Communications, Inc. ~ 5.550 2/15/2016 4,437,768 1,835,000 Verizon Communications, Inc. ~ 5.500 4/1/2017 1,768,534 Total Communications Services Consumer Cyclical (2.4%) 1,200,000 Beazer Homes USA, Inc. ± 8.375 4/15/2012 1,134,000 6,500,000 D.R. Horton, Inc.  6.500 4/15/2016 6,218,972 2,300,000 Federated Retail Holdings, Inc.  5.350 3/15/2012 2,259,621 1,545,000 Federated Retail Holdings, Inc.  5.900 12/1/2016 1,505,802 3,150,000 Ford Motor Credit Company ± 6.625 6/16/2008 3,147,874 1,200,000 JC Penney & Company, Inc. ~ 7.950 4/1/2017 1,330,326 490,000 JC Penney Corporation, Inc. ~ 5.750 2/15/2018 473,042 2,140,000 JC Penney Corporation, Inc. 6.375 10/15/2036 2,037,937 3,000,000 Marriott International, Inc. 7.000 1/15/2008 3,017,133 4,100,000 Nissan Motor Acceptance Corporation  5.625 3/14/2011 4,075,420 3,000,000 Royal Caribbean Cruises, Ltd. ~ 7.250 6/15/2016 2,964,012 3,025,000 Walmart Stores, Inc. ± 5.875 4/5/2027 2,923,587 Total Consumer Cyclical Consumer Non-Cyclical (3.8%) 5,600,000 Abbott Laboratories  5.600 5/15/2011 5,622,652 1,200,000 AmerisourceBergen Corporation  5.625 9/15/2012 1,175,869 3,000,000 AmerisourceBergen Corporation  5.875 9/15/2015 2,884,746 3,325,000 Baxter International, Inc.  5.900 9/1/2016 3,324,694 6,000,000 Bunge Limited Finance Corporation  5.350 4/15/2014 5,699,736 4,300,000 Cardinal Health, Inc. ~ 6.000 6/15/2017 4,249,079 3,600,000 Community Health Systems, Inc. § 8.875 7/15/2015 3,649,500 6,050,000 Constellation Brands, Inc. ± 7.250 5/15/2017 5,898,750 2,070,000 Procter & Gamble Company ~ 5.550 3/5/2037 1,946,881 3,000,000 Qwest Diagnostic, Inc. 6.400 7/1/2017 3,021,816 4,200,000 Triad Hospitals, Inc. 7.000 5/15/2012 4,388,987 The accompanying Notes to Financial Statements are an integral part of this schedule. 192 Income Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.9%) Rate Date Value Consumer Non-Cyclical  continued $6,750,000 Wyeth  6.950% 3/15/2011 $7,064,044 1,425,000 Wyeth 5.950 4/1/2037 1,361,848 Total Consumer Non-Cyclical Energy (4.1%) 4,145,000 Apache Corporation ~ 5.250 4/15/2013 4,063,049 6,700,000 Canadian Natural Resources, Ltd.  5.700 5/15/2017 6,481,352 1,550,000 Consolidated Natural Gas Company  5.000 12/1/2014 1,464,077 4,800,000 Enterprise Products Operating, LP ± 5.600 10/15/2014 4,666,224 2,700,000 Magellan Midstream Partners, LP  6.450 6/1/2014 2,772,976 1,100,000 Nexen, Inc. ~ 5.650 5/15/2017 1,057,724 3,075,000 Nexen, Inc. ~ 6.400 5/15/2037 2,939,845 3,250,000 Plains All American Pipeline, LP/PAA Finance Corporation 6.650 1/15/2037 3,204,364 2,500,000 Premcor Refining Group, Inc. 6.125 5/1/2011 2,536,842 2,800,000 Premcor Refining Group, Inc. 6.750 5/1/2014 2,860,939 5,150,000 Ras Laffan Liquefied Natural Gas Company, Ltd. II ~ 5.298 9/30/2020 4,812,212 1,650,000 Southern California Gas Company  5.750 11/15/2035 1,567,513 3,000,000 Southern Natural Gas Company ~ 5.900 4/1/2017 2,901,654 3,600,000 Southern Star Central Corporation ~ 6.750 3/1/2016 3,546,000 3,000,000 Transcontinental Gas Pipe Corporation ~ 8.875 7/15/2012 3,360,000 900,000 Transcontinental Gas Pipe Corporation ~ 6.400 4/15/2016 902,250 3,500,000 Valero Energy Corporation ~ 6.125 6/15/2017 3,488,720 1,200,000 Valero Energy Corporation ~ 6.625 6/15/2037 1,194,472 Total Energy Financials (19.7%) 3,800,000 American International Group, Inc.  6.250 3/15/2037 3,592,953 3,100,000 Archstone-Smith Operating Trust ± 5.625 8/15/2014 3,083,657 3,900,000 AXA SA ± 6.463 12/14/2018 3,625,467 1,030,000 BAC Capital Trust XI ~ 6.625 5/23/2036 1,050,249 3,800,000 BAC Capital Trust XIV ~ 5.630 3/15/2012 3,715,564 3,350,000 BNP Paribas SA ± 5.186 6/29/2015 3,123,587 1,115,000 Capital One Capital III  7.686 8/15/2036 1,148,328 2,460,000 Capital One Financial Corporation ± 5.250 2/21/2017 2,279,977 6,000,000 Capmark Financial Group, Inc.  6.300 5/10/2017 5,904,318 3,000,000 Corestates Capital Trust I ± 8.000 12/15/2026 3,107,214 7,250,000 Countrywide Financial Corporation ~ 5.800 6/7/2012 7,198,931 1,800,000 Coventry Health Care, Inc.  5.875 1/15/2012 1,804,559 1,500,000 Coventry Health Care, Inc. ~ 6.125 1/15/2015 1,496,580 1,500,000 Coventry Health Care, Inc. 5.950 3/15/2017 1,463,250 4,800,000 Credit Agricole SA ~ 6.637 5/31/2017 4,665,922 3,300,000 Deluxe Corporation ± 7.375 6/1/2015 3,283,500 4,200,000 Endurance Specialty Holdings, Ltd.  6.150 10/15/2015 4,068,019 2,500,000 ERP Operating, LP ±~ 5.125 3/15/2016 2,360,432 2,375,000 General Electric Capital Corporation  5.720 8/22/2011 2,374,449 5,000,000 General Electric Capital Corporation ± 4.375 3/3/2012 4,784,415 The accompanying Notes to Financial Statements are an integral part of this schedule. 193 Income Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.9%) Rate Date Value Financials  continued $12,470,000 General Motors Acceptance Corporation ± 6.875% 9/15/2011 $12,266,165 7,200,000 General Motors Acceptance Corporation, LLC ± 6.000 12/15/2011 6,845,054 5,500,000 Goldman Sachs Group, Inc.  5.125 1/15/2015 5,226,314 4,000,000 HSBC Capital Funding, LP/Jersey Channel Islands ± 9.547 6/30/2010 4,417,024 1,220,000 HSBC Holdings plc ± 6.500 5/2/2036 1,253,759 3,250,000 International Lease Finance Corporation 5.750 6/15/2011 3,263,588 5,185,000 iStar Financial, Inc. 5.850 3/15/2017 4,973,499 2,800,000 J.P. Morgan Chase & Company 6.125 6/27/2017 2,821,770 4,410,000 J.P. Morgan Chase Bank NA  5.875 6/13/2016 4,417,391 2,840,000 Liberty Property, LP ~ 5.500 12/15/2016 2,729,166 5,980,000 Lincoln National Corporation 7.000 5/17/2016 6,135,958 685,000 Marsh & McLennan Companies, Inc. ± 5.750 9/15/2015 647,280 2,370,000 Merrill Lynch & Company, Inc.  6.050 5/16/2016 2,344,231 1,350,000 Merrill Lynch & Company, Inc.  6.110 1/29/2037 1,266,736 6,730,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 6,612,736 2,400,000 Morgan Stanley ~ 4.000 1/15/2010 2,317,001 3,630,000 Morgan Stanley 6.250 8/9/2026 3,615,908 6,939,972 Preferred Term Securities XXIII, Ltd.  5.560 9/24/2007 6,939,972 2,670,000 ProLogis 5.500 4/1/2012 2,647,692 2,600,000 ProLogis 5.625 11/15/2015 2,543,804 1,095,000 Prudential Financial, Inc. 5.900 3/17/2036 1,034,313 1,120,000 Prudential Financial, Inc. 5.700 12/14/2036 1,026,276 2,400,000 QBE Capital Funding II, LP ~ 6.797 6/1/2017 2,343,506 3,750,000 RBS Capital Trust I ~ 5.512 9/30/2014 3,604,162 2,500,000 Regency Centers, LP ~ 5.875 6/15/2017 2,458,505 4,785,000 Reinsurance Group of America, Inc. ~ 5.625 3/15/2017 4,567,589 5,040,000 Residential Capital Corporation ~ 6.457 7/17/2007 5,031,634 3,300,000 Residential Capital Corporation ~ 7.187 7/17/2007 3,285,256 6,800,000 Residential Capital Corporation ~ 6.500 4/17/2013 6,572,737 7,775,000 Residential Capital, LLC ~ 6.500 6/1/2012 7,586,791 6,000,000 Resona Bank, Ltd. ~ 5.850 4/15/2016 5,736,732 3,500,000 Simon Property Group, LP ~ 4.600 6/15/2010 3,408,002 2,100,000 Simon Property Group, LP ~ 5.375 6/1/2011 2,084,252 2,280,000 Simon Property Group, LP ~ 5.750 12/1/2015 2,255,960 6,300,000 SLM Corporation ~ 5.400 10/25/2011 5,770,202 3,660,000 SMFG Preferred Capital GBP 1, Ltd. ~ 6.078 1/25/2017 3,520,957 6,630,000 Student Loan Marketing Corporation ~ 4.500 7/26/2010 6,130,191 4,200,000 Swiss RE Capital I, LP  6.854 5/25/2016 4,224,797 995,000 Travelers Companies, Inc. ~ 6.250 6/15/2037 963,513 3,000,000 Travelers Property Casualty Corporation ~ 5.000 3/15/2013 2,889,351 2,500,000 United Health Group 6.500 6/15/2037 2,506,522 3,825,000 Wachovia Bank NA ~ 4.875 2/1/2015 3,613,256 3,585,000 Wachovia Capital Trust III ~ 5.800 3/15/2011 3,569,377 3,650,000 Wachovia Corporation ± 5.300 10/15/2011 3,612,212 1,720,000 Washington Mutual Bank FA 5.125 1/15/2015 1,621,628 1,340,000 Washington Mutual Preferred Funding 6.665 12/15/2016 1,279,211 The accompanying Notes to Financial Statements are an integral part of this schedule. 194 Income Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.9%) Rate Date Value Financials  continued $7,400,000 Washington Mutual Preferred Funding II 6.895% 6/15/2012 $7,297,747 6,000,000 WellPoint, Inc. ± 5.000 12/15/2014 5,665,152 4,600,000 Willis North America, Inc. ± 6.200 3/28/2017 4,504,297 3,075,000 XL Capital, Ltd. ~ 6.250 5/15/2027 2,969,601 Total Financials Foreign (0.4%) 4,500,000 Pemex Finance, Ltd. ~ 9.030 2/15/2011 4,796,955 Total Foreign Mortgage-Backed Securities (13.8%) 95,500,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through §~ 5.500 7/1/2037 92,097,817 90,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 6.000 7/1/2037 89,015,580 Total Mortgage-Backed Securities Transportation (4.3%) 2,800,000 Burlington Northern Santa Fe Corporation  7.000 12/15/2025 2,955,235 3,303,571 Continental Airlines, Inc.  7.875 7/2/2018 3,377,901 3,250,000 Continental Airlines, Inc.  5.983 4/19/2022 3,159,032 6,500,000 Delta Air Lines, Inc.  7.111 9/18/2011 6,669,000 2,000,000 FedEx Corporation ± 3.500 4/1/2009 1,933,296 3,729,029 FedEx Corporation  6.845 1/15/2019 3,931,776 3,439,051 FedEx Corporation 6.720 1/15/2022 3,617,537 2,750,000 Hertz Corporation 8.875 1/1/2014 2,866,875 5,850,000 Kansas City Southern de Mexico SA de CV 7.375 6/1/2014 5,806,125 3,740,000 Norfolk Southern Corporation ~ 5.640 5/17/2029 3,379,580 14,750,000 Northwest Airlines, Inc.  6.841 4/1/2011 14,952,812 4,645,593 Piper Jaffray Equipment Trust Securities 6.750 4/1/2011 4,622,365 Total Transportation U.S. Government (8.6%) 5,000,000 Federal Home Loan Bank ± 5.625 6/13/2016 4,981,310 12,000,000 Federal Home Loan Mortgage Corporation ± 5.500 8/20/2012 12,108,732 22,500,000 Federal National Mortgage Association  5.300 2/22/2011 22,381,312 8,350,000 U.S. Treasury Bonds * 6.250 8/15/2023 9,271,765 1,900,000 U.S. Treasury Bonds * 6.125 8/15/2029 2,131,266 4,365,000 U.S. Treasury Notes * 4.500 5/15/2017 4,184,944 32,880,600 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 31,562,811 38,000,000 U.S. Treasury Principal Strips Zero Coupon 11/15/2022 17,006,786 12,750,000 U.S. Treasury Strips * Zero Coupon 2/15/2013 9,707,990 Total U.S. Government The accompanying Notes to Financial Statements are an integral part of this schedule. 195 Income Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.9%) Rate Date Value Utilities (6.3%) $3,000,000 Baltimore Gas & Electric Company  5.900% 10/1/2016 $2,960,883 2,500,000 Carolina Power & Light, Inc. ~ 5.150 4/1/2015 2,397,340 3,950,000 Cleveland Electric Illuminating Company ± 7.430 11/1/2009 4,100,562 1,775,000 Cleveland Electric Illuminating Company 5.700 4/1/2017 1,712,527 2,930,000 Commonwealth Edison Company 5.400 12/15/2011 2,869,988 2,500,000 DTE Energy Company 6.375 4/15/2033 2,472,252 4,200,000 Dynegy Holdings, Inc.  7.500 6/1/2015 3,953,250 1,800,000 Dynegy Holdings, Inc. ± 8.375 5/1/2016 1,759,500 4,800,000 Edison Mission Energy ± 7.200 5/15/2019 4,512,000 2,400,000 Edison Mission Energy  7.625 5/15/2027 2,268,000 1,500,000 Exelon Corporation ± 6.750 5/1/2011 1,545,478 3,500,000 Exelon Corporation ± 4.900 6/15/2015 3,220,906 1,800,000 Florida Power & Light Company ± 6.200 6/1/2036 1,820,995 3,000,000 ITC Holdings Corporation  5.875 9/30/2016 2,924,691 2,400,000 MidAmerican Energy Holdings Company ~ 6.125 4/1/2036 2,318,647 850,000 MidAmerican Energy Holdings Company  5.950 5/15/2037 801,091 2,800,000 Nevada Power Company 6.750 7/1/2037 2,842,378 6,450,000 NiSource Finance Corporation  7.875 11/15/2010 6,867,850 2,000,000 NRG Energy, Inc.  7.250 2/1/2014 2,005,000 1,500,000 NRG Energy, Inc.  7.375 2/1/2016 1,503,750 1,550,000 Ohio Edison Company 6.875 7/15/2036 1,618,541 1,959,395 Power Contract Financing, LLC ~ 6.256 2/1/2010 1,971,661 3,282,121 Power Receivables Finance, LLC ~ 6.290 1/1/2012 3,316,452 1,075,000 Progress Energy, Inc. ~ 7.000 10/30/2031 1,149,296 4,800,000 PSEG Power, LLC 5.000 4/1/2014 4,540,498 2,270,000 PSI Energy, Inc. 5.000 9/15/2013 2,176,426 2,770,000 Southwestern Public Service Company ~ 6.000 10/1/2036 2,629,938 4,600,000 TXU Energy Company, LLC ~ 5.860 9/17/2007 4,601,780 2,900,000 Union Electric Company ± 6.400 6/15/2017 2,958,606 2,580,000 Virginia Electric & Power Company ~ 6.000 1/15/2036 2,470,458 Total Utilities Total Long-Term Fixed Income (cost $1,315,169,291) Exercise Expiration Contracts Options Purchased (0.1%) Price Date Value 214 Put on S&P 500 Mini Futures $1,495 8/17/2007 $279,270 1,380 Call on U.S. Treasury Bond Futures 106 7/27/2007 539,062 1,160 Call on U.S. Treasury Bond Futures 107 7/27/2007 145,000 Total Options Purchased (cost $822,180) The accompanying Notes to Financial Statements are an integral part of this schedule. 196 Income Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (4.2%) Rate (+) Date Value 54,624,063 Thrivent Financial Securities Lending Trust 5.360% N/A $54,624,063 Total Collateral Held for Securities Loaned (cost $54,624,063) Shares or Principal Interest Maturity Amount Short-Term Investments (15.4%) Rate (+) Date Value $10,000,000 Air Products and Chemicals, Inc. ~ 5.290% 7/3/2007 $9,995,592 7,000,000 Barclays US Funding Corporation  5.235 7/27/2007 6,972,516 5,085,000 Charta, LLC ~ 5.310 7/6/2007 5,080,500 13,748,000 Cooperative Centrale Raiffeisen Boerenleen Bank 5.300 7/6/2007 13,735,856 10,000,000 DNB NOR ASA 5.360 7/2/2007 9,997,022 10,000,000 Falcon Asset Securitization Corporation  5.300 7/18/2007 9,973,500 17,380,000 Jupiter Securitization Company, LLC 5.400 7/2/2007 17,374,786 7,500,000 Jupiter Securitization Company, LLC ± 5.290 7/18/2007 7,480,162 1,585,000 Nieuw Amsterdam Receivables Corporation 5.330 7/30/2007 1,577,960 6,000,000 Old Line Funding Corporation 5.320 7/5/2007 5,995,567 14,000,000 Old Line Funding Corporation  5.350 7/12/2007 13,975,033 10,000,000 Regency Markets No.1, LLC 5.350 7/9/2007 9,986,625 13,759,000 Society of New York 5.280 8/21/2007 13,654,065 12,000,000 Solitaire Funding, LLC 5.290 7/13/2007 11,977,077 11,489,000 Swiss RE Financial Products 5.250 7/2/2007 11,485,649 13,179,392 Thrivent Money Market Portfolio 5.050 N/A 13,179,392 9,320,000 Thunder Bay Funding, Inc. 5.330 7/16/2007 9,298,005 20,000,000 Victory Receivables Corporation 5.410 7/5/2007 19,985,083 10,300,000 Windmill Funding Corporation ± 5.290 7/13/2007 10,280,324 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,572,620,248) 118.6% Other Assets and Liabilities, Net (18.6%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 5-Yr. U.S. Treasury Bond Futures 1,080 September 2007 $112,546,114 $112,404,380 ($141,734) 10-Yr. Euro-Bund Futures (90) September 2007 (10,038,420) (9,942,439) 95,981 10-Yr. Japanese Treasury Bond Futures 12 September 2007 13,060,673 13,053,704 (6,969) 10-Yr. U.S. Treasury Bond Futures (725) September 2007 (77,100,292) (76,634,769) 465,523 20-Yr. U.S. Treasury Bond Futures 30 September 2007 3,252,279 3,232,500 (19,779) Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Federal National Mortgage Association 55 $96.48 July 2007 ($77,991) $46,618 Conventional 30-Yr. Pass Through The accompanying Notes to Financial Statements are an integral part of this schedule. 197 Income Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Notional Fund Fund Buy/Sell Termination Principal Unrealized Swaps and Counterparty Receives Pays Protection Date Amount Gain/(Loss) Credit Default Swaps CDX, N.A. High Yield Index Series 8, 5 Year, at 2.75%; N/A N/A Sell June 2012 $14,250,000 ($109,109) Bank of America, N.A. LCDX, N.A. Index Series 8, 5 Year, at 1.20%; N/A N/A Sell June 2012 $14,800,000 ($363,869) Bank of America, N.A. Total Rate of Return Swap Wachovia Bank, N.A. Lehman Brothers 1 Month LIBOR N/A August 2007 $55,000,000 ($717,629) 3 Month CMBS Aaa 8.5+ Less 0.45% Yr Index * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades as discussed in the Notes to Financial Statements.  At June 29, 2007, $1,745,433 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $242,427,240, $99,754,375 and $4,991,083 of investments were earmarked as collateral to cover open financial futures, swap contracts and an unfunded loan commitment, respectively. ~ All or a portion of the security was earmarked as collateral to cover options. ^ Security is fair valued as discussed in item 2(A) of the Notes to Financial Statements. Definitions: TIPS  Treasury Inflation Protected Security Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $3,704,834 Gross unrealized depreciation (18,957,523) Net unrealized appreciation (depreciation) ($15,252,689) Cost for federal income tax purposes $1,572,620,248 The accompanying Notes to Financial Statements are an integral part of this schedule. 198 Bond Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (122.3%) Rate Date Value Asset-Backed Securities (18.3%) $2,000,000 AmeriCredit Automobile Receivables Trust ± 5.400% 7/6/2007 $1,999,710 1,934,366 Bear Stearns Asset-Backed Securities, Inc. ± 5.560 7/25/2007 1,935,397 1,002,984 Bear Stearns Mortgage Funding Trust  5.460 7/25/2007 1,002,574 235,661 Countrywide Asset-Backed Certificates ± 5.400 7/25/2007 235,655 2,500,000 Countrywide Asset-Backed Certificates ± 5.549 4/25/2036 2,488,892 750,000 Countrywide Home Loans Asset-Backed Securities 6.085 6/25/2021 751,829 2,500,000 Credit Based Asset Servicing and Securitization, LLC ± 5.430 7/25/2007 2,499,710 1,250,000 Credit Based Asset Servicing and Securitization, LLC ± 5.501 12/25/2036 1,244,630 2,500,000 DaimlerChrysler Master Owner Trust ± 5.370 7/15/2007 2,500,582 1,500,000 First Franklin Mortgage Loan Asset-Backed Certificates  5.430 7/25/2007 1,499,996 2,137,475 First Horizon ABS Trust  5.450 7/25/2007 2,136,772 1,763,214 First Horizon ABS Trust ± 5.480 7/25/2007 1,762,645 1,500,000 Ford Credit Floor Plan Master Owner Trust  5.500 7/15/2007 1,500,344 2,000,000 GE Dealer Floorplan Master Note Trust ± 5.360 7/20/2007 2,000,636 3,000,000 GMAC Mortgage Corporation Loan Trust ± 5.390 7/25/2007 2,998,263 2,500,000 GMAC Mortgage Corporation Loan Trust ± 5.410 7/25/2007 2,500,178 47,360 Green Tree Financial Corporation ± 6.330 11/1/2029 47,682 1,750,787 IndyMac Seconds Asset-Backed Trust  5.490 7/25/2007 1,750,242 491,511 Massachusetts RRB Special Purpose Trust ± 3.780 9/15/2010 487,254 487,541 Master Asset-Backed Securities Trust  5.400 7/25/2007 487,617 1,320,945 National Collegiate Student Loan Trust  5.380 7/25/2007 1,321,726 525,443 Popular ABS Mortgage Pass-Through Trust  5.450 7/25/2007 525,537 363,952 Residential Asset Securities Corporation  5.400 7/25/2007 363,931 1,842,445 Residential Funding Mortgage Securities II  5.450 7/25/2007 1,842,582 662,758 SLM Student Loan Trust  5.365 7/25/2007 662,910 2,000,000 Textron Financial Floorplan Master Note Trust ± 5.440 7/13/2007 2,002,410 1,964,017 Wachovia Asset Securitization, Inc.  5.460 7/25/2007 1,964,009 Total Asset-Backed Securities Basic Materials (0.5%) 500,000 Alcan, Inc. ± 5.200 1/15/2014 475,462 275,000 Alcan, Inc. 6.125 12/15/2033 255,517 27,000 Dow Chemical Company 7.375 11/1/2029 29,223 300,000 Potash Corporation of Saskatchewan, Inc. ± 7.750 5/31/2011 321,658 Total Basic Materials Capital Goods (1.3%) 975,000 Boeing Capital Corporation ± 6.100 3/1/2011 996,173 275,000 Caterpillar, Inc. ± 4.500 6/15/2009 270,766 800,000 General Electric Company ± 5.000 2/1/2013 775,630 350,000 John Deere Capital Corporation ± 7.000 3/15/2012 370,052 27,000 Lockheed Martin Corporation 6.150 9/1/2036 26,925 200,000 Northrop Grumman Corporation ± 7.125 2/15/2011 209,782 275,000 United Technologies Corporation 6.050 6/1/2036 272,386 Total Capital Goods The accompanying Notes to Financial Statements are an integral part of this schedule. 199 Bond Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (122.3%) Rate Date Value Commercial Mortgage-Backed Securities (16.3%) $700,000 Banc of America Commercial Mortgage, Inc. ± 5.118% 7/11/2043 $685,700 2,500,000 Bear Stearns Commercial Mortgage Securities, Inc. ± 5.470 7/15/2007 2,500,000 400,000 Bear Stearns Commercial Mortgage Securities, Inc. ± 3.869 2/11/2041 390,581 2,385,800 Chase Mortgage Finance Corporation 4.577 2/25/2037 2,331,659 791,335 Citigroup Commercial Mortgage Trust  5.390 7/15/2007 791,804 83,774 Commercial Mortgage Pass-Through Certificates ± 5.420 7/15/2007 83,778 2,500,000 Commercial Mortgage Pass-Through Certificates ± 5.450 7/15/2007 2,502,070 1,353,413 Credit Suisse First Boston Mortgage Securities Corporation ± 3.861 3/15/2036 1,331,741 500,000 Credit Suisse First Boston Mortgage Securities Corporation 4.829 11/15/2037 471,964 2,500,000 Credit Suisse Mortgage Capital Certificates  5.490 7/15/2007 2,502,018 2,000,000 Crown Castle International Corporation ± 5.245 11/15/2036 1,965,022 800,000 General Electric Commercial Mortgage Corporation 4.641 9/10/2013 766,368 500,000 GMAC Commercial Mortgage Securities, Inc. 4.547 12/10/2041 479,312 1,000,000 Goldman Sachs Mortgage Securities Corporation 5.560 11/10/2039 978,166 1,000,000 Greenwich Capital Commercial Funding Corporation 5.317 6/10/2036 976,884 2,000,000 GS Mortgage Securities Corporation II  5.450 7/6/2007 2,000,000 500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ± 4.654 1/12/2037 478,342 1,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 5.336 5/15/2047 1,437,748 2,359,400 J.P. Morgan Mortgage Trust 5.008 7/25/2035 2,328,844 1,000,000 LB-UBS Commercial Mortgage Trust ± 3.086 5/15/2027 980,803 700,000 LB-UBS Commercial Mortgage Trust 4.786 10/15/2029 661,044 750,000 LB-UBS Commercial Mortgage Trust 4.553 7/15/2030 732,783 1,869,693 Merrill Lynch Mortgage Investors, Inc. 4.874 6/25/2035 1,847,868 369,180 Nationslink Funding Corporation ± 6.316 1/20/2031 371,580 1,657,150 Thornburg Mortgage Securities Trust  5.410 7/25/2007 1,653,955 2,129,174 Thornburg Mortgage Securities Trust  5.430 7/25/2007 2,127,858 1,575,336 Washington Mutual Asset Securities Corporation 3.830 1/25/2035 1,523,749 1,240,450 Zuni Mortgage Loan Trust  5.450 7/25/2007 1,239,819 Total Commercial Mortgage-Backed Securities Communications Services (2.8%) 27,000 BellSouth Corporation 6.875 10/15/2031 27,779 200,000 British Telecom plc ± 8.625 12/15/2010 218,554 302,000 British Telecom plc 9.125 12/15/2030 395,253 400,000 Cingular Wireless, Inc. ± 6.500 12/15/2011 413,658 225,000 Comcast Corporation ± 5.500 3/15/2011 223,868 500,000 Cox Communications, Inc. ± 7.750 11/1/2010 531,742 135,000 Cox Communications, Inc. 6.450 12/1/2036 129,841 200,000 Deutsche Telekom International Finance BV 8.000 6/15/2010 213,172 200,000 France Telecom SA ± 7.750 3/1/2011 213,675 700,000 New Cingular Wireless Services, Inc. ± 7.875 3/1/2011 752,625 275,000 News America, Inc. 6.400 12/15/2035 261,886 The accompanying Notes to Financial Statements are an integral part of this schedule. 200 Bond Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (122.3%) Rate Date Value Communications Services  continued $275,000 SBC Communications, Inc. 5.875% 2/1/2012 $277,339 700,000 Sprint Capital Corporation ± 7.625 1/30/2011 736,477 550,000 Sprint Capital Corporation ± 6.900 5/1/2019 544,465 800,000 Telecom Italia Capital SA ± 5.250 10/1/2015 743,893 425,000 Tele-Communications, Inc. (TCI Group) ± 7.875 8/1/2013 465,703 27,000 Verizon Global Funding Corporation 7.750 12/1/2030 30,244 Total Communications Services Consumer Cyclical (0.9%) 850,000 AOL Time Warner, Inc. ± 6.875 5/1/2012 886,780 27,000 AOL Time Warner, Inc. 7.625 4/15/2031 28,927 27,000 DaimlerChrysler North American Holdings Corporation 8.500 1/18/2031 34,120 27,000 Target Corporation 7.000 7/15/2031 29,428 527,000 Wal-Mart Stores, Inc. 7.550 2/15/2030 612,274 500,000 Walt Disney Company ± 5.625 9/15/2016 496,240 Total Consumer Cyclical Consumer Non-Cyclical (1.9%) 275,000 Boston Scientific Corporation 7.000 11/15/2035 259,824 600,000 Bunge Limited Finance Corporation 5.350 4/15/2014 569,974 475,000 Coca-Cola HBC Finance BV ± 5.125 9/17/2013 460,542 400,000 Genentech, Inc. ± 4.400 7/15/2010 389,066 482,000 General Mills, Inc. ± 6.000 2/15/2012 487,173 27,000 Kellogg Company 7.450 4/1/2031 30,613 650,000 Kraft Foods, Inc. ± 6.250 6/1/2012 660,629 27,000 Kraft Foods, Inc. 6.500 11/1/2031 26,102 500,000 Kroger Company ± 4.950 1/15/2015 461,629 475,000 Safeway, Inc. ± 4.125 11/1/2008 467,636 550,000 Wyeth 6.000 2/15/2036 530,320 Total Consumer Non-Cyclical Energy (1.8%) 500,000 Anadarko Finance Company ± 6.750 5/1/2011 516,244 27,000 Anadarko Finance Company 7.500 5/1/2031 29,010 500,000 Burlington Resources, Inc. ± 6.500 12/1/2011 518,702 1,000,000 Conoco Funding Company ± 6.350 10/15/2011 1,031,137 27,000 Conoco, Inc. 6.950 4/15/2029 29,467 500,000 Consolidated Natural Gas Company 6.850 4/15/2011 525,119 27,000 Devon Financing Corporation, ULC 7.875 9/30/2031 31,276 475,000 Duke Capital Corporation ± 7.500 10/1/2009 493,813 275,000 Oneok Partners, LP 6.650 10/1/2036 272,756 500,000 Valero Energy Corporation ± 4.750 6/15/2013 474,214 Total Energy The accompanying Notes to Financial Statements are an integral part of this schedule. 201 Bond Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (122.3%) Rate Date Value Financials (9.7%) $27,000 Abbey National plc 7.950% 10/26/2029 $32,431 500,000 AIG SunAmerica Global Financing VI ± 6.300 5/10/2011 512,086 500,000 Allstate Corporation ± 5.000 8/15/2014 478,160 250,000 Associates Corporation of North America ± 6.250 11/1/2008 252,738 27,000 AXA SA 8.600 12/15/2030 32,900 275,000 BAC Capital Trust XI 6.625 5/23/2036 280,406 650,000 Bank of America Corporation ± 4.750 8/15/2013 619,873 1,800,000 Bank One Corporation ± 5.900 11/15/2011 1,825,783 600,000 BB&T Corporation ± 6.500 8/1/2011 619,333 1,100,000 BNP Paribas SA ± 5.186 6/29/2015 1,025,655 1,100,000 Capital One Financial Corporation ± 5.250 2/21/2017 1,019,502 725,000 CIT Group, Inc. ± 4.750 12/15/2010 703,157 590,000 Citigroup, Inc. ± 5.000 9/15/2014 561,245 250,000 Citigroup, Inc. ± 4.700 5/29/2015 233,343 725,000 Credit Suisse First Boston USA, Inc. ± 3.875 1/15/2009 709,782 950,000 Goldman Sachs Group, Inc. ± 6.600 1/15/2012 983,742 500,000 Household Finance Corporation ± 4.750 5/15/2009 494,434 650,000 Household Finance Corporation ± 6.375 11/27/2012 667,336 350,000 HSBC Finance Corporation ± 5.000 6/30/2015 327,823 850,000 International Lease Finance Corporation ± 5.875 5/1/2013 855,699 775,000 Lehman Brothers Holdings, Inc. ± 3.950 11/10/2009 751,538 200,000 Marsh & McLennan Companies, Inc. ± 5.750 9/15/2015 188,987 475,000 Merrill Lynch & Company, Inc. ± 5.000 2/3/2014 453,986 500,000 MetLife, Inc. ± 5.000 6/15/2015 472,069 1,250,000 Morgan Stanley Dean Witter & Company ± 6.750 4/15/2011 1,296,032 1,487,137 Preferred Term Securities XXIII, Ltd.  5.560 9/24/2007 1,487,137 500,000 ProLogis Trust ± 5.500 3/1/2013 494,210 275,000 Prudential Financial, Inc. 5.700 12/14/2036 251,987 500,000 Residential Capital Corporation 6.500 4/17/2013 483,290 500,000 Student Loan Marketing Corporation ± 4.000 1/15/2010 465,314 550,000 Union Planters Corporation ± 4.375 12/1/2010 532,933 500,000 Wachovia Bank NA ± 4.875 2/1/2015 472,321 500,000 Washington Mutual Bank FA 5.500 1/15/2013 488,626 500,000 WellPoint, Inc. ± 5.000 12/15/2014 472,096 1,100,000 Wells Fargo & Company ± 4.200 1/15/2010 1,072,144 Total Financials Foreign (2.7%) 250,000 African Development Bank ± 6.875 10/15/2015 268,545 350,000 Canadian Government ± 5.250 11/5/2008 350,732 300,000 Codelco, Inc. ± 6.375 11/30/2012 310,691 800,000 European Investment Bank ± 3.000 6/16/2008 783,727 550,000 Export-Import Bank of Korea ± 4.125 2/10/2009 538,152 27,000 Hydro-Quebec 8.400 1/15/2022 34,189 350,000 Inter-American Development Bank 5.375 11/18/2008 351,378 425,000 Pemex Project Funding Master Trust ± 9.125 10/13/2010 467,500 The accompanying Notes to Financial Statements are an integral part of this schedule. 202 Bond Index Portfolio Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (122.3%) Rate Date Value Foreign  continued $250,000 Province of Nova Scotia ± 7.250% 7/27/2013 $273,154 400,000 Province of Quebec 4.875 5/5/2014 386,884 400,000 Province of Quebec 7.500 7/15/2023 473,448 600,000 Republic of Italy ± 6.000 2/22/2011 613,900 200,000 Republic of Italy 4.375 6/15/2013 189,639 1,100,000 United Mexican States ± 5.625 1/15/2017 1,076,900 Total Foreign Mortgage-Backed Securities (33.7%) 7,903 Federal Home Loan Mortgage Corporation Gold 15-Yr.
